Exhibit 10.7

EXECUTION VERSION

AMENDMENT NO. 1 TO CREDIT AGREEMENT

This AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Agreement”) is made as of
January 27, 2012, among USS HOLDINGS LLC, a Delaware limited liability company,
as Parent (“Parent”), U.S. SILICA COMPANY, a Delaware corporation, as Company
(“Company”), THE FULTON LAND AND TIMBER COMPANY, a Pennsylvania corporation,
PENNSYLVANIA GLASS SAND CORPORATION, a Delaware corporation, OTTAWA SILICA
COMPANY, a Delaware corporation, and BMAC SERVICES CO., INC., a Delaware
corporation, as Subsidiary Guarantors (collectively, “Subsidiary Guarantors”),
the Lenders listed on the signature pages hereto, and BNP PARIBAS, as
Administrative Agent (in such capacity, “Administrative Agent”). Capitalized
terms used in this Agreement but not defined herein shall have the meanings
given to such terms in the Credit Agreement (as defined below).

WHEREAS:

 

(A) Parent, Company, Subsidiary Guarantors, the financial institutions listed
therein as Lenders, and Administrative Agent are party to a Second Amended and
Restated Credit Agreement dated as of June 8, 2011 (as amended, restated,
amended and restated, extended, supplemented or otherwise modified from time to
time, the “Credit Agreement”).

 

(B) Company has informed Administrative Agent that it wishes to (i) add Coated
Sand Solutions, LLC, a Delaware limited liability company (“Coated Sand”) as a
Subsidiary Guarantor and (ii) amend certain provisions of the Credit Agreement
as set forth in Section 1 herein.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto, as applicable, agree as
follows:

 

1 Administrative Agent, the Loan Parties and the Lenders listed on the signature
pages hereto hereby agree that the Credit Agreement is hereby amended (i) to
incorporate the blacklined changes (including all deletions and additions of
text) shown on the marked copy thereof attached hereto as Annex A and (ii) to
update the schedules to the Credit Agreement in accordance with Section 9.9
hereof.

 

2 The parties hereto hereby consent to this Agreement, carried out in accordance
with the provisions of Section 9.6 of the Credit Agreement.

 

3 Each Loan Party hereby certifies that (a) the representations and warranties
contained in the Credit Agreement and in the other Loan Documents are true,
correct and complete in all material respects on and as of the date hereof to
the same extent as though made on and as of the date hereof, except to the
extent such representations and warranties specifically relate to an earlier
date, in which case such representations and warranties were true, correct and
complete in all material respects on and as of such earlier date; provided that,
if a representation and warranty is qualified as to materiality, the materiality
qualifier set forth above shall be disregarded with respect to such
representation and warranty for purposes of this certification, and (b) as of
the date hereof, no Event of Default or Potential Event of Default has occurred
and is continuing or would result after giving effect to this Agreement.



--------------------------------------------------------------------------------

4 This Agreement shall be a Loan Document.

 

5 Each Loan Party hereby acknowledges that it has read this Agreement and
consents to the terms hereof, and hereby confirms and agrees that,
notwithstanding the effectiveness of this Agreement, the obligations of such
Loan Party, as the case may be, under the Loan Documents shall not be impaired
or affected and the Loan Documents are, and shall continue to be, in full force
and effect and are hereby confirmed and ratified in all respects.

 

6 The provisions of the Credit Agreement and each other Loan Document shall,
save as modified by this Agreement, continue in full force and effect, and
references in the Loan Documents to the “Credit Agreement” shall mean the Credit
Agreement as modified by this Agreement. Each Loan Party acknowledges and
confirms that the Liens granted pursuant to the Collateral Documents to secure
the Obligations remain in full force and effect and shall continue to secure the
Obligations to the full extent as set forth in such Collateral Documents.

 

7 THIS AGREEMENT, AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS
LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES
THAT WOULD REQUIRE APPLICATION OF ANOTHER LAW.

 

8 This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.

 

9 This Agreement shall become effective on the date on which each of the
following conditions have been satisfied or waived by Administrative Agent (such
date, the “Amendment No. 1 Effective Date”):

 

9.1 the execution and delivery of a counterpart (including a facsimile or other
electronic counterpart) hereof by each of (A) the Loan Parties,
(B) Administrative Agent, and (C) Lenders having or holding an aggregate amount
of Loan Exposure sufficient to constitute Requisite Lenders required pursuant to
Section 9.6 of the Credit Agreement;

 

9.2 the Initial Public Offering shall have been or, substantially concurrently
therewith shall be, consummated on or before February 15, 2012, and all fees,
costs and expenses associated with the underwriting of the Initial Public
Offering shall have been paid from sources other than balance sheet cash of the
Loan Parties. “Initial Public Offering” means a bona fide underwritten sale to
the public of common stock of U.S. Silica Holdings, Inc., a Delaware corporation
(“PubCo”) with a minimum offering size of at least $150 million pursuant to a
registration statement (other than on Form S-8 or any other form relating to
securities issuable under any benefit plan of PubCo or any of its Subsidiaries,
as the case may be) that is declared effective by the Securities and Exchange
Commission.

 

2



--------------------------------------------------------------------------------

9.3 the execution and delivery to Administrative Agent of a counterpart of this
Agreement, a counterpart of the Subsidiary Guaranty and a joinder to the Pledge
and Security Agreement by Coated Sand;

 

9.4 receipt by Administrative Agent of (A) certificates (which certificates
shall be accompanied by irrevocable undated stock powers, duly endorsed in blank
and otherwise in form and substance reasonably satisfactory to Administrative
Agent) representing all Capital Stock pledged by Coated Sand pursuant to the
Pledge and Security Agreement and (B) all promissory notes or other instruments
in favor of Coated Sand (duly endorsed, where appropriate, in a manner
reasonably satisfactory to Administrative Agent) evidencing any Collateral;

 

9.5 receipt by Administrative Agent of (A) the results of a recent search, by a
Person reasonably satisfactory to Administrative Agent, of all effective UCC
financing statements and fixture filings and all judgment and tax lien filings
which may have been made with respect to any personal or mixed property of
Coated Sand, together with copies of all such filings disclosed by such search
and (B) duly completed UCC termination statements, and authorization of the
filing thereof from the applicable secured party, as may be necessary to
terminate any effective UCC financing statements or fixture filings disclosed in
such search (other than any such financing statements or fixture filings in
respect of Liens permitted to remain outstanding pursuant to the terms of this
Agreement);

 

9.6 receipt by Administrative Agent of duly completed UCC financing statements
and, where appropriate, fixture filings with respect to all personal and mixed
property Collateral of Coated Sand, for filing in all jurisdictions as may be
necessary or, in the reasonable opinion of Administrative Agent, desirable to
perfect the security interests created in such Collateral pursuant to the
Collateral Documents;

 

9.7 receipt by Administrative Agent of all cover sheets or other documents or
instruments required to be filed with any IP Filing Office in order to create or
perfect Liens in respect of any IP Collateral of Coated Sand, together with
releases duly executed (if necessary) of security interests by all applicable
Persons for filing in all applicable jurisdictions as may be necessary to
terminate any effective filings in any IP Filing Office in respect of any IP
Collateral of Coated Sand (other than any such filings in respect of Liens
permitted to remain outstanding pursuant to the terms of the Credit Agreement);

 

9.8 Company shall have executed and delivered to Administrative Agent a
supplement to the Pledge and Security Agreement in form and substance reasonably
satisfactory to Administrative Agent and delivered to Administrative Agent all
certificates, if any, representing the Capital Stock of Coated Sand (accompanied
by irrevocable undated stock powers, duly endorsed in blank);

 

9.9 Parent shall have delivered to Administrative Agent an Officer’s
Certificate, in form an substance reasonably satisfactory to Administrative
Agent, pursuant to which the schedules to the Credit Agreement and other Loan
Documents are updated with respect to Coated Sand;

 

9.10

receipt by Administrative Agent of copies of the Organizational Documents of
Coated Sand certified by the Delaware Secretary of State or, if such document is
of a type that may not be so certified, certified by the secretary or similar
Officer of Coated Sand, together with a good

 

3



--------------------------------------------------------------------------------

  standing certificate from the Delaware Secretary of State, and a certificate
executed by the secretary or similar Officer of Coated Sand as to (A) the fact
that the attached resolutions of the Governing Body of Coated Sand approving and
authorizing the execution, delivery and performance of such Loan Documents are
in full force and effect and have not been modified or amended and (B) the
incumbency and signatures of the Officers of Coated Sand executing the Loan
Documents;

 

9.11 receipt by Administrative Agent of a favorable opinion of counsel to Coated
Sand, in form and substance reasonably satisfactory to Administrative Agent and
its counsel, as to (A) the due organization and good standing of Coated Sand,
(B) the due authorization, execution and delivery by Coated Sand of the Loan
Documents to which it is a party, (C) the enforceability of such Loan Documents
against Coated Sand and (D) such other matters (including matters relating to
the creation and perfection of Liens in any Collateral pursuant to such Loan
Documents) as Administrative Agent may reasonably request, all of the foregoing
to be reasonably satisfactory in form and substance to Administrative Agent and
its counsel;

 

9.12 Parent shall have delivered to Administrative Agent an Officer’s
Certificate to the effect that the representations and warranties in Article IV
of the Credit Agreement are true, correct and complete in all material respects
on and as of the Amendment No. 1 Effective Date to the same extent as though
made on and as of that date (or, to the extent such representations and
warranties specifically relate to an earlier date, that such representations and
warranties were true, correct and complete in all material respects on and as of
such earlier date), that each Loan Party shall have performed in all material
respects all agreements and satisfied all conditions which this Agreement
provides shall be performed or satisfied by it on or before the Amendment No. 1
Effective Date except as otherwise disclosed to and agreed to in writing by
Administrative Agent and that no Potential Event of Default or Event of Default
has occurred and is continuing; provided that, if a representation and warranty,
covenant or condition is qualified as to materiality, the applicable materiality
qualifier set forth above shall be disregarded with respect to such
representation and warranty, covenant or condition for purposes of this
condition;

 

9.13 Parent shall have delivered to Administrative Agent an Officer’s
Certificate attaching a chart of the corporate organizational structure, capital
structure and ownership of the Parent and its Subsidiaries;

 

9.14 on the Amendment No. 1 Effective Date, an amendment to the ABL Loan
Agreement on terms and conditions reasonably satisfactory to Administrative
Agent, shall be fully executed and delivered to Administrative Agent;

 

9.15 Company shall have acquired all of the Capital Stock of Coated Sand from
PubCo on the Amendment No. 1 Effective Date on terms reasonably satisfactory to
Administrative Agent, including no cash consideration being paid by Company for
Coated Sand’s Capital Stock;

 

9.16 (A) the Management Agreement shall have been, or substantially concurrently
with the Initial Public Offering shall be, terminated and (B) the Termination
Fee (as defined in the Management Agreement) shall have been paid in accordance
the terms thereof in an amount not to exceed $8.0 million; and

 

4



--------------------------------------------------------------------------------

9.17 receipt by Administrative Agent of all of the fees payable to
Administrative Agent and Lenders on or before the Amendment No. 1 Effective
Date, including, for the account of each Lender signatory hereto, an amount
equal to 0.25% of such Lender’s Loans, in immediately available funds as of the
Amendment No. 1 Effective Date.

[Signature page follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

US HOLDINGS LLC,

as Parent

By:  

/s/ William A. White

 

Name: William A. White

Title: Chief Financial Officer

U.S. SILICA COMPANY,

as Company

By:  

/s/ William A. White

 

Name: William A. White

Title: Chief Financial Officer

THE FULTON LAND AND TIMBER COMPANY,

as subsidiary Guarantor

By:  

/s/ William A. White

 

Name: William A. White

Title: Chief Financial Officer

PENNSYLVANIA GLASS SAND CORPORATION,

as Subsidiary Guarantor

By:  

/s/ William A. White

 

Name: William A. White

Title: Chief Financial Officer

Signature Page to Amendment No. 1 to Credit Agreement



--------------------------------------------------------------------------------

OTTAWA SILICA COMPANY,

as Subsidiary Guarantor

By:  

/s/ William A. White

 

Name: William A. White

Title: Chief Financial Officer

BMAC SERVICES CO., INC.,

as Subsidiary Guarantor

By:  

/s/ William A. White

 

Name: William A. White

Title: Chief Financial Officer

Signature Page to Amendment No. 1 to Credit Agreement



--------------------------------------------------------------------------------

Accepted and Agreed as of the Amendment No. 1 Effective Date:

 

COATED SAND SOLUTIONS, LLC,

as Subsidiary Guarantor

By:  

/s/ William A. White

 

Name: William A. White

Title: Chief Financial Officer

Signature Page to Amendment No. 1 to Credit Agreement



--------------------------------------------------------------------------------

BNP PARIBAS,

as Administrative Agent

 

By:  

/s/ Richard Cushing

 

Name: Richard Cushing

Title: MD

By:  

/s/ Guillaume Saba

 

Name: Guillaume Saba

Title: Vice President

Signature Page to Amendment No. 1 to Credit Agreement



--------------------------------------------------------------------------------

ANNEX A

Amendments to Credit Agreement

See attached.



--------------------------------------------------------------------------------

Execution VersionConformed Copy Giving Effect

to

Amendment No. 1

$260,000,000

SECOND AMENDED AND RESTATED

CREDIT AGREEMENT

dated as of June 8, 2011

among

USS HOLDINGS, INC.,

as Parent

U.S. SILICA COMPANY,

as Company

THE SUBSIDIARY GUARANTORS LISTED HEREIN,

as Subsidiary Guarantors

THE LENDERS LISTED HEREIN,

as Lenders

BNP PARIBAS,

as Sole Lead Arranger, Sole Book Runner and

Administrative Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I DEFINITIONS

     2   

Section 1.1 Certain Defined Terms

     2   

Section 1.2 Accounting Terms; Utilization of GAAP for Purposes of Calculations
Under Agreement

     3131   

Section 1.3 Other Definitional Provisions and Rules of Construction

     3132   

Section 1.4 No Novation

     3232   

ARTICLE II AMOUNTS AND TERMS OF COMMITMENTS AND LOANS

     3232   

Section 2.1 Commitments; Making of Loans; the Register; Optional Notes

     3232   

Section 2.2 Interest on the Loans

     3535   

Section 2.3 Fees

     3738   

Section 2.4 Repayments, Prepayments; General Provisions Regarding Payments;
Application of Proceeds of Collateral and Payments Under Guaranties

     3738   

Section 2.5 Use of Proceeds

     4545   

Section 2.6 Special Provisions Governing LIBOR Loans

     4546   

Section 2.7 Increased Costs; Taxes; Capital Adequacy

     4747   

Section 2.8 Statement of Lenders; Obligation of Lenders to Mitigate

     5252   

Section 2.9 Replacement of a Lender

     5253   

Section 2.10 Incremental Facility

     5353   

Section 2.11 Extension

     5555   

ARTICLE III CONDITIONS TO Amendment and restatement

     5757   

Section 3.1 Loan Party Documents

     5757   

Section 3.2 Fees

     5758   

Section 3.3 Corporate and Capital Structure; Ownership

     5758   

Section 3.4 Representations and Warranties

     5758   

Section 3.5 Financial Statements; Pro Forma Balance Sheet

     5858   

Section 3.6 Opinions of Counsel to Loan Parties

     5859   

Section 3.7 Solvency Assurances

     5859   

Section 3.8 Necessary Governmental Authorizations and Consents; Expiration of
Waiting Periods, Etc.

     5859   

Section 3.9 Security Interests in Personal Property

     5959   

Section 3.10 Second Restatement Date Mortgages; Second Restatement Date Mortgage
Policies; Etc.

     6060   

Section 3.11 Second Restatement Date Indebtedness

     6162   

Section 3.12 Related Agreements in Full Force and Effect

     6162   

Section 3.13 Certificate Regarding Consolidated Adjusted EBITDA and Consolidated
Leverage Ratio

     6162   

Section 3.14 [Reserved]

     6162   

Section 3.15 ABL Loan Agreement and Intercreditor Agreement

     6262   

Section 3.16 Material Adverse Change

     6262   

Section 3.17 Required Documentation

     6262   

Section 3.18 Foreign Subsidiaries

     6263   

Section 3.19 Completion of Proceedings

     6263   

Section 3.20 Evidence of Transactions

     6263   

ARTICLE IV REPRESENTATIONS AND WARRANTIES

     6363   

 

i



--------------------------------------------------------------------------------

     Page  

Section 4.1 Organization, Powers, Qualification, Good Standing, Business and
Subsidiaries

     6363   

Section 4.2 Authorization of Transactions, etc.

     6464   

Section 4.3 Financial Condition

     6465   

Section 4.4 No Material Adverse Change; No Restricted Junior Payments

     6565   

Section 4.5 Title to Properties; Liens; Real Property; Intellectual Property

     6565   

Section 4.6 Litigation; Adverse Facts

     6666   

Section 4.7 Payment of Taxes

     6667   

Section 4.8 Federal Regulations

     6667   

Section 4.9 ERISA

     6768   

Section 4.10 Certain Fees

     6868   

Section 4.11 Environmental Protection

     6869   

Section 4.12 Employee Matters

     6969   

Section 4.13 Solvency

     6969   

Section 4.14 Matters Relating to Collateral

     6969   

Section 4.15 Subordinated Indebtedness

     6970   

Section 4.16 Disclosure

     6970   

Section 4.17 Permitted Indebtedness

     7070   

Section 4.18 Compliance with Laws

     7070   

Section 4.19 No Default

     7071   

Section 4.20 Material Contracts

     7071   

Section 4.21 Brokers’ Fees

     7071   

ARTICLE V AFFIRMATIVE COVENANTS

     7072   

Section 5.1 Financial Statements and Other Reports

     7472   

Section 5.2 Existence, etc.

     7575   

Section 5.3 Payment of Taxes and Claims; Tax

     7576   

Section 5.4 Maintenance of Properties; Insurance; Business Interruption
Insurance

     7576   

Section 5.5 Inspection Rights; Lender Meeting; Maintenance of Books and Records

     7777   

Section 5.6 Compliance with Laws, etc.

     7778   

Section 5.7 ERISA

     7778   

Section 5.8 Environmental Matters

     7778   

Section 5.9 Additional Subsidiary Guarantors

     7879   

Section 5.10 Matters Relating to Additional Mixed and Real Property Collateral

     7980   

Section 5.11 Interest Rate Protection

     8081   

Section 5.12 Deposit Accounts, Securities Accounts and Cash Management Systems

     8081   

Section 5.13 Payment of Obligations

     8481   

Section 5.14 Anti-Terrorism Laws

     8482   

Section 5.15 Federal Regulation

     8482   

Section 5.16 Further Assurances

     82   

ARTICLE VI NEGATIVE COVENANTS

     8482   

Section 6.1 Indebtedness

     8482   

Section 6.2 Liens and Related Matters

     8384   

Section 6.3 Investments; Acquisitions

     8586   

Section 6.4 Contingent Obligations

     8889   

Section 6.5 Restricted Junior Payments

     8890   

Section 6.6 Maximum Consolidated Leverage Ratio

     9091   

Section 6.7 Restriction on Fundamental Changes; Asset Sales

     9092   

Section 6.8 Consolidated Capital Expenditures

     92[Reserved] 93   

Section 6.9 Transactions with Shareholders and Affiliates

     9294   

 

ii



--------------------------------------------------------------------------------

     Page  

Section 6.10 Sales and Lease-Backs

     9394   

Section 6.11 Conduct of Business

     9394   

Section 6.12 Amendments or Waivers of Certain Agreements; Amendments of
Documents Relating to Subordinated Indebtedness

     9395   

Section 6.13 Fiscal Year; Accounting Policies

     9495   

Section 6.14 Material Contracts; License Agreements; ITT Agreement

     9495   

Section 6.15 Designation of Senior Debt

     9597   

ARTICLE VII EVENTS OF DEFAULT

     9597   

Section 7.1 Failure to Make Payments When Due

     9597   

Section 7.2 Default in Other Agreements

     9697   

Section 7.3 Breach of Certain Covenants

     9698   

Section 7.4 Breach of Warranty

     9698   

Section 7.5 Other Defaults Under Loan Documents

     9698   

Section 7.6 Involuntary Bankruptcy; Appointment of Receiver, etc.

     9698   

Section 7.7 Voluntary Bankruptcy; Appointment of Receiver, etc.

     9798   

Section 7.8 Judgments and Attachments

     9799   

Section 7.9 Dissolution

     9799   

Section 7.10 ERISA

     9899   

Section 7.11 Change in Control

     9899   

Section 7.12 Invalidity of Loan Documents; Failure of Security; Repudiation of
Obligations

     9899   

ARTICLE VIII ADMINISTRATIVE AGENT

     100101   

Section 8.1 Appointment

     100101   

Section 8.2 Powers and Duties; General Immunity

     102103   

Section 8.3 Independent Investigation by Lenders; No Responsibility For
Appraisal of Creditworthiness

     103104   

Section 8.4 Right to Indemnity

     103105   

Section 8.5 Resignation of Agents; Successor Administrative Agent

     104105   

Section 8.6 Collateral Documents and Guaranties

     104105   

Section 8.7 Duties of Other Agents

     105106   

Section 8.8 Administrative Agent May File Proofs of Claim

     105106   

ARTICLE IX MISCELLANEOUS

     106107   

Section 9.1 Successors and Assigns; Assignments and Participations in Loans

     106107   

Section 9.2 Expenses

     110111   

Section 9.3 Indemnity

     111112   

Section 9.4 Set-Off

     112113   

Section 9.5 Ratable Sharing

     112113   

Section 9.6 Amendments and Waivers

     113114   

Section 9.7 Independence of Covenants

     116116   

Section 9.8 Notices; Effectiveness of Signatures

     115116   

Section 9.9 Survival of Representations, Warranties and Agreements

     116117   

Section 9.10 Failure or Indulgence Not Waiver; Remedies Cumulative

     116117   

Section 9.11 Marshalling; Payments Set Aside

     116117   

Section 9.12 Severability

     116117.   

Section 9.13 Obligations Several; Independent Nature of Lenders’ Rights; Damage
Waiver

     117118   

Section 9.14 Release of Security Interest or Guaranty

     117118   

Section 9.15 Applicable Law

     117118   

 

iii



--------------------------------------------------------------------------------

     Page  

Section 9.16 Construction of Agreement; Nature of Relationship

     118118   

Section 9.17 Consent to Jurisdiction and Service of Process

     118119   

Section 9.18 Waiver of Jury Trial

     118119   

Section 9.19 Confidentiality

     119120   

Section 9.20 USA Patriot Act

     120121   

Section 9.21 Usury Savings Clause

     120121   

Section 9.22 Counterparts; Effectiveness

     120121   

Section 9.23 Lien Confirmation

     120122   

Section 9.24 Guaranty Confirmation

     124122   

Section 9.25 Initial Loans

     124122   

 

Exhibits

     Exhibit I    Form of Notice of Borrowing Exhibit II    Form of Notice of
Conversion/Continuation Exhibit III    Form of Note Exhibit IV    Form of
Compliance Certificate Exhibit V    Form of Opinion of Kirkland & Ellis LLP
Exhibit VI    Form of Assignment and Assumption Agreement Exhibit VII    Form of
Solvency Certificate Schedules    Schedule 1.1(b)    Existing Indebtedness
Schedule 1.1(c)    License Agreements Schedule 1.1(d)    Material Contracts
Schedule 3.3    Corporate & Capital Structure; Ownership Schedule 3.10    Second
Restatement Date Mortgaged Properties Schedule 4.1    Organization; Subsidiaries
Schedule 4.3    Off-balance Sheet Liabilities Schedule 4.5(b)    Real Property
Schedule 4.5(c)    Intellectual Property Schedule 4.6    Litigation Schedule 4.9
   ERISA Events Schedule 4.11    Environmental Matters Schedule 4.18   
Compliance with Laws Schedule 5.4    Silica Related Claims Policies Schedule 6.1
   Permitted Indebtedness Schedule 6.2    Permitted Encumbrances Schedule 6.3   
Permitted Investments Schedule 6.4    Permitted Contingent Obligations

 

iv



--------------------------------------------------------------------------------

This Credit Agreement is dated as of June 8, 2011 and entered into by and among:

 

(1) USS HOLDINGS, INC., a Delaware corporation (“Parent”);

 

(2) U.S. SILICA COMPANY, a Delaware corporation (“Company”);

 

(3) THE SUBSIDIARY GUARANTORS LISTED ON THE SIGNATURE PAGES HEREOF (each
individually referred to herein as a “Subsidiary Guarantor” and collectively as
“Subsidiary Guarantors”);

 

(4) THE FINANCIAL INSTITUTIONS LISTED ON THE SIGNATURE PAGES HEREOF (each
individually referred to herein as a “Lender” and collectively as “Lenders”);
and

 

(5) BNP PARIBAS, as administrative agent for Lenders (in such capacity,
“Administrative Agent”).

RECITALS

 

(A) WHEREAS, Parent and Company are party to an Amended and Restated Credit
Agreement, dated as of May 7, 2010, among, inter alios, Parent, Company, the
Subsidiary Guarantors, the lenders party thereto, and BNP Paribas as sole lead
arranger, sole book runner and administrative agent comprised of a term loan
facility in the aggregate amount of $165,000,000 (the “First Restatement
Loans”), (as amended, modified or supplemented prior to the date hereof, the
“First Amended and Restated Credit Agreement”);

 

(B) WHEREAS, Company requested that the Lenders amend and restate the First
Amended and Restated Credit Agreement to make available for the purposes
specified in this Agreement an increase in the term loan facility to an
aggregate principal amount of $260,000,000, an increase in the incremental term
loan facility to a maximum aggregate principal amount of $50,000,000 and to make
certain other changes to the First Amended and Restated Credit Agreement, all on
the terms and conditions specified herein;

 

(C) WHEREAS, Company desires to borrow on the Second Restatement Date the Loans
under this Agreement from the Lenders in accordance with their Pro Rata Shares
of the Commitments and to use the proceeds of such Loans on the terms provided
for in this Agreement;

 

(D) WHEREAS, the Lenders are willing to amend and restate the First Amended and
Restated Credit Agreement in its entirety on the Second Restatement Date to
facilitate such transactions and to make available to Company such facilities
and other financial accommodations, upon the terms and subject to the conditions
set forth herein; and

 

(E) WHEREAS, it is the intent of the parties hereto that this Agreement does not
constitute a novation of rights, obligations and liabilities of the respective
parties existing under the First Amended and Restated Credit Agreement or
evidence payment of all or any of such obligations and liabilities and such
rights, obligations and liabilities shall continue and remain outstanding, and
that this Agreement amends and restates in its entirety the First Amended and
Restated Credit Agreement.

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:

 

1



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

Section 1.1 Certain Defined Terms

The following terms used in this Agreement shall have the following meanings:

“ABL Agent” means Wachovia Bank, National Association in its capacity as
administrative agent under the ABL Loan Agreement, together with its successors
and assigns in such capacity.

“ABL Hedge Agreement Counterparties” has the meaning assigned to the term
“Hedging Agreement Providers” in the ABL Loan Agreement.

“ABL Lenders” has the meaning assigned to the term “Lenders” in the ABL Loan
Agreement.

“ABL Loan Agreement” means that certain ABL Loan and Security Agreement, dated
as of August 9, 2007, among Company, the ABL Agent and the ABL Lenders, as
amended on the Closing Date, the First Restatement Date, and on the Second
Restatement Date and as thereafter amended, restated, amended and restated,
extended, supplemented or otherwise modified from time to time.

“ABL Loan Documents” has the meaning assigned to the term “Financing Agreements”
in the ABL Loan Agreement.

“ABL Loans” has the meaning assigned to the term “Loans” in the ABL Loan
Agreement.

“ABL Obligations” has the meaning assigned to the term “Obligations” in the ABL
Loan Agreement.

“ABL Priority Collateral” means “ABL Priority Collateral” as defined in the
Intercreditor Agreement.

“Additional Mortgaged Property” has the meaning assigned to that term in
Section 5.10.

“Additional Mortgage” has the meaning assigned to that term in Section 5.10.

“Adjusted LIBOR” means, for each Interest Period in respect of any LIBOR Loan,
an interest rate per annum (rounded upward, if necessary, to the nearest 1/16 of
1%) determined pursuant to the following formula:

Adjusted LIBOR = LIBOR/(1.00 – LIBOR Reserve Percentage)

Adjusted LIBOR shall be adjusted automatically as of the effective date of any
change in the LIBOR Reserve Percentage.

“Administrative Agent” has the meaning assigned to that term in the introduction
to this Agreement and also means and includes any successor Administrative Agent
appointed pursuant to Section 8.5.

“Affected Lender” has the meaning assigned to that term in Section 2.6(c).

“Affected Loans” has the meaning assigned to that term in Section 2.6(c).

“Affiliate”, as applied to any Person, means any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of Voting Securities or
by contract or otherwise; provided, (a) that neither Golden Gate nor its
Affiliates shall be deemed to be an “Affiliate” of Preferred Rocks USS or any of
its Subsidiaries when acting in its capacity as a holder of Subordinated
Indebtedness and (b) that no Agent or Lender shall be deemed to be an
“Affiliate” of any Loan Party.

 

2



--------------------------------------------------------------------------------

“Affiliated Funds” means Funds that are administered or managed by (a) a single
entity or (b) an Affiliate of such entity.

“Agents” means Administrative Agent, Arranger, Collateral Agent and any other
agents appointed under the Loan Documents.

“Aggregate Amounts Due” has the meaning assigned to that term in Section 9.5.

“Agreement” means this Second Amended and Restated Credit Agreement dated as of
June 8, 2011.

“Amendment No. 1” means that certain Amendment No. 1 to Agreement dated as of
January 27, 2012. among Parent, Company, the Subsidiary Guarantors,
Administrative Agent and the Lenders party thereto.

“Amendment No. 1 Effective Date” means the date on which the amendments to this
Agreement set out in Amendment No. 1 become effective in accordance with the
terms of Amendment No. 1.

“Anti-Money Laundering Laws” has the meaning assigned to that term in
Section 4.8(c).

“Approved Fund” means a Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means BNP Paribas Securities Corp.

“Asset Sale” means the sale or disposition by Company or any of its Subsidiaries
to any Person other than Company or any of its wholly-owned Subsidiaries of
(a) any of the stock of any of Company’s Subsidiaries, (b) substantially all of
the assets of any division or line of business of Company or any of its
Subsidiaries, or (c) any other assets (whether tangible or intangible) of
Company or any of its Subsidiaries (other than (i) inventory sold in the
ordinary course of business, (ii) Cash Equivalents for fair value, (iii) sales,
assignments, transfers or dispositions of accounts in the ordinary course of
business for purposes of collection, (iv) sales or dispositions of assets
permitted by Sections 6.7 (c), (e) through (o), and (v) any such other assets to
the extent that the aggregate value of such assets sold in any single
transaction or related series of transactions is equal to $2,000,000 or less).

“Assignment Agreement” means an Assignment and Assumption Agreement in
substantially the form of Exhibit VI annexed hereto.

“Available Amount” means, on any date (the “Available Amount Determination
Date”), an amount equal to (a) the sum of, without duplication: (i) the
Available Retained ECF Amount on the Available Amount Determination Date;
(ii) the sum of equity contributions to Company or equity issuances by Company
made during the period from and including the Business Day immediately following
the Amendment No. 1 Effective Date through and including the Available Amount
Determination Date; and (iii) the aggregate amount of Net Asset Sale Proceeds
and Net Insurance/Condemnation Proceeds that Company and its Subsidiaries are
entitled, pursuant to Sections 2.04(b)(ii)(A) and (B), respectively, to reinvest
during the period following the Amendment No. 1 Effective Date through and
including the Available Amount Determination Date and that have not been applied
as a mandatory prepayment pursuant to such Sections or reinvested pursuant
thereto; minus (b) the sum of (i) the aggregate amount of Investments by Company
and its Subsidiaries pursuant to 6.3(o), (p) or (q) on or after the Amendment
No. 1 Effective Date and on or prior to the Available Amount Determination Date,
the permissibility of which is contingent upon the utilization of the Available
Amount, (ii) the aggregate amount of Restricted Junior Payments made by Parent
and its Subsidiaries pursuant to Section 6.5(j) on or after the Amendment No. 1
Effective Date and on or prior to the Available Amount Determination Date, and
(iii) the aggregate amount of

 

3



--------------------------------------------------------------------------------

all voluntary or optional repayments, repurchases, redemptions or defeasances of
Subordinated Indebtedness pursuant to Section 6.5 on or after the Amendment
No. 1 Effective Date and on or prior to the Available Amount Determination Date.

“Available Retained ECF Amount” means, on any date (the “Determination Date”)
(i) an amount which is initially equal to the Loan Parties’ unrestricted cash on
hand as of the Amendment No. 1 Effective Date in excess of $20,000,000 and after
giving effect to any cash payments made on the Amendment No. 1 Effective Date
(including payment of the Termination Fee), plus (ii) for the Fiscal Year ending
December 31, 2012 and for each Fiscal Year thereafter, the cumulative amount for
such Fiscal Year or Fiscal Years of Consolidated Excess Cash Flow permitted to
be retained by Company and its Subsidiaries under Section 2.4(b)(ii)(E) less
(iii) the aggregate amount of all dividend payments made pursuant to Section 6.5
on or after the Amendment No. 1 Effective Date and on or prior to the
Determination Date less (iv) the amount in clauses (i) and (ii) above which are
used to consummate transactions contemplated by clause (b) of the definition of
Available Amount.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

“Base Rate” means, for any day, a rate per annum (rounded upwards to the nearest
1/100 of 1%) equal to the greatest of (a) the Prime Rate in effect on such day,
(b) the sum of (i) the higher of (1) the London interbank offered rate (rounded
upward, if necessary, to the nearest 1/100 of 1%) equal to the offered rate for
deposits in Dollars for a period equal to one month commencing on such day,
which rate appears on Telerate Page 3750 (or such other page as may replace
Telerate Page 3750 on that service or any successor service for the purpose of
displaying London interbank offered rates of major banks) as of 11:00 A.M.
(London time) on the date two Business Days prior to such day and (2) 1% per
annum, plus (ii) 1%, and (c) the Federal Funds Effective Rate in effect on such
day plus 1/2 of 1%. If, for any reason, Administrative Agent shall have
determined (which determination shall be conclusive absent manifest error) that
it is unable to ascertain the Federal Funds Effective Rate, including the
inability or failure of Administrative Agent to obtain sufficient quotations in
accordance with the terms hereof, the Base Rate shall be determined without
regards to clause (c) of the first sentence of this definition until the
circumstances giving rise to such inability no longer exist. Any change in the
Base Rate due to a change in the Prime Rate or the Federal Funds Effective Rate
shall be effective on the effective date of such change in the Prime Rate or the
Federal Funds Effective Rate, respectively.

“Base Rate Loans” means Loans bearing interest at rates determined by reference
to the Base Rate as provided in Section 2.2(a).

“Borrower Materials” has the meaning assigned to that term in Section 5.1(q).

“Business Day” means (a) for all purposes other than as covered by clause
(b) below, any day excluding Saturday, Sunday and any day which is a legal
holiday under the laws of the State of New York or is a day on which banking
institutions located in such state are authorized or required by law or other
governmental action to close, and (b) with respect to all notices,
determinations, fundings and payments in connection with LIBOR or any LIBOR
Loans, any day that is a Business Day described in clause (a) above and that is
also a day for trading by and between banks in Dollar deposits in the London
interbank market.

“Capital Lease”, as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
Person.

“Capital Stock” means the capital stock of or other equity interests in a
Person.

 

4



--------------------------------------------------------------------------------

“Cash” means money, currency or a credit balance in a Deposit Account.

“Cash Equivalents” means, as at any date of determination, (a) marketable
Securities (i) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government or (ii) issued by any agency of
the United States the obligations of which are backed by the full faith and
credit of the United States, in each case maturing within one year after such
date; (b) marketable direct obligations issued by any state of the United States
of America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, the highest rating
obtainable from either Standard & Poor’s (“S&P”) or Moody’s Investors Service,
Inc. (“Moody’s”); (c) commercial paper maturing no more than one year from the
date of creation thereof and having, at the time of the acquisition thereof, a
rating of at least A-1 from S&P or at least P-1 from Moody’s; (d) certificates
of deposit or bankers’ acceptances maturing within one year after such date and
issued or accepted by any Lender or by any commercial bank organized under the
laws of the United States of America or any state thereof or the District of
Columbia that (i) is at least “adequately capitalized” (as defined in the
regulations of its primary Federal banking regulator) and (ii) has Tier 1
capital (as defined in such regulations) of not less than $100,000,000; and
(e) shares of any money market mutual fund that (i) has at least 95% of its
assets invested continuously in the types of investments referred to in clauses
(a) and (b) above, (ii) has net assets of not less than $500,000,000, and
(iii) has the highest rating obtainable from either S&P or Moody’s.

“CDE” means an entity certified by the Community Development Financial
Institutions Fund of the United States Department of the Treasury of the United
States as a “Community Development Entity”.

“Change in Control” means any of the following: (i) prior to the completion of
an initial public offering, Golden Gate shall cease to beneficially own and
control (directly or indirectly) more than 50.1% of the issued and outstanding
Voting Securities of Parent entitled (without regard to the occurrence of any
contingency) to vote for the election of members of the Governing Body of
Parent, (ii) prior to the completion of an initial public offering, Golden Gate
shall cease to beneficially own (directly or indirectly) more than 50.1% of the
economic value of the Capital Stock of Parent, (iii) following the completion of
an initial public offering, a group other than Permitted Holders acquires
beneficial ownership (directly or indirectly) of 35% or more of the Voting
Securities or economic value of the Capital Stock of Parent, (iv) the occurrence
of a change in the composition of the Governing Body of Parent or Company such
that a majority of the members of any such Governing Body are not Continuing
Members, (v) the failure at any time of Parent to legally and beneficially own
and control 100% of the issued and outstanding Capital Stock of Company or the
failure at any time of Parent to have the ability to elect all of the Governing
Body of Company and (vi) the occurrence of any “Change of Control” (or similar
term) under the ABL Loan Agreement. As used herein, the term “beneficially own”
or “beneficial ownership” shall have the meaning assigned to that term in the
Exchange Act and the rules and regulations promulgated thereunder.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule,
regulation, treaty or order, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Government Authority, (c) any determination of a court or other Government
Authority or (d) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Government Authority. For the
purposes of this Agreement, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith, and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall be deemed to be a Change in Law regardless of the date enacted,
adopted or issued.

 

5



--------------------------------------------------------------------------------

“Closing Date” means November 25, 2008.

“Coated Sand” means Coated Sand Solutions, LLC, a Delaware limited liability
company.

“Collateral” means, collectively, all of the assets and property in which Liens
are purported to be granted pursuant to the Collateral Documents as security for
the Obligations.

“Collateral Account” has the meaning assigned to that term in the Pledge and
Security Agreement.

“Collateral Agent” means BNP Paribas.

“Collateral Documents” means the Pledge and Security Agreement, the Foreign
Pledge Agreements, the Mortgages, the Control Agreements and all other
instruments or documents delivered by any Loan Party pursuant to this Agreement
or any of the other Loan Documents in order to grant to Administrative Agent, on
behalf of Secured Parties, a Lien on any real, personal or mixed property of
that Loan Party as security for the Obligations.

“Commitment” means the commitment of a Lender to make a Loan to Company pursuant
to Section 2.1(a), and “Commitments” means such commitments of all Lenders in
the aggregate.

“Company” has the meaning assigned to that term in the introduction to this
Agreement.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit IV annexed hereto.

“Consolidated Adjusted EBITDA” means, for any period, the sum, without
duplication, of the amounts for such period of (i) Consolidated EBITDA,
(ii) amortization and impairment of intangibles (including goodwill), (iii) any
extraordinary, unusual and non-recurring expenses or losses (including, whether
or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, losses on sales of assets outside of
the ordinary course of business), (iv) stock-option compensation expenses
including expenses paid to Governing Bodies of the Loan Parties, including those
from granting, remeasuring or accelerating stock options, warrants and any other
equity-related incentives, (v) transaction costs, fees and expenses (including
those relating to the Transactions and those payable in connection with the sale
of Capital Stock, the incurrence of Indebtedness permitted under Section 6.1,
any disposition of assets or property permitted under Section 6.7 or any
recapitalization, Permitted Acquisitions or other Investment permitted under
Section 6.3 or 6.7, or amendment to any Indebtedness (including costs and
expenses of Administrative Agent and Lender that are reimbursed) (in each case,
whether or not successful) in an aggregate amount (other than with respect to
the Transactions) not to exceed (A) $2,000,000 for each Fiscal Year for any
unconsummated transactions and (B) 10% of the purchase price or indebtedness
obligations for any consummated transactions (vi) all amounts accrued as
expenses with respect to payments of the type described in Section 6.5(d),
(vii) dividends on stock as permitted pursuant to the terms hereof, (viii) all
losses realized upon the disposition of properties or assets which are not sold
or otherwise disposed of in the ordinary course of business, (ix) any loss from
discontinued operations and any loss on disposal of discontinued operations in
accordance with GAAP or if otherwise reasonably acceptable to Administrative
Agent and in an aggregate amount not to exceed $1,000,000 during the term of
this Agreement, (x) to the extent covered by insurance and actually reimbursed,
expenses with respect to liability or casualty events or business interruption,
(xi) expenses to the extent covered by contractual indemnification or refunding
provisions in favor of any Loan Party and actually paid or refunded, (xii) non
cash silica litigation adjustments, (xiii) any costs associated with exit or
disposal activities, layoffs and other restructuring

 

6



--------------------------------------------------------------------------------

activities, including employee severance and termination benefits, costs to
consolidate facilities, costs to relocate employees, costs to terminate
contracts, and other costs associated with the disposal of long-lived assets, in
each case to the extent such costs are permitted by GAAP to be recorded as
restructuring, and any related accretion expenses deducted in such period in
computing Consolidated Net Income; provided that with respect to such
restructuring charges and accretion expenses, Company shall have delivered to
Administrative Agent a certificate of the chief financial officer of Company
specifying and quantifying such charge or expense and stating that such charge
or expense is such a restructuring charge or related accretion expense,
(xiv) any income or charge attributable to a post-employment benefits scheme
other than current service costs, (xv) any unrealized gains or losses on any
Hedge Agreement and any gains or losses on any Hedge Agreement, and fees and
expenses in connection with Hedge Agreements, (xvi) expenses related to the
withdrawal from the third party pension plan at the Pacific, MO plant in an
aggregate amount not to exceed $500,000, (xvii) costs and expenses from moving
the corporate headquarters incurred during 2010, (xviii) costs and expenses
associated with opening new offices in an aggregate amount not to exceed
$500,000 in any fiscal year, (xix) charges and expenses in connection with
business expansion and business optimization projects and severance costs and
lease termination costs, in each case, made within 12 months of any Permitted
Acquisition and related to such Permitted Acquisition in an aggregate amount not
to exceed $1,000,000 for each Fiscal Year, (xx) recruiting fees and expenses in
an aggregate amount not to exceed $250,000 in 2010 and in an aggregate amount
not to exceed $500,000 during the years 2011 and 2012, (xxi) the reasonable
costs and expenses incurred in connection with an initial public offering
(whether, or not, such unsuccessful initial public offering is consummated, and
in an aggregate amount not to exceed $2,000,000 and the reasonable costs and
expenses incurred in connection with a successful initial public offering (in
each case, including one-time costs and other non-recurring expenses associated
with becoming Sarbanes-Oxley Act compliant) in an aggregate amount not to exceed
$2,000,000 during such period, (xxii) costs, fees and expenses (including, but
not limited to, any legal fees of Agent and Lenders) incurred during such period
in connection with this Agreement and the Loan Documents, (xxiii) reasonable
costs and expenses directly incurred during such period in connection with
(a) the opening of any new sand processing or mining facilities or (b) any
substantial expansions of existing sand processing or mining facilities with a
capital cost in excess of $5,000,000, in each case of (a) and (b) not to exceed
10% of the capital cost of each such expansion, (xxiv) any expenses or income
related solely to purchase accounting recorded in connection with the
Transactions or any of the transactions described in clause (v) and any other
non-cash items decreasing Consolidated Net Income for such period (excluding any
items which represent the reversal of any accrual of, or cash reserve for,
anticipated cash charges made in any prior period or which will result in the
receipt of cash in a future period or which are the result of timing differences
due to GAAP revenue recognition rules), all as determined on a consolidated
basis, but only, in the case of clauses (ii)-(xxiv), to the extent deducted in
the calculation of Consolidated Net Income, and (xxv) proceeds from any business
interruption insurance (in the case of this clause (xxv) to the extent not
reflected as revenue or income in such statement or such Consolidated Net
Income), minus, without duplication, to the extent included in the calculation
of such Consolidated Net Income, the sum of (a) any extraordinary, unusual and
non-recurring income and gains (including, whether or not otherwise includable
as a separate item in the statement of such Consolidated Net Income for such
period, gains on the sales of assets outside of the ordinary course of
business), (b) any non-cash items increasing Consolidated Net Income for such
period (excluding any items which represent the reversal of any accrual of, or
cash reserve for, anticipated cash charges made in any prior period or which
will result in the receipt of cash in a future period or which are the result of
timing differences due to GAAP revenue recognition rules), all as determined on
a consolidated basis, (c) the aggregate gain realized upon the disposition of
properties or assets which are not sold or otherwise

 

7



--------------------------------------------------------------------------------

disposed of in the ordinary course of business, (d) any gain from discontinued
operations and any gain on disposal of discontinued operations, and (e) any
credit from income tax; provided that for purposes of calculating Consolidated
Adjusted EBITDA of Parent, Company and its Subsidiaries for any period, (A) the
Consolidated Adjusted EBITDA of any Person acquired (or all or substantially all
of whose assets are acquired) by Company or its Subsidiaries in a Permitted
Acquisition during such period shall be included on a Pro Forma Basis for such
period (but assuming the consummation of such acquisition and the incurrence or
assumption of any Indebtedness in connection therewith occurred on the first day
of such period, and assuming (for such period and applicable subsequent periods)
any synergies and cost savings to the extent certified by Company as having been
determined in good faith to be reasonably anticipated to be realizable and which
do not account for more than 25% of Consolidated Adjusted EBITDA of such
acquired Person or another amount to be agreed in writing by Administrative
Agent) and (B) the Consolidated Adjusted EBITDA of any Person disposed of by
Company or its Subsidiaries during such period shall be excluded on a Pro Forma
Basis for such period (assuming the consummation of such disposition and the
repayment of any Indebtedness in connection therewith occurred on the first day
of such period), all of the foregoing as determined on a consolidated basis for
Company and its Subsidiaries in conformity with GAAP.

“Consolidated Capital Expenditures” means, for any period, the sum of the
aggregate of all expenditures (whether paid in Cash or other consideration or
accrued as a liability and including that portion of Capital Leases which is
capitalized on the consolidated balance sheet of Company and its Subsidiaries)
by Company and its Subsidiaries during that period that, in conformity with
GAAP, are included in “additions to property, plant or equipment” or comparable
items reflected in the consolidated statement of cash flows of Company and its
Subsidiaries, but excluding (a) expenditures made to restore, replace, rebuild,
develop, maintain, improve, or upgrade property, to the extent such expenditures
are made with or are subsequently reimbursed out of, insurance proceeds,
indemnity payments, condemnations or similar awards (or payments in lieu of) or
damage recovery proceeds, or other settlements relating to any damage, loss,
destruction or condemnation of such property, (b) expenditures constituting
reinvestment of Net Asset Sale Proceeds or Net Insurance/Condemnation Proceeds
allowed pursuant to Section 2.4(b)(ii) (A) or (B), (c) expenditures reimbursed
by (or covered by an irrevocable reimbursement obligation from) a third party,
(d) expenditures funded by the issuance of Capital Stock (other than
Disqualified Stock) and (e) expenditures to the extent made pursuant to
Section 6.3(o). For purposes of this definition, the purchase price of equipment
that is purchased simultaneously with the trade-in of existing equipment or with
insurance proceeds shall be included in Consolidated Capital Expenditures only
to the extent of the gross amount of such purchase price less the credit granted
by the seller of such equipment for the equipment being traded in at such time
or the amount of such proceeds, as the case may be.

“Consolidated Cash Interest Expense” means, for any period, Consolidated
Interest Expense for such period excluding, however, any interest expense not
payable in Cash, including amortization of discount and amortization of debt
issuance costs (it being understood that interest expense that is not paid in
Cash as a result of an election by the payor or the payee thereof to receive
payment in kind shall not be considered Consolidated Cash Interest Expense). For
purposes of the foregoing, Consolidated Cash Interest Expense shall be
determined after giving effect to any net payments (on account of interest
payments made by Company and its Subsidiaries) made or received by Company and
its Subsidiaries under Interest Rate Agreements.

“Consolidated Current Assets” means, as at any date of determination, the total
assets of Company and its Subsidiaries on a consolidated basis which may
properly be classified as current assets in conformity with GAAP, excluding
Cash, Cash Equivalents, deferred or estimated tax assets and the impact of
purchase accounting resulting from the consummation of the Transactions or any
Permitted Acquisition.

 

8



--------------------------------------------------------------------------------

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of Company and its Subsidiaries on a consolidated basis which
may properly be classified as current liabilities in conformity with GAAP,
excluding the current portions of Funded Debt (including revolving credit
loans), Capital Leases, deferred or estimated tax liabilities and the impact of
purchase accounting resulting from the consummation of the Transactions or any
Permitted Acquisition.

“Consolidated EBITDA” means, for any period, the sum, without duplication, of
the amounts for such period of (i) Consolidated Net Income, (ii) Consolidated
Interest Expense, amortization or write-off of debt discount and debt issuance
costs and commissions, discounts and other fees and charges associated with
Indebtedness or Hedge Agreements, (iii) provisions for Taxes based on income (or
franchise tax in the nature of income tax), (iv) total depreciation expense,
(v) total amortization expense and (vi) depletion expenses, but only, in the
case of clauses (ii)-(vi), to the extent deducted in the calculation of
Consolidated Net Income, all of the foregoing as determined on a consolidated
basis for Company and its Subsidiaries in conformity with GAAP. For the
avoidance of doubt, “Consolidated EBITDA” shall not be increased as a result of
any discount realized as a result of any Repurchase Offer Loans having been
purchased by Company or Golden Gate or any of their respective Affiliates;
provided that this shall not apply to any tax expense in connection with any
cancellation of indebtedness income that would otherwise be added back in the
calculation of Consolidated EBITDA.

“Consolidated Excess Cash Flow” means, for any period, without duplication, an
amount (if positive) equal to (i) the sum, without duplication, of the amounts
for such period of (a) Consolidated EBITDA and (b) the Consolidated Working
Capital Adjustment minus (ii) the sum, without duplication, of the amounts for
such period of (a) voluntary, mandatory and scheduled repayments of Consolidated
Total Debt including the aggregate principal amount of Repurchase Offer Loans
repurchased by Parent, Company or Subsidiary thereof (other than voluntary
prepayments of the Loans and payments under the ABL Loan Agreement which do not
result in a corresponding permanent reduction of commitments thereunder) and
(b) Consolidated Capital Expenditures (net of any proceeds of any related
financings with respect to such expenditures), minus (iii) the sum, without
duplication, to the extent added back to Consolidated Net Income in the
calculation of Consolidated Adjusted EBITDA, of the amounts for such period of
(a) Consolidated Cash Interest Expense and debt issuance costs and commissions
and other fees and charges associated with Indebtedness or Hedge Agreements,
(b) current taxes actually paid in cash with respect to such period, (c) the
amount of all non cash gains or credits (including, without limitation, credits
included in the calculation of deferred tax assets and liabilities) for such
period, (d) the aggregate amount actually paid by Loan Parties in cash during
such Fiscal Year on account of Permitted Acquisitions and other Investments
permitted under Section 6.3 (other than (A) any such acquisition or Investment
to the extent made with the proceeds of new long-term indebtedness for borrowed
money or from the issuance of Capital Stock, and (B) any such Investment that
consists of an Investment in Cash or Cash Equivalents pursuant to
Section 6.3(a)), (e) the aggregate net amount of non-cash gain on the
disposition of property or assets during such Fiscal Year (other than sales of
inventory in the ordinary course of business), (f) transaction costs, fees and
expenses incurred in connection with the Transactions, (g) purchase price
adjustments received in connection with any Permitted Acquisition or other
Investment permitted under Section 6.3, (h) an amount equal to reasonable cash
expenditures made in connection with any termination or make-whole payment in
connection with any termination of, and upfront fees and expenses in connection
with obtaining, any Hedge Agreements, (i) distributions paid and other payments
made in Cash which are permitted under Section 6.5, (j) the amount of such
Consolidated EBITDA which is mandatorily prepaid or

 

9



--------------------------------------------------------------------------------

reinvested pursuant to Section 2.4(b)(ii) (or to which a waiver of the
requirements of such section applicable thereto has been granted under
Section 9.6) prior to the date of determination of Consolidated Excess Cash Flow
for such fiscal year as a result of any Net Asset Sale Proceeds or Net
Insurance/Condemnation Proceeds, (k) cash payments for pension and other
post-employment benefits minus any amounts therefor recognized in Consolidated
EBITDA (it being understood that a negative amount under this clause (k) shall
increase Consolidated Excess Cash Flow), (I) cash payments for litigation claims
minus any amounts therefor recognized in Consolidated EBITDA (it being
understood that a negative amount under this clause (I) shall increase
Consolidated Excess Cash Flow), (m) any gains or losses on any Hedge Agreement,
(n) costs and expenses associated with opening new offices in an aggregate
amount not to exceed $500,000 in any fiscal year, (o) charges and expenses in
connection with business expansion and business optimization projects and
severance costs and lease termination costs, in each case, made within 12 months
of any Permitted Acquisition and related to such Permitted Acquisition in an
aggregate amount not to exceed $1,000,000 for each Fiscal Year and
(p) transaction costs, fees and expenses (including those relating to the
Transactions and those payable in connection with the sale of Capital Stock, the
incurrence of Indebtedness permitted under Section 6.1, any disposition of
assets or property permitted under Section 6.7 or any recapitalization,
Permitted Acquisitions or other Investment permitted under Section 6.3 or 6.7,
or amendment to any Indebtedness (including costs and expenses of Administrative
Agent and Lender that are reimbursed) (in each case, whether or not successful),
(q) recruiting fees and expenses in 2012 in an aggregate amount not to exceed
$500,000, (r) the reasonable costs and expenses incurred in connection with an
initial public offering (whether, or not, such initial public offering is
consummated, and including one-time costs and other non-recurring expenses
associated with becoming Sarbanes-Oxley Act compliant) in an aggregate amount
not to exceed $2,000,000 during such period, (s) costs, fees and expenses
(including, but not limited to, any legal fees of Agent and Lenders) incurred
during such period in connection with this Agreement and the Loan Documents,
(t) reasonable costs and expenses directly incurred during such period in
connection with (1) the opening of any new sand processing or mining facilities
or (2) any substantial expansions of existing sand processing or mining
facilities with a capital cost in excess of $5,000,000, in each case of (1) and
(2) not to exceed 10% of the capital cost of each such expansion, and
(u) expenses related to the withdrawal from the third party pension plan at the
Pacific, MO plant in an aggregate amount not to exceed $500,000. For the
avoidance of doubt, “Consolidated Excess Cash Flow” shall not be reduced by the
amount of any Repurchase Offer Loans purchased by Company or Golden Gate or any
of their respective Affiliates and shall not be increased as a result of any
discount realized as a result of any Repurchase Offer Loans having been
purchased by Company or Golden Gate; provided that this shall not apply to any
tax expense in connection with any cancellation of indebtedness income that
would otherwise be subtracted from the calculation of Consolidated Excess Cash
Flow.

“Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP
and capitalized interest) of Company and its Subsidiaries on a consolidated
basis in accordance with GAAP with respect to all outstanding Indebtedness of
Company and its Subsidiaries, including all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptance
financing, net costs under Interest Rate Agreements and amounts referred to in
Section 2.3 payable to Administrative Agent and Lenders that are considered
interest expense in accordance with GAAP, but excluding, however, any such
amounts referred to in Section 2.3 payable on or before the Second Restatement
Date, net of any interest income on a consolidated basis in accordance with
GAAP.

 

10



--------------------------------------------------------------------------------

“Consolidated Leverage Ratio” means, as of the last day of any Fiscal Quarter,
the ratio of (i) Consolidated Total Debt less any permitted Subordinated NMTC
Indebtedness included therein as of such day to (ii) Consolidated Adjusted
EBITDA for the consecutive four Fiscal Quarters ending on such day.

“Consolidated Net Income” means, for any period, the net income (or loss) of
Company and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP; provided that there
shall be excluded (i) the income (or loss) of any Person (other than a
Subsidiary of Company) in which any other Person (other than Company or any of
its Subsidiaries) has a joint interest, except to the extent of the amount of
dividends or other distributions actually paid to Company or any of its
Subsidiaries by such Person during such period, (ii) the income (or loss) of any
Person accrued prior to the date it becomes a Subsidiary of Company or is merged
into or consolidated with Company or any of its Subsidiaries or that Person’s
assets are acquired by Company or any of its Subsidiaries, (iii) except to the
extent of the amount of dividends or other distributions actually paid by such
Person during such period to Company or any of its Subsidiaries that are not
subject to the relevant restriction, the income of any Subsidiary of Company to
the extent that the declaration or payment of dividends or similar distributions
by that Subsidiary of that income is not at the time permitted by operation of
the terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Subsidiary, (iv) any
after-tax gains or losses attributable to asset sales or returned surplus assets
of any pension plan, and (v) (to the extent not included in clauses (i) through
(iv) above) any net extraordinary gains or net non-cash extraordinary losses.

“Consolidated Total Debt” means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness of Company and its Subsidiaries
for borrowed money, purchase money indebtedness (including Capital Leases),
Indebtedness listed on Schedule 6.1, Subordinated Indebtedness and all
Indebtedness secured by any Lien on any property or asset owned or held by a
Loan Party, determined on a consolidated basis in accordance with GAAP.

“Consolidated Working Capital” means, as at any date of determination, the
excess (or deficit) of Consolidated Current Assets over Consolidated Current
Liabilities.

“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period.

“Contingent Obligation”, as applied to any Person, means any direct or indirect
liability, contingent or otherwise, of that Person (a) with respect to any
Indebtedness, lease, dividend or other obligation of another if the primary
purpose or intent thereof by the Person incurring the Contingent Obligation is
to provide assurance to the obligee of such obligation of another that such
obligation of another will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such obligation
will be protected (in whole or in part) against loss in respect thereof,
(b) with respect to any letter of credit issued for the account of that Person
or as to which that Person is otherwise liable for reimbursement of drawings, or
(c) under Hedge Agreements. Contingent Obligations shall include (i) the direct
or indirect guaranty, endorsement (other than for collection or deposit in the
ordinary course of business), co-making, discounting with recourse or sale with
recourse by such Person of the obligation of another, (ii) the obligation to
make take-or-pay or similar payments if required regardless of non-performance
by any other party or parties to an agreement and (iii) any liability of such
Person for the obligation of another through any agreement (contingent or
otherwise) (x) to purchase, repurchase or otherwise acquire such obligation or
any security therefor, or to provide funds for the payment or discharge of such
obligation (whether in the form of loans, advances, stock purchases, capital
contributions or otherwise) or (y) to maintain the solvency or any balance sheet
item, level of income or financial condition of another if, in the case of any

 

11



--------------------------------------------------------------------------------

agreement described under subclauses (x) or (y) of this sentence, the primary
purpose or intent thereof is as described in the preceding sentence. The amount
of any Contingent Obligation shall be equal to the amount of the obligation so
guaranteed or otherwise supported or, if less, the amount to which such
Contingent Obligation is specifically limited, except that the amount of any
Hedge Agreement obligation shall be determined in accordance with GAAP. For the
avoidance of doubt, the Silica Related Claims shall not be deemed to be
Contingent Obligations hereunder.

“Continuing Member” means, as of any date of determination any member of the
Governing Body of Parent or Company who (i) was a member of such Governing Body
on the Second Restatement Date or (ii) was nominated for election or elected to
such Governing Body with the affirmative vote of a majority of the members who
were either members of such Governing Body on the Second Restatement Date or
whose nomination or election was previously so approved.

“Contractual Obligation”, as applied to any Person, means any provision of any
Security issued by that Person or of any material indenture, mortgage, deed of
trust, contract, undertaking, agreement or other instrument to which that Person
is a party or by which it or any of its properties is bound or to which it or
any of its properties is subject.

“Control Agreement” means an agreement, reasonably satisfactory in form and
substance to Administrative Agent and executed by Administrative Agent, the
financial institution or securities intermediary at which a Deposit Account or a
Securities Account, as the case may be, is maintained, and the applicable Loan
Party, pursuant to which such financial institution or securities intermediary
confirms and acknowledges Administrative Agent’s security interest in such
account, and agrees that, after notice from Administrative Agent, the financial
institution or securities intermediary, as the case may be, will comply with
instructions originated by Administrative Agent as to disposition of funds in
such account, without further consent by Company or any Subsidiary.

“Controlled Group” means an entity, whether or not incorporated, which is under
common control with a Loan Party within the meaning of Section 4001 of ERISA or
is part of a group that includes a Loan Party and that is treated as a single
employer under Section 414 of the Internal Revenue Code. When any provision of
this Agreement relates to a past event, the term “member of the Controlled
Group” includes any person that was a member of the Controlled Group at the time
of that past event.

“Conveyance of Undivided Mineral Interest” means that certain Conveyance of
Undivided Mineral Interest dated as of November 24, 2008 between Company and
Preferred Rocks USS.

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement to which Company or any of its Subsidiaries is a party.

“Deposit Account” means a demand, time, savings, passbook or similar account
maintained with a Person engaged in the business of banking, including a savings
bank, savings and loan association, credit union or trust company.

“Designated Person” means a Person named as a “Specially Designated National and
Blocked Person” on the most current list published by OFAC at its official
website or any replacement website or other replacement official publication of
such list.

“Disqualified Stock” means any Capital Stock which, by its terms (or by the
terms of any Securities into which it is convertible, or for which it is
exercisable or exchangeable), or upon the happening of any event, (a) matures
(excluding any maturity as the result of an optional redemption by the issuer
thereof) or is mandatorily redeemable pursuant to a sinking fund obligation or
otherwise, or is redeemable at the option of the holder thereof, in whole or in
part, on or prior to the first anniversary

 

12



--------------------------------------------------------------------------------

of the Maturity Date, (b) is convertible into or exercisable or exchangeable
(unless at the sole option of the issuer thereof) for (i) debt securities or
(ii) any Capital Stock referred to in (a) above, in each case at any time prior
to the first anniversary of the Maturity Date, (c) contains any repurchase
obligation which may come into effect prior to the first anniversary of the
Maturity Date, (d) requires the payment of any dividends (other than the payment
of dividends solely in the form of Qualified Capital Stock) prior to the first
anniversary of the Maturity Date, or (e) provides the holders of such Capital
Stock thereof with any rights to receive any Cash upon the occurrence of a
change in control prior to the first anniversary of the Maturity Date, unless
the rights to receive such Cash are contingent upon the prior payment in full in
cash of the Obligations. Disqualified Stock shall not include any Capital Stock
which would be Qualified Capital Stock but for a requirement that such Capital
Stock be redeemed in connection with (x) a change of control or (y) any asset
disposition made pursuant to Section 6.7 or otherwise permitted by
Administrative Agent so long as such Capital Stock requires the prior payment in
full in Cash (as defined in the Intercreditor Agreement) of the Obligations
prior to any payments being made pursuant to such Capital Stock. Notwithstanding
the preceding sentence, any Capital Stock that would constitute Disqualified
Stock solely because the holders of the Capital Stock have the right to require
Company to repurchase such Capital Stock (or such Capital Stock is mandatorily
redeemable) upon the occurrence of a change of control or a public offering will
not constitute Disqualified Stock if the terms of such Capital Stock provide
that Company may not repurchase or redeem any such Capital Stock pursuant to
such provisions unless such repurchase or redemption complies with Section 6.5.

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

“Domestic Subsidiary” means any Subsidiary of Company that is incorporated or
organized under the laws of the United States of America, any state thereof or
in the District of Columbia.

“Eligible Assignee” means (a) any Lender, any Affiliate of any Lender and any
Approved Fund of any Lender; (b) (i) a commercial bank organized under the laws
of the United States or any state thereof; (ii) a savings and loan association
or savings bank organized under the laws of the United States or any state
thereof; (iii) a commercial bank organized under the laws of any other country
or a political subdivision thereof; provided that (x) such bank is acting
through a branch or agency located in the United States or (y) such bank is
organized under the laws of a country that is a member of the Organization for
Economic Cooperation and Development or a political subdivision of such country;
and (iv) any other entity that is an “accredited investor” (as defined in
Regulation D under the Securities Act) that extends credit or buys loans as one
of its businesses including insurance companies, mutual funds and lease
financing companies; and (c) with respect only to funded Loans acquired in
accordance with Section 2.4(b)(iv), Golden Gate, Parent, Company or any
Affiliate thereof; provided that “Eligible Assignee” shall not include any
natural person.

“Employee Plan” means an “employee pension benefit plan” as defined in
Section 3(2) of ERISA subject to the provisions of Title IV of ERISA or
Section 412 of the Internal Revenue Code or Section 302 of ERISA (other than a
Multiemployer Plan), which is maintained for, or contributed to (or to which
there is an obligation to contribute) on behalf of, employees of any Loan Party
or ERISA Affiliate or to which any Loan Party or ERISA Affiliate has or could
have any liability or obligation.

“Environmental Claim” means any investigation, written notice, notice of
violation, claim, action, suit, proceeding, demand, abatement order or other
order or directive (conditional or otherwise), by any Government Authority or
any other Person, arising (a) pursuant to or in connection with any actual or
alleged violation of any Environmental Law, (b) in connection with any Hazardous
Materials or any actual or alleged Hazardous Materials Activity or (c) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.

 

13



--------------------------------------------------------------------------------

“Environmental Laws” means any and all current or future statutes, ordinances,
orders, rules, regulations, legally binding guidance documents, judgments,
Governmental Authorizations, or any other requirements of any Government
Authority relating to (a) environmental matters, including those relating to any
Hazardous Materials Activity, (b) the generation, use, storage, transportation
or disposal of Hazardous Materials or (c) occupational safety and health,
industrial hygiene, land use or the protection of human, plant or animal health
or welfare; in any manner applicable to Company or any of its Subsidiaries or
any Facility.

“ERISA” means the US Employee Retirement Income Security Act of 1974 (or any
successor legislation thereto) and the regulations promulgated and rulings
issued thereunder.

“ERISA Affiliate” means each person (as defined in Section 3(9) of ERISA) that
is a member of a Controlled Group of any Loan Party.

“ERISA Event” means any of the following events:

 

(a) any reportable event, as defined in Section 4043(c) of ERISA and the
regulations promulgated under it, with respect to an Employee Plan as to which
the PBGC has not by regulation waived the requirement of Section 4043(a) of
ERISA that it be notified within thirty days of the occurrence of that event.
However, the existence with respect to any Employee Plan of an “accumulated
funding deficiency” (as defined in Section 302 of ERISA), or, on and after the
effectiveness of the Pension Act, a failure to meet the minimum funding standard
of Section 412 of the Internal Revenue Code or Section 302 of ERISA, shall be a
reportable event for the purposes of this paragraph (a) regardless of the
issuance of any waiver;

 

(b) the requirements of subsection (1) of Section 4043(b) of ERISA (without
regard to subsection (2) of that Section) are met with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of an Employee Plan and an
event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of
ERISA is reasonably expected to occur with respect to that Employee Plan within
the following 30 days;

 

(c) the filing under Section 4041(c) of ERISA of a notice of intent to terminate
any Employee Plan;

 

(d) the termination of any Employee Plan under Section 4041(c) of ERISA;

 

(e) the institution of proceedings under Section 4042 of ERISA by the PBGC for
the termination of, or the appointment of a trustee to administer, any Employee
Plan;

 

(f) the failure to make a required contribution to any Employee Plan that would
result in the imposition of an encumbrance under the Internal Revenue Code or
ERISA;

 

(g) engagement in a non-exempt prohibited transaction within the meaning of
Section 4975 of the Internal Revenue Code or Section 406 of ERISA;

 

(h) a determination that any Employee Plan is, or is expected to be, in at-risk
status (within the meaning of Title IV of ERISA); or

 

(i) the receipt by any Loan Party or ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from any Loan Party or ERISA Affiliate of any
notice that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA, or, on and after the
effectiveness of the Pension Act, that a Multiemployer Plan is in endangered or
critical status (within the meaning of Section 305 of ERISA).

“Event of Default” means each of the events set forth in Sections 7.1 through
7.12.

 

14



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

“Excluded Taxes” means, with respect to Administrative Agent, any Lender, or any
other recipient of any payment to be made by or on account of any obligation of
Company hereunder (a) Taxes that are imposed on (or measured by) the overall net
income (however denominated) and franchise Taxes imposed in lieu thereof (i) by
the United States, (ii) by any other Government Authority under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which it is organized or has its principal
office or maintains its applicable lending office or (iii) by any Government
Authority solely as a result of a present or former connection between such
recipient and the jurisdiction of such Government Authority (other than any such
connection arising solely from such recipient having executed, delivered or
performed its obligations or received a payment under, or enforced, any of the
Loan Documents), (b) any branch profits Taxes imposed by the United States or
any similar Tax imposed by any other jurisdiction referred to in clause (a) and
(c) in the case of a Foreign Lender, any withholding Tax that (i) is imposed on
amounts payable to such Foreign Lender at the time it becomes a party hereto (or
designates a new lending office), (ii) is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
its obligations under Section 2.7(b)(iv), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from Company
with respect to such withholding Tax pursuant to Section 2.7(b)(i) or (iii) is
required to be deducted under applicable law from any payment hereunder on the
basis of the information provided by such Foreign Lender pursuant to clause
(D) of Section 2.7(b)(iv).

“Existing Lender” has the meaning assigned to the term “Lender” in the First
Amended and Restated Credit Agreement.

“Extending Lender” has the meaning assigned to that term in Section 2.11(a).

“Extension” has the meaning assigned to that term in Section 2.11(a).

“Extension Agreement” has the meaning assigned to that term in Section 2.11(a).

“Extension Effective Date” has the meaning assigned to that term in
Section 2.11(a).

“Extension Loans” has the meaning assigned to that term in Section 2.11(a).

“Facilities” means any and all real property (including all buildings, fixtures
or other improvements located thereon) now, hereafter or heretofore owned,
leased, operated or used by Company or any of its Subsidiaries or any of their
respective predecessors or Affiliates.

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by Administrative Agent from three Federal funds brokers
of recognized standing selected by Administrative Agent.

“Financial Covenant” means the covenant set forth in Section 6.6.

“Financial Plan” has the meaning assigned to that term in Section 5.1(j).

“First Amended and Restated Credit Agreement” has the meaning assigned to that
term in the Recitals to this Agreement.

 

15



--------------------------------------------------------------------------------

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that (a) such Lien is perfected
and has priority over any other Lien on such Collateral (other than Liens
permitted pursuant to Section 6.2(a)) and (b) such Lien is the only Lien (other
than Liens permitted pursuant to Section 6.2(a)) to which such Collateral is
subject.

“First Restatement Date” means May 7, 2010.

“First Restatement Loans” has the meaning assigned to that term in the Recitals
to this Agreement.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of Company and its Subsidiaries ending on
December 31 of each calendar year. For purposes of this Agreement, any
particular Fiscal Year shall be designated by reference to the calendar year in
which such Fiscal Year commences.

“Flood Hazard Property” means a Second Restatement Date Mortgaged Property or an
Additional Mortgaged Property located in an area designated by the Federal
Emergency Management Agency as having special flood or mud slide hazards and for
which flood insurance is required under regulations promulgated by the Board of
Governors of the Federal Reserve System.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States, any state thereof or the District of
Columbia.

“Foreign Pledge Agreement” means each pledge agreement or similar instrument
governed by the laws of a country other than the United States, executed from
time to time in accordance with Section 3.1 or Section 5.9 by Company or any
Subsidiary Guarantor that owns Capital Stock of one or more Foreign Subsidiaries
organized in such country, in form and substance reasonably satisfactory to
Administrative Agent.

“Foreign Subsidiary” means any Subsidiary of Company that is not a Domestic
Subsidiary.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funded Debt”, as applied to any Person, means all Indebtedness of that Person
(including any current portions thereof) which by its terms or by the terms of
any instrument or agreement relating thereto matures more than one year from, or
is directly renewable or extendable at the option of that Person to a date more
than one year from (including an option of that person under a revolving credit
or similar agreement obligating the lender or lenders to extend credit over a
period of one year or more from), the date of the creation thereof.

“Funding and Payment Office” means (a) the office of Administrative Agent
located at 520 Madison Avenue, New York, New York 10022 or (b) such other office
of Administrative Agent as may from time to time hereafter be designated as such
in a written notice delivered by Administrative Agent to Company and each
Lender.

“Funding Requirements” means the aggregate of all amounts necessary to (a) fund
the Loans as set forth herein on the Second Restatement Date, (b) repay in full
all amounts outstanding or becoming due under the Mezzanine Note Agreement,
(c) pay a cash dividend of no more than $25,000,000 from Company to Parent and
from Parent to Hourglass Holdings, LLC, and (d) pay Transaction Costs, each in
accordance with the Funds Flow Memorandum.

 

16



--------------------------------------------------------------------------------

“Funds Flow Memorandum” means the funds flow memorandum dated as of the Second
Restatement Date in form and substance reasonably satisfactory to Administrative
Agent and Company.

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, generally accepted accounting principles set forth in opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other entity as
may be approved by a significant segment of the accounting profession, in each
case as the same are applicable to the circumstances as of the date of
determination.

“Golden Gate” means Golden Gate Private Equity, Inc. and its Affiliates.

“Governing Body” means the board of directors or other body having the power to
direct or cause the direction of the management and policies of a Person that is
a corporation, partnership, trust or limited liability company.

“Government Authority” means the government of the United States or any other
nation, or any state, regional or local political subdivision or department
thereof, and any other governmental or regulatory agency, authority, body,
commission, central bank, board, bureau, organ, court, instrumentality or other
entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, in each case
whether federal, state, local or foreign (including supra-national bodies such
as the European Union or the European Central Bank).

“Governmental Authorization” means any permit, license, registration,
authorization, plan, directive, accreditation, consent, order or consent decree
of or from, any Government Authority.

“Guaranties” means the Parent Guaranty and the Subsidiary Guaranty.

“Hazardous Materials” means (a) any chemical, material or substance at any time
defined as or included in the definition of “hazardous substances”, “hazardous
wastes”, “hazardous materials”, “extremely hazardous waste”, “acutely hazardous
waste”, “radioactive waste”, “biohazardous waste”, “pollutant”, “toxic
pollutant”, “contaminant”, “restricted hazardous waste”, “infectious waste”,
“toxic substances”, or any other term or expression intended to define, list or
classify substances by reason of properties harmful to health, safety or the
indoor or outdoor environment (including harmful properties such as
ignitability, corrosivity, reactivity, carcinogenicity, toxicity, reproductive
toxicity, “TCLP toxicity” or “EP toxicity” or words of similar import under any
applicable Environmental Laws); (b) any oil, petroleum, petroleum fraction or
petroleum derived substance; (c) any drilling fluids, produced waters and other
wastes associated with the exploration, development or production of crude oil,
natural gas or geothermal resources; (d) any flammable substances or explosives;
(e) any radioactive materials; (f) any asbestos-containing materials; (g) urea
formaldehyde foam insulation; (h) electrical equipment which contains any oil or
dielectric fluid containing polychlorinated biphenyls; (i) pesticides; and
(j) any other chemical, material or substance, exposure to which is prohibited,
limited or regulated by any Government Authority or which may or could pose a
hazard to the health and safety of the owners, occupants or any Persons in the
vicinity of any Facility or to the indoor or outdoor environment.

“Hazardous Materials Activity” means any activity, event or occurrence involving
any Hazardous Materials, including the use, manufacture, possession, storage,
holding, presence, existence, location, Release, threatened Release, discharge,
placement, generation, transportation, processing, construction, treatment,
abatement, removal, remediation, disposal, disposition or handling of any
Hazardous Materials, and any corrective action or response action with respect
to any of the foregoing.

 

17



--------------------------------------------------------------------------------

“Hedge Agreement” means an Interest Rate Agreement, a Currency Agreement or a
Natural Gas Hedging Agreement designed to hedge against fluctuations in interest
rates or currency values or natural gas prices or availability, respectively.

“Hedge Agreement Counterparty” means an entity that has entered into a Hedge
Agreement with Company or one of its Subsidiaries and at the time of entering
into such Hedge Agreement was a Lender or an Affiliate of a Lender, the
obligations under which are secured pursuant to the Collateral Documents and
guarantied pursuant to the Guaranties.

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.

“Increased Amount Date” has the meaning assigned to that term in
Section 2.10(a).

“Incremental Lender” has the meaning assigned to that term in Section 2.10(a).

“Incremental Term Loan Commitments” has the meaning assigned to that term in
Section 2.10(a).

“Incremental Term Loans” has the meaning assigned to that term in
Section 2.10(a).

“Incurrence Ratio” means, as at any date of determination, the ratio of
(a) Consolidated Total Debt less any NMTC Indebtedness included therein as such
date (and after giving effect to the incurrence of any Indebtedness on such
date) to (b) Consolidated Adjusted EBITDA for the most recently ended period of
four consecutive Fiscal Quarters of Company for which quarterly unaudited or
annual audited financial statements have been delivered pursuant to
Section 5.1(b) or (c), as applicable.

“Indebtedness”, as applied to any Person, means (i) all indebtedness for
borrowed money, (ii) that portion of obligations with respect to Capital Leases
that is properly classified as a liability on a balance sheet in conformity with
GAAP, (iii) notes payable and drafts accepted representing extensions of credit
whether or not representing obligations for borrowed money, (iv) any obligation
owed for all or any part of the deferred purchase price of property or services
(excluding any such obligations incurred under ERISA), which purchase price is
(a) due more than six months from the date of incurrence of the obligation in
respect thereof or (b) evidenced by a note or similar written instrument,
(v) all indebtedness secured by any Lien on any property or asset owned or held
by that Person regardless of whether the indebtedness secured thereby shall have
been assumed by that Person or is nonrecourse to the credit of that Person,
(vi) indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer to the extent such Person is liable therefor
as a result of such Person’s ownership interest in such entity, except to the
extent that the terms of such indebtedness expressly provide that such Person is
not liable therefor or such Person has no liability therefor as a matter of law,
and (vii) all Disqualified Stock and all obligations, liabilities and
indebtedness of such Person arising from Disqualified Stock issued by such
Person. Obligations under Interest Rate Agreements, Currency Agreements and
Natural Gas Hedging Agreements constitute (1) in the case of Hedge Agreements,
Contingent Obligations, and (2) in all other cases, Investments, and in neither
case constitute Indebtedness. Trade accounts payable and accrued obligations
incurred in the ordinary course of business on normal trade terms and not
overdue by more than 90 days, and obligations incurred under pension and other
post-employment benefits arrangements, shall not constitute Indebtedness.
Obligations under Operating Leases (other than the principal and interest
portions of all rental obligations of such Person under any

 

18



--------------------------------------------------------------------------------

synthetic lease or similar off-balance sheet financing where such transaction is
considered to be borrowed money for tax purposes but is classified as an
operating lease in accordance with GAAP), employment agreements, deferred
compensation and contingent post-closing adjustments or earn outs shall not
constitute Indebtedness. Obligations arising from transactions consummated
pursuant to the Sand Purchase Documents and from undrawn letters of credit shall
not constitute Indebtedness.

“Indemnified Liabilities” has the meaning assigned to that term in Section 9.3.

“Indemnified Taxes” means Taxes other than Excluded Taxes and Other Taxes.

“Indemnitee” has the meaning assigned to that term in Section 9.3.

“Intellectual Property” means, as to each Loan Party, such Loan Party’s now
owned and hereafter arising or acquired: patents, patent rights, patent
applications, copyrights, works which are the subject matter of copyrights,
copyright applications, copyright registrations, trademarks, servicemarks, trade
names, trade styles, trademark and service mark applications, and licenses and
rights to use any of the foregoing and all applications, registrations and
recordings relating to any of the foregoing as may be filed in the United States
Copyright Office, the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof, any political
subdivision thereof or in any other country or jurisdiction, together with all
rights and privileges arising under applicable law with respect to any Loan
Party’s use of any of the foregoing; all extensions, renewals, reissues,
divisions, continuations, and continuations-in-part of any of the foregoing; all
rights to sue for past, present and future infringement of any of the foregoing;
inventions, trade secrets, formulae, processes, compounds, drawings, designs,
blueprints, surveys, reports, manuals, and operating standards; goodwill
(including any goodwill associated with any trademark or servicemark, or the
license of any trademark or servicemark); customer and other lists in whatever
form maintained; trade secret rights, copyright rights, rights in works of
authorship, domain names and domain name registration; software and contract
rights relating to computer software programs, in whatever form created or
maintained.

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of November 25, 2008, by and among, Parent, Company, Subsidiary Guarantors,
Administrative Agent and ABL Agent.

“Interest Payment Date” means (a) with respect to any Base Rate Loan, each
March 31, June 30, September 30 and December 31 of each year, commencing on the
first such date to occur after the Second Restatement Date and (b) with respect
to any LIBOR Loan, the last day of each Interest Period applicable to such Loan;
provided that in the case of each Interest Period of longer than three months
“Interest Payment Date” shall also include each date that is three months, or a
multiple thereof, after the commencement of such Interest Period.

“Interest Period” has the meaning assigned to that term in Section 2.2(b).

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement or other similar agreement or
arrangement to which Company or any of its Subsidiaries is a party.

“Interest Rate Determination Date”, with respect to any Interest Period, means
the second Business Day prior to the first day of such Interest Period.

“Intermediate Holding Companies” means BMAC Services Co., Inc., BMAC Holdings,
Inc. and Better Minerals & Aggregates Company.

 

19



--------------------------------------------------------------------------------

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.

“Investment” means (a) any direct or indirect purchase or other acquisition by
Company or any of its Subsidiaries of, or of a beneficial interest in, any
Securities of any other Person (including any Subsidiary of Company unless it is
a wholly-owned Subsidiary), (b) any direct or indirect redemption, retirement,
purchase or other acquisition for value, by any Subsidiary of Company from any
Person other than Company or any of its Subsidiaries, of any equity Securities
of such Subsidiary, (c) any direct or indirect loan, advance (other than trade
credit, advances to employees for moving, entertainment and travel expenses,
drawing accounts and similar expenditures in the ordinary course of business) or
capital contribution by Company or any of its Subsidiaries to any other Person,
including all Indebtedness and accounts receivable from that other Person that
are not current assets or did not arise from sales to that other Person in the
ordinary course of business or (d) Interest Rate Agreements or Currency
Agreements not constituting Hedge Agreements. The amount of any Investment shall
be the original cost of such Investment plus the cost of all additions thereto,
without any adjustments for increases or decreases in value, or write-ups,
write-downs or write-offs with respect to such Investment (other than
adjustments for the repayment of, or the refund of capital with respect to, the
original cost or principal amount of any such Investment).

“IP Collateral” means, collectively, the Intellectual Property that constitutes
Collateral under the Pledge and Security Agreement.

“IP Filing Office” means the United States Patent and Trademark Office, the
United States Copyright Office, Canadian Intellectual Property Office or any
successor or substitute office in which filings are necessary or, in the
reasonable opinion of Administrative Agent, desirable in order to create or
perfect Liens on, or otherwise evidence the security interest of Administrative
Agent and Lenders in, any IP Collateral.

“ITT” shall mean ITT Corporation, a Delaware corporation, and its successors and
assigns.

“ITT Agreement” means the Agreement of Purchase and Sale of the Capital Stock of
Pennsylvania Glass Sand Corporation, dated as of September 12, 1985, made
between ITT and Pacific Coast Resources Co., its successors and assigns.

“Joinder Agreement” has the meaning assigned to that term in Section 2.10(a).

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form.

“Landlord Consent and Estoppel”, with respect to any Leasehold Property, means a
letter, certificate or other acknowledgement, agreement or instrument in writing
from the lessor under the related lease, reasonably satisfactory in form and
substance to Administrative Agent, pursuant to which such lessor agrees, for the
benefit of Administrative Agent, to such matters relating to such Leasehold
Property as Administrative Agent may reasonably request.

“Latest Maturity Date” means, at any date of determination, the latest maturity
date applicable to any Loan hereunder at such time, including the latest
maturity date of any Incremental Term Loan, any Replacement Loan or any
Extension Loan, in each case as extended in accordance with this Agreement from
time to time.

“Leasehold Property” means any leasehold interest of any Loan Party as lessee
under any lease of real property.

 

20



--------------------------------------------------------------------------------

“Lender” and “Lenders” means the Persons identified as “Lenders” and listed on
the signature pages of this Agreement and any Joinder Agreement, together with
their successors and permitted assigns pursuant to Section 9.1; provided that
the term “Lenders”, when used in the context of a particular Commitment, shall
mean Lenders having that Commitment.

“LIBOR” means, for any Interest Rate Determination Date with respect to an
Interest Period for a LIBOR Loan, as determined by Administrative Agent, the
higher of (i) the London interbank offered rate (rounded upward, if necessary,
to the nearest 1/100 of 1%) equal to the offered rate for deposits in Dollars
for a period equal to such Interest Period, commencing on the first day of such
Interest Period, which appears on Telerate Page 3750 (or such other page as may
replace Telerate Page 3750 on that service or any successor service for the
purpose of displaying London interbank offered rates of major banks) as of 11:00
A.M. (London time), on the day that is two Business Days prior to the first day
of such Interest Period or, if such rate is unavailable for any reason or the
Requisite Lenders have notified Company that such rate does not adequately
reflect the cost to Requisite Lenders of making, funding or maintaining LIBOR
Loans, the average (rounded upward, if necessary, to the nearest 1/100 of 1%) of
the rates per annum, confirmed by each Requisite Lender to Administrative Agent,
as reflecting their cost of funds at such time in respect of deposits in Dollars
offered by the principal office of each Requisite Lender at 11:00 A.M. (London
time), on the day that is two Business Days prior to the first day of such
Interest Period and on an amount that is approximately equal to the principal
amount of the LIBOR Loans to which such Interest Period is applicable, and
(ii) 1% per annum.

“LIBOR Loans” means Loans bearing interest at rates determined by reference to
Adjusted LIBOR as provided in Section 2.2(a).

“LIBOR Reserve Percentage” means the reserve percentage (expressed as a decimal,
rounded upward, if necessary, to the nearest 1/100 of 1%) in effect on the date
LIBOR for such Interest Period is determined (whether or not applicable to any
Lender) under regulations issued from time to time by the Federal Reserve Board
for determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”) having a term
comparable to such Interest Period.

“License Agreement” means all of the agreements or other arrangements of each
Loan Party and Subsidiary thereof pursuant to which such Loan Party or
Subsidiary has a license or other right to use any trademarks, logos, designs,
representation or other Intellectual Property, material to the business of the
Loan Parties and their Subsidiaries taken as a whole, owned by another person as
in effect on the date hereof and the dates of the expiration of such agreements
or other arrangements of such Loan Party or Subsidiary as in effect on the date
hereof as set forth on Schedule 1.1(c).

“Lien” means any mortgage, pledge, hypothecation, collateral assignment,
security deposit arrangement, security interest, encumbrance, lien (statutory or
otherwise), hypothec, preference, priority, or charge of any kind (including any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement, any financing or similar statement filed under the UCC as
adopted and in effect in the relevant jurisdiction or other similar recording or
notice statute, and any lease in the nature thereof).

“Loan” or “Loans” means one or more of the term loans made and/or continued by
Lenders to Company on the Second Restatement Date pursuant to Section 2.1(a).

“Loan Documents” means this Agreement, Amendment No. 1, the Notes, the
Guaranties, the Collateral Documents and the Intercreditor Agreement.

 

21



--------------------------------------------------------------------------------

“Loan Exposure”, with respect to any Lender, means, as of any date of
determination (a) prior to the funding of the Loans, the amount of that Lender’s
Commitment and (b) after the funding of the Loans, the outstanding principal
amount of the Loans of that Lender.

“Loan Party” means each of Company and Parent and any of Parent’s Domestic
Subsidiaries from time to time executing a Loan Document, and “Loan Parties”
means all such Persons, collectively.

“Loan Repurchase Offer” has the meaning assigned to that term in
Section 2.4(b)(iv).

“Management Agreement” means that certain Amended and Restated Advisory
Agreement, dated as of the Second Restatement Date, by and among GGC
Administration, LLC, GGC USS Holdings, LLC, Holdings, Preferred Rocks USS, Inc.
and Company.

“Margin Stock” has the meaning assigned to that term in Regulation U of the
Board of Governors of the Federal Reserve System as in effect from time to time.

“Material Adverse Effect” means (i) a material adverse effect upon the business,
operations, properties, assets or condition (financial or otherwise) of Parent,
Company and Company’s Subsidiaries taken as a whole, (ii) the material
impairment of the ability of any Loan Party to perform, or of any Agent or
Lenders to enforce, the Obligations or (iii) a material adverse effect on the
legality, validity, binding effect or enforceability against any Loan Party of a
Loan Document to which it is a party.

“Material Contract” means (i) each contract set forth on Schedule 1.1(d) and any
replacement thereof, and (ii) any contract which, if terminated prior to its
current expiration date, could reasonably be expected to have a Material Adverse
Effect with respect to Company or any of its Subsidiaries.

“Material Leasehold Property” means a Leasehold Property or any mixed property
asset reasonably determined by Administrative Agent to be of material value as
Collateral or of material importance to the operations of Company or any of its
Subsidiaries.

“Material Real Property” means a Real Property Asset or any mixed property asset
with a market value of at least $2,000,000.

“Maturity Date” means the six year anniversary of the Second Restatement Date.

“Maximum Consolidated Leverage Ratio” has the meaning assigned to that term in
Section 6.6.

“Mezzanine Lender” means GGC Finance Partnership, L.P., in its capacity as a
purchaser under the Mezzanine Note Agreement and its successors and assigns in
such capacity.

“Mezzanine Note Agreement” means that certain Note Purchase Agreement, dated as
of November 25, 2008, among Company, Parent, the Subsidiary Guarantors listed
therein and GGC Finance Partnership, L.P. (as amended on May 7, 2010 and as
thereafter amended, restated, extended, supplemented or otherwise modified from
time to time).

“Mortgage” means (a) a security instrument (whether designated as a deed of
trust or a mortgage or by any similar title) granting a security interest in
real property or mixed property executed and delivered by any Loan Party
including any amendment, extension, supplement or modification made thereto from
time to time, in the form approved by Administrative Agent in its reasonable
discretion and in accordance with this Agreement, in each case with such changes
thereto as may be reasonably recommended by Administrative Agent’s local counsel
based on local laws or customary local mortgage or deed of trust practices or
(b) at Administrative Agent’s option, in the case of an Additional Mortgaged
Property, an amendment to an existing Mortgage, in form reasonably satisfactory
to Administrative Agent, adding such Additional Mortgaged Property to the Real
Property Assets or any mixed property asset encumbered by such existing
Mortgage.

 

22



--------------------------------------------------------------------------------

“Mortgages” means all such instruments, including the Second Restatement Date
Mortgages and any Additional Mortgages, collectively.

“Multiemployer Plan” means a multiemployer plan (as defined in
Section 4001(a)(3) of ERISA) which is maintained for, or contributed to (or to
which there is an obligation to contribute) on behalf of, employees of any Loan
Party or ERISA Affiliate or to which any Loan Party or ERISA Affiliate has or
could have any liability or obligation.

“Natural Gas Hedging Agreement” means any agreement with respect to, or
involving the purchase or hedge of, natural gas or price indices for natural gas
or any other similar derivative agreements or arrangements, in each case to
which Company or any of its Subsidiaries is a party and entered into to manage
fluctuations in the price or availability of natural gas.

“Net Asset Sale Proceeds”, with respect to any Asset Sale, means Cash payments
(including any Cash received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) received from such Asset Sale, net of any bona fide direct costs
incurred in connection with such Asset Sale, including (i) income or gains taxes
reasonably estimated to be actually payable within two years of the date of such
Asset Sale as a result of any gain recognized in connection with such Asset
Sale, (ii) payment of the outstanding principal amount of, premium or penalty,
if any, and interest on any Indebtedness (other than the Loans) that is
(a) secured by a Lien on the stock or assets in question or that is not
subordinated to the Loans and, in each case, required to be repaid under the
terms thereof as a result of such Asset Sale and (b) actually paid on or about
the time of receipt of such cash payment to a Person that is not an Affiliate of
any Loan Party or of any Affiliate of a Loan Party, and (iii) any actual
reasonable reserve for (x) any indemnification payments in respect of such Asset
Sale or (y) in the case of a sale of a mine, any cleanup and remediation costs
necessary or advisable (by contract or in the reasonable judgment of Company) to
prepare such mine for sale; provided, however, that Net Asset Sale Proceeds
shall not include any cash payments received from any Asset Sale by a Foreign
Subsidiary unless such proceeds may be repatriated (by reason of a repayment of
an intercompany note or otherwise) to the United States without (in the
reasonable judgment of Company) resulting in a material Tax liability to
Company.

“Net Insurance/Condemnation Proceeds” means any Cash payments or proceeds
received or released from reserve, as the case may be, by Company or any of its
Subsidiaries (i) under any business interruption or casualty insurance policy in
respect of a covered loss thereunder (other than proceeds or refunds received in
respect of the cancellation or termination of insurance covering Silica Related
Claims permitted hereunder) or (ii) as a result of the taking of any assets of
Company or any of its Subsidiaries by any Person pursuant to the power of
eminent domain, condemnation or otherwise, or pursuant to a sale of any such
assets to a purchaser with such power under threat of such a taking, in each
case net of any actual and reasonable documented costs incurred by Company or
any of its Subsidiaries in connection with the adjustment or settlement of any
claims of Company or such Subsidiary in respect thereof and any bona fide direct
costs incurred in connection with any such sale, including the costs of the type
described in clauses (i), (ii) and (iii) of the definition of Net Asset Sale
Proceeds.

“Net Securities Proceeds” means the cash proceeds (net of underwriting discounts
and commissions and other reasonable costs and expenses associated therewith,
including reasonable legal fees and expenses) from the (i) issuance of Capital
Stock of or incurrence of Indebtedness by any Loan Party and (ii) capital
contributions made by a holder of Capital Stock of Parent.

“NMTC Indebtedness” means unsecured Indebtedness incurred by Parent or any of
its Subsidiaries in connection with obtaining a New Markets Tax Credit
allocation under § 45D of the

 

23



--------------------------------------------------------------------------------

Internal Revenue Code and the resulting tax credit equity from a third party;
provided that (i) such Indebtedness is subordinated to the Loans on terms
reasonably acceptable to Administrative Agent, (ii) the aggregate outstanding
principal amount of such Indebtedness shall not exceed $80,000,000 (other than
interest paid in kind) at any one time, and (iii) the aggregate outstanding
principal amount of such Indebtedness (other than (1) interest paid in kind and
(2) obligations attributable to NMTC Investments permitted under Section 6.3(u))
shall not exceed $20,000,000 at any one time.

“NMTC Investment” means any Investment, directly or indirectly, in (including
any loan to) a CDE in connection with obtaining a New Markets Tax Credit
allocation under § 45D of the Internal Revenue Code and the resulting tax credit
equity from a third party.

“Non-Consenting Lender” has the meaning assigned to that term in Section 2.9.

“Notes” means any promissory notes of Company issued pursuant to
Section 2.1(e) to evidence the Loans of any Lenders, substantially in the form
of Exhibit III annexed hereto.

“Notice of Borrowing” means a notice substantially in the form of Exhibit I
annexed hereto.

“Notice of Conversion/Continuation” means a notice substantially in the form of
Exhibit II annexed hereto.

“Obligations” means all obligations of every nature of each Loan Party from time
to time owed to Administrative Agent, the other Agents, Lenders or any of them
under the Loan Documents, whether for principal, interest, fees, expenses,
indemnification or otherwise.

“Officer” means the president, chief executive officer, a vice president, chief
financial officer, treasurer, general partner (if an individual), managing
member (if an individual) or other individual appointed by the Governing Body or
the Organizational Documents of a corporation, partnership, trust or limited
liability company to serve in a similar capacity as the foregoing.

“Officer’s Certificate”, as applied to any Person that is a corporation,
partnership, trust or limited liability company, means a certificate executed on
behalf of such Person by one or more Officers of such Person or one or more
Officers of a general partner or a managing member if such general partner or
managing member is a corporation, partnership, trust or limited liability
company.

“Operating Lease”, as applied to any Person, means any lease (including leases
that may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) that is not a Capital Lease other than any such lease under
which that Person is the lessor.

“Organizational Documents” means the documents (including bylaws, operating
agreements, or partnership agreement, if applicable) pursuant to which a Person
that is a corporation, partnership, trust or limited liability company is
organized.

“Original Credit Agreement” means the Credit Agreement dated as of November 25,
2008, among, inter alios, Parent, Company, the Subsidiary Guarantors, the
lenders party thereto, Bank of Montreal as co-arranger, Siemens Financial
Services, Inc. as documentation agent and BNP Paribas as sole lead arranger,
sole book runner and administrative agent for the lenders.

“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Parent” has the meaning assigned to that term in the introduction to this
Agreement.

“Parent Guaranty” means the Guaranty executed and delivered by Parent on
November 25, 2008.

 

24



--------------------------------------------------------------------------------

“Participant” means a purchaser of a participation in the rights and obligations
under this Agreement pursuant to Section 9.1(c).

“PBGC” means the Pension Benefit Guaranty Corporation of the USA established
pursuant to Section 4002 of ERISA (or any entity succeeding to all or any of its
functions under ERISA).

“Pension Act” means the United States Pension Protection Act of 2006, as
amended.

“Permits” has the meaning assigned to that term in Section 4.18(b).

“Permitted Acquisition” means the acquisition of all or substantially all of the
business and assets or Capital Stock of any Person, which acquisition is
permitted pursuant to Section 6.3 or which is otherwise consented to by
Requisite Lenders.

“Permitted Encumbrances” means the following types of Liens (excluding any such
Lien imposed pursuant to Section 401(a)(29) or 412(n) of the Internal Revenue
Code or by ERISA, any such Lien relating to or imposed in connection with any
Environmental Claim, and any such Lien expressly prohibited by any applicable
terms of any of the Collateral Documents):

 

(a) Liens for taxes, assessments or governmental charges or claims the payment
of which is not, at the time, required by Section 5.3;

 

(b) statutory Liens of landlords, Liens of collecting banks under the UCC on
items in the course of collection, statutory Liens and customary rights of
set-off of banks, statutory Liens of carriers, warehousemen, mechanics,
repairmen, workmen and materialmen, and other Liens imposed by law, in each case
incurred in the ordinary course of business (a) for amounts not yet overdue or
(b) for amounts that are overdue and that (in the case of any such amounts
overdue for a period in excess of 10 days) are being contested in good faith by
appropriate proceedings, so long as (1) such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made for any
such contested amounts, and (2) in the case of a Lien with respect to any
portion of the Collateral, such contest proceedings conclusively operate to stay
the sale of any portion of the Collateral on account of such Lien;

 

(c) deposits made in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security, or to
secure the performance of statutory obligations, bids, leases, government
contracts, trade contracts, and other similar obligations (exclusive of
obligations for the payment of borrowed money), so long as no foreclosure, sale
or similar proceedings have been commenced with respect to any portion of the
Collateral on account thereof;

 

(d) any attachment or judgment Lien not constituting an Event of Default under
Section 7.8;

 

(e) licenses (with respect to Intellectual Property and other property), leases
or subleases granted to third parties in accordance with any applicable terms of
the Collateral Documents and not interfering in any material respect with the
ordinary conduct of the business of Company or any of its Subsidiaries or
resulting in a material diminution in the value of any Collateral as security
for the Obligations;

 

(f) easements, rights-of-way, restrictions, encroachments, covenants and other
minor defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
Company or any of its Subsidiaries or result in a material diminution in the
value of any material portion of the Collateral as security for the Obligations;

 

25



--------------------------------------------------------------------------------

(g) any (a) interest or title of a lessor or sublessor under any lease not
prohibited by this Agreement, (b) Lien or restriction that the interest or title
of such lessor or sublessor may be subject to, or (c) subordination of the
interest of the lessee or sublessee under such lease to any Lien or restriction
referred to in the preceding clause (b), so long as the holder of such Lien or
restriction agrees to recognize the rights of such lessee or sublessee under
such lease;

 

(h) Liens arising from filing UCC financing statements relating solely to leases
not prohibited by this Agreement;

 

(i) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

 

(j) any zoning or similar law or right reserved to or vested in any Government
Authority to control or regulate the use of any real property;

 

(k) Liens granted pursuant to the Collateral Documents;

 

(l) receipt of progress payments and advances from customers in the ordinary
course of business to the extent the same creates a Lien by operation of law on
the related inventory and proceeds thereof;

 

(m) Liens on insurance policies and the proceeds thereof securing the financing
of the insurance premiums with the providers of such insurance and their
Affiliates in respect thereof;

 

(n) Liens on any assets that are the subject of an agreement for disposition
thereof expressly permitted under Section 6.7 that arise due to the existence of
such agreement; and

 

(o) Liens securing obligations (other than obligations representing Indebtedness
for borrowed money) under operating, reciprocal easement or similar agreements
entered into in the ordinary course of business of Company and its Subsidiaries.

“Permitted Holder” means Golden Gate, its Affiliates or any Permitted Transferee
thereof.

“Permitted Indebtedness” means any Indebtedness permitted under Section 6.1.

“Permitted Refinancings” means, with respect to any Subordinated Indebtedness,
any refinancing, refunding, renewal, replacement, waiver, amendment,
restatement, extension, supplement or other modification of such Indebtedness
provided that such refinancing, refunding, renewal, replacement, waiver,
amendment, restatement, supplement, extension or other modification does not
(i) result in the applicable cash rate of interest and payment in kind rate of
interest payable in respect of such Subordinated Indebtedness exceeding, in
aggregate, more than an applicable LIBOR rate plus 12% per annum (subject to an
increase in the interest rate during the continuance of an event of default
under the documents evidencing such Subordinated Indebtedness in an amount not
to exceed 2%), (ii) change (to earlier dates) any dates upon which payments of
principal or interest are due thereon, (iii) change any event of default or
condition to an event of default with respect thereto (other than to eliminate
any such event of default or increase any grace period related thereto),
(iv) change the redemption, prepayment or defeasance provisions thereof to make
more onerous, change the subordination provisions thereof (or of any guaranty
thereof), or (v) increase the outstanding principal amount of such Subordinated
Indebtedness (other than on account of accrued interest, premium, fees and
expenses) unless otherwise permitted as new Subordinated Indebtedness under
Section 6.1(m), provided further that the effect of such refinancing, refunding,
renewal, replacement, waiver, amendment, restatement, supplement, extension or
other modification, together with all other refinancing, refunding, renewal,
replacement, waiver, amendment, restatement, supplement, extension or other
modification made, does not increase materially the obligations of the obligor
thereunder or to confer any additional rights on the holders of such
Subordinated Indebtedness (or a trustee or other representative on their behalf)
which would be materially adverse to Company or Lenders.

 

26



--------------------------------------------------------------------------------

“Permitted Transferees” means, with respect to any Person, (i) any Affiliate of
such Person, (ii) the heirs, executors, administrators, testamentary trustees,
legatees or beneficiaries of any such Person or (iii) a trust, the beneficiaries
of which, or a corporation or partnership, the stockholders, or general and
limited partners, of which, or a limited liability company, the members of
which, include only such Person or his or her spouse or lineal descendants, in
each case to whom such Person has transferred the beneficial ownership of any
Capital Stock of Parent.

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Government Authorities.

“Pledge and Security Agreement” means the Pledge and Security Agreement executed
and delivered on November 25, 2008.

“Pledged Collateral” means, collectively, the “Pledged Collateral” as defined in
the Pledge and Security Agreement, any Foreign Pledge Agreement or any other
Collateral Document.

“Potential Event of Default” means a condition or event that, after notice or
lapse of time or both, would constitute an Event of Default.

“Prime Rate” means the rate that Administrative Agent announces from time to
time as its prime rate, effective as of the date announced as the effective date
of any change in such prime rate. Without notice to Company or any other Person
(other than such announcement), the Prime Rate shall change automatically from
time to time as and in the amount by which such prime rate shall fluctuate. The
Prime Rate is a reference rate and does not necessarily represent the lowest or
best rate actually charged to any customer. BNP Paribas or any other Lender may
make commercial loans or other loans at rates of interest at, above or below the
Prime Rate.

“Pro Forma Basis” means, with respect to compliance with any test or covenant
hereunder, compliance with such test or covenant after giving effect to (a) the
Transactions, (b) any proposed Permitted Acquisition, (c) any Asset Sale of a
Subsidiary or operating entity for which historical financial statements for the
relevant period are available or (d) any incurrence of Indebtedness (including
(i) pro forma adjustments arising out of events which are directly attributable
to the Transactions, the proposed Permitted Acquisition, Asset Sale or
incurrence of Indebtedness, are factually supportable and are expected to have a
continuing impact, in each case as determined on a basis consistent with Article
11 of Regulation S-X, as interpreted by the staff of the Securities and Exchange
Commission, (ii) such other adjustments as are reasonably satisfactory to
Administrative Agent (acting upon the instructions of Requisite Lenders), and
(iii) such other adjustments as calculated by an accounting or consulting firm
of national standing, in each case as certified by the chief financial officer
of Company) using, for purposes of determining such compliance, the historical
financial statements of all entities or assets so acquired or sold and the
consolidated financial statements of Company and its Subsidiaries, which shall
be reformulated as if such Permitted Acquisitions or Asset Sale, and all other
Permitted Acquisitions or Asset Sales that have been consummated during the
period, and any Indebtedness or other liabilities to be incurred or repaid in
connection therewith had been consummated and incurred or repaid at the
beginning of such period (and assuming that such Indebtedness to be incurred
bears interest during any portion of the applicable measurement period prior to
the relevant acquisition at the weighted average of the interest rates
applicable to outstanding Loans incurred during such period).

 

27



--------------------------------------------------------------------------------

“Pro Rata Share” means with respect to all payments, computations and other
matters relating to the Commitment or the Loan of any Lender, the percentage
obtained by dividing (i) the Loan Exposure of that Lender by (ii) the aggregate
Loan Exposure of all Lenders. The initial Pro Rata Share of each Lender for the
purposes of each of clauses (i) and (ii) of the preceding sentence will be set
forth opposite the name of that Lender on a schedule to be held by
Administrative Agent.

“Proceedings” means any litigation, action, suit, proceeding (whether
administrative, judicial or otherwise), governmental investigation or
arbitration.

“PubCo” means U.S. Silica Holdings, Inc. a Delaware corporation.

“Purchaser” has the meaning assigned to that term in Section 2.4(b)(iv).

“Qualified Capital Stock” means any Capital Stock of any Person that is not
Disqualified Stock.

“Real Property Asset” means, at any time of determination, any interest then
owned by any Loan Party in any real property.

“Refinanced Loans” has the meaning assigned to that term in Section 9.6(d).

“Refinancing Lender” means, at any time, Lenders and any bank, financial
institution or other institutional lender or investor (other than any such bank,
financial institution or other institutional lender or investor that is a Lender
at such time) that agrees to provide any portion of Replacement Loans; provided
that each Refinancing Lender shall be subject to the consent of
(i) Administrative Agent, if such consent would be required under Section 9.1(b)
for an assignment of Loans to such Refinancing Lender, and (ii) Company.

“Register” has the meaning assigned to that term in Section 2.1(d).

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“Regulation S-X” means Regulation S-X promulgated under the Exchange Act or any
similar regulation then in effect, as amended or modified from time to time and
a reference to a particular provision thereof shall include a reference to the
comparable provision if any of any such similar regulation.

“Related Agreements” means, collectively, the Management Agreement, the ABL Loan
Documents and the Sand Purchase Documents.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of Hazardous Materials into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Materials), including the movement
of any Hazardous Materials through the air, soil, surface water or groundwater.

“Replacement Loans” has the meaning assigned to that term in Section 9.6(d).

“Repurchase Offer Loans” has the meaning assigned to that term in
Section 2.4(b)(iv).

“Requisite Lenders” means Lenders having or holding more than 50% of the sum of
the aggregate Loan Exposure of all Lenders.

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of stock of Parent, Company
or any of their Subsidiaries now or hereafter outstanding, except a dividend
payable solely in shares of that class of stock to the holders of that class,
(ii) any redemption, retirement, sinking fund or similar payment, purchase or
other

 

28



--------------------------------------------------------------------------------

acquisition for value, direct or indirect, of any shares of any class of stock
of Parent, Company or any of their Subsidiaries now or hereafter outstanding,
(iii) any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of stock of
Parent, Company or any of their Subsidiaries now or hereafter outstanding, and
(iv) any payment or prepayment of principal of, premium, if any, or interest on,
or redemption, purchase, retirement, defeasance (including in-substance or legal
defeasance), sinking fund or similar payment with respect to, any Subordinated
Indebtedness.

“Sand Processing and Delivery Agreements” means, collectively, Sand Processing
and Delivery Agreements between Preferred Rocks USS and Company dated
November 24, 2008 relating to the Sand Purchase Agreements.

“Sand Purchase Agreements” means, collectively, the Sand Purchase Agreements
dated November 24, 2008 (as amended and restated on November 25, 2008, as
amended on January 1, 2010 and as thereafter amended, restated, supplemented,
extended or otherwise modified from time to time in accordance with their terms)
between Preferred Rocks USS and each of Superior Well Services, Inc. and
Schlumberger Technology Corporation.

“Sand Purchase Documents” means the Sand Purchase Agreements, Sand Processing
and Delivery Agreement, the Conveyance of Undivided Mineral Interest and any
promissory notes, subordination, attornment and non-disturbance agreements,
mortgage, security agreement, financing statements and other documents executed
in connection therewith.

“Second Restatement Date” means June 8, 2011.

“Second Restatement Date Mortgage Policies” has the meaning assigned to that
term in Section 3.10(d).

“Second Restatement Date Mortgaged Property” has the meaning assigned to that
term in Section 3.10(a).

“Second Restatement Date Mortgages” has the meaning assigned to that term in
Section 3.10(a).

“Secured Parties” means Lenders, Administrative Agent, Arranger, Collateral
Agent, Hedge Agreement Counterparties and the successors and assigns of each of
the foregoing.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of Indebtedness, secured or unsecured, convertible, subordinated,
certificated or uncertificated, or otherwise, or in general any instruments
commonly known as “securities” or any certificates of interest, shares or
participations in temporary or interim certificates for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing.

“Securities Account” means an account to which a financial asset is or may be
credited in accordance with an agreement under which the Person maintaining the
account undertakes to treat the Person for whom the account is maintained as
entitled to exercise the rights that comprise the financial asset.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Silica Related Claims” shall mean claims (other than workers compensation
claims) against Parent or any of its Subsidiaries alleging silica exposure,
including those that allege that silica products sold by Parent or any of its
Subsidiaries (or their predecessor-in-interest) were defective or that said
Person acted negligently in selling products without a warning or with an
inadequate warning.

 

29



--------------------------------------------------------------------------------

“Silica Related Claims Policies” shall have the meaning given to such term in
Section 5.4(b)(ii).

“Solvent”, with respect to any Person, means that as of the date of
determination both (i)(a) the then fair saleable value of the property of such
Person is (1) greater than the total amount of liabilities (including contingent
liabilities) of such Person and (2) not less than the amount that will be
required to pay the probable liabilities on such Person’s then existing debts as
they become absolute and due considering all financing alternatives and
potential asset sales reasonably available to such Person; (b) such Person’s
capital is not unreasonably small in relation to its business or any
contemplated or undertaken transaction; and (c) such Person does not intend to
incur, or believe (nor should it reasonably believe) that it will incur, debts
beyond its ability to pay such debts as they become due; and (ii) such Person is
“solvent” within the meaning given that term and similar terms under applicable
laws relating to fraudulent transfers and conveyances. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

“Specified Equity Contribution” has the meaning assigned to that term in clause
(c) of ARTICLE VII.

“Subject Lender” has the meaning assigned to that term in Section 2.9.

“Subordinated Indebtedness” means any Indebtedness of any Loan Party permitted
hereunder incurred from time to time and subordinated in right of payment to the
Obligations on terms reasonably satisfactory to Administrative Agent.

“Subordination Agreement” means that certain Subordination Agreement, dated as
of November 25, 2008, by and among, Administrative Agent, ABL Agent and
Mezzanine Lender, as amended by that certain Amendment No. 1 to Subordination
Agreement, dated as of May 7, 2010.

“Subsidiary”, with respect to any Person, means any corporation, partnership,
trust, limited liability company, association, Joint Venture or other business
entity of which more than 50% of the total voting power of shares of stock or
other ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the members of the Governing Body is at
the time owned or controlled, directly or indirectly, by that Person or one or
more of the other Subsidiaries of that Person or a combination thereof.

“Subsidiary Guarantor” has the meaning assigned to that term in the introduction
to this Agreement.

“Subsidiary Guaranty” means the Subsidiary Guaranty executed and delivered by
existing Domestic Subsidiaries of Parent (other than Company) on November 25,
2008 and executed and delivered by additional Domestic Subsidiaries of Parent
from time to time thereafter in accordance with Section 5.9.

“Supplemental Collateral Agent” has the meaning assigned to that term in Section
8.1(b).

“Tax” or “Taxes” means any present or future tax, levy, impost, duty, fee,
assessment, deduction, withholding or other charge of any nature and whatever
called, imposed by a Government Authority, on whomsoever and wherever imposed,
levied, collected, withheld or assessed, including interest, penalties,
additions to tax and any similar liabilities with respect thereto.

 

30



--------------------------------------------------------------------------------

“Transaction Costs” means all fees, costs, expenses, premiums, termination
payments, prepayment penalties incurred or paid by any Loan Party on or before
the Second Restatement Date in connection with the Transactions, including any
fees referred to in Section 2.3 payable to Administrative Agent or Lenders on or
before the Second Restatement Date and fees or original issue discount in
connection with the Funding Requirements; provided that Transaction Costs on or
before the Second Restatement Date shall not exceed $5,000,000 in the aggregate.

“Transaction Documents” means, collectively, the Loan Documents and the Related
Agreements.

“Transactions” means, collectively, (i) the execution and delivery of any
amended or amended and restated Loan Documents and the borrowing of the Loans on
the Second Restatement Date, (ii) the repayment in full of all amounts
outstanding or becoming due under the Mezzanine Note Agreement and the
termination of such agreement and the Subordination Agreement, (iii) the
execution and delivery of any amended or amended and restated ABL Loan
Documents, and (iv) the payment of a cash dividend of no more than $25,000,000
from Company to Parent and Parent to Hourglass Holdings, LLC.

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

“USA Patriot Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“Unasserted Obligations” means, at any time, Obligations for Taxes, costs,
indemnifications, reimbursements, damages and other liabilities (except for the
principal of and interest on, and fees relating to, any Indebtedness) in respect
of which no claim or demand for payment has been made (or, in the case of
Obligations for indemnification, no notice for indemnification has been issued
by the Indemnitee) at such time.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (ii) the then outstanding principal amount of such
Indebtedness.

“Voting Securities” means, with respect to any Person, the Capital Stock of such
Person of any class or classes, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of members of the
Governing Body (or Persons performing similar functions) of such Person.

Section 1.2 Accounting Terms; Utilization of GAAP for Purposes of Calculations
Under Agreement

Except as otherwise expressly provided in this Agreement, all accounting terms
not otherwise defined herein shall have the meanings assigned to them in
conformity with GAAP. Financial statements and other information required to be
delivered by Company to Lenders pursuant to clauses (b), (c) and (j) of
Section 5.1 shall be prepared in accordance with GAAP as in effect at the time
of such preparation (and delivered together with the reconciliation statements
provided for in Section 5.1(e)). Calculations in connection with the
definitions, covenants and other provisions of this Agreement shall utilize GAAP
as in effect on the date of determination, applied in a manner consistent with
that used in preparing the financial statements referred to in Section 4.3. If
at any time any change in GAAP would affect the computation of any financial
ratio or requirement set forth in any Loan Document, and Company, Administrative
Agent or Requisite Lenders shall so request,

 

31



--------------------------------------------------------------------------------

Administrative Agent and Company shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of Requisite Lenders), provided that,
until so amended, such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and Company shall provide to
Administrative Agent and Lenders reconciliation statements provided for in
Section 5.1(e).

Section 1.3 Other Definitional Provisions and Rules of Construction

 

  (a) Any of the terms defined herein may, unless the context otherwise
requires, be used in the singular or the plural, depending on the reference.

 

  (b) References to “Sections” and “Sections” shall be to Sections and Sections,
respectively, of this Agreement unless otherwise specifically provided. Section
and Section headings in this Agreement are included herein for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose or be given any substantive effect.

 

  (c) The use in any of the Loan Documents of the word “include” or “including”,
when following any general statement, term or matter, shall not be construed to
limit such statement, term or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, whether or not
nonlimiting language (such as “without limitation” or “but not limited to” or
words of similar import) is used with reference thereto, but rather shall be
deemed to refer to all other items or matters that fall within the broadest
possible scope of such general statement, term or matter.

 

  (d) Unless otherwise expressly provided herein, references to Organizational
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
amendment and restatements, extensions, supplements and other modifications
thereto.

 

  (e) Whenever any provision in any Loan Document refers to the knowledge (or an
analogous phrase) of any Loan Party, such words are intended to signify that
such Loan Party has actual knowledge or awareness of a particular fact or
circumstance or that such Loan Party, if it had exercised reasonable diligence,
would have known or been aware of such fact or circumstance.

Section 1.4 No Novation

It is the intent of the parties hereto that this Agreement does not constitute a
novation of rights, obligations and liabilities of the respective parties
existing under the First Amended and Restated Credit Agreement or evidence
payment of all or any of such obligations and liabilities and such rights,
obligations and liabilities shall continue and remain outstanding, and that this
Agreement amends and restates in its entirety the First Amended and Restated
Credit Agreement.

ARTICLE II

AMOUNTS AND TERMS OF COMMITMENTS AND LOANS

Section 2.1 Commitments; Making of Loans; the Register; Optional Notes

 

  (a) Commitments Subject to the terms and conditions of this Agreement and in
reliance upon the representations and warranties of Company herein set forth,
each Lender severally agrees to lend to Company (including, as applicable, to
continue its outstanding First Restatement Loans) on the Second Restatement Date
an amount not exceeding its Pro Rata Share of the aggregate amount of the
Commitments to be used for the purposes identified in Section 2.5(a) and funded
and continued in accordance with the Funds Flow Memorandum. The amount of each
Lender’s

 

32



--------------------------------------------------------------------------------

Commitment shall be set forth opposite its name on a schedule held by
Administrative Agent and the aggregate amount of the Commitments is
$260,000,000; provided that the amount of the Commitment of each Lender shall be
adjusted to give effect to any assignment of such Commitment pursuant to
Section 9.1(b). Company may make only one borrowing under the Commitments. For
the avoidance of doubt, such borrowing made by Company pursuant to this
Section 2.1(a) shall be deemed to include the Loans made by the Lenders on the
Second Restatement Date as requested pursuant to the Notice of Borrowing dated
on or about the Second Restatement Date and the outstanding First Restatement
Loans under the First Amended and Restated Credit Agreement and continued
hereunder and such borrowing shall be deemed to be made on the Second
Restatement Date on the same terms and conditions as the Loans requested
pursuant to the Notice of Borrowing delivered on or about the Second Restatement
Date. Amounts borrowed under this Section 2.1(a) and subsequently repaid or
prepaid may not be reborrowed.

 

  (b) Borrowing Mechanics

 

  (i) Borrowing Notices and Amounts The Loans shall be made on the Second
Restatement Date in an aggregate minimum amount of $500,000 and multiples of
$100,000 in excess of that amount. Company shall deliver to Administrative Agent
a duly executed Notice of Borrowing no later than 12:00 Noon (New York City
time) at least three Business Days in advance of the Second Restatement Date (in
the case of a LIBOR Loan) or at least one Business Day in advance of the Second
Restatement Date (in the case of a Base Rate Loan). Loans may be continued as or
converted into Base Rate Loans and LIBOR Loans in the manner provided in
Section 2.2(d). In lieu of delivering a Notice of Borrowing, Company may give
Administrative Agent telephonic notice by the required time for the proposed
borrowing under this Section 2.1(b); provided that such notice shall be promptly
confirmed in writing by delivery of a duly executed Notice of Borrowing to
Administrative Agent before the Second Restatement Date.

 

  (ii) Telephonic Notice Neither Administrative Agent nor any Lender shall incur
any liability to Company in acting upon any telephonic notice referred to above
that Administrative Agent believes in good faith to have been given by an
Officer or other Person authorized to borrow on behalf of Company or for
otherwise acting in good faith under this Section 2.1(b) or under
Section 2.2(d), and upon funding of Loans by Lenders, and upon conversion or
continuation of the applicable basis for determining the interest rate with
respect to any Loans pursuant to Section 2.2(d), in each case in accordance with
this Agreement, pursuant to any such telephonic notice Company shall have
effected Loans or a conversion or continuation thereof, as the case may be,
hereunder.

 

  (iii) Certification by Company Company shall notify Administrative Agent prior
to the Second Restatement Date in the event that any of the matters to which
Company is required to certify in the Notice of Borrowing is no longer true and
correct as of the Second Restatement Date, and the acceptance by Company of the
proceeds of any Loans shall constitute a re-certification by Company as of the
Second Restatement Date, as to the matters to which Company is required to
certify in the Notice of Borrowing.

 

33



--------------------------------------------------------------------------------

  (iv) Notice Irrevocable Except as otherwise provided in Section 2.6(b), 2.6(c)
and 2.6(g), a Notice of Borrowing for, or a Notice of Conversion/Continuation
for conversion to, or continuation of, a LIBOR Loan (or telephonic notice in
lieu thereof) shall be irrevocable on and after the related Interest Rate
Determination Date, and Company shall be bound to make a borrowing or to effect
a conversion or continuation in accordance therewith.

 

  (c) Disbursement of Funds All Loans shall be made by Lenders simultaneously
and proportionately to their respective Pro Rata Shares, it being understood
that neither Administrative Agent nor any Lender shall be responsible for any
default by any other Lender in that other Lender’s obligation to make a Loan
requested hereunder nor shall the amount of the Commitment of any Lender to make
the particular type of Loan requested be increased or decreased as a result of a
default by any other Lender in that other Lender’s obligation to make a Loan
requested hereunder. Promptly after receipt by Administrative Agent of a Notice
of Borrowing pursuant to Section 2.1(b) (or telephonic notice in lieu thereof),
Administrative Agent shall notify each Lender of the proposed borrowing. Each
Lender shall make the amount of its Loan available to Administrative Agent not
later than 12:00 Noon (New York City time) on the Second Restatement Date, in
each case in same day funds in Dollars, at the Funding and Payment Office in
accordance with the Funds Flow Memorandum.

Unless Administrative Agent shall have been notified by any Lender prior to the
Second Restatement Date that such Lender does not intend to make available to
Administrative Agent the amount of such Lender’s Loan requested on the Second
Restatement Date, Administrative Agent may assume that such Lender has made such
amount available to Administrative Agent on the Second Restatement Date and
Administrative Agent may, in its sole discretion, but shall not be obligated to,
make available to Company a corresponding amount on the Second Restatement Date.
If such corresponding amount is not in fact made available to Administrative
Agent by such Lender, Administrative Agent shall promptly notify Company and
shall be entitled to recover such corresponding amount on demand from such
Lender together with interest thereon, for each day from the Second Restatement
Date until the date such amount is paid to Administrative Agent, at the
customary rate set by Administrative Agent for the correction of errors among
banks for three Business Days and thereafter at the Base Rate. If such Lender
does not pay such corresponding amount forthwith upon Administrative Agent’s
demand therefor, Administrative Agent shall promptly notify Company and Company
shall immediately pay such corresponding amount to Administrative Agent together
with interest thereon, for each day from the Second Restatement Date until the
date such amount is paid to Administrative Agent, at the rate payable under this
Agreement for Base Rate Loans. Nothing in this Section 2.1(c) shall be deemed to
relieve any Lender from its obligation to fulfill its Commitments hereunder or
to prejudice any rights that Company may have against any Lender as a result of
any default by such Lender hereunder.

 

  (d) The Register Administrative Agent, acting for these purposes solely as an
agent of Company (it being acknowledged that Administrative Agent, in such
capacity, and its officers, directors, employees, agent and Affiliates shall
constitute Indemnitees under Section 9.3), shall maintain (and make available
for inspection by Company and Lenders (solely as it relates to such Lender’s
Commitments) upon reasonable prior notice at reasonable times) at its address
referred to in Section 9.8 a register for the recordation of, and shall record,
the names and addresses of Lenders and the

 

34



--------------------------------------------------------------------------------

respective amounts of the Commitment and Loan of each Lender from time to time
(the “Register”). Company, Administrative Agent and Lenders shall deem and treat
the Persons listed as Lenders in the Register as the holders and owners of the
corresponding Commitments and Loans listed therein for all purposes hereof; all
amounts owed with respect to any Commitment or Loan shall be owed to the Lender
listed in the Register as the owner thereof; and any request, authority or
consent of any Person who, at the time of making such request or giving such
authority or consent, is listed in the Register as a Lender shall be conclusive
and binding on any subsequent holder, assignee or transferee of the
corresponding Commitments or Loans. Each Lender shall record on its internal
records the amount of its Loans and Commitments and each payment in respect
hereof, and any such recordation shall be conclusive and binding on Company,
absent manifest error, subject to the entries in the Register, which shall,
absent manifest error, govern in the event of any inconsistency with any
Lender’s records. Failure to make any recordation in the Register or in any
Lender’s records, or any error in such recordation, shall not affect any Loans
or Commitments or any Obligations in respect of any Loans.

 

  (e) Optional Notes If so requested by any Lender by written notice to Company
(with a copy to Administrative Agent) at least two Business Days prior to the
Second Restatement Date or at any time thereafter, Company shall execute and
deliver to such Lender (and/or, if applicable and if so specified in such
notice, to any Person who is an assignee of such Lender pursuant to Section 9.1)
on the Second Restatement Date (or, if such notice is delivered after the date
that is two Business Days prior to the Second Restatement Date, promptly after
Company’s receipt of such notice) a promissory note to evidence such Lender’s
Loan, substantially in the form of Exhibit III annexed hereto, with appropriate
insertions.

Section 2.2 Interest on the Loans

 

  (a) Rate of Interest Subject to the provisions of Sections 2.6 and 2.7, the
Loans shall bear interest on the unpaid principal amount thereof from the date
made through maturity (whether by acceleration or otherwise) at a rate
determined by reference to the Base Rate or LIBOR. Subject to Sections 2.10 and
2.11, the applicable basis for determining the rate of interest with respect to
the Loans shall be selected by Company initially at the time a Notice of
Borrowing is given pursuant to Section 2.1(b) (subject to the basis for
determining the interest rate with respect to the Loans being changed from time
to time pursuant to Section 2.2(d)). If on any day notice has not been delivered
to Administrative Agent in accordance with the terms of this Agreement
specifying the applicable basis for determining the rate of interest, then for
that day the Loans shall bear interest determined by reference to the Base Rate.

 

  (i) Loans Subject to the provisions of Sections 2.2(d), 2.2(e), 2.2(g), 2.7,
2.10 and 2.11, the Loans shall bear interest through maturity as follows:

 

  (A) if a Base Rate Loan, then at the sum of the Base Rate plus 2.75% per
annum; or

 

  (B) if a LIBOR Loan, then at the sum of Adjusted LIBOR plus 3.75% per annum.

 

35



--------------------------------------------------------------------------------

  (b) Interest Periods In connection with each LIBOR Loan, Company may, pursuant
to the Notice of Borrowing or a Notice of Conversion/Continuation, as the case
may be, select an interest period (each an “Interest Period”) to be applicable
to such Loan, which Interest Period shall be, at Company’s option, a one, two,
three or six month, or, if available to all the Lenders, nine or twelve month,
period; provided that:

 

  (i) the initial Interest Period for any LIBOR Loan shall commence on the
Second Restatement Date, in the case of a Loan initially made as a LIBOR Loan,
or on the date specified in the applicable Notice of Conversion/Continuation, in
the case of a Loan converted to a LIBOR Loan;

 

  (ii) in the case of immediately successive Interest Periods applicable to a
LIBOR Loan continued as such pursuant to a Notice of Conversion/Continuation,
each successive Interest Period shall commence on the day on which the next
preceding Interest Period expires;

 

  (iii) if an Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that, if any Interest Period would otherwise expire on a day that
is not a Business Day but is a day of the month after which no further Business
Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day;

 

  (iv) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall, subject to clause
(v) of this Section 2.2(b), end on the last Business Day of a calendar month;

 

  (v) no Interest Period with respect to any portion of the Loans shall extend
beyond the Maturity Date;

 

  (vi) no Interest Period with respect to any Loans shall extend beyond a date
on which Company is required to make a scheduled payment of principal of the
Loans, unless the sum of (a) the aggregate principal amount of the Loans that
are Base Rate Loans plus (b) the aggregate principal amount of the Loans that
are LIBOR Loans with Interest Periods expiring on or before such date equals or
exceeds the principal amount required to be paid on the Loans on such date;

 

  (vii) there shall be no more than ten Interest Periods outstanding at any
time;

 

  (viii) in the event Company fails to specify an Interest Period for any LIBOR
Loan in the Notice of Borrowing or a Notice of Conversion/Continuation, Company
shall be deemed to have selected an Interest Period of one month; and

 

  (ix) no new Interest Period may be selected whilst any Event of Default has
occurred and is continuing.

 

  (c) Interest Payments Subject to the provisions of Section 2.2(e), interest on
each Loan shall be payable in arrears on and to each Interest Payment Date
applicable to that Loan, upon any prepayment of that Loan (to the extent accrued
on the amount being prepaid) and at maturity (including final maturity).

 

  (d) Conversion or Continuation

 

  (i) Minimum Amount Subject to the provisions of Section 2.6, Company shall
have the option (i) to convert at any time all or any part of the outstanding
Loans equal to $500,000 and multiples of $100,000 in excess of that amount

 

36



--------------------------------------------------------------------------------

from Loans bearing interest at a rate determined by reference to one basis to
Loans bearing interest at a rate determined by reference to an alternative basis
or (ii) upon the expiration of any Interest Period applicable to a LIBOR Loan,
to continue all or any portion of such Loan equal to $500,000 and multiples of
$100,000 in excess of that amount as a LIBOR Loan; provided, however, that a
LIBOR Loan may only be converted into a Base Rate Loan on the expiration date of
an Interest Period applicable thereto.

 

  (ii) Conversion/Continuation Notice Company shall deliver a duly executed
Notice of Conversion/Continuation to Administrative Agent no later than 10:00 AM
(New York City time) at least one Business Day in advance of the proposed
conversion date (in the case of a conversion to a Base Rate Loan) and no later
than 12:00 Noon (New York City time) at least three Business Days in advance of
the proposed conversion/continuation date (in the case of a conversion to, or a
continuation of, a LIBOR Loan). In lieu of delivering a Notice of
Conversion/Continuation, Company may give Administrative Agent telephonic notice
by the required time of any proposed conversion/continuation under this
Section 2.2(d); provided that such notice shall be promptly confirmed in writing
by delivery of a duly executed Notice of Conversion/Continuation to
Administrative Agent before the proposed conversion/continuation date.
Administrative Agent shall notify each Lender of any Notice of
Conversion/Continuation.

 

  (e) Default Rate Upon the occurrence and continuance of an Event of Default of
the type set forth in Section 7.1, 7.6 or 7.7, the aggregate outstanding
principal amount of all Loans, any interest payments thereon then due and
payable and any fees and other amounts then due and payable shall thereafter
bear interest (including post-petition interest in any Proceeding under the
Bankruptcy Code or other applicable bankruptcy laws) at a rate which is 2% per
annum in excess of the interest rate otherwise payable under this Agreement with
respect to the applicable Loans (or, in the case of any such fees and other
amounts, at a rate which is 2% per annum in excess of the interest rate
otherwise payable under this Agreement for Base Rate Loans) and shall be payable
on demand by Administrative Agent; provided that, in the case of LIBOR Loans
upon the expiration of the Interest Period in effect at the time any such
increase in interest rate is effective such LIBOR Loans shall become Base Rate
Loans and such Loans shall thereafter bear interest payable upon demand at a
rate which is 2% per annum in excess of the interest rate otherwise payable
under this Agreement for Base Rate Loans. Payment or acceptance of the increased
rates of interest provided for in this Section 2.2(e) is not a permitted
alternative to timely payment and shall not constitute a waiver of any Event of
Default or otherwise prejudice or limit any rights or remedies of Administrative
Agent or any Lender.

 

  (f) Computation of Interest Interest on the Loans shall be computed (i) in the
case of Base Rate Loans calculated using the Prime Rate, on the basis of a
365-day or 366-day year, as the case may be, and (ii) in the case of LIBOR Loans
and Base Rate Loans calculated using the Federal Funds Effective Rate, on the
basis of a 360-day year, in each case for the actual number of days elapsed in
the period during which it accrues. In computing interest on any Loan, the date
of the making of such Loan or the first day of an Interest Period applicable to
such Loan or, with respect to a Base Rate Loan being converted from a LIBOR
Loan, the date of conversion of such LIBOR Loan to such Base Rate Loan, as the
case may be, shall be included, and the date of

 

37



--------------------------------------------------------------------------------

payment of such Loan or the expiration date of an Interest Period applicable to
such Loan or, with respect to a Base Rate Loan being converted to a LIBOR Loan,
the date of conversion of such Base Rate Loan to such LIBOR Loan, as the case
may be, shall be excluded; provided that if a Loan is repaid on the same day on
which it is made, one day’s interest shall be paid on that Loan.

 

  (g) Maximum Rate Notwithstanding the foregoing provisions of this Section 2.2,
in no event shall the rate of interest payable by Company with respect to any
Loan exceed the maximum rate of interest permitted to be charged under
applicable law.

Section 2.3 Fees

Company agrees to pay to Administrative Agent such fees in the amounts and at
the times separately agreed upon between Company and Administrative Agent.

Section 2.4 Repayments, Prepayments; General Provisions Regarding Payments;
Application of Proceeds of Collateral and Payments Under Guaranties

 

  (a) Scheduled Payments of Loans Company shall make principal payments on the
Loans in installments on the dates and in the amounts set forth below (such
amounts being expressed as a percentage of the original principal amount of the
Loans):

 

Date

   Amount  

September 30, 2011

     0.25 % 

December 31, 2011

     0.25 % 

March 31, 2012

     0.25 % 

June 30, 2012

     0.25 % 

September 30, 2012

     0.25 % 

December 31, 2012

     0.25 % 

March 31, 2013

     0.25 % 

June 30, 2013

     0.25 % 

September 30, 2013

     0.25 % 

December 31, 2013

     0.25 % 

March 31, 2014

     0.25 % 

June 30, 2014

     0.25 % 

September 30, 2014

     0.25 % 

December 31, 2014

     0.25 % 

March 31, 2015

     0.25 % 

June 30, 2015

     0.25 % 

September 30, 2015

     0.25 % 

December 31, 2015

     0.25 % 

March 31, 2016

     0.25 % 

June 30, 2016

     0.25 % 

September 30, 2016

     23.75 % 

 

38



--------------------------------------------------------------------------------

Date

   Amount  

December 31, 2016

     23.75 % 

March 31, 2017

     23.75 % 

Maturity Date

     23.75 % 

provided that the scheduled installments of principal of the Loans set forth
above shall be reduced in connection with any voluntary or mandatory prepayments
of the Loans in accordance with Section 2.4(b)(iii); and provided, further that,
the Loans and all other amounts owed hereunder with respect to the Loans shall
be paid in full no later than the Maturity Date, and the final installment
payable by Company in respect of the Loans on such date shall be in an amount,
if such amount is different from that specified above, sufficient to repay all
amounts owing by Company under this Agreement with respect to the Loans.

 

  (b) Prepayments

 

  (i) Voluntary Prepayments Company may, upon not less than one Business Day’s
prior written or telephonic notice, in the case of Base Rate Loans, and three
Business Days’ (except that in connection with the repayment in full of the
Loans, only one Business Day’s notice shall be required) prior written or
telephonic notice, in the case of LIBOR Loans, in each case given to
Administrative Agent by 3:00 P.M. (New York City time) on the date required and,
if given by telephone, promptly confirmed in writing to Administrative Agent,
who will promptly notify each Lender of such prepayment, at any time and from
time to time prepay the Loans on any Business Day in whole or in part without
premium or penalty in an aggregate minimum amount of $500,000 and multiples of
$100,000 in excess of that amount; provided that, in any event, any prepayment
of a LIBOR Loan on any date other than the expiration date of the Interest
Period applicable thereto shall be subject to the requirements of
Section 2.6(d). Notice of prepayment having been given as aforesaid, the
principal amount of the Loans specified in such notice shall become due and
payable on the prepayment date specified therein. Any such voluntary prepayment
shall be applied as specified in Section 2.4(b)(iii)(A).

 

  (ii) Mandatory Prepayments The Loans shall be prepaid in the amounts and under
the circumstances set forth below (except in each case to the extent a different
application of the relevant amounts is set forth in the Intercreditor
Agreement), all such prepayments and/or reductions to be applied as set forth
below or as more specifically provided in Section 2.4(b)(iii)(B) and
Section 2.4(d):

 

  (A) Prepayments from Net Asset Sale Proceeds Subject to Section 6.7(d) and the
Intercreditor Agreement, no later than the third Business Day following the date
of receipt by Parent, Company or any Subsidiary Guarantor of any Net Asset Sale
Proceeds in respect of any Asset Sale, Company shall either (1) subject to
subsection (2) below, prepay the Loans in an aggregate amount equal to such Net
Asset Sale Proceeds or (2), so long as no Event of Default shall have occurred
and be continuing, deliver to Administrative Agent an

 

39



--------------------------------------------------------------------------------

Officer’s Certificate setting forth (x) that portion of such Net Asset Sale
Proceeds that Company or such Subsidiary intends to reinvest in assets of the
general type used in the business of Company and its Subsidiaries within 270365
days of such date of receipt and (y) the proposed use of such portion of the Net
Asset Sale Proceeds; and such other information with respect to such
reinvestment as Administrative Agent may reasonably request, and Company shall,
or shall cause one or more of its Subsidiaries to apply such portion to such
reinvestment purposes within such 270365 day period. In addition, Company shall,
no later than 270365 days after receipt of such Net Asset Sale Proceeds that
have not theretofore been applied to the Obligations or that have not been so
reinvested as provided above, make an additional prepayment of the Loans in the
full amount of all such unapplied and un-reinvested Net Asset Sale Proceeds
unless on or prior to such date Company has entered into a committed written
agreement for the application or reinvestment of such Net Asset Sale Proceeds.
Company shall, within 90180 days after the end of such 270365 day period, make
an additional prepayment of the Loans in the full amount of any such Net Asset
Sale Proceeds that have not been applied or reinvested within such
90-day-period. 180 day period. Notwithstanding the foregoing, in no event shall
Company be required to prepay the Loans under this clause (A) in any Fiscal Year
unless the aggregate amount of Net Asset Sale Proceeds and Net
Insurance/Condemnation Proceeds received in such Fiscal Year exceeds $5,000,000.

 

  (B) Prepayments from Net Insurance/Condemnation Proceeds. Subject to the
provisions of Section 5.4(c) and the Intercreditor Agreement, no later than the
third Business Day following the date of receipt by Administrative Agent or any
Loan Party of any Net Insurance/Condemnation Proceeds, Company shall either
(1) subject to subsection (2) below, prepay the Loans in an aggregate amount
equal to such Net Insurance/Condemnation Proceeds or (2), so long as no Event of
Default shall have occurred and be continuing, deliver to Administrative Agent
an Officer’s Certificate setting forth (x) that portion of such Net
Insurance/Condemnation Proceeds that Company or such Subsidiary intends to
reinvest in assets of the general type used in the business of Company and its
Subsidiaries within 270365 days of such date of receipt and (y) the proposed use
of such portion of the Net Insurance/Condemnation Proceeds; and such other
information with respect to such reinvestment as Administrative Agent may
reasonably request, and Company shall, or shall cause one or more of its
Subsidiaries to, apply such portion to such reinvestment purposes within such
270365 day period. In addition, Company shall, no later than 270365 days after
receipt of such Net Insurance/Condemnation Proceeds that have not theretofore
been applied to the Obligations or that have not been so reinvested as provided
above, make an additional prepayment of the Loans in the full amount of all such
unapplied and un-reinvested Net Insurance/Condemnation Proceeds unless on or
prior to such date

 

40



--------------------------------------------------------------------------------

Company has entered into a committed written agreement for the application or
reinvestment of such Net Insurance/Condemnation Proceeds. Company shall, within
90180 days after the end of such 270365 day period, make an additional
prepayment of the Loans in the full amount of any such Net
Insurance/Condemnation Proceeds that have not been applied or reinvested within
such 90 day period. 180 day period. Notwithstanding the foregoing, in no event
shall Company be required to prepay the Loans under this clause (B) in any
Fiscal Year unless the aggregate amount of Net Asset Sale Proceeds and, Net
Insurance/Condemnation Proceeds received in such Fiscal Year exceeds $5,000,000.

 

  (C) Prepayments due to Equity Cure On the date of receipt of any Specified
Equity Contribution, Company shall prepay the Loans in an aggregate amount equal
to such Specified Equity Contribution.

 

  (D) Prepayments due to Issuance of Indebtedness On the date of receipt of the
Net Securities Proceeds from the issuance of any Indebtedness of Parent, Company
or of any Subsidiary of Company after the Second Restatement Date, other than
Indebtedness permitted pursuant to Section 6.1, Company shall prepay the Loans
in an aggregate amount equal to such Net Securities Proceeds.

 

  (E) Prepayments from Consolidated Excess Cash Flow In the event that there
shall be Consolidated Excess Cash Flow for any Fiscal Year (commencing with
Fiscal Year 2012), Company shall, within 3 Business Days following the delivery
of the financial statements described in Section 5.1(c) with respect to such
Fiscal Year, prepay the Loans in an aggregate amount equal to 50% (the
“Consolidated Excess Cash Flow Percentage”) of such Consolidated Excess Cash
Flow for such Fiscal Year; provided that if the Consolidated Leverage Ratio as
of the last day of such Fiscal Year (commencing with Fiscal Year 2012) was less
than 2.75:1.00 (as certified and demonstrated in reasonable detail in a
Compliance Certificate delivered to Administrative Agent with the annual
financial statements for such Fiscal Year in accordance with Section 5.1(d)),
then the Consolidated Excess Cash Flow Percentage for such Fiscal Year shall be
reduced to 25%; provided further, that if the Consolidated Leverage Ratio as of
the last day of such Fiscal Year was less than 2.00; 1.00 (as certified and
demonstrated in reasonable detail in a Compliance Certificate delivered to
Administrative Agent with the annual financial statements for such Fiscal Year
in accordance with Section 5.1(d)), then the Consolidated Excess Cash Flow
Percentage for such Fiscal Year shall be reduced to 0%.

 

  (F) Calculations of Net Proceeds Amounts; Additional Prepayments Based on
Subsequent Calculations Concurrently with any prepayment of the Loans pursuant
to Sections 2.4(b)(ii)(A)-(E), Company shall deliver to Administrative Agent an
Officer’s Certificate demonstrating the calculation of the amount of the
applicable Net Asset Sale Proceeds, Net Insurance/Condemnation Proceeds,

 

41



--------------------------------------------------------------------------------

Specified Equity Contribution, Net Securities Proceeds, or Consolidated Excess
Cash Flow, as the case may be, that gave rise to such prepayment and/or
reduction. In the event that Company shall subsequently determine that the
actual amount was greater than the amount set forth in such Officer’s
Certificate, Company shall promptly make an additional prepayment of the Loans
in an amount equal to the amount of such excess, and Company shall concurrently
therewith deliver to Administrative Agent an Officer’s Certificate demonstrating
the derivation of the additional amount resulting in such excess; provided that,
any failure to make a prepayment resulting from a mistake in calculation that is
corrected pursuant to this Section 2.4(b)(ii)(F) shall not constitute an Event
of Default or Potential Event of Default under Section 7.1(a).

 

  (iii) Application of Prepayments.

 

  (A) Application of Voluntary Prepayments by Type of Loans and Order of
Maturity Any voluntary prepayment of the Loans pursuant to Section 2.4(b)(i)
shall be applied pro rata among the Loans and shall be applied to reduce the
remaining scheduled installments thereof on a pro rata basis.

 

  (B) Application of Mandatory Prepayments of Loans and the Scheduled
Installments of Principal Thereof Except as provided in Section 2.4(d), any
mandatory prepayment of the Loans pursuant to Section 2.4(b)(ii) shall be
applied to prepay the Loans on a pro rata basis and shall be applied to reduce
the remaining scheduled installments thereof on a pro rata basis.

 

  (C) Application of Prepayments to Base Rate Loans and LIBOR Loans Any
prepayment of Loans shall be applied to Base Rate Loans to the full extent
thereof before application to LIBOR Loans, in each case in a manner that
minimizes the amount of any payments required to be made by Company pursuant to
Section 2.6(d); provided that, in any event, any prepayment of a LIBOR Loan on
any date other than the expiration date at the Interest Period applicable
thereto shall be subject to the requirements of Section 2.6(d).

 

  (D) Application of Prepayments to LIBOR Loans If the application of any
payment made in accordance with the provisions of Section 2.4(b)(i) or
Section 2.4(b)(ii) would result in termination of a LIBOR Loan prior to the last
day of the Interest Period for such LIBOR Loan, Company may elect to have the
amount of such prepayment not applied to such LIBOR Loan, but held by
Administrative Agent in the Collateral Account, in each case to be applied as
such amount would otherwise have been applied under this Section 2.4(b)(iii) as
of the last day of the relevant Interest Period; provided that any interest
earned on such amount shall be paid to Company (or as otherwise directed by
Company) on the last day of the relevant Interest Period if no Event of Default
has occurred and is then continuing. Notwithstanding the foregoing payment to
the Collateral Account, the related LIBOR Loan shall remain outstanding for all
purposes of this Agreement, including,

 

42



--------------------------------------------------------------------------------

without limitation, the accrual of interest and fees and the calculation of the
Consolidated Leverage Ratio and the Incurrence Ratio, until such time as such
LIBOR Loan has been paid in full or converted or continued in accordance with
the terms hereof.

 

  (iv) Acquisition of Loans by a Loan Party Notwithstanding anything to the
contrary contained in this Section 2.4 or any other provision of this Agreement,
so long as no Potential Event of Default or Event of Default has occurred and is
continuing, and Requisite Lenders have given prior written consent, Golden Gate,
Parent, Company or any Affiliate thereof may repurchase outstanding Loans
pursuant to this Section 2.4(b)(iv) on the following basis:

 

  (A) Golden Gate, Parent, Company or any Affiliate thereof (the “Purchaser”)
may make one or more offers (each, a “Loan Repurchase Offer”) to repurchase all
or any portion of the Loans (such Loans, the “Repurchase Offer Loans”) of
Lenders pursuant to an open pro rata tender process; provided that:

 

  (i) the Purchaser delivers a notice of such Loan Repurchase Offer to
Administrative Agent and all Lenders no later than 12:00 Noon (New York City
time) at least five Business Days in advance of a proposed consummation date of
such Loan Repurchase Offer indicating (1) the last date on which such Loan
Repurchase Offer may be accepted, (2) the maximum dollar amount of such Loan
Repurchase Offer, (3) the repurchase price per dollar of principal amount of
such Repurchase Offer Loans at which such Purchaser is willing to repurchase
such Repurchase Offer Loans and (4) the instructions with respect to the Loan
Repurchase Offer that a Lender must follow in order to have its Repurchase Offer
Loans repurchased;

 

  (ii) a Lender who elects to participate in the Loan Repurchase Offer may
choose to sell all or part of such Lender’s Repurchase Offer Loans; and

 

  (iii) such Loan Repurchase Offer shall be made to Lenders holding the
Repurchase Offer Loans on a pro rata basis in accordance with the respective
principal amount then held by such Lenders; provided, further, that, if any
Lender elects not to participate in the Loan Repurchase Offer, either in whole
or in part, the amount of such Lender’s Repurchase Offer Loans not being
tendered shall be excluded in calculating the pro rata amount applicable to the
balance of such Repurchase Offer Loans;

 

  (B) Such repurchases shall not constitute a voluntary prepayment pursuant to
Section 2.4 and such repurchases shall not be subject to the provisions of
Section 9.5.

 

  (C) With respect to all repurchases made by Parent, Company or Subsidiary
thereof such Repurchase Offer Loans shall be retired and

 

43



--------------------------------------------------------------------------------

cancelled immediately upon the repurchase thereof and all principal and accrued
and unpaid interest on the Loans so repurchased shall be deemed to have been
paid for all purposes and no longer outstanding (and may not be resold by
Parent, Company or such Subsidiary), for all purposes of this Agreement and all
other Loan Documents;

 

  (D) With respect to all repurchases made by Golden Gate and its Affiliates,
(1) such Purchaser shall not have voting or other information rights under this
Agreement, other than solely with respect to those matters requiring the consent
of all Lenders (and any Loans held by Golden Gate or its Affiliates shall not be
included in the calculation of the required voting percentages) and (2) the
aggregate principal amount of Loans held by Golden Gate and its Affiliates shall
not at any time exceed 10% of the aggregate Loans and Commitments; and

 

  (E) Following repurchase by a Purchaser, Company will promptly advise
Administrative Agent of the total amount of Repurchase Offer Loans that were
repurchased from each Lender who elected to participate in the Loan Repurchase
Offer.

 

  (c) General Provisions Regarding Payments

 

  (i) Manner and Time of Payment All payments by Company of principal, interest,
fees and other Obligations shall be made in Dollars in same day funds, without
defense, setoff or counterclaim, free of any restriction or condition, and
delivered to Administrative Agent not later than 12:00 Noon (New York City time)
on the date due at the Funding and Payment Office for the account of Lenders;
funds received by Administrative Agent after that time on such due date shall be
deemed to have been paid by Company on the next succeeding Business Day. Company
hereby authorizes Administrative Agent to charge its accounts with
Administrative Agent in order to cause timely payment to be made to
Administrative Agent of all principal, interest, fees and expenses due hereunder
(subject to sufficient funds being available in its accounts for that purpose).

 

  (ii) Application of Payments to Principal and Interest Except as provided in
Section 2.2(c), all payments in respect of the principal amount of any Loan
shall include payment of accrued interest on the principal amount being repaid
or prepaid, and all such payments shall be applied to the payment of interest
before application to principal.

 

  (iii) Apportionment of Payments Aggregate payments of principal and interest
shall be apportioned among all outstanding Loans proportionately to Lenders’
respective Pro Rata Shares. Administrative Agent shall promptly distribute to
each Lender, at the account specified in the payment instructions delivered to
Administrative Agent by such Lender, its Pro Rata Share of all such payments
received by Administrative Agent when received by Administrative Agent pursuant
to Section 2.3. Notwithstanding the foregoing provisions of this
Section 2.4(c)(iii), if, pursuant to the provisions of Section 2.6(c), any
Notice of Conversion/Continuation is withdrawn as to any Affected Lender or if
any Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any
LIBOR Loans, Administrative Agent shall give effect thereto in apportioning
interest payments received thereafter.

 

44



--------------------------------------------------------------------------------

  (iv) Payments on Business Days Whenever any payment to be made hereunder shall
be stated to be due on a day that is not a Business Day, such payment shall be
made on the next succeeding Business Day and such extension of time shall be
included in the computation of the payment of interest hereunder or of the
commitment fees hereunder, as the case may be.

 

  (d) Application of Proceeds of Collateral and Payments after Event of Default
Upon the occurrence and during the continuation of an Event of Default, if
requested by Requisite Lenders, or upon acceleration of the Obligations pursuant
to ARTICLE VII, (a) all payments received by Administrative Agent, whether from
Company, Parent or any Subsidiary Guarantor or otherwise and (b) all proceeds
received by Administrative Agent in respect of any sale of, collection from, or
other realization upon all or any part of the Collateral under any Collateral
Document shall, subject to the terms of the Intercreditor Agreement, be applied
in full or in part by Administrative Agent, in each case in the following order
of priority:

 

  (i) to the payment of all costs and expenses of such sale, collection or other
realization, all other expenses, liabilities and advances made or incurred by
Agents in connection therewith, and all amounts for which Agents are entitled to
compensation (including the fees described in Section 2.3), reimbursement and
indemnification under any Loan Document and all advances made by Agents
thereunder for the account of the applicable Loan Party, and to the payment of
all costs and expenses paid or incurred by Agents in connection with the Loan
Documents, all in accordance with Sections 8.4, 9.2 and 9.3 and the other terms
of this Agreement and the Loan Documents;

 

  (ii) thereafter, to the payment of all other Obligations and obligations of
Loan Parties under any Hedge Agreement between a Loan Party and a Hedge
Agreement Counterparty, to the extent then due and owing for the ratable benefit
of the holders thereof (subject to the provisions of Section 2.4(c)(ii) hereof);
and

 

  (iii) thereafter, to the payment to or upon the order of such Loan Party or to
whosoever may be lawfully entitled to receive the same or as a court of
competent jurisdiction may direct.

Section 2.5 Use of Proceeds

 

  (a) Loans The proceeds of the Loans shall be applied by Company to fund the
Funding Requirements. The proceeds of any Incremental Term Loans shall be
applied by Company to fund Permitted Acquisitions and the opening, development
or expansion of sand processing and mining facilities and to pay fees and
expenses incurred in connection therewith.

 

  (b) Margin Regulations No portion of the proceeds of any borrowing under this
Agreement shall be used by Parent or any of its Subsidiaries in any manner that
might cause the borrowing or the application of such proceeds to violate
Regulation U, Regulation T or Regulation X of the Board of Governors of the
Federal Reserve System or any other regulation of such Board or to violate the
Exchange Act, in each case as in effect on the date or dates of such borrowing
and such use of proceeds.

 

45



--------------------------------------------------------------------------------

Section 2.6 Special Provisions Governing LIBOR Loans

Notwithstanding any other provision of this Agreement to the contrary, the
following provisions shall govern with respect to LIBOR Loans as to the matters
covered:

 

  (a) Determination of Applicable Interest Rate On each Interest Rate
Determination Date, Administrative Agent shall determine in accordance with the
terms of this Agreement (which determination shall, absent manifest error, be
conclusive and binding upon all parties) the interest rate that shall apply to
the LIBOR Loans for which an interest rate is then being determined for the
applicable Interest Period and shall promptly give notice thereof (in writing or
by telephone confirmed in writing) to Company and each Lender.

 

  (b) Inability to Determine Applicable Interest Rate In the event that
Administrative Agent shall have determined (which determination shall be
conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date that by reason of circumstances affecting the London
interbank market adequate and fair means do not exist for ascertaining the
interest rate applicable to such Loans on the basis provided for in the
definition of LIBOR, Administrative Agent shall on such date give notice (by
telefacsimile or by telephone confirmed in writing) to Company and each Lender
of such determination, whereupon (i) no Loans may be converted to LIBOR Loans
until such time as Administrative Agent notifies Company and Lenders that the
circumstances giving rise to such notice no longer exist and (ii) any Notice of
Conversion/Continuation given by Company with respect to the Loans in respect of
which such determination was made shall be deemed to be for a Base Rate Loan.

 

  (c) Illegality or Impracticability of LIBOR Loans In the event that on any
date any Lender shall have determined (which determination shall be conclusive
and binding upon all parties hereto but shall be made only after consultation
with Company and Administrative Agent) that the maintaining or continuation of
its LIBOR Loans (i) has become unlawful as a result of compliance by such Lender
in good faith with any law, treaty, governmental rule, regulation, guideline or
order (or would conflict with any such treaty, governmental rule, regulation,
guideline or order not having the force of law even though the failure to comply
therewith would not be unlawful) or (ii) has become impracticable, or would
cause such Lender material hardship, as a result of contingencies occurring
after the date of this Agreement which materially and adversely affect the
London interbank market or the position of such Lender in that market, then, and
in any such event, such Lender shall be an “Affected Lender” and it shall on
that day give notice (by telefacsimile or by telephone confirmed in writing) to
Company and Administrative Agent of such determination. Administrative Agent
shall promptly notify each other Lender of the receipt of such notice.
Thereafter (a) the obligation of the Affected Lender to convert Loans to LIBOR
Loans shall be suspended until such notice shall be withdrawn by the Affected
Lender, (b) to the extent such determination by the Affected Lender relates to a
LIBOR Loan then being requested by Company pursuant to a Notice of
Conversion/Continuation, the Affected Lender shall convert such Loan to a Base
Rate Loan, (c) the Affected Lender’s obligation to maintain its outstanding
LIBOR Loans (the “Affected Loans”) shall be terminated at the earlier to occur
of the expiration of the Interest Period then in effect with respect to the
Affected Loans or when required by law and (d) the Affected Loans

 

46



--------------------------------------------------------------------------------

shall automatically convert into Base Rate Loans on the date of such
termination. Notwithstanding the foregoing, to the extent a determination by an
Affected Lender as described above relates to a LIBOR Loan then being requested
by Company pursuant to a Notice of Conversion/Continuation, Company shall have
the option, subject to the provisions of Section 2.6(d), to rescind such Notice
of Borrowing or Notice of Conversion/Continuation as to all Lenders by giving
notice (by telefacsimile or by telephone confirmed in writing) to Administrative
Agent of such rescission on the date on which the Affected Lender gives notice
of its determination as described above. Administrative Agent shall promptly
notify each other Lender of the receipt of such notice. Except as provided in
the immediately preceding sentence, nothing in this Section 2.6(c) shall affect
the obligation of any Lender other than an Affected Lender to maintain Loans as,
or to convert Loans to, LIBOR Loans in accordance with the terms of this
Agreement.

 

  (d) Compensation For Breakage or Non-Commencement of Interest Periods Company
shall compensate each Lender, upon written request by that Lender pursuant to
Section 2.8, for all reasonable documented losses, expenses and liabilities
(including any interest paid by that Lender to lenders of funds borrowed by it
to make or carry its LIBOR Loans and any loss, expense or liability sustained by
that Lender in connection with the liquidation or re-employment of such funds)
which that Lender may sustain: (i) if for any reason (other than a default by
that Lender) a borrowing of any LIBOR Loan does not occur on a date specified
therefor in a Notice of Borrowing or a telephonic request therefor, or a
conversion to or continuation of any LIBOR Loan does not occur on a date
specified therefor in a Notice of Conversion/Continuation or a telephonic
request therefor, (ii) if any prepayment or other principal payment or any
conversion of any of its LIBOR Loans (including any prepayment or conversion
occasioned by the circumstances described in Section 2.6(c)) occurs on a date
prior to the last day of an Interest Period applicable to that Loan, (iii) if
any prepayment of any of its LIBOR Loans is not made on any date specified in a
notice of prepayment given by Company or (iv) as a consequence of any other
default by Company in the repayment of its LIBOR Loans when required by the
terms of this Agreement.

 

  (e) Booking of LIBOR Loans Any Lender may make, carry or transfer LIBOR Loans
at, to, or for the account of any of its branch offices or the office of an
Affiliate of that Lender.

 

  (f) Assumptions Concerning Funding of LIBOR Loans Calculation of all amounts
payable to a Lender under this Section 2.6 and under Section 2.7(a) shall be
made as though that Lender had funded each of its LIBOR Loans through the
purchase of a Eurodollar deposit bearing interest at the rate obtained pursuant
to clause (i) of the definition of LIBOR in an amount equal to the amount of
such LIBOR Loan and having a maturity comparable to the relevant Interest
Period, whether or not its LIBOR Loans had been funded in such manner.

 

  (g) LIBOR Loans After Default After the occurrence and during the continuation
of a Potential Event of Default or an Event of Default, (i) Company may not
elect to have a Loan be maintained as, or converted to, a LIBOR Loan after the
expiration of any Interest Period then in effect for that Loan and (ii) subject
to the provisions of Section 2.6(d), any Notice of Conversion/Continuation given
by Company with respect to a requested conversion/continuation that has not yet
occurred shall be deemed to be for a Base Rate Loan.

 

47



--------------------------------------------------------------------------------

Section 2.7 Increased Costs; Taxes; Capital Adequacy

 

  (a) Compensation for Increased Costs Subject to the provisions of
Section 2.7(b) (which shall be controlling with respect to the matters covered
thereby), in the event that any Lender shall determine (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto) that any Change in Law:

 

  (i) imposes, modifies or holds applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets held by,
or deposits or other liabilities in or for the account of, or advances or loans
by, or other credit extended by, or any other acquisition of funds by, any
office of such Lender (other than any such reserve or other requirements with
respect to LIBOR Loans that are reflected in the definition of LIBOR); or

 

  (ii) imposes any other condition (other than with respect to Taxes) on or
affecting such Lender or its obligations hereunder or the London interbank
market;

and the result of any of the foregoing is to increase the cost to such Lender of
agreeing to make, making or maintaining its Loans or Commitments or agreeing to
purchase, purchasing or maintaining any participation therein or to reduce any
amount received or receivable by such Lender with respect thereto; then, in any
such case, Company shall promptly pay to such Lender, upon receipt of the
statement referred to in Section 2.8(a), such additional amount or amounts (in
the form of an increased rate of, or a different method of calculating, interest
or otherwise as such Lender in its sole discretion shall determine) as may be
necessary to compensate such Lender on an after tax basis for any such increased
cost or reduction in amounts received or receivable hereunder. Company shall not
be required to compensate a Lender pursuant to this Section 2.7(a) for any
increased cost or reduction in respect of a period occurring more than six
months prior to the date on which such Lender notifies Company of such Change in
Law and such Lender’s intention to claim compensation therefor, except, if the
Change in Law giving rise to such increased cost or reduction is retroactive, no
such time limitation shall apply so long as such Lender requests compensation
within six months from the date on which the applicable Government Authority
informed such Lender of such Change in Law.

 

  (b) Taxes

 

  (i) Payments to Be Free and Clear Any and all payments by or on account of any
obligation of Company under this Agreement and the other Loan Documents shall be
made free and clear of, and without any deduction or withholding on account of,
any Indemnified Taxes or Other Taxes.

 

  (ii) Grossing-up of Payments If Company or any other Person is required by law
to make any deduction or withholding on account of any Indemnified Taxes or
Other Taxes from any sum paid or payable by Company to Administrative Agent or
any Lender under any of the Loan Documents:

 

  (A) Company shall notify Administrative Agent of any such requirement or any
change in any such requirement as soon as Company becomes aware of it;

 

48



--------------------------------------------------------------------------------

  (B) Company shall timely pay any such Indemnified Tax and Other Tax to the
relevant Government Authority when such amount is due, in accordance with
applicable law;

 

  (C) The sum payable by Company shall be increased to the extent necessary to
ensure that, after making the required deductions (including deductions
applicable to additional sums payable under this Section 2.7(b)(ii)),
Administrative Agent or such Lender, as the case may be, receives a sum equal to
the sum it would have received had no such deduction been required or made; and

 

  (D) As soon as practicable after any payment of Indemnified Tax or Other Tax
which it is required by clause (B) above to pay, Company shall deliver to
Administrative Agent the original or a certified copy of an official receipt or
other document reasonably satisfactory to the other affected parties to evidence
the payment and its remittance to the relevant Government Authority.

 

  (iii) Indemnification by Company Company shall indemnify Administrative Agent
and each Lender, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes on or with respect to any sum paid or payable by
Company to Administrative Agent or any Lender under any of the Loan Documents or
Other Taxes (including for the full amount of any Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.7(b)(iii)) paid by Administrative Agent or such Lender, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Government Authority. A
certificate as to the amount of such payment or liability delivered to Company
by a Lender (with a copy to Administrative Agent), or by Administrative Agent on
its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.

 

  (iv) Tax Status of Lenders Unless not legally entitled to do so:

 

  (A) any Lender, if requested by Company or Administrative Agent, shall deliver
such forms or other documentation prescribed by applicable law or reasonably
requested by Company or Administrative Agent as will enable Company or
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements;

 

  (B) any Foreign Lender that is entitled to an exemption from or reduction of
any Tax with respect to payments hereunder or under any other Loan Document
shall deliver to Company and Administrative Agent, on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter, as may be necessary in the determination of Company or
Administrative Agent, each in the reasonable exercise of its discretion), such
properly completed and duly executed forms or other documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate of withholding;

 

49



--------------------------------------------------------------------------------

  (C) without limiting the generality of the foregoing, in the event that
Company is resident for Tax purposes in the United States, any Foreign Lender
shall deliver to Company and Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter, as may be necessary in the determination of Company or
Administrative Agent, each in the reasonable exercise of its discretion),
whichever of the following is applicable:

 

  (1) properly completed and duly executed copies of Internal Revenue Service
Form W-8BEN claiming eligibility for benefits of an income Tax treaty to which
the United States is a party,

 

  (2) properly completed and duly executed copies of Internal Revenue Service
Form W-8ECI,

 

  (3) in the case of a Foreign Lender claiming the benefits of the exemption
“portfolio interest” under Section 881(c) of the Internal Revenue Code, (A) a
duly executed certificate to the effect that such Foreign Lender is not (i) a
“bank” within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code,
(ii) a ten-percent shareholder (within the meaning of Section 881(c)(3)(B) of
the Internal Revenue Code) of Company or Parent or (iii) a controlled foreign
corporation described in Section 881(c)(3)(C) of the Internal Revenue Code and
(B) properly completed and duly executed copies of Internal Revenue Service Form
W-8BEN, or

 

  (4) properly completed and duly executed copies of any other form prescribed
by applicable law as a basis for claiming exemption from or a reduction in any
Tax,

in each case together with such supplementary documentation as may be prescribed
by applicable law to permit Company and Administrative Agent to determine the
withholding or deduction required to be made, if any;

 

  (D) without limiting the generality of the foregoing, in the event that
Company is resident for Tax purposes in the United States, any Foreign Lender
that does not act or ceases to act for its own account with respect to any
portion of any sums paid or payable to such Lender under any of the Loan
Documents (for example, in the case of a typical participation by such Lender)
shall deliver to Administrative Agent and Company (in such number of copies as
shall be requested by the recipient), on or prior to the date such Foreign
Lender becomes a Lender, or on such later date when such Foreign Lender ceases
to act for its own account with respect to any portion of any such sums paid or
payable, and from time to time thereafter, as may be necessary in the
determination of Company or Administrative Agent (each in the reasonable
exercise of its discretion):

 

50



--------------------------------------------------------------------------------

  (1) duly executed and properly completed copies of the forms and statements
required to be provided by such Foreign Lender under clause (C) of
Section 2.7(b)(iv), to establish the portion of any such sums paid or payable
with respect to which such Lender acts for its own account and may be entitled
to an exemption from or a reduction of the applicable Tax, and

 

  (2) duly executed and properly completed copies of Internal Revenue Service
Form W-8IMY (or any successor forms) properly completed and duly executed by
such Foreign Lender, together with any information, if any, such Foreign Lender
chooses to transmit with such form, and any other certificate or statement of
exemption required under the Internal Revenue Code or the regulations
thereunder, to establish that such Foreign Lender is not acting for its own
account with respect to a portion of any such sums payable to such Foreign
Lender;

 

  (E) without limiting the generality of the foregoing, in the event that
Company is resident for tax purposes in the United States, any Lender that is
not a Foreign Lender and has not otherwise established to the reasonable
satisfaction of Company and Administrative Agent that it is an exempt recipient
(as defined in section 6049(b)(4) of the Internal Revenue Code and the United
States Treasury Regulations thereunder) shall deliver to Company and
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Lender becomes a Lender under
this Agreement (and from time to time thereafter as prescribed by applicable law
or upon the request of Company or Administrative Agent), duly executed and
properly completed copies of Internal Revenue Service Form W-9; and

 

  (F) without limiting the generality of the foregoing, each Lender hereby
agrees, from time to time after the initial delivery by such Lender of such
forms, whenever a lapse in time or change in circumstances renders such forms,
certificates or other evidence so delivered obsolete or inaccurate in any
material respect, that such Lender shall promptly (1) deliver to Administrative
Agent and Company two original copies of renewals, amendments or additional or
successor forms, properly completed and duly executed by such Lender, together
with any other certificate or statement of exemption required in order to
confirm or establish that such Lender is entitled to an exemption from or
reduction of any Tax with respect to payments to such Lender under the Loan
Documents and, if applicable, that such Lender does not act for its own account
with respect to any portion of such payment or (2) notify Administrative Agent
and Company of its inability to deliver any such forms, certificates or other
evidence.

 

  (v)

Treatment of Certain Refunds. If Administrative Agent or the Lender determines
in its sole discretion that it has received a refund of any Taxes or Other Taxes
as to with it has been indemnified by Company or which respect to which Company
has paid additional amounts pursuant to this Section

 

51



--------------------------------------------------------------------------------

  2.7(b), it shall pay to Company an amount equal to such refund (but only to
the extent of indemnity payments made, or additional amounts paid by Company
under this Section 2.7(b) with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of Administrative Agent or
the Lender, as the case may be, and without interest (other than any interest
paid by the relevant Government Authority with respect to such refund), provided
that Company, reasonably promptly after request by Administrative Agent or the
Lender, agrees to repay the amount paid over to Company (plus any penalties,
interest or other charges imposed by the relevant Government Authority) to
Administrative Agent or the Lender in the event Administrative Agent or the
Lender is required to repay such refund to such Government Authority.

 

  (c) Capital Adequacy Adjustment If any Lender shall have determined that any
Change in Law regarding capital adequacy has or would have the effect of
reducing the rate of return on the capital of such Lender or any corporation
controlling such Lender as a consequence of, or with reference to, such Lender’s
Loans or other obligations hereunder with respect to the Loans to a level below
that which such Lender or such controlling corporation could have achieved but
for such Change in Law (taking into consideration the policies of such Lender or
such controlling corporation with regard to capital adequacy), then from time to
time, within five Business Days after receipt by Company from such Lender of the
statement referred to in Section 2.8(a), Company shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such controlling
corporation on an after tax basis for such reduction. Company shall not be
required to compensate a Lender pursuant to this Section 2.7(c) for any
reduction in respect of a period occurring more than six months prior to the
date on which such Lender notifies Company of such Change in Law and such
Lender’s intention to claim compensation therefor, except, if the Change in Law
giving rise to such reduction is retroactive, no such time limitation shall
apply so long as such Lender requests compensation within six months from the
date on which the applicable Government Authority informed such Lender of such
Change in Law.

Section 2.8 Statement of Lenders; Obligation of Lenders to Mitigate

 

  (a) Statements Each Lender claiming compensation or reimbursement pursuant to
Section 2.6(d), 2.7 or 2.8(b) shall deliver to Company (with a copy to
Administrative Agent) a written statement, setting forth in reasonable detail
the basis of the calculation of such compensation or reimbursement, which
statement shall be conclusive and binding upon all parties hereto absent
manifest error.

 

  (b)

Mitigation Each Lender agrees that, as promptly as practicable after the officer
of such Lender responsible for administering the Loans of such Lender, as the
case may be, becomes aware of the occurrence of an event or the existence of a
condition that would cause such Lender to become an Affected Lender or that
would entitle such Lender to receive payments under Section 2.7, it will use
reasonable efforts to maintain the Loans of such Lender through another lending
office of such Lender, if (i) as a result thereof the circumstances which would
cause such Lender to be an Affected Lender would cease to exist or the
additional amounts which would otherwise be required to be paid to such Lender
pursuant to Section 2.7 would be materially reduced and (ii) as determined by
such Lender in its sole discretion, such action would not otherwise be
disadvantageous to such Lender; provided that such Lender will not

 

52



--------------------------------------------------------------------------------

  be obligated to utilize such other lending office pursuant to this
Section 2.8(b) unless Company agrees to pay all reasonable incremental expenses
incurred by such Lender as a result of utilizing such other lending office as
described above.

Section 2.9 Replacement of a Lender

IF:

 

  (a) Company receives a statement of amounts due pursuant to Section 2.8(a)
from a Lender;

 

  (b) a Lender (a “Non-Consenting Lender”) refuses to give timely consent to an
amendment, modification or waiver of this Agreement that, pursuant to
Section 9.6, requires consent of 100% of the Lenders or 100% of the Lenders with
Obligations directly affected (and the consent of Requisite Lenders has been
given with respect thereto); or

 

  (c) a Lender becomes an Affected Lender (any such Lender described in clauses
(a) through (c), a “Subject Lender”);

THEN so long as (i) Company has obtained a commitment from another Lender or an
Eligible Assignee to purchase at par the Subject Lender’s Loans and assume all
other obligations of the Subject Lender hereunder, and (ii), if applicable, the
Subject Lender is unwilling to withdraw the notice delivered to Company pursuant
to Section 2.8 and/or is unwilling to remedy its default upon 10 days prior
written notice to the Subject Lender and Administrative Agent, Company may
require the Subject Lender to assign all of its Loans to such other Lender,
Lenders, Eligible Assignee or Eligible Assignees pursuant to the provisions of
Section 9.1(b); provided that, prior to or concurrently with such replacement:

 

(A) the Subject Lender shall have received payment in full of all principal,
interest, fees and other amounts (including all amounts under Section 2.6(d),
2.7 and/or 2.8(b) (if applicable)) accrued through such date of replacement, as
purchase price, and a release from its obligations under the Loan Documents;

 

(B) the processing fee required to be paid by Section 9.1(b)(i) shall have been
paid to Administrative Agent;

 

(C) all of the requirements for such assignment contained in Section 9.1(b),
including, without limitation, the consent of Administrative Agent (if required)
and the receipt by Administrative Agent of an executed Assignment Agreement
executed by the assignee (Administrative Agent being hereby authorized to
execute any Assignment Agreement on behalf of a Subject Lender relating to the
assignment of Loans of such Subject Lender) and other supporting documents, have
been fulfilled; and

 

(D) in the event such Subject Lender is a Non-Consenting Lender, each assignee
shall consent, at the time of such assignment, to each matter in respect of
which such Subject Lender was a Non-Consenting Lender and Company also requires
each other Subject Lender that is a Non-Consenting Lender to assign its Loans.

Section 2.10 Incremental Facility

 

  (a)

Increased Term Loan Facility Company may by prior written notice to
Administrative Agent elect to request the establishment of new term loan
commitments (the “Incremental Term Loan Commitments”) for the purpose of funding
Permitted Acquisitions, the opening of new sand processing and mining facilities
and fees and expenses incurred in connection therewith; provided that the
aggregate principal

 

53



--------------------------------------------------------------------------------

  amount of the Incremental Term Loan Commitments shall not exceed $50,000,000
or (i) $50,000,000 if the Incurrence Ratio as of such date, calculated on a Pro
Forma Basis as if such commitments were fully funded on such date, would be
equal to or greater than 3.00:1.00 or (ii) $100,000,000 if the Incurrence Ratio
as of such date, calculated on a Pro Forma Basis as if such commitments were
fully funded on such date, would be less than 3.00:1.00 and provided further
that the aggregate principal amount of the Incremental Term Loan Commitments
shall not be less than $500,000. Such notice shall specify (i) the date (the
“Increased Amount Date”) on which Company proposes that the Incremental Term
Loan Commitments shall be effective, which shall be a date not less than 5
Business Days after the date on which such notice is delivered to Administrative
Agent, (ii) the proposed use of the proceeds of the Incremental Term Loans and
(iii) the identity of each Lender or other Person that is an Eligible Assignee
and acceptable to Administrative Agent (where such assignment shall be to any
party other than a Lender, an Affiliate of a Lender or an Approved Fund of a
Lender) (each, an “Incremental Lender”, and collectively “Incremental Lenders”)
to whom Company proposes any portion of such Incremental Term Loan Commitments
be allocated and the amounts of such allocations; provided that any Lender
approached to provide all or a portion of the Incremental Term Loan Commitments
may elect to agree or to decline, in its sole discretion, to provide an
Incremental Term Loan Commitment. The Incremental Term Loan Commitments shall
become effective, as of the Increased Amount Date; provided that (A) no
Potential Event of Default or Event of Default shall have occurred and be
continuing on the Increased Amount Date or would result from the consummation of
the term loans contemplated to be made pursuant to and in accordance with the
Incremental Term Loan Commitments (the “Incremental Term Loans”); (B) both
before and after giving effect to the making of the Incremental Term Loans, each
of the representations and warranties contained in this Agreement and in the
other Loan Documents shall be true and correct in all material respects on and
as of the Increased Amount Date to the same extent as though made on and as of
that date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects on and as of such
earlier date; provided that if a representation and warranty is qualified as to
materiality, the materiality qualifier set forth above shall be disregarded with
respect to such representation and warranty for purposes of this condition;
(C) the Incremental Term Loan Commitments shall be effected pursuant to one or
more joinder agreements in form and substance reasonably satisfactory to
Administrative Agent (a “Joinder Agreement”) executed and delivered by Company,
each other Loan Party, each Incremental Lender and Administrative Agent, and
each of which shall be recorded in the Register and shall be subject to the
requirements set forth in Section 2.7(b)(iv); (D) Company shall make any
payments required pursuant to Section 2.7(b)(iv) in connection with the
Incremental Term Loan Commitments; and (E) Company shall deliver or cause to be
delivered any lien searches, tax affidavits, legal opinions or other documents
reasonably requested by Administrative Agent in connection with any such
transaction; and (F) no more than $50,000,000 of Incremental Term Loans will be
permitted unless Company has taken or caused to be taken, or has agreed to take,
such actions that are reasonably requested by Administrative Agent to ensure
that any Incremental Term Loans are secured by the Real Property Assets on the
same basis as the existing Loans and to ensure that the security interest of the
Collateral Agent, on behalf of Secured Parties, in the Real Property Assets are
not adversely affected by the making of such Incremental Term Loans.

 

54



--------------------------------------------------------------------------------

  (b) Funding of Incremental Term Loans On the Increased Amount Date, subject to
the satisfaction of the foregoing terms and conditions, (i) each Incremental
Lender shall make a Incremental Term Loan to Company in an amount equal to its
Incremental Term Loan Commitment no later than 12:00 Noon (New York City time)
and (ii) each Incremental Lender shall become a Lender hereunder with respect to
the Incremental Term Loan Commitment and the Incremental Term Loans made
pursuant thereto.

 

  (c) Notice to Lenders Administrative Agent shall notify the Lenders promptly
upon receipt of Company’s notice of an Increased Amount Date and in respect
thereof the Incremental Term Loan Commitments and the Incremental Lenders.

 

  (d) Other Terms The terms and provisions of the Incremental Term Loans and
Incremental Term Loan Commitments shall be, except as otherwise set forth herein
or in the Joinder Agreement, identical to the Loans and shall be treated as
Loans for all purposes hereunder and the other Loan Documents. In any event
(i) the Weighted Average Life to Maturity of all Incremental Term Loans shall be
no shorter than the Weighted Average Life to Maturity of the Loans (without
giving effect to any prepayment of the Incremental Term Loans and provided that
such prepayments shall be on terms no more favorable to Lenders on a pro rata
basis than the Loans), (ii) the maturity date for the Incremental Term Loans
shall be no shorter than the Maturity Date and (iii) the rate of interest
applicable to the Incremental Term Loans shall be determined by Company and the
applicable Incremental Lenders and shall be set forth in each applicable Joinder
Agreement; provided, however, that in the event that interest rate margins for
the Incremental Term Loans are higher than the corresponding interest rate
margins for the existing Loans (on a yield basis excluding reasonable
arrangement fees) then the interest ratethe yield on any Incremental Term Loans
(taking into account interest margins, upfront fees, interest rate “floors”,
original issue discount and other fees generally paid to lenders on such
Incremental Term Loans with such upfront fees and original issue discount
equated to interest margins based on an assumed four year life to maturity but
excluding arranger fees) (the “Incremental Yield”) exceeds the yield on the
existing Loans (determined as provided above and after giving effect to any
prior increases as a result of this provision) by more than 0.50%, then the
interest margins for the existing Loans shall automatically be increased to
matcha level such that the yield on the existing Loans shall be 0.50% below the
Incremental Term Loans Yield. Each Joinder Agreement may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the opinion of Administrative
Agent, to effect the provision of this Section 2.10.

 

  (e) Supersession This Section 2.10 shall supersede any provisions in
Section 9.5 or Section 9.6 to the contrary.

Section 2.11 Extension

 

  (a)

Extension Company may by prior written notice to Administrative Agent elect to
request the extension of the final maturity of the Loans or the Incremental Term
Loans. Company and any Lender or Incremental Term Lender, as the case may be
(each, an “Extending Lender”) may agree to extend the maturity date and
otherwise modify the terms of such Lender’s or Incremental Lender’s Loans or
Incremental Term Loans, as the case may be (each such transaction, an
“Extension”); provided that the

 

55



--------------------------------------------------------------------------------

  aggregate principal amount of the Extension made at any one time under this
Section 2.11 shall be not less than $20,000,000. Such notice shall specify
(i) the date (the “Extension Effective Date”) on which Company proposes that the
Extension shall be effective, which shall be a date not less than 5 Business
Days after the date on which such notice is delivered to Administrative Agent
and (ii) the proposed final maturity date of the extended Loans and/or
Incremental Term Loans (the “Extension Loans”). The Extension shall become
effective, as of the Extension Effective Date; provided that (A) Company shall
have offered to all Lenders the opportunity to participate in such Extension on
a pro rata basis with respect to the Loans and all Incremental Lenders the
opportunity to participate in such Extension on a pro rata basis with respect to
Incremental Term Loans and on the same terms and conditions to each such Lender
or Incremental Lender, as the case may be, and any Lender or Incremental Lender,
as the case may be, may elect to agree or to decline, in its sole discretion
(B) no Potential Event of Default or Event of Default shall have occurred and be
continuing on the Extension Effective Date; (C) both before and after giving
effect to the Extension, each of the representations and warranties contained in
this Agreement and in the other Loan Documents shall be true and correct in all
material respects on and as of the Extension Effective Date to the same extent
as though made on and as of that date, except to the extent such representations
and warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date; provided that if a representation and
warranty is qualified as to materiality, the materiality qualifier set forth
above shall be disregarded with respect to such representation and warranty for
purposes of this condition; (D) the Extensions shall be effected pursuant to one
or more extension agreements in form and substance reasonably satisfactory to
Administrative Agent (an “Extension Agreement”) executed and delivered by
Company, each other Loan Party, each Extending Lender and Administrative Agent,
and each of which shall be recorded in the Register; and (E) Company shall
deliver or cause to be delivered documents reasonably requested by
Administrative Agent in connection with any such transaction.

 

  (b) Notice to Lenders Administrative Agent shall notify the Lenders and
Incremental Lenders promptly upon receipt of Company’s notice of any Extension.

 

  (c)

Other Terms The terms and provisions of the Extension Loans shall be, except as
otherwise set forth herein, identical to the Loans or Incremental Term Loans, as
the case may be, being extended and the Extension Loans shall be treated as
Loans or Incremental Term Loans, as the case may be, for all purposes hereunder
and the other Loan Documents. In any event (i) the Weighted Average Life to
Maturity of all Extension Loans shall be no shorter than the Weighted Average
Life to Maturity of the existing Loans or Incremental Term Loans, as the case
may be, being extended (without giving effect to any prepayment of the Extension
Loans and provided that (A) such prepayments shall be on terms no more favorable
to Lenders or Incremental Lenders, as the case may be, on a pro rata basis than
the Loans or Incremental Term Loans being extended, (B) the Extensions Loans may
have mandatory prepayment terms which provide for the application of proceeds
from mandatory prepayment events to be made first to prepay the Loans or the
Incremental Term Loans, as the case may be, before applying any such proceeds to
prepay such Extension Loans) and (C) all or any of the scheduled amortization
payments of principal of the Extension Loans may be delayed to later dates than
the scheduled amortization payments of

 

56



--------------------------------------------------------------------------------

  principal of the Loans or Incremental Term Loans, as the case may be, to the
extent provided in the applicable Extension Agreement, (ii) the rate of interest
applicable to the Extension Loans shall be determined by Company and the
applicable Extension Lenders and shall be set forth in each applicable Extension
Agreement; provided, however, that in the event that interest rate margins for
the Extension Loans are higher than the corresponding interest rate margins for
the existing Loans being extended (on a yield basis excluding reasonable
arrangement fees) then the interest rate margins for the existing Loans shall be
increased to match the yield on the Extension Loans, (iii) the Extension
Agreement may provide for other covenants and terms that apply solely to any
period after the Latest Maturity Date that is in effect on the effective date of
the Extension Agreement (immediately prior to the establishment of such
Extension Loans) and (iv) Extension Loans may have optional prepayment terms
(including call protection and terms which allow Loans or Incremental Term
Loans, as the case may be, to be optionally prepaid prior to the prepayment of
such Extension Loans) as may be agreed by the Borrowers and the Lenders or
Incremental Lenders thereof; provided that no Extension Loans may be optionally
prepaid prior to the date on which all Loans or Incremental Term Loans, as the
case may be, with an earlier final stated maturity are repaid in full, unless
such optional prepayment is accompanied by a pro rata optional prepayment of
such other Loans or Incremental Term Loans, as the case may be. Each Extension
Agreement may, without the consent of any other Lenders (including Incremental
Lenders), effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the opinion of Administrative Agent, to
effect the provision of this Section 2.11. For the avoidance of doubt,
references herein to Loans and Incremental Loans shall include any Replacement
Loans with respect thereto.

 

(d) Supersession, etc. This Section 2.11 shall supersede any requirements of any
provision of this Agreement (including, without limitation, Sections 9.5 and
9.6) or any other Loan Document that may otherwise prohibit any Extension or any
other transaction contemplated by this Section 2.11. The Administrative Agent
and the Lenders (including Incremental Lenders) hereby consent to each Extension
and the other transactions contemplated by this Section 2.11 (including, without
limitation, Sections 9.5 and 9.6) payment of any interest or fees in respect of
any Extension Loans, provided that such consent shall not be deemed to be an
acceptance of the extension request. With respect to any Extension consummated
by Company pursuant to this Section 2.11 such Extension shall not constitute
voluntary or mandatory payments or prepayments for purposes of this Agreement.

ARTICLE III

CONDITIONS TO AMENDMENT AND RESTATEMENT

The obligations of Lenders to enter into this Agreement and make and/or continue
the Loans hereunder are subject to prior or concurrent satisfaction of the
following conditions:

Section 3.1 Loan Party Documents

On or before the Second Restatement Date, Parent shall, and shall cause each
other Loan Party to, deliver to Administrative Agent (with sufficient originally
executed copies, where appropriate, for each Lender) the following with respect
to Parent or such Loan Party, as the case may be, each, unless otherwise noted,
dated the Second Restatement Date:

 

57



--------------------------------------------------------------------------------

  (a) Copies of the Organizational Documents of such Person, certified by the
Secretary of State of its jurisdiction of organization or, if such document is
of a type that may not be so certified, certified by the secretary or similar
Officer of the applicable Loan Party, together with a good standing certificate
from the Secretary of State of its jurisdiction of organization and each other
state in which such Person is qualified to do business and, to the extent
generally available, a certificate or other evidence of good standing as to
payment of any applicable franchise or similar Taxes from the appropriate taxing
authority of each of such jurisdictions, each dated a recent date prior to the
Second Restatement Date;

 

  (b) Resolutions of the Governing Body of such Person approving and authorizing
the execution, delivery and performance of the Loan Documents to which it is a
party, certified as of the Second Restatement Date by the secretary or similar
Officer of such Person as being in full force and effect without modification or
amendment;

 

  (c) Signature and incumbency certificates of the Officers of such Person
executing the Loan Documents to which it is a party;

 

  (d) Executed originals of the Loan Documents to which such Person is a party
(including the Subsidiary Guaranty executed and delivered by each Subsidiary of
Parent and Company); and

 

  (e) Such other documents as Administrative Agent may reasonably request.

Section 3.2 Fees

Company shall have paid to Administrative Agent, for distribution (as
appropriate) to Administrative Agent and Lenders, the fees payable on the Second
Restatement Date referred to in Section 2.3.

Section 3.3 Corporate and Capital Structure; Ownership

The corporate organizational structure, capital structure and ownership of
Parent and its Subsidiaries shall be as set forth on Schedule 3.3 annexed
hereto.

Section 3.4 Representations and Warranties

Parent shall have delivered to Administrative Agent an Officer’s Certificate, in
form and substance reasonably satisfactory to Administrative Agent, to the
effect that the representations and warranties in ARTICLE IV are true, correct
and complete in all material respects on and as of the Second Restatement Date
to the same extent as though made on and as of that date (or, to the extent such
representations and warranties specifically relate to an earlier date, that such
representations and warranties were true, correct and complete in all material
respects on and as of such earlier date), that each Loan Party shall have
performed in all material respects all agreements and satisfied all conditions
which this Agreement provides shall be performed or satisfied by it on or before
the Second Restatement Date except as otherwise disclosed to and agreed to in
writing by Administrative Agent and that no Potential Event of Default or Event
of Default has occurred and is continuing; provided that, if a representation
and warranty, covenant or condition is qualified as to materiality, the
applicable materiality qualifier set forth above shall be disregarded with
respect to such representation and warranty, covenant or condition for purposes
of this condition.

Section 3.5 Financial Statements; Pro Forma Balance Sheet

On or before the Second Restatement Date, Company shall have delivered to
Administrative Agent on behalf of the Lenders (i) audited consolidated financial
statements of Parent and its Subsidiaries for Fiscal Year 2010, consisting of
consolidated balance sheets and the related consolidated

 

58



--------------------------------------------------------------------------------

statements of income, stockholders’ equity and cash flows for such Fiscal Years,
(ii) unaudited consolidated financial statements of Parent and its Subsidiaries
as at March 31, 2011, consisting of a consolidated balance sheet and the related
consolidated statements of income, stockholders’ equity and cash flows for the
3-month period ending on such date, all in reasonable detail and certified by
the chief financial officer of Parent that they fairly present the financial
condition of Parent and its Subsidiaries as at the dates indicated and the
results of their operations and their cash flows for the periods indicated,
subject to changes resulting from audit and normal year-end adjustments,
(iii) pro forma consolidated balance sheets of Parent and its Subsidiaries as at
the Second Restatement Date, reflecting the consummation of the Transactions,
and (iv) projected financial statements (including balance sheets and income and
cash flow statements) of Parent and its Subsidiaries for the five-year period
after the Second Restatement Date, including forecasted consolidated statements
of income of Parent and its Subsidiaries on an annual basis for each Fiscal Year
beginning with Fiscal Year 2012 and each Fiscal Year thereafter during such
period, together with an explanation of the assumptions on which such forecasts
are based.

Section 3.6 Opinions of Counsel to Loan Parties

Administrative Agent shall have received on behalf of the Secured Parties an
originally executed copies of a favorable written opinion of Kirkland & Ellis
LLP, counsel for Loan Parties, in form and substance reasonably satisfactory to
Administrative Agent and its counsel, dated as of the Second Restatement Date
and substantially in the form of Exhibit V annexed hereto (this Agreement
constituting a written request by Parent to such counsel to deliver such
opinions to Lenders).

Section 3.7 Solvency Assurances

On the Second Restatement Date, Administrative Agent shall have received an
Officer’s Certificate of Parent substantially in the form of Exhibit VII annexed
hereto dated the Second Restatement Date and certifying that, after giving
effect to the consummation of the Transactions, the Loan Parties on a
consolidated basis will be Solvent.

Section 3.8 Necessary Governmental Authorizations and Consents; Expiration of
Waiting Periods, Etc.

Each such Governmental Authorization and consent shall be in full force and
effect, except in a case where the failure to obtain or maintain a Governmental
Authorization or consent, either individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. All applicable
waiting periods shall have expired without any action being taken or threatened
by any competent authority that would restrain, prevent or otherwise impose
adverse conditions on the transactions contemplated by the Loan Documents or the
financing thereof.

Section 3.9 Security Interests in Personal Property

Administrative Agent shall have received evidence reasonably satisfactory to it
that each Loan Party shall have taken or caused to be taken all such actions,
executed and delivered or caused to be executed and delivered all such
agreements, documents and instruments, and delivered all of the following
filings and recordings that may be necessary or, in the reasonable opinion of
Administrative Agent, desirable in order to create in favor of Administrative
Agent, for the benefit of Lenders, a valid and (upon such filing and recording)
perfected security interest in the entire personal property Collateral in
accordance with the terms of the Collateral Documents and the Intercreditor
Agreement. Such actions shall include the following:

 

  (a) Stock Certificates and Instruments Delivery to Administrative Agent of
(A) certificates (which certificates shall be accompanied by irrevocable undated
stock powers, duly endorsed in blank and otherwise in form and substance
reasonably

 

59



--------------------------------------------------------------------------------

satisfactory to Administrative Agent) representing all Capital Stock pledged
pursuant to the Pledge and Security Agreement and any Foreign Pledge Agreements
(B) all promissory notes or other instruments (duly endorsed, where appropriate,
in a manner reasonably satisfactory to Administrative Agent) evidencing any
Collateral;

 

  (b) Lien Searches and UCC Termination Statements Delivery to Administrative
Agent of (A) the results of a recent search, by a Person reasonably satisfactory
to Administrative Agent, of all effective UCC financing statements and fixture
filings and all judgment and tax lien filings which may have been made with
respect to any personal or mixed property of any Loan Party, together with
copies of all such filings disclosed by such search and (B) duly completed UCC
termination statements, and authorization of the filing thereof from the
applicable secured party, as may be necessary to terminate any effective UCC
financing statements or fixture filings disclosed in such search (other than any
such financing statements or fixture filings in respect of Liens permitted to
remain outstanding pursuant to the terms of this Agreement);

 

  (c) UCC Financing Statements and Fixture Filings Delivery to Administrative
Agent of duly completed UCC financing statements and, where appropriate, fixture
filings with respect to all personal and mixed property Collateral of such Loan
Party, for filing in all jurisdictions as may be necessary or, in the reasonable
opinion of Administrative Agent, desirable to perfect the security interests
created in such Collateral pursuant to the Collateral Documents;

 

  (d) Cover Sheets, Etc. Delivery to Administrative Agent of all cover sheets or
other documents or instruments required to be filed with any IP Filing Office in
order to create or perfect Liens in respect of any IP Collateral, together with
releases duly executed (if necessary) of security interests by all applicable
Persons for filing in all applicable jurisdictions as may be necessary to
terminate any effective filings in any IP Filing Office in respect of any IP
Collateral (other than any such filings in respect of Liens permitted to remain
outstanding pursuant to the terms of this Agreement); and

 

  (e) Control Agreements Subject to the requirements of the ABL Loan Documents,
delivery to Administrative Agent of such Control Agreements with financial
institutions and other Persons in order to perfect Liens in respect of Deposit
Accounts, Securities Accounts and other Collateral pursuant to the Collateral
Documents.

Section 3.10 Second Restatement Date Mortgages; Second Restatement Date Mortgage
Policies; Etc.

Administrative Agent shall have received from each Loan Party:

 

  (a) Second Restatement Date Mortgages Fully executed and notarized Mortgages
or any amendments, amendment and restatements, supplements or modifications
related thereto dated as of the Closing Date, First Restatement Date or Second
Restatement Date, as applicable, as reasonably requested by Administrative Agent
(each a “Second Restatement Date Mortgage” and, collectively, the “Second
Restatement Date Mortgages”), in proper form for recording in all appropriate
places in all applicable jurisdictions, encumbering each Real Property Asset
listed on Schedule 3.10 annexed hereto (each a “Second Restatement Date
Mortgaged Property” and, collectively, the “Second Restatement Date Mortgaged
Properties”);

 

60



--------------------------------------------------------------------------------

  (b) Opinions of Local Counsel An opinion of counsel (which counsel shall be
reasonably satisfactory to Administrative Agent) in each state in which a Second
Restatement Date Mortgaged Property is located with respect to the
enforceability of the Second Restatement Date Mortgages to be recorded in such
state and such other matters as Administrative Agent may reasonably request, in
each case in form and substance reasonably satisfactory to Administrative Agent;

 

  (c) [Reserved]

 

  (d) Title Insurance (A) ALTA mortgagee title insurance policies or
unconditional commitments therefor (the “Second Restatement Date Mortgage
Policies”) issued by the Title Company with respect to each of the Second
Restatement Date Mortgaged Properties, in such amount as Administrative Agent
reasonably determine to be the value of any particular Second Restatement Date
Mortgaged Property, insuring fee simple title to, or a valid leasehold interest
in, each such Second Restatement Date Mortgaged Property vested in such Loan
Party and assuring Administrative Agent that the applicable Second Restatement
Date Mortgages create valid and enforceable First Priority mortgage Liens on the
respective Second Restatement Date Mortgaged Properties encumbered thereby which
Second Restatement Date Mortgage Policies (1) shall include an endorsement for
mechanics’ liens, for future advances under this Agreement and for any other
matters reasonably requested by Administrative Agent and (2) shall provide for
affirmative insurance and such reinsurance as Administrative Agent may
reasonably request, all of the foregoing in form and substance reasonably
satisfactory to Administrative Agent; and (B) evidence reasonably satisfactory
to Administrative Agent that such Loan Party has (x) delivered to the Title
Company all certificates and affidavits required by the Title Company in
connection with the issuance of the Second Restatement Date Mortgage Policies
and (y) paid to the Title Company or to the appropriate Government Authorities
all expenses and premiums of the Title Company in connection with the issuance
of the Second Restatement Date Mortgage Policies and all recording and stamp
taxes (including mortgage recording and intangible taxes) payable in connection
with recording the Second Restatement Date Mortgages in the appropriate real
estate records;

 

  (e) Title Reports With respect to each Second Restatement Date Mortgaged
Property, a title report issued by the Title Company with respect thereto, dated
no more than 30 days prior to Second Restatement Date and in form and substance
reasonably satisfactory to Administrative Agent;

 

  (f) Copies of Documents Relating to Title Exceptions Copies of all recorded
documents listed as exceptions to title or otherwise referred to in the Second
Restatement Date Mortgage Policies or in the title reports delivered pursuant to
Section 3.10(e); and

 

  (g)

Matters Relating to Flood Hazard Properties (a) Evidence, which may be in the
form of a letter from an insurance broker or a municipal engineer, as to whether
(1) any Second Restatement Date Mortgaged Property is a Flood Hazard Property
and (2) the community in which any such Flood Hazard Property is located is
participating in the National Flood Insurance Program, (b) if there are any such
Flood Hazard Properties, such Loan Party’s written acknowledgement of receipt of
written notification from Administrative Agent (1) as to the existence of each
such Flood Hazard Property and (2) as to whether the community in which each
such Flood

 

61



--------------------------------------------------------------------------------

  Hazard Property is located is participating in the National Flood Insurance
Program, and (c) in the event any such Flood Hazard Property is located in a
community that participates in the National Flood Insurance Program, evidence
that Company has obtained flood insurance in respect of such Flood Hazard
Property to the extent required under the applicable regulations of the Board of
Governors of the Federal Reserve System.

provided, that to the extent any document referred to in paragraphs (d) through
(g) above is not provided on the Second Restatement Date after the Loan Parties’
use of commercially reasonable efforts to do so, the delivery of such document
shall not constitute a condition precedent to the availability of the
Commitments, but shall be required to be delivered within 90 days following the
Second Restatement Date (or such other time period as reasonably agreed by
Collateral Agent).

Section 3.11 Second Restatement Date Indebtedness

Administrative Agent shall have received an Officer’s Certificate from each Loan
Party stating that following the Transactions, the Loan Parties shall not be
obligors with respect to any Indebtedness or Contingent Obligations outstanding
except for Permitted Indebtedness and Contingent Obligations permitted under
Sections 6.1 and 6.4 respectively.

Section 3.12 Related Agreements in Full Force and Effect

On the Second Restatement Date, Parent shall have delivered to Administrative
Agent an Officer’s Certificate regarding the Related Agreements in form and
substance satisfactory to Administrative Agent.

Section 3.13 Certificate Regarding Consolidated Adjusted EBITDA and Consolidated
Leverage Ratio

Administrative Agent shall have received a certificate of the chief financial
officer of Parent dated as of the Second Restatement Date (i) attaching the
financial statements of Parent and Company for the twelve-month period ending
March 31, 2011 certifying that Consolidated Adjusted EBITDA as of the Second
Restatement Date for the trailing twelve month period ending on March 31, 2011,
on a Pro Forma Basis was not less than $70,000,000.

Section 3.14 [Reserved]

Section 3.15 ABL Loan Agreement and Intercreditor Agreement

Concurrently with the making of the Loans hereunder, the ABL Loan Agreement and
the Intercreditor Agreement, each on terms and conditions reasonably
satisfactory to Administrative Agent, shall be fully executed and delivered. No
ABL Loans or other extensions of credit under the ABL Loan Agreement shall be
outstanding as of the Second Restatement Date except for current hedging
obligations and the letters of credit issued under the ABL Loan Agreement prior
to the Second Restatement Date set forth on Schedule 1.1(b).

Section 3.16 Material Adverse Change

Since December 31, 2010, there shall have been no event, circumstance,
occurrence or change which has had, or is reasonably likely to have,
individually or in the aggregate, a Material Adverse Effect.

Section 3.17 Required Documentation

 

62



--------------------------------------------------------------------------------

Lenders shall have received, to the extent requested, all documentation and
other information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
Patriot Act.

Section 3.18 Foreign Subsidiaries

Notwithstanding the other provisions of this ARTICLE III, (i) no Foreign
Subsidiary shall be required to execute and deliver the Subsidiary Guaranty or
the Pledge and Security Agreement, and (ii) no more than 65% of the total
combined voting power of all classes of Capital Stock entitled to vote of a
Foreign Subsidiary of a Loan Party shall be required to be pledged pursuant to
the provisions of the Pledge and Security Agreement. For the avoidance of doubt,
100% of the Capital Stock not entitled to vote of a Foreign Subsidiary of a Loan
Party may be required to be pledged pursuant to the provisions of the Pledge and
Security Agreement and no Capital Stock of a Foreign Subsidiary that is not
owned directly by a Loan Party shall be pledged pursuant to the provisions of
the Pledge and Security Agreement.

Section 3.19 Completion of Proceedings

All corporate and other proceedings taken or to be taken in connection with the
transactions contemplated hereby and all documents incidental thereto, in each
case to the extent described in this ARTICLE III, not previously found
reasonably acceptable by Administrative Agent, acting on behalf of Lenders, and
its counsel shall be reasonably satisfactory in form and substance to
Administrative Agent and such counsel, and Administrative Agent and such counsel
shall have received all such counterpart originals or certified copies of such
documents as Administrative Agent may reasonably request.

Section 3.20 Evidence of Transactions

Administrative Agent shall have received evidence, in form and substance
reasonably satisfactory to Administrative Agent, that (i) all amounts
outstanding or becoming due under the Mezzanine Note Agreement have been repaid
in accordance with the Funds Flow Memorandum, (ii) the Mezzanine Note Agreement
and the Subordination Agreement have been terminated, and (iii) a dividend of
$25,000,000 from Company to Parent to Hourglass Holdings, LLC has been paid in
accordance with the Funds Flow Memorandum.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

In order to induce Lenders to enter into this Agreement and to make the Loans,
each Loan Party, jointly and severally, represents and warrants to each Lender
on the Second Restatement Date:

Section 4.1 Organization, Powers, Qualification, Good Standing, Business and
Subsidiaries

 

  (a) Organization and Powers Each Loan Party is a corporation or limited
liability company duly organized, validly existing and in good standing under
the laws of its jurisdiction of incorporation, organization or formation as
specified in Schedule 4.1 annexed hereto (to the extent such concept is
applicable in the relevant jurisdiction). Each Loan Party has all requisite
power and authority own and operate its properties and to carry on its business
as now conducted and as proposed to be conducted, to enter into the Transaction
Documents to which it is a party and to carry out the Transactions.

 

  (b) Qualification and Good Standing Each Loan Party is qualified to do
business and is in good standing in each jurisdiction where the ownership,
leasing or operation of property or conduct of its business requires such
qualification, except in jurisdictions where the failure to be so qualified or
in good standing could not reasonably be expected to result in a Material
Adverse Effect.

 

63



--------------------------------------------------------------------------------

  (c) Conduct of Business Parent has no other assets other than (i) the Capital
Stock of Company and/or the Intermediate Holding Companies, (ii) as permitted as
a result of permitted holding company activity contemplated pursuant to
Section 6.11 and (iii) any Sand Purchase Documents to which it is a party.
Parent and its Subsidiaries are engaged only in the businesses permitted to be
engaged in pursuant to Section 6.11.

 

  (d) Subsidiaries As of the Second Restatement Date, (i) all of the
Subsidiaries of Parent and their jurisdictions of incorporation, organization or
formation are identified in Schedule 4.1; (ii) the Capital Stock of each of
Parent and its Subsidiaries identified in Schedule 4.1 is duly authorized,
validly issued, fully paid and non-assessable and none of such Capital Stock
constitutes Margin Stock and (iii) Schedule 4.1 correctly sets forth the
ownership interest of Parent and each of its Subsidiaries in each of the
Subsidiaries of Parent identified therein. As of the Second Restatement Date,
each of the Subsidiaries of Parent identified in Schedule 4.1 is a corporation
or limited liability company duly organized, validly existing and in good
standing under the laws of its respective jurisdiction of incorporation,
organization or formation set forth therein, has all requisite power and
authority to own and operate its properties and to carry on its business as now
conducted and as proposed to be conducted, and is qualified to do business and
in good standing in every jurisdiction where the ownership, leasing or operation
of property or the conduct of its business requires such qualification (to the
extent such concept is applicable in the relevant jurisdiction) necessary to
carry out its business and operations, in each case except where failure to be
so qualified or in good standing or a lack of such power and authority has not
had and could not reasonably be expected to result in a Material Adverse Effect.

Section 4.2 Authorization of Transactions, etc.

 

  (a) Authorization of Transactions The execution, delivery and performance of
the Transaction Documents have been duly authorized by all necessary action on
the part of each Loan Party that is a party thereto.

 

  (b) No Conflict The execution, delivery and performance by each Loan Party of
the Transaction Documents to which it is a party and the consummation of the
Transactions do not and will not (i) violate any provision of any law or any
governmental rule or regulation applicable to such Loan Party or any of its
Subsidiaries, the Organizational Documents of such Loan Party or any of its
Subsidiaries or any order, judgment, decree or order of any court or other
Government Authority binding on such Loan Party or any of its Subsidiaries,
(ii) conflict with, result in a breach of or constitute (with due notice or
lapse of time or both) a default under any Contractual Obligation of such Loan
Party or any of its Subsidiaries, (iii) result in or require the creation or
imposition of any Lien upon any of the properties or assets of such Loan Party
or any of its Subsidiaries (other than any Liens created or permitted under any
of the Loan Documents), or (iv) require any approval of stockholders or any
approval or consent of any Person under any Contractual Obligation of such Loan
Party or any of its Subsidiaries, except for such approvals or consents which
will be obtained on or before the Second Restatement Date and, in each case, to
the extent such violation, conflict, breach, default, Lien or failure to obtain
such approval or consent could not reasonably be expected to result in a
Material Adverse Effect.

 

64



--------------------------------------------------------------------------------

  (c) Governmental Consents The execution, delivery and performance by each
applicable Loan Party of the Transaction Documents to which it is a party and
the consummation of the Transactions do not and will not require any
Governmental Authorization except for (i) such approvals which have been
obtained and are in full force and effect, (ii) filings in connection with the
Liens created by or pursuant to the Loan Documents, and (iii) filings which
customarily are required in connection with the exercise of remedies in respect
of the Collateral.

 

  (d) Binding Obligation Each of the Transaction Documents has been duly
executed and delivered by each Loan Party that is a party thereto and is the
legally valid and binding obligation of such Loan Party, enforceable against
such Loan Party in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability.

Section 4.3 Financial Condition

Company has heretofore delivered to Lenders, at Lenders’ request, the financial
statements and information described in Section 3.5. All such statements other
than pro forma financial statements were prepared in conformity with GAAP,
except as otherwise expressly noted therein, and fairly present, in all material
respects, the financial position (on a consolidated basis) of the entities
described in such financial statements as at the respective dates thereof and
the results of operations and cash flows (on a consolidated basis) of the
entities described therein for each of the periods then ended, subject, in the
case of any such unaudited financial statements, to changes resulting from audit
and normal year-end adjustments and the absence of footnotes. Neither Parent nor
any of its Subsidiaries has (and will not have following the funding of the
Loans) any Contingent Obligation, contingent liability or liability for taxes,
long-term lease or unusual forward or long-term commitment that is not reflected
in the foregoing financial statements or the notes thereto and that is material
in relation to the consolidated business, operations, properties, assets or
condition (financial or otherwise) of Company or any of its Subsidiaries other
than (a) liabilities arising in the ordinary course of business since the date
of such financial statements, (b) liabilities that individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect,
or (c) liabilities disclosed on Schedule 4.3.

Section 4.4 No Material Adverse Change; No Restricted Junior Payments

Since December 31, 2010, no event, change, development, condition or
circumstance has occurred which, individually or in the aggregate (with any
other events, changes, developments, conditions or circumstances), has had or
could reasonably be expected to have a Material Adverse Effect. On the Second
Restatement Date, neither Parent, Company nor any of their respective
Subsidiaries has directly or indirectly declared, ordered, paid or made, or set
apart any sum or property for, any Restricted Junior Payment or agreed to do so
except as permitted by Section 6.5.

Section 4.5 Title to Properties; Liens; Real Property; Intellectual Property

 

  (a) Title to Properties; Liens Loan Parties have (i) good, sufficient and
legal title to (in the case of fee interests in real property), (ii) valid
leasehold interests in or rights to use (in the case of leasehold interests in
or rights to use real or personal property) or (iii) good title to (in the case
of all other personal property), all of their respective properties and assets
reflected in the financial statements referred to in Section 4.3 or in the most
recent financial statements delivered pursuant to Section 5.1, in each case
except for (i) such defects in title as could not reasonably be expected to
result in a Material Adverse Effect, (ii) Permitted Encumbrances and the other
Liens permitted pursuant to Section 6.2(a), and (iii) assets disposed of since
the date of such financial statements in the ordinary course of business or as
otherwise permitted under Section 6.7. Except as permitted by this Agreement,
all such properties and assets are free and clear of Liens.

 

65



--------------------------------------------------------------------------------

  (b) Real Property As of the Second Restatement Date, Schedule 4.5(b) annexed
hereto contains a true, accurate and complete list of (i) all fee interests in
any Real Property Assets and (ii) all leases, subleases or assignments of leases
(together with all amendments, modifications, supplements, renewals or
extensions of any thereof), affecting each Material Leasehold Property, to which
a Loan Party is the tenant (whether directly or as an assignee or successor in
interest) under such lease, sublease or assignment. Except as specified in
Schedule 4.5(b) annexed hereto, each agreement listed in clause (ii) of the
immediately preceding sentence is in full force and effect as of the Second
Restatement Date and Company does not have knowledge as of the Second
Restatement Date of any default by any Loan Party, party to such agreement that
has occurred and is continuing thereunder, and each such agreement constitutes
the legally valid and binding obligation of each applicable Loan Party,
enforceable against such Loan Party in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors’ rights generally or by
equitable principles.

 

  (c) Intellectual Property As of the Second Restatement Date, Parent and its
Subsidiaries own or have the right to use, all Intellectual Property used in the
present conduct of their business, except where the failure to own or have such
right to use in the aggregate could not reasonably be expected to result in a
Material Adverse Effect. No claim has been asserted in writing and has been
received by any Loan Party in the past two years and no such written claim
received by such Loan Party is pending by any Person against any Loan Party of
any of their Subsidiaries challenging or questioning the use of any such
Intellectual Property by any Loan Party or the validity or effectiveness of any
such Intellectual Property, except for such claims that in the aggregate could
not reasonably be expected to result in a Material Adverse Effect. To the
knowledge of the Loan Parties, the use of such Intellectual Property by Parent
and its Subsidiaries does not infringe on the rights of any Person, except for
such claims and infringements that, in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. All federal, state and foreign
registrations of and applications for Intellectual Property that are owned by
Parent or any of its Subsidiaries as of the Second Restatement Date are
identified on Schedule 4.5(c) annexed hereto.

Section 4.6 Litigation; Adverse Facts

Except as disclosed on Schedule 4.6 annexed hereto, there are no Proceedings
(whether or not purportedly on behalf of any Loan Party or any of its
Subsidiaries) at law or in equity, or before or by any court or other Government
Authority (including any Environmental Claims) that are pending or, to the
knowledge of any Loan Party, threatened against any Loan Party or any of its
Subsidiaries and that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. No Loan Party nor any of its
Subsidiaries (a) is in violation of any applicable laws (including Environmental
Laws) that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect or (b) is subject to or in default with
respect to any final judgments, writs, injunctions, decrees, rules or
regulations of any court or other Government Authority that, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect.

 

66



--------------------------------------------------------------------------------

Section 4.7 Payment of Taxes

Except to the extent permitted by Section 5.3, all federal or other material Tax
returns and reports of each Loan Party and its Subsidiaries required to be filed
by any of them have been timely filed, and all federal or other material Taxes
shown on such Tax returns to be due and payable and all material assessments,
fees and other governmental charges upon such Loan Party and its Subsidiaries
and upon their respective properties, assets, income, businesses and franchises
that are due and payable have been paid when due and payable and all material
assessments, fees and other governmental charges upon each Loan Party and its
Subsidiaries and upon their respective properties, assets, income, businesses
and franchises that are due and payable have been paid when due and payable, in
each case, other than taxes, assessments and other governmental charges which
are being contested in good faith and by appropriate proceedings. Company knows
of no proposed tax assessment against any Loan Party or its Subsidiaries that is
not being actively contested by such Loan Party or such Subsidiary in good faith
and by appropriate proceedings; provided that such reserves or other appropriate
provisions, if any, as shall be required in conformity with GAAP shall have been
made or provided therefor.

Section 4.8 Federal Regulations

 

  (a) Federal Power Act; etc. No Loan Party nor any of its Subsidiaries is
subject to regulation under the Federal Power Act, the Interstate Commerce Act
or the Investment Company Act of 1940 or, to the knowledge of Company, under any
other federal or state statute or regulation which could limit its ability to
incur Indebtedness or which could otherwise render all or any of the Obligations
unenforceable.

 

  (b) Terrorism Laws Neither the making of the Loans under this Agreement nor
the Loan Parties’ use of the proceeds thereof will violate the Trading with the
Enemy Act, as amended, or any of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or
any enabling legislation or executive order relating thereto. Without limiting
the foregoing, neither Parent nor any of its Subsidiaries or Affiliates (a) is
or will become a Person whose property or interests in property are blocked
pursuant to Section 1 of Executive Order 13224 of September 23, 2001 Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) or (b) engages or will
engage in any dealings or transactions, or be otherwise associated, with any
such Person. Parent and its Subsidiaries and Affiliates are in compliance, in
all material respects, with the USA Patriot Act.

 

  (c) Anti-Money Laundering Laws Neither the Loan Parties nor any of their
respective Subsidiaries nor, to Company’s knowledge, any holder of a direct or
indirect interest in Parent or any of its Subsidiaries (i) is under
investigation by any Government Authority for, or has been charged with, or
convicted of, money laundering under 18 U.S.C. §§ 1956 and 1957, drug
trafficking, terrorist-related activities or other money laundering predicate
crimes, or any violation of the Bank Secrecy Act, 31 U.S.C. §§5311 et. seq. (all
of the foregoing, collectively, the “Anti-Money Laundering Laws”), (ii) has been
assessed civil penalties under any Anti-Money Laundering Laws or (iii) has had
any of its funds seized or forfeited in an action under any Anti-Money
Laundering Laws.

 

  (d) Federal Reserve Regulations No part of the proceeds of any Loans will be
used for “buying” or “carrying” any Margin Stock or for any purpose which
violates the provisions of the Regulations of the Federal Reserve Board.
Following the application of the proceeds of Loans, not more than 25% of the
value of the assets of the Loan Parties (on a consolidated basis) will be
invested in Margin Stock.

 

67



--------------------------------------------------------------------------------

Section 4.9 ERISA

 

  (a) No Loan Party or ERISA Affiliate has incurred or could be reasonably
expected to incur any liability to, or on account of, a Multiemployer Plan as a
result of a violation of Section 515 of ERISA or pursuant to Section 4201, 4204
or 4212(c) of ERISA which could reasonably be expected to result in a Material
Adverse Effect;

 

  (b) Each Employee Plan complies in all material respects in form and operation
with ERISA, the Internal Revenue Code (except where such failure could not
reasonably be expected to result in a Material Adverse Effect);

 

  (c) The present value of the “benefit liabilities” (within the meaning of
Section 4001(a)(16) of ERISA) of each Employee Plan subject to Title IV of ERISA
(using the actuarial assumptions and methods used by the actuary to that
Employee Plan in its most recent valuation of that Employee Plan) do not exceed
the fair market value of the assets of each such Employee Plan by an amount
which could reasonably be expected to result in a Material Adverse Effect;

 

  (d) There is no litigation, arbitration, administrative proceeding or claim
pending or (to the best of each Loan Party and ERISA Affiliates’ knowledge and
belief) threatened against or with respect to any Employee Plan (other than
routine claims for benefits) which has or, if adversely determined, could
reasonably be expected to have a Material Adverse Effect;

 

  (e) Each Loan Party and each ERISA Affiliate has made all material
contributions to each Employee Plan and Multiemployer Plan required by law
within the applicable time limits prescribed by law, the terms of that plan and
any contract or agreement requiring contributions to that plan (except where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect);

 

  (f) No Loan Party or ERISA Affiliate has ceased operations at a facility so as
to become subject to the provisions of Section 4062(e) of ERISA, withdrawn as a
substantial employer so as to become subject to the provisions of Section 4063
of ERISA, or ceased making contributions to any Employee Plan subject to
Section 4064(a) of ERISA to which it made contributions which could reasonably
be expected to result in a Material Adverse Effect;

 

  (g) No Loan Party or ERISA Affiliate has incurred or could reasonably be
expected to incur any liability to the PBGC (other than liability to the PBGC
for the payment of periodic premiums); and

 

  (h) Except as set forth in Schedule 4.9, no ERISA Event has occurred or is
reasonably likely to occur.

Section 4.10 Certain Fees

No broker’s or finder’s fee or commission will be payable with respect to this
Agreement or any of the transactions contemplated hereby, and Company hereby
indemnifies Lenders against, and agrees that it will hold Lenders harmless from,
any claim, demand or liability for any such broker’s or finder’s fees alleged to
have been incurred in connection herewith or therewith and any expenses
(including reasonable fees, expenses and disbursements of counsel) arising in
connection with any such claim, demand or liability.

 

68



--------------------------------------------------------------------------------

Section 4.11 Environmental Protection

Except as set forth in Schedule 4.11 annexed hereto:

 

  (a) no Loan Party or any of their respective Facilities or operations are
subject to any outstanding written order, consent decree or settlement agreement
with any Person relating to (i) any Environmental Law, (ii) any Environmental
Claim or (iii) any Hazardous Materials Activity; that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect;

 

  (b) no Loan Party has received any letter or request for information under
Section 104 of the Comprehensive Environmental Response, Compensation, and
Liability Act (42 U.S.C. § 9604) or any comparable state law which is pending or
unresolved, that, individually or in the aggregate could reasonably be expected
to result in a Material Adverse Effect;

 

  (c) to Parent’s knowledge, there are and have been no conditions, occurrences,
or Hazardous Materials Activities that violate any applicable Environmental Law
or could reasonably be expected to form the basis of an Environmental Claim
against any Loan Party or any of its Subsidiaries that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect;
and

 

  (d) to Parent’s knowledge, each Loan Party has complied and is in compliance
with all Environmental Laws, except for such noncompliance which could not,
individually or in the aggregate, be reasonably expected to result in a Material
Adverse Effect.

Section 4.12 Employee Matters

There is no strike or work stoppage in existence or, to the knowledge of Parent,
threatened involving Parent or any of its Subsidiaries that could reasonably be
expected to result in a Material Adverse Effect.

Section 4.13 Solvency

Immediately after giving effect to the Transactions, the Loan Parties, taken as
a whole and on a consolidated basis, are Solvent.

Section 4.14 Matters Relating to Collateral

 

  (a) Governmental Authorizations No authorization, approval or other action by,
and no notice to or filing with, any Government Authority is required for either
(i) the pledge or grant by any Loan Party of the Liens purported to be created
in favor of Administrative Agent pursuant to any of the Collateral Documents or
(ii) the exercise by Administrative Agent of any rights or remedies in respect
of any Collateral (whether specifically granted or created pursuant to any of
the Collateral Documents or created or provided for by applicable law), except
for filings or recordings contemplated by the Collateral Documents and except as
may be required, in connection with the disposition of any Pledged Collateral,
by laws generally affecting the offering and sale of Securities.

 

  (b) Absence of Third-Party Filings Except such as may have been filed in favor
of Administrative Agent as contemplated by the Collateral Documents, or to
evidence permitted lease obligations and other Liens permitted pursuant to
Section 6.2, (i) no effective UCC financing statement, fixture filing or other
instrument similar in effect covering all or any part of the Collateral is on
file in any filing or recording office and (ii) no effective filing covering all
or any part of the IP Collateral is on file in any IP Filing Office.

 

69



--------------------------------------------------------------------------------

  (c) Information Regarding Collateral All information supplied to
Administrative Agent by or on behalf of any Loan Party in writing with respect
to any of the Collateral (in each case taken as a whole with respect to any
particular Collateral) is accurate and complete in all material respects on the
Second Restatement Date.

Section 4.15 Subordinated Indebtedness

The Obligations are entitled to the benefits of the subordination provisions set
forth in any agreement governing any Subordinated Indebtedness and all other
subordination provisions relating to Indebtedness of the Loan Parties.

Section 4.16 Disclosure

No representation or warranty of any Loan Party contained in any Loan Document
or in any other document, certificate or written statement (as modified or
supplemented by other information so furnished) furnished to Lenders by or on
behalf of such Loan Party (other than projections and other forward looking
information and information of a general economic or industry specific nature)
for use in connection with the Transactions, contains any untrue statement of a
material fact or omits to state a material fact (known to such Loan Party, in
the case of any document not furnished by it) necessary in order to make the
statements contained herein or therein, taken as a whole, not misleading in
light of the circumstances in which the same were made. Any projections and pro
forma financial information and other forward looking information contained in
such materials are based upon good faith estimates and assumptions believed by
the Loan Parties to be reasonable at the time made, it being recognized by
Lenders that such projections as to future events are not to be viewed as facts
and that actual results during the period or periods covered by any such
projections may differ from the projected results and such difference may be
material. There are no facts known to the Loan Parties (other than matters of a
general economic nature) that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect and that have not
been disclosed herein or in such other documents, certificates and written
statements furnished to Lenders for use in connection with the Transactions.

Section 4.17 Permitted Indebtedness

None of the Loan Parties nor any of their Subsidiaries has incurred, created,
issued, assumed or otherwise become liable for, contingently or otherwise, or
become responsible for the payment of, contingently or otherwise, any
Indebtedness other than Permitted Indebtedness.

Section 4.18 Compliance with Laws.

 

  (a) Except as set forth on Schedule 4.18, each of the Loan Parties and their
respective Subsidiaries are in compliance with all laws (including New Jersey’s
Industrial Site Recovery Act), regulations and orders of any Government
Authority applicable to it or its property including, but not limited to, all
Environmental Laws, except where failure to do so, individually or in aggregate,
could not reasonably be expected to result in a Material Adverse Effect; and

 

  (b) All governmental approvals (federal, state and foreign), permits,
authorizations, certificates, rights, exemptions and orders from any Government
Authority and licenses (the “Permits”) required to be held or obtained by Parent
or any of its Subsidiaries in connection with the conduct of their business as
presently conducted have been obtained and are in full force and effect and are
being complied with and there has not been any default under any such Permits;
except where failure to do so or where such default, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

70



--------------------------------------------------------------------------------

Section 4.19 No Default

No Event of Default or Potential Event of Default has occurred and is
continuing.

Section 4.20 Material Contracts

No Loan Party is in breach or violation of any of the terms, conditions or
provisions of any Material Contracts or any lease with respect to any Material
Leasehold Property, except for such breaches and violations thereof as in the
aggregate do not and could not reasonably be expected to have a Material Adverse
Effect.

Section 4.21 Brokers’ Fees

None of the Loan Parties has any obligation to any Person in respect of any
finder’s, broker’s, investment banking or other similar fee in connection with
the Loan Documents other than the closing and other fees payable pursuant to
this Agreement or any fee letter in respect of this Agreement.

ARTICLE V

AFFIRMATIVE COVENANTS

Each Loan Party covenants and agrees, jointly and severally (to the extent
possible), that, until payment in full of all of the Loans and other Obligations
(other than Unasserted Obligations), unless Requisite Lenders shall otherwise
give prior written consent, it shall perform, and shall cause each of its
Subsidiaries to perform, all covenants in this ARTICLE V.

Section 5.1 Financial Statements and Other Reports

Parent will maintain, and cause each of its Subsidiaries to maintain, a system
of accounting established and administered in accordance with sound business
practices to permit preparation of financial statements in conformity with GAAP.
Company will deliver to Administrative Agent for distribution to Lenders:

 

  (a) Events of Default, etc. promptly upon any Officer of a Loan Party
obtaining knowledge (i) of any condition or event that constitutes an Event of
Default or Potential Event of Default, (ii) that any Person has given any notice
to Parent or any of its Subsidiaries or taken any other material action against
Parent, its Subsidiaries or their respective assets with respect to a claimed
default or event or condition of the type referred to in Section 7.2 or (iii) of
the occurrence of any event or change that caused or evidences either in any
case or in the aggregate, a Material Adverse Effect, an Officer’s Certificate
specifying the nature and period of existence of such condition, event or
change, or specifying the notice given or action taken by any such Person and
the nature of such claimed Event of Default, Potential Event of Default,
default, event or condition, and what action any Loan Party has taken, is taking
and proposes to take with respect thereto;

 

  (b)

Monthly and Quarterly Financials as soon as available and in any event within 30
days after the end of each month (provided that the monthly financials for the
month of December shall be due on the same day as the Year-End Financials in
accordance with Section 5.1(c) below) and within 45 days after the end of each
of the first three Fiscal Quarters of each Fiscal Year, the consolidated balance
sheet of Parent and its Subsidiaries as at the end of such fiscal period and the
related consolidated statements of income, stockholders’ equity and cash flows
of Parent and its Subsidiaries for such fiscal period and for the period from
the beginning of the then current Fiscal Year to the end of such fiscal period,
setting forth in each case in comparative form the corresponding figures for the
corresponding periods of the

 

71



--------------------------------------------------------------------------------

  previous Fiscal Year and the corresponding figures from the Financial Plan for
the current Fiscal Year, to the extent prepared for such fiscal period, all in
reasonable detail and certified by the chief financial officer, chief executive
officer, principal accounting officer, treasurer, assistant treasurer or
controller of Company that they fairly present, in all material respects, the
financial condition of Parent and its Subsidiaries as at the dates indicated and
the results of their operations and their cash flows for the periods indicated,
subject to changes resulting from audit and normal year-end adjustments, and a
narrative report describing the operations of Company and its Subsidiaries in
the form prepared for presentation to senior management for each Fiscal Quarter;

 

  (c) Year-End Financials as soon as available and in any event within 90 days
after the end of each Fiscal Year, beginning with Fiscal Year ending
December 31, 2011, (i) the consolidated balance sheet of Parent and its
Subsidiaries as at the end of such Fiscal Year and the related consolidated
statements of income, stockholders’ equity and cash flows of Parent and its
Subsidiaries for such Fiscal Year, setting forth in each case in comparative
form the corresponding figures for the previous Fiscal Year, and the
corresponding figures from the Financial Plan for the Fiscal Year covered by
such financial statements, all in reasonable detail and certified by the chief
financial officer, chief executive officer, principal accounting officer,
treasurer, assistant treasurer or controller of Company that they fairly
present, in all material respects, the financial condition of Parent and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated, and (ii) in the case of such
consolidated financial statements, a report thereon of either Grant Thornton or
other independent certified public accountants of recognized national standing
selected by Company and reasonably satisfactory to Administrative Agent, which
report shall be unqualified as to scope of audit, shall express no doubts,
assumptions or qualifications concerning the ability of Parent and its
Subsidiaries to continue as a going concern and shall state that such
consolidated financial statements fairly present, in all material respects, the
consolidated financial position of Parent and its Subsidiaries as at the dates
indicated and the results of their operations and their cash flows for the
periods indicated in conformity with GAAP applied on a basis consistent with
prior years (except as otherwise disclosed in such financial statements) and
that the examination by such accountants in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards;

 

  (d) Compliance Certificate together with each delivery of quarterly and annual
financial statements pursuant to subdivisions (b) and (c) above, (i) an
Officer’s Certificate of Company stating that such Officer has reviewed the
terms of this Agreement and has made, or caused to be made under his or her
supervision, a review in reasonable detail of the transactions and condition of
Parent and its Subsidiaries during the accounting period covered by such
financial statements and that such review has not disclosed the existence during
or at the end of such accounting period, and that such Officer does not have
knowledge of the existence as at the date of such Officer’s Certificate, of any
condition or event that constitutes an Event of Default or Potential Event of
Default, or, if any such condition or event existed or exists, specifying the
nature and period of existence thereof and what action Company has taken, is
taking and proposes to take with respect thereto; and (ii) a Compliance
Certificate demonstrating in reasonable detail compliance during and at the end
of the applicable accounting periods with the restrictions contained in ARTICLE
VI, in each case to the extent compliance with such restrictions is required to
be tested at the end of the applicable accounting period;

 

72



--------------------------------------------------------------------------------

  (e) Reconciliation Statements if, as a result of any change in accounting
principles and policies from those used in the preparation of the audited
financial statements referred to in Section 4.3, the consolidated financial
statements of Parent and its Subsidiaries delivered pursuant to subsections (b),
(c) or (j) of this Section 5.1 will differ in any material respect from the
consolidated financial statements that would have been delivered pursuant to
such subsections had no such change in accounting principles and policies been
made, then (i) within 30 days of the first delivery of financial statements
pursuant to subsection (b), (c) or (j) of this Section 5.1 following such
change, consolidated financial statements of Parent and its Subsidiaries for
(A) the current Fiscal Year to the effective date of such change and (B) the two
full Fiscal Years immediately preceding the Fiscal Year in which such change is
made, in each case prepared on a pro forma basis as if such change had been in
effect during such periods and (ii) within 30 days of each delivery of financial
statements pursuant to subsection (b), (c) or (j) of this Section 5.1 following
such change, if required pursuant to Section 1.2, a written statement of the
chief accounting officer or chief financial officer of Company setting forth the
differences (including any differences that would affect any calculations
relating to the Financial Covenant) which would have resulted if such financial
statements had been prepared without giving effect to such change;

 

  (f) Accountants’ Reports promptly upon receipt thereof (unless restricted by
applicable professional standards), copies of all final reports submitted to
Company by independent certified public accountants in connection with each
annual, interim or special audit of the financial statements of Parent and its
Subsidiaries made by such accountants, including any final comment letter
submitted by such accountants to management in connection with their annual
audit;

 

  (g) SEC Filings and Press Releases promptly upon their becoming available,
copies of (i) all financial statements, reports, notices and proxy statements
sent or made available generally by Parent or Company to their security holders
or by any Subsidiary of Parent to its security holders other than Parent or
another Subsidiary of Parent, and (ii) all regular and periodic reports and all
registration statements (other than on Form S-8 or a similar form) and
prospectuses, if any, filed by Parent or any of its Subsidiaries with any
securities exchange or with the Securities and Exchange Commission or any
Government Authority or private regulatory authority;

 

  (h) Litigation or Other Proceedings promptly upon any Officer of Company
obtaining knowledge of (i) the institution or threat of any Proceeding against
or affecting any Loan Party or any of its Subsidiaries or any property of any
Loan Party or any of its Subsidiaries not previously disclosed in writing by
Company to Lenders or (ii) any material development in any Proceeding that, in
any case:

 

  (A) could reasonably be expected to have a Material Adverse Effect; or

 

  (B) seeks to enjoin or otherwise prevent the consummation of, or to recover
any damages or obtain relief as a result of, any of the Transactions;

written notice thereof together with such other information as may be reasonably
available to Company to enable Lenders and their counsel to evaluate such
matters;

 

  (i)

ERISA

 

73



--------------------------------------------------------------------------------

  Each Loan Party shall:

 

  (A) promptly upon a request by Administrative Agent or a Lender, deliver to
Administrative Agent copies of (i) Schedule B (Actuarial Information) to the
Annual Report (IRS Form 5500 Series) with respect to each Employee Plan, and
(ii) such other documents or governmental reports or filings relating to any
Employee Plan as Administrative Agent shall reasonably request;

 

  (B) within seven days after it or any ERISA Affiliate becomes aware that any
ERISA Event has occurred or is forthcoming, in the case of any ERISA Event which
requires advance notice under Section 4043(b)(3) of ERISA, will occur, deliver
to Administrative Agent a statement signed by a director or other authorized
signatory of a Loan Party or ERISA Affiliate describing that ERISA Event and the
action, if any, taken or proposed to be taken with respect to that ERISA Event;

 

  (C) within seven days after receipt by it or any ERISA Affiliate or any
administrator of an Employee Plan, deliver to Administrative Agent copies of
each notice from the PBGC stating its intention to terminate any Employee Plan
or to have a trustee appointed to administer any Employee Plan; and

 

  (D) within seven days after becoming aware of any event or circumstance which
might constitute grounds for the termination of (or the appointment of a trustee
to administer) any Employee Plan or Multiemployer Plan, provide an explanation
of that event or circumstance by a director of the Loan Party or ERISA Affiliate
affected by that event or circumstance.

 

  (j) Financial Plans as soon as practicable, and in any event no later than the
beginning of each Fiscal Year, starting with the Fiscal Year beginning on
January 1, 2012, a consolidated plan and financial forecast for such Fiscal Year
(the “Financial Plan” for such Fiscal Year), including (i) a forecasted
consolidated balance sheet and forecasted consolidated statements of income and
cash flows of Parent and its Subsidiaries for such Fiscal Year, together with a
pro forma Compliance Certificate for such Fiscal Year and an explanation of the
assumptions on which such forecasts are based and (ii) forecasted consolidated
balance sheets and forecasted consolidated statements of income and cash flows
of Parent and its Subsidiaries for each month of such Fiscal Year, together with
an explanation of the assumptions on which such forecasts are based;

 

  (k) Insurance as soon as practicable after any material change in insurance
coverage maintained by Parent and its Subsidiaries notice thereof to
Administrative Agent specifying the changes and reasons therefor;

 

  (I) [Reserved];

 

  (m) ABL Loan Documents promptly upon execution and delivery or receipt
thereof, copies of (i) any amendment, restatement, supplement or other
modification to or waiver of any ABL Loan Document entered into after the date
hereof, and (ii) copies of all notices to Company from holders of any ABL
Obligations or a trustee, agent or other representative of such a holder;

 

  (n) Sand Purchase Documents promptly upon execution and delivery or receipt
thereof, copies of (i) any amendment, restatement, supplement or other
modification to or waiver of any Sand Purchase Document entered into after the
date hereof, and (ii) copies of all material notices from any party to any Sand
Purchase Document;

 

74



--------------------------------------------------------------------------------

  (o) Other Information with reasonable promptness, such other information and
data with respect to Parent or any of its Subsidiaries as from time to time may
be reasonably requested by Administrative Agent (for its own account or upon the
reasonable request from any Lender); and

 

  (p) Electronic Posting information required to be delivered pursuant to
subsections (b), (c) and (g) of this Section 5.1 shall be deemed to have been
delivered on the date on which any Loan Party provides notice to Administrative
Agent that such information has been posted on such Loan Party’s Internet
website at the website address listed on the signature page hereof or at another
website identified in such notice and accessible to Lenders without charge
including but not limited to Intralinks; provided that such Loan Party shall
deliver paper copies of such information to any Lender that requests such
delivery-; and

 

  (q) Public Lenders Borrower hereby acknowledges that (a) Administrative Agent
and/or Arranger will make available to the Lenders materials and/or information
provided by or on behalf of Borrower hereunder (collectively, “Borrower
Materials”) by posting Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to Borrower or its Subsidiaries, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. Borrower hereby agrees that (w) all Borrower Materials that are to
be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” Borrower shall be deemed to have authorized Administrative Agent,
Arranger and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 9.19); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information”; and (z) Administrative Agent and Arranger
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information”.

Section 5.2 Existence, etc.

Except as permitted under Section 6.7, each Loan Party will, and will cause each
of its Subsidiaries to, at all times preserve and keep in full force and effect
its existence in the jurisdiction of incorporation, organization or formation
specified on Schedule 4.1 and all rights, qualifications, licenses, permits,
Governmental Authorizations, Intellectual Property rights and franchises
material to its business; provided, however, that no Loan Party nor any of its
Subsidiaries shall be required to preserve any such rights, qualifications,
licenses, permits, governmental authorizations, Intellectual Property rights and
franchises or franchises if the Governing Body of such Loan Party or Subsidiary
shall determine that the preservation thereof is no longer desirable in the
conduct of the business of such Loan Party or such Subsidiary, as the case may
be, and that the loss thereof could not reasonably be expected to have a
Material Adverse Effect.

 

75



--------------------------------------------------------------------------------

Section 5.3 Payment of Taxes and Claims; Tax

 

  (a) Parent will, and will cause each of its Subsidiaries to, pay all material
federal and other material Taxes, assessments and other governmental charges
imposed upon it or any of its properties or assets or in respect of any of its
income, businesses or franchises before any penalty accrues thereon, and all
claims (including claims for labor, services, materials and supplies) for sums
that have become due and payable and that by law have or may become a Lien upon
any of its properties or assets, prior to the time when any penalty or fine
shall be incurred with respect thereto; provided that no such material Tax,
assessment, charge or claim need be paid: if it is being contested in good faith
by appropriate Proceedings promptly instituted and diligently conducted, so long
as (i) such reserve or other appropriate provision, if any, as shall be required
in conformity with GAAP shall have been made therefor and (ii) in the case of a
material Tax, assessment, charge or claim which has or may become a Lien against
any of the Collateral, such Proceedings conclusively operate to stay the sale of
any portion of the Collateral to satisfy such charge or claim.

 

  (b) Parent will not, nor will it permit any of its Subsidiaries to, file or
consent to the filing of any consolidated income tax return with any Person
(other than GGC USS Holdings, LLC and Parent or any of their respective
Subsidiaries).

Section 5.4 Maintenance of Properties; Insurance; Business Interruption
Insurance

 

  (a) Maintenance of Properties Except for dispositions permitted under
Section 6.7, Parent will, and will cause each of its Subsidiaries to, maintain
or cause to be maintained in reasonably good repair, working order and
condition, ordinary wear and tear excepted, all of its material properties used
or useful in the business of Parent and its Subsidiaries and from time to time
will make or cause to be made all reasonably necessary repairs, renewals and
replacements thereof.

 

  (b) Insurance

 

  (i)

Subject, in the case of Silica Related Claims, to the terms of
Section 5.4(b)(ii) below, Company will, and will cause each of its Subsidiaries
to, maintain or cause to be maintained, with financially sound and reputable
insurers, such public liability insurance, third party property damage
insurance, business interruption insurance and casualty insurance with respect
to liabilities, losses or damage in respect of the assets, properties and
businesses of Parent and its Subsidiaries as may customarily be carried or
maintained under similar circumstances by corporations of established reputation
engaged in similar businesses in the same general area, in each case in such
amounts (giving effect to self-insurance), with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for
corporations similarly situated in the industry and in the same general area.
Without limiting the generality of the foregoing, Company will, and will cause
each of its Subsidiaries to, maintain or cause to be maintained (i) flood
insurance with respect to each Flood Hazard Property that is located in a
community that participates in the National Flood Insurance Program, in each
case in compliance with any applicable regulations of the Board of Governors of
the Federal Reserve System and (ii) replacement value casualty insurance on the
Collateral under such policies of insurance, with such insurance companies, in
such amounts, with such deductibles, and covering such risks as are at all times
reasonably satisfactory to

 

76



--------------------------------------------------------------------------------

  Administrative Agent in its commercially reasonable judgment. Each such policy
of insurance shall (A) name Administrative Agent for the benefit of Lenders as
an additional insured thereunder as its interests may appear and (B) in the case
of each business interruption and casualty insurance policy, contain a loss
payable clause or endorsement, reasonably satisfactory in form and substance to
Administrative Agent, that names Administrative Agent for the benefit of Lenders
as the lender’s loss payee thereunder for any covered loss in excess of $500,000
and provides for at least 30 days prior written notice to Administrative Agent
of any modification or cancellation of such policy. In connection with the
renewal of each such policy of insurance, Company promptly shall deliver to
Administrative Agent a certificate from Company’s insurance broker or other
evidence reasonably satisfactory to Administrative Agent that Collateral Agent
on behalf of Secured Parties has been named as additional insured and/or
lender’s loss payee thereunder. Notwithstanding the foregoing provisions of this
clause (i), in connection with Amendment No. 1, Company shall promptly, and in
any event within 30 days following the Amendment No. 1 Effective Date (or such
other time period as reasonably agreed by the Collateral Agent), deliver to
Administrative Agent a certificate from Company’s insurance broker or other
evidence reasonably satisfactory to Administrative Agent that Collateral Agent
on behalf of Secured Parties has been named as additional insured and/or
lender’s loss payee under any insurance policies relating to Coated Sand.

 

  (ii) Notwithstanding the terms of Section 5.4(b)(i) to the contrary, with
respect to Silica Related Claims, the only insurance which Parent and its
Subsidiaries shall be required to maintain will be the insurance evidenced by
those insurance policies in existence on the Second Restatement Date and listed
by general description on Schedule 5.4 hereto in which Company and its
Subsidiaries are named as insured (or additional insured) either directly or
indirectly or as successor-in-interest to, or assignee of ITT, U.S. Borax
Company, Pennsylvania Glass Sand Corporation or Ottawa Silica Company, in
respect to Silica Related Claims (the “Silica Related Claims Policies”). In
regard thereto, Company and its Subsidiaries will (i) continue to keep all such
policies in full force and effect at all times hereafter and (ii) notify
Administrative Agent promptly, but in any event within five Business Days after
receiving any notice or knowledge of any actual, pending or threatened
termination or cancellation or denial of coverage thereunder.

 

  (c) Business Interruption Insurance Upon receipt by Parent or any of its
Subsidiaries of any business interruption insurance proceeds constituting Net
Insurance/Condemnation Proceeds, (a) so long as no Event of Default shall have
occurred and be continuing, Parent or such Subsidiary may retain and apply such
Net Insurance/Condemnation Proceeds for working capital purposes, and (b) if an
Event of Default shall have occurred and be continuing, Company shall apply an
amount equal to such Net Insurance/Condemnation Proceeds to prepay the Loans as
provided in Section 2.4(b)(iii)(B).

Section 5.5 Inspection Rights; Lender Meeting; Maintenance of Books and Records

 

  (a)

Inspection Rights Each Loan Party shall, and shall cause each of its
Subsidiaries to, permit any authorized representatives designated by
Administrative Agent to visit and

 

77



--------------------------------------------------------------------------------

  inspect any of the properties of Company or of any of its Subsidiaries, to
inspect, copy and take extracts from its and their financial and accounting
records, and to discuss its and their affairs, finances and accounts with its
and their Officers and independent public accountants (provided that Company
may, if it so chooses, be present at or participate in any such discussion), all
upon reasonable written notice of at least three Business Days and at such
reasonable times during normal business hours and not more than two times each
calendar year or at any time or from time to time following the occurrence and
during the continuation of an Event of Default.

 

  (b) Lender Meeting Appropriate Officers of Company shall, upon the request of
Administrative Agent or Requisite Lenders, participate in a meeting or
conference call (determined by Company in consultation with Administrative
Agent) with Administrative Agent and Lenders once during each Fiscal Year to be
held at Company’s principal offices (or at such other location as may be agreed
to by Company and Administrative Agent) at such time as may be agreed to by
Company and Administrative Agent.

 

  (c) Maintenance of Books and Records Each Loan Party shall, and shall cause
each of its Subsidiaries to, keep books and records which accurately reflect in
all material respects its business affairs and all material transactions related
thereto.

Section 5.6 Compliance with Laws, etc.

Each Loan Party shall comply, and shall cause each of its Subsidiaries and all
other Persons on or occupying any Facilities to comply, with the requirements of
all applicable laws, rules, regulations and orders of any Government Authority
(including all Environmental Laws), noncompliance with which could reasonably be
expected to result in, individually or in the aggregate, a Material Adverse
Effect.

Section 5.7 ERISA

Each Loan Party shall:

 

  (a) ensure that neither it nor any ERISA Affiliate engages in a complete or
partial withdrawal, within the meaning of Sections 4203 and 4205 of ERISA, from
any Multiemployer Plan which could reasonably be expected to result in a
Material Adverse Effect;

 

  (b) ensure that neither it nor any ERISA Affiliate adopts an amendment to an
Employee Plan requiring the provision of security under ERISA or the Internal
Revenue Code without the prior consent of the Requisite Lenders; and

 

  (c) ensure that no Employee Plan is terminated under Section 4041 of ERISA.

Section 5.8 Environmental Matters

 

  (a) Environmental Disclosure Company will deliver to Administrative Agent for
distribution to Lenders as soon as practicable following the occurrence or
receipt thereof, written notice describing in reasonable detail:

 

  (i) any Hazardous Materials Activities the existence of which could reasonably
be expected to result in one or more Environmental Claims having, individually
or in the aggregate, a Material Adverse Effect;

 

  (ii) any Environmental Claims that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect;

 

78



--------------------------------------------------------------------------------

  (iii) any written request for information from any Government Authority is
investigating whether a Loan Party or any of its Subsidiaries may be potentially
responsible for any Release or threat of Release of Hazardous Materials; and

 

  (iv) (A) any proposed acquisition of stock, assets, or property by any Loan
Party or any of its Subsidiaries that could reasonably be expected to expose
such Loan Party or any of its Subsidiaries to, or result in, Environmental
Claims that have had or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, and (B) any proposed action to be
taken by any Loan Party or any of its Subsidiaries to modify current operations
in a manner that could reasonably be expected to subject any Loan Party or any
of its Subsidiaries to any material additional obligations or requirements under
any Environmental Laws that could reasonably be expected to result in,
individually or in the aggregate, a Material Adverse Effect.

 

  (b) Company’s Actions Regarding Hazardous Materials Activities, Environmental
Claims and Violations of Environmental Laws Parent shall, and shall cause each
of its Subsidiaries to comply with applicable Environmental Laws except for any
such noncompliance which could not reasonably be expected to have a Material
Adverse Effect, and, without limiting the foregoing, Parent shall take, and
shall cause each of its Subsidiaries to take, any and all actions appropriate
and consistent with good business practice to (i) cure any violation of
applicable Environmental Laws by Parent or its Subsidiaries that have had or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and (ii) respond to any Environmental Claim against
Parent or any of its Subsidiaries and discharge any obligations it may have to
any Person thereunder where failure to do so could reasonably be expected to
result in, individually or in the aggregate, a Material Adverse Effect.

Section 5.9 Additional Subsidiary Guarantors

 

  (a) Execution of Subsidiary Guaranty and Collateral Documents Subject to the
provisions of Section 5.9(c) below, in the event that any Person becomes a
Subsidiary of Parent after the date hereof, Parent will promptly notify
Administrative Agent of that fact and cause such Subsidiary to execute and
deliver to Administrative Agent a counterpart of the Subsidiary Guaranty and
Pledge and Security Agreement and to take all such further actions and execute
such further documents and instruments (including actions, documents and
instruments comparable to those described in Section 3.9) as may be necessary
or, in the reasonable opinion of Administrative Agent, desirable to create in
favor of Administrative Agent, for the benefit of Lenders, a valid and perfected
Lien on all of the personal property assets of such Subsidiary described in the
applicable forms of Collateral Documents. In addition, as provided in the Pledge
and Security Agreement, Parent shall, or shall cause the Subsidiary that owns
the Capital Stock of such Person to, execute and deliver to Administrative Agent
a supplement to the Pledge and Security Agreement and to deliver to
Administrative Agent all certificates representing such Capital Stock of such
Person (accompanied by irrevocable undated stock powers, duly endorsed in
blank). Notwithstanding the first sentence of this Section 5.9(a), no Target
shall be required to grant a Lien on any of its assets or guarantee the
Obligations if it is a Joint Venture and the acquisition of its Capital Stock by
the applicable Loan Party is permitted under Section 6.3(o).

 

79



--------------------------------------------------------------------------------

  (b) Subsidiary Organizational Documents, Legal Opinions, Etc. Parent shall
deliver to Administrative Agent, together with such Loan Documents,
(i) certified copies of such Subsidiary’s Organizational Documents, together
with a good standing certificate (to the extent such concept is applicable in
the relevant jurisdiction) from the Secretary of State or similar Government
Authority of the jurisdiction of its incorporation, organization or formation
and, to the extent generally available, a certificate or other evidence of good
standing as to payment of any applicable franchise or similar Taxes from the
appropriate taxing authority of such jurisdiction, each to be dated a recent
date prior to their delivery to Administrative Agent, (ii) a certificate
executed by the secretary or similar Officer of such Subsidiary as to (A) the
fact that the attached resolutions of the Governing Body of such Subsidiary
approving and authorizing the execution, delivery and performance of such Loan
Documents are in full force and effect and have not been modified or amended and
(B) the incumbency and signatures of the Officers of such Subsidiary executing
such Loan Documents and (iii) a favorable opinion of counsel to such Subsidiary,
in form and substance reasonably satisfactory to Administrative Agent and its
counsel, as to (A) the due organization and good standing of such Subsidiary,
(B) the due authorization, execution and delivery by such Subsidiary of such
Loan Documents, (C) the enforceability of such Loan Documents against such
Subsidiary and (D) such other matters (including matters relating to the
creation and perfection of Liens in any Collateral pursuant to such Loan
Documents) as Administrative Agent may reasonably request, all of the foregoing
to be reasonably satisfactory in form and substance to Administrative Agent and
its counsel.

 

  (c) Foreign Subsidiaries Notwithstanding the provisions of Section 5.9(a),
(i) no Foreign Subsidiary or any Subsidiary of a Foreign Subsidiary shall be
required to execute and deliver the Subsidiary Guaranty or the Pledge and
Security Agreement or any other Loan Documents, and (ii) no Capital Stock of a
Foreign Subsidiary or any Subsidiary of a Foreign Subsidiary shall be required
to be pledged pursuant to the provisions of the Pledge and Security Agreement or
any Foreign Pledge Agreement, except, in the case of this Section 5.9(c)(ii),
100% of the non-voting Capital Stock and 65% of the voting Capital Stock of a
Foreign Subsidiary that is not a Subsidiary Guarantor will be pledged hereunder,
provided that no Capital Stock of a Foreign Subsidiary that is not owned
directly by a Loan Party shall be pledged pursuant to the provisions of the
Pledge and Security Agreement.

Section 5.10 Matters Relating to Additional Mixed and Real Property Collateral

 

  (a)

Additional Mortgages, Etc. From and after the Second Restatement Date, in the
event that (i) Parent or any Subsidiary Guarantor acquires any Material Real
Property or any Material Leasehold Property or (ii) at the time any Person
becomes a Subsidiary Guarantor, such Person owns or holds any Material Real
Property or any Material Leasehold Property, excluding in the case of clause
(ii) above any such mixed property asset or Real Property Asset the
encumbrancing of which requires the consent of any applicable lessor or
then-existing senior lienholder, where Parent and its Subsidiaries have
attempted in good faith, but are unable, to obtain such lessor’s or senior
lienholder’s consent (any such non-excluded mixed property asset or Real
Property Asset described in the foregoing clause (i) or (ii) being an
“Additional Mortgaged Property”), Parent or such Subsidiary Guarantor shall
deliver to Administrative Agent, as soon as practicable after such Person
acquires such Additional Mortgaged Property or becomes a Subsidiary Guarantor,
as the case may

 

80



--------------------------------------------------------------------------------

  be, (A) a fully executed and notarized Mortgage (an “Additional Mortgage”), in
proper form for recording in all appropriate places in all applicable
jurisdictions, encumbering the interest of such Loan Party in such Additional
Mortgaged Property; and such opinions, appraisal, documents, title insurance,
environmental reports that would have been delivered on the Second Restatement
Date if such Additional Mortgaged Property were a Second Restatement Date
Mortgaged Property or that may otherwise be reasonably required by
Administrative Agent and (B) in the case of any such Material Leasehold
Property, if a Parent or any Subsidiary is able to obtain using commercially
reasonable efforts, a Landlord Consent and Estoppel with respect thereto.

 

  (b) Real Estate Appraisals Parent shall, and shall cause each of its
Subsidiaries to, permit an independent real estate appraiser reasonably
satisfactory to Administrative Agent, upon reasonable written notice in advance,
to visit and inspect any Additional Mortgaged Property for the purpose of
preparing an appraisal of such Additional Mortgaged Property satisfying the
requirements of any applicable laws and regulations (in each case to the extent
required under such laws and regulations as reasonably determined by
Administrative Agent in its discretion).

Section 5.11 Interest Rate Protection

At all times after the date which is 90 days after the Second Restatement Date,
Company shall maintain in effect one or more Interest Rate Agreements, in an
aggregate notional principal amount of not less than 50% of the principal amount
of Company’s Funded Debt which accrues interest at a floating rate, each such
Interest Rate Agreement to be in form and substance reasonably satisfactory to
Administrative Agent.

Section 5.12 Deposit Accounts, Securities Accounts and Cash Management Systems

Other than in respect of such accounts that constitute ABL Priority Collateral
and subject to the requirements of the Intercreditor Agreement and such accounts
that are used solely for the purpose of payroll, employee benefit, withholding
taxes, established in trust for a third party or petty cash accounts, Parent
shall not permit any Deposit Accounts or Securities Accounts at any time
following the date that is 60 days after the Second Restatement Date (oror, in
the case of Deposit Accounts and Securities Accounts of Coated Sand, 30 days
after the Amendment No. 1 Effective Date (or, in each case, such other time
period as reasonably agreed by Collateral Agent), to have a principal balance in
excess of $50,000 and(or permit the aggregate balance in all such accounts does
not subject to Control Agreements to exceed $250.000,250,000), unless Parent or
its Subsidiary, as the case may be, has (a) executed and delivered to
Administrative Agent a Control Agreement or (b) taken all steps necessary or, in
the reasonable opinion of Administrative Agent, desirable to ensure that
Administrative Agent has a perfected security interest in such account; provided
that, if Parent or such Subsidiary is unable to obtain a Control Agreement from
the financial institution at which a Deposit Account or Securities Account
subject to the requirements of this Section 5.12 is maintained, Parent shall, or
shall cause such Subsidiary to, transfer all amounts in the applicable account
to an account maintained at a financial institution from which Parent or such
Subsidiary has obtained a Control Agreement.

Section 5.13 Payment of Obligations

Each Loan Party will, and will cause each Subsidiary to, pay or discharge all
material liabilities and obligations (other than material Taxes, which shall be
paid and discharged in accordance with Section 5.3), before the same shall
become delinquent or in default, except where (a) the validity or amount thereof
is being contested in good faith by appropriate proceedings, (b) such Loan Party
or such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP or (c) failure to make such payment could not
reasonably be expected to have a Material Adverse Effect.

 

81



--------------------------------------------------------------------------------

Section 5.14 Anti-Terrorism Laws

 

  (a) No Loan Party shall engage in any transaction that violates any of the
applicable prohibitions set forth in any terrorism law described in
Section 4.8(b).

 

  (b) None of the funds or assets of any Loan Party that are used to repay the
Loans shall constitute property of, or shall be beneficially owned directly or
indirectly by, any Designated Person.

 

  (c) No Designated Person shall have any direct or indirect interest in such
Loan Party that would constitute a violation of any terrorism laws described in
Section 4.8(b).

 

  (d) No Loan Party shall, and each Loan Party shall procure that none of its
Subsidiaries will, fund all or part of any payment under this Agreement out of
proceeds derived from transactions that violate the prohibitions set forth in
any terrorism law described in Section 4.8(b).

Section 5.15 Federal Regulation

Each Loan Party shall ensure that it will not, by act or omission, become
subject to regulation under any of the laws or regulations described in Sections
4.8(a), (c) and (d).

Section 5.16 Further Assurances

Upon the reasonable request of Administrative Agent, duly execute and deliver,
or cause to be duly executed and delivered, at the cost and expense of the Loan
Parties, such further instruments as may be necessary or desirable in the
reasonable judgment of Administrative Agent to carry out the provisions and
purposes of this Agreement and the other Loan Documents.

ARTICLE VI

NEGATIVE COVENANTS

Each Loan Party covenants and agrees, jointly and severally (to the extent
possible), that, until payment in full of all of the Loans and other Obligations
(other than Unasserted Obligations), unless Requisite Lenders shall otherwise
give prior written consent, it shall perform, and shall cause each of its
Subsidiaries to perform, all covenants in this ARTICLE VI.

Section 6.1 Indebtedness

No Loan Party will, nor will it permit any of its Subsidiaries to, directly or
indirectly, create, incur, assume or guaranty, or otherwise become or remain
directly or indirectly liable with respect to, any Indebtedness, except;
provided that Company and its Subsidiaries may incur unsecured Indebtedness if
(x) immediately before and after such incurrence, no Potential Event of Default
or Event of Default shall have occurred and be continuing and (y) the Incurrence
Ratio as of such date calculated on a Pro Forma Basis would be less than 3.00 to
1.00. The limitations set forth in the immediately preceding sentence shall not
apply to any of the following items:

 

  (a) Loan Parties may become and remain liable with respect to the Obligations
(including any Indebtedness incurred pursuant to Sections 2.10 and 2.11).;

 

  (b) Company and its Subsidiaries may become and remain liable with respect to
Disqualified Stock;

 

  (c) Company and its Subsidiaries, and Parent with respect to Sections 6.4 (d),
(e) and (h) may, may become and remain liable with respect to Contingent
Obligations permitted by Section 6.4 and, upon any matured obligations actually
arising pursuant thereto, the Indebtedness corresponding to the Contingent
Obligations so extinguished;

 

82



--------------------------------------------------------------------------------

  (d) Company and its Subsidiaries may become and remain liable with respect to
purchase money Indebtedness (including Capital Leases) to the extent secured by
purchase money security interests or purchase money mortgages not in excess of
$5,000,000 in the aggregate outstanding at one time;

 

  (e) (i) Loan Parties may become and remain liable with respect to Indebtedness
to any Subsidiary, and any Subsidiary Guarantor may become and remain liable
with respect to Indebtedness to Parent, Company or any Subsidiary Guarantor;
provided that (a) a security interest in all such intercompany Indebtedness
shall have been granted to Administrative Agent for the benefit of Lenders;
(b) if such intercompany Indebtedness is evidenced by a promissory note or other
instrument, such promissory note or instrument shall have been pledged to
Administrative Agent pursuant to the Pledge and Security Agreement and
(ii) non-Loan Parties may become and remain liable with respect to Indebtedness
to any other non-Loan Party;

 

  (f) Loan Parties, as applicable, may become and remain liable with respect to
Indebtedness outstanding on the date hereof and listed on Schedule 6.1 and any
refinancing, renewal, replacement or extension thereof; provided that (i) the
outstanding principal amount of such Indebtedness is not increased (other than
on account of accrued interest, premium, fees and expenses) at the time of such
refinancing, renewal, replacement or extension and (ii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any refinancing,
renewing, replacing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to Loan Parties or the Lenders than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended and the interest rate applicable to any such refinancing,
renewing, replacing or extending Indebtedness does not exceed the then
applicable market interest rate;

 

  (g) [Reserved];Parent and its Subsidiaries may become and remain liable with
respect to NMTC Indebtedness;

 

  (h) Loan Parties may become and remain liable with respect to Indebtedness in
respect of the ABL Loan Documents in an aggregate principal amount not to exceed
$38,500,000 outstanding at any time;

 

  (i) Company and its Subsidiaries may become and remain liable with respect to
Indebtedness of any Person assumed in connection with a Permitted Acquisition
and a Person that becomes a direct or indirect wholly-owned Subsidiary of
Company as a result of a Permitted Acquisition may remain liable with respect to
Indebtedness existing on the date of such acquisition; provided that such
Indebtedness is not created in anticipation of such acquisition;

 

  (j) Loan Parties may become and remain liable with respect to Indebtedness
arising from the endorsement of instruments, the honoring by a bank or other
financial institution of a check, draft or similar instrument inadvertently
drawn in the ordinary course of business against insufficient funds, or in
respect of netting services, overdraft protections or otherwise in connection
with the operation of customary deposit accounts in the ordinary course of
business;

 

83



--------------------------------------------------------------------------------

  (k) Company and its Subsidiaries may become and remain liable with respect to
Indebtedness with respect to (A) property casualty or liability insurance,
(B) financing of insurance premiums with the providers of such insurance or
their Affiliates, (C) take-or-pay obligations in supply arrangements consistent
with past practice, (D) subject to the extent permitted under Section 5.4,
self-insurance obligations, (E) performance, bid, surety, custom, utility and
advance payment bonds, (F) performance and completion guaranties or (G) worker’s
compensation obligations, in each case, in the ordinary course of business;

 

  (l) Loan Parties may become and remain liable with respect to Indebtedness
resulting from judgments not resulting in an Event of Default under Section 7.8;

 

  (m) Loan Parties may become and remain liable with respect to Subordinated
Indebtedness in an amount equal to the lesser of (i) $50,000,000 and (ii) an
amount such that the Consolidated—LeveraaeIncurrence Ratio (calculated
to—include Subordinated Indebtedness as of such day but excluding unrestricted
cash as of such day)as of such date calculated on a Pro Forma Basis is not
greater than 4.50:1.00, so long as, (A) such Subordinated Indebtedness (1) does
not have a maturity date earlier than one year after the Latest Maturity Date,
(2) is on terms reasonably satisfactory to Administrative Agent and (3) the
applicable cash rate of interest and payment in kind rate of interest payable
thereunder shall not, in aggregate, be any more than an applicable LIBOR rate
plus 12% per annum (subject to an increase in the interest rate during the
continuance of an event of default under the documents evidencing such
Subordinated Indebtedness in an amount not to exceed 2%), (B) the proceeds of
such Subordinated Indebtedness are used to fund Permitted Acquisitions and
(C) immediately after giving effect to the incurrencethe Incurrence Ratio as of
such Subordinated Indebtednessdate. calculated on a Pro Forma Basis, the Loan
Parties are in compliance with the Financial Covenantdoes not exceed the Maximum
Consolidated Leverage Ratio and no Event of Default shall have occurred and be
continuing;

 

  (n) In addition to Indebtedness otherwise expressly permitted by this Section,
Company and its Subsidiaries may become and remain liable with respect to
Indebtedness in an aggregate principal amount not to exceed $5,000,000 at any
time outstanding; and

 

  (o) Permitted Refinancings of any Subordinated Indebtedness permitted
hereunder.

Section 6.2 Liens and Related Matters

 

  (a) Prohibition on Liens No Loan Party will, nor will it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of such Loan Party or any of its Subsidiaries, whether now owned or
hereafter acquired, or any income or profits therefrom, or file or permit the
filing of, or permit to remain in effect, any financing statement or other
similar notice of any Lien with respect to any such property, asset, income or
profits under the UCC or under any similar recording or notice statute, except:

 

  (i) Permitted Encumbrances;

 

  (ii) Liens assumed in connection with a Permitted Acquisition and Liens on
assets of a Person that becomes a direct or indirect Subsidiary of Company after
the date of this Agreement in a Permitted Acquisition; provided, however, that
such Liens exist at the time such Person becomes a Subsidiary and are not
created in anticipation of such acquisition and, in any event, do not in the
aggregate secure Indebtedness in excess of $5,000,000;

 

84



--------------------------------------------------------------------------------

  (iii) Liens existing on the date hereof and described in Schedule 6.2 annexed
hereto;

 

  (iv) Liens on the ABL Priority Collateral granted in favor of the ABL Lenders
and ABL Hedge Agreement Counterparties pursuant to and in accordance with the
ABL Loan Documents;

 

  (v) Liens on fixed or capital assets acquired, constructed or improved by
Company or any of its Subsidiaries; provided that (i) such security interests
secure Indebtedness expressly permitted by Section 6.1, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
six months after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 100% of the
cost of acquiring, constructing or improving such fixed or capital assets,
(iv) such security interests shall not apply to any other property or assets of
any Loan Party and (v) the amount of Indebtedness (other than with respect to
Capital Leases) secured thereby is not increased;

 

  (vi) Liens arising from the precautionary UCC financing statement filings or
any applicable filings in a foreign jurisdiction in respect thereof;

 

  (vii) Liens and other interests of lessor in respect of rental obligations
under mining leases entered into by Company and its Subsidiaries in the ordinary
course of business;

 

  (viii) Liens in favor of any escrow agent or a seller solely on and in respect
of any cash earnest money deposits made in connection with any letter of intent
or purchase agreement permitted hereunder; and

 

  (ix) additional Liens not otherwise expressly permitted by this Section on any
property or asset of any Loan Party securing obligations in an aggregate amount
not exceeding $5,000,000 at any time outstanding.

Notwithstanding the foregoing, no Loan Party or any of its Subsidiaries shall
enter into any control agreements (as such term is defined in the UCC), other
than Control Agreements entered into pursuant to Section 5.12 or the Pledge and
Security Agreement or in respect of the ABL Priority Collateral granted in favor
of the ABL Lenders pursuant to and in accordance with the ABL Loan Documents.

 

  (b) No Further Negative Pledges Neither Parent nor any of its Subsidiaries
shall enter into any agreement prohibiting the creation or assumption of any
Lien upon any of its properties or assets, whether now owned or hereafter
acquired, to secure Indebtedness under any senior credit facility, including
this Agreement, other than (i) an agreement prohibiting only the creation of
Liens securing Subordinated Indebtedness, (ii) any agreement evidencing
Indebtedness secured by Liens permitted by Sections 6.2(a)(ii) to (vi), as to
the assets securing such Indebtedness, and any agreement evidencing Indebtedness
permitted by Section 6.1(h), (iii) any agreement evidencing an asset sale, as to
the assets being sold; (iv) restrictions imposed by law; (v) restrictions and
conditions existing on the date hereof identified on Schedule 6.2 (but shall not
apply to any extension or renewal of, or any amendment or modification,
expanding the scope of any such restriction or condition);

 

85



--------------------------------------------------------------------------------

(vi) customary restrictions and conditions contained in agreements relating to
the sale of a Subsidiary pending such sale, provided that such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder; (vii) restrictions or conditions imposed by any agreement
relating to Indebtedness permitted by Section 6.1(f) and (i) if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness and; (viii) customary provisions in joint venture agreements and
other similar agreements applicable to joint ventures permitted under
Section 6.3 and applicable solely to such joint venture; and (ix) restrictions
or conditions imposed by any agreement relating to Indebtedness permitted under
the first sentence of Section 6.1 or Section 6.1(g), provided that such
restrictions or conditions do not prohibit any of the Liens created under the
Loan Documents or any refinancings thereof.

 

  (c) No Restrictions on Subsidiary Distributions to Company or Other
Subsidiaries No Loan Party will, and will not permit any of its Subsidiaries to,
create or otherwise cause to become effective any consensual encumbrance or
restriction of any kind on the ability of any such Subsidiary to (i) pay
dividends or make any other distributions on any of such Subsidiary’s Capital
Stock owned by Company or any other Subsidiary of Company, (ii) repay or prepay
any Indebtedness owed by such Subsidiary to Company or any other Subsidiary of
Company, (iii) make loans or advances to Company or any other Subsidiary of
Company, or (iv) transfer any of its property or assets to Company or any other
Subsidiary of Company, except (A) as provided in this Agreement, (B) as to
transfers of assets as may be provided in an agreement with respect to a sale of
such assets, (C) in respect of Indebtedness permitted pursuant to Sections
6.1(f), (h) and (i); (D) customary restrictions and conditions contained in
agreements relating to the sale of a Subsidiary pending such sale, provided that
such restrictions and conditions apply only to the Subsidiary that is to be sold
and such sale is permitted hereunder; (E) restrictions and conditions existing
on the date hereof identified on Schedule 6.2 (but shall not apply to any
extension or renewal of, or any amendment or modification, expanding the scope
of any such restriction or condition); (F) customary provisions in leases
restricting the assignment thereof;—and (G) customary restrictions contained in
joint venture agreements and other similar agreements applicable to joint
ventures permitted under Section 6.3 and applicable solely to such joint
venture; and (H) customary restrictions contained in agreements relating to
Indebtedness permitted under the first sentence of Section 6.1 or
Section 6.1(g) provided that such restrictions do not impair the Loan Parties’
ability to perform the Obligations or the ability of the Agents and Lenders to
enforce the Obligations.

 

Section 6.3 Investments; Acquisitions

No Loan Party will, nor will it permit any of its Subsidiaries to, directly or
indirectly, make or own any Investment in any other Person, including any Joint
Venture, or acquire, by purchase or otherwise, all or substantially all the
business, property or fixed assets of, or Capital Stock of any other Person, or
any division or line of business of any other Person except:

 

  (a) Company and its Subsidiaries may make and own Investments in Cash and Cash
Equivalents;

 

  (b) Loan Parties may continue to own the Investments owned by them as of the
Second Restatement Date in any Loan Parties and Loan Parties may make and own
additional equity Investments in other Loan Parties;

 

86



--------------------------------------------------------------------------------

  (c) Loan Parties may make intercompany loans to the extent permitted under
Section 6.1(e);

 

  (d) Company and its Subsidiaries may make Consolidated Capital Expenditures
permitted by Section 6.8;

 

  (e) Company and its Subsidiaries may continue to own the Investments owned by
them and described in Schedule 6.3 annexed hereto;

 

  (f) Parent and Company may acquire and hold obligations of one or more
Officers or other employees of Company, Parent or its Subsidiaries in connection
with such Officers’ or employees’ acquisition of shares of Company’s Capital
Stock, so long as no Cash is actually advanced by Company, Parent or any of its
Subsidiaries to such Officers or employees in connection with the acquisition of
any such obligations;

 

  (g) Company and its Subsidiaries may make and own Investments constituting
non-Cash proceeds of sales, transfers and other dispositions of property to the
extent permitted by Section 6.7;

 

  (h) Company and its Subsidiaries may acquire Securities in connection with the
satisfaction or enforcement of Indebtedness or claims due or owing to Company or
any of its Subsidiaries or as security for any such Indebtedness or claim;

 

  (i) Company and its Subsidiaries may make any Restricted Junior Payment
expressly permitted by Section 6.5 (it being understood that any such Restricted
Junior Payment may be made in the form of an intercompany loan or advance);

 

  (j) Company and its Subsidiaries may acquire Investments (including debt
obligations) received in the ordinary course of business by Company or any of
its Subsidiaries in connection with the bankruptcy or reorganization of
suppliers and customers and in settlement of delinquent obligations of, and
other disputes with, customers and suppliers arising out of the ordinary course
of business;

 

  (k) Company and its Subsidiaries may acquire Investments of any Person in
existence at the time such Person becomes a Subsidiary pursuant to a transaction
expressly permitted by any other paragraph of this Section; provided that such
Investment was not made in connection with or anticipation of such Person
becoming a Subsidiary;

 

  (l) Company and its Subsidiaries may make or continue to hold Investments
resulting from deposits referred to in paragraph (c) of the definition of
“Permitted Encumbrances” and clause (viii) of Section 6.2(a);

 

  (m) Company may perform its obligations under and in accordance with the
Conveyance of Undivided Mineral Interest, the Sand Purchase Documents and
Natural Gas Hedging Agreements; provided that, all such Natural Gas Hedging
Agreements shall be entered into to manage (in the good faith business judgment
of Company) risks of fluctuations in the price or availability of natural gas to
which Company and its Subsidiaries are exposed in the conduct of their business
and the management of their liabilities;

 

  (n) Loan Parties may make and hold loans and advances to their employees in an
aggregate amount not to exceed $1,000,000 at any time outstanding, provided
that, such loan or advance is not made in material violation of any law;

 

87



--------------------------------------------------------------------------------

  (o) Company and its Subsidiaries may acquire (in one transaction or a series
of related transactions) (i) the assets or the outstanding voting stock or
economic interests of any Person, (ii) any division, line of business or other
business unit of any Person, or (iii) Capital Stock of a Joint Venture
constituting a majority of the Capital Stock of such Joint Venture (such Person
or such division, line of business or other business unit of such Person or such
Joint Venture shall be referred to herein as the “Target”), in each case that is
a type of business (or assets used in a type of business) permitted to be
engaged in by the Loan Parties pursuant to the terms hereof, so long as (A) no
Event of Default shall then exist or would exist immediately after giving effect
thereto, (B) to the extent required by Sections 5.9 and 5.10, Collateral Agent,
on behalf of Secured Parties, shall have received (or shall receive in
connection with the closing of such acquisition) a perfected security interest
in all property (including Capital Stock) acquired with respect to the Target
described in the applicable forms of Collateral Documents, subject to Liens
permitted under Section 6.2, and the Target, if a Person, shall have executed a
counterpart of the Subsidiary Guaranty and Pledge and Security Agreement,
(C) the consideration (including without limitation earn out obligations,
deferred compensation and the amount of Indebtedness and other liabilities
assumed by Loan Parties, but excluding equity consideration, consideration paid
from the proceeds of equity of Parent or capital contributions made to Parent
and non-competition arrangements) paid by Loan Parties in connection with all
such acquisitions shall not exceed in the aggregate (i) up to $50,000,000 of
cash on hand and (ii) all or any portion of the Subordinated Indebtedness
permitted pursuant to Section 6.1(m) (provided that (i) no more than $20,000,000
of such aggregate consideration may be in the form of seller financing permitted
under Section 6.1 and; (ii) the aggregate consideration (including without
limitation earn out obligations, deferred compensation and the amount of
Indebtedness and other liabilities assumed by Loan Parties, but excluding equity
consideration, consideration paid from the proceeds of equity of Parent or
capital contributions made to Parent and non-competition arrangements) paid by
Loan Parties to acquire Capital Stock of Joint Ventures in respect of which
Collateral Agent, on behalf of Secured Parties, shall not have received a
perfected security interest and guarantees reasonably satisfactory to
Administrative Agent shall not exceed $25,000,000) and (iii) the then-applicable
Available Amount, (D) the Target is located in the United States of America,
Canada or Mexico, and (E) for any such acquisitions Company shall have provided
(1) financial statements for any Target acquired in any such acquisition for the
last Fiscal Year of such Target (to the extent available to Company), and (2) a
pro-forma Compliance Certificate certified by the chief financial officer of
Company and demonstrating that, immediately after giving effect to such
acquisition (including any incurrence of Indebtedness in connection therewith),
Loan Parties shall be in compliance with the Consolidated Leverage the
Incurrence Ratio, as of such date calculated on a Pro Forma Basis (assuming that
is at least 0.20:1.00 lower than the Maximum Consolidated Leverage Ratio was
0.20:1.00 less than the maximum ratio provided in Section 6.6 at such time) for
the applicable Fiscal Quarter most recently ended, and (E) in the case of the
acquisition of a Person, such Person shall become a wholly-owned Subsidiary of a
Loan Party;

 

  (p) Company and its Domestic Subsidiaries may make and own Investments in
Foreign Subsidiaries in an aggregate amount not to exceed $10.000.000,
10,000,000 plus the then-applicable Available Amount, at any time outstanding;
and

 

88



--------------------------------------------------------------------------------

  (q) in addition to Investments otherwise expressly permitted by this Section,
Company and its Subsidiaries may make Investments not exceeding in the aggregate
$5,000,000 plus the then-applicable Available Amount; and

 

  (r) Foreign Subsidiaries may make and own Investments in other Foreign
Subsidiaries;

 

  (s)

in addition to Investments otherwise expressly permitted by this Section,
Company and its Subsidiaries may make additional Investments under clauses (o),
(p) and (q) of this Section 6.3 so long as (i) no Potential Event of Default or
Event of Default shall have occurred and be continuing and (ii) the Incurrence
Ratio as of such date calculated on a Pro Forma Basis after giving effect to
such Investment, would be less than 3.00:1.00;

 

  (t) Company may acquire all of the Capital Stock of Coated Sand from PubCo on
the Amendment No. 1 Effective Date on terms reasonably satisfactory to
Administrative Agent; and

 

  (u) Parent and its Subsidiaries may make NMTC Investments; provided that the
aggregate amount of NMTC Investments shall not exceed $60,000,000 at any one
time.

 

Section 6.4 Contingent Obligations

No Loan Party will, nor will it permit any of its Subsidiaries to, directly or
indirectly, create or become or remain liable with respect to any Contingent
Obligation, except:

 

  (a) Company and its Subsidiaries may become and remain liable with respect to
Contingent Obligations under Hedge Agreements required under Section 5.11 and
under other Hedge Agreements with respect to Indebtedness required under
Section 6.1(h) hereof;

 

  (b) Company and its Subsidiaries may become and remain liable with respect to
Contingent Obligations in respect of customary indemnification and purchase
price adjustment obligations incurred in connection with Asset Sales or other
sales of assets, or any acquisition or other Investment expressly permitted by
Section 6.3;

 

  (c) Company and its Subsidiaries may become and remain liable with respect to
Contingent Obligations under guarantees in the ordinary course of business of
the obligations of suppliers, customers, franchisees and licensees of Company
and its Subsidiaries in an aggregate amount not to exceed at any time $500,000;

 

  (d) Parent and its Subsidiaries may become and remain liable with respect to
Contingent Obligations in respect of any Indebtedness of Company or any of its
Subsidiaries permitted by Section 6.1;

 

  (e) Parent and its Subsidiaries, as applicable, may remain liable with respect
to Contingent Obligations described in Schedule 6.4 annexed hereto;

 

  (f) Company and its Subsidiaries may become and remain liable with respect to
Contingent Obligations consisting of guaranties of loans made to officers,
directors or employees of any Loan Party in an aggregate amount which shall not
exceed $500,000 at any time outstanding;

 

  (g) Company and its Subsidiaries may become and remain liable with respect to
Contingent Obligations consisting of guaranties by a Subsidiary of obligations
of Parent or Company under leases for real or personal property, provided that
such Subsidiary will utilize all or a portion of such property;

 

89



--------------------------------------------------------------------------------

  (h) Parent and its Subsidiaries may become and remain liable with respect to
Indebtedness permitted by Sections 6.1(a), (e), (f), (h), (j), (l) and (m); and

 

  (i) Company and its Subsidiaries may become and remain liable with respect to
other Contingent Obligations; provided that the maximum aggregate liability,
contingent or otherwise, of Loan Parties in respect of all such Contingent
Obligations shall at no time exceed $2,000,000.

 

Section 6.5 Restricted Junior Payments

No Loan Party will, nor will it permit any of its Subsidiaries to, directly or
indirectly, declare, order, pay, make or set apart any sum for any Restricted
Junior Payment, except:

 

  (a) on the Second Restatement Date, Restricted Junior Payments to fund the
Funding Requirements in accordance with the Funds Flow Memorandum;

 

  (b) [Reserved]

 

  (c) Restricted Junior Payments to the extent necessary to permit Parent (or
the relevant taxpaying Affiliate of Company or Parent), to discharge Tax
liabilities (or estimates thereof) of Parent and its Subsidiaries, so long as
Company or Parent (or the relevant taxpaying Affiliate) applies the amount of
any such Restricted Junior Payment for such purpose;

 

  (d) to pay management fees and other fees (including the Termination Fee (as
defined in the Management Agreement)) expressly permitted under and in
accordance with the Management Agreement and to reimburse expenses in accordance
with the Management Agreement; provided that (i) no such management fees and
other fees (including the Termination Fee) may be paid during the continuance of
any Event of Default, and (ii) any such fees that are not paid because of the
occurrence of any Event of Default shall be permitted to be paid at such time
(or after) such Event of Default ceases to be continuing for any reason, and
(iii) payment of the Termination Fee may be made solely with net cash proceeds
received by Parent pursuant to an equity contribution in Parent or from an
equity issuance by Parent made immediately prior to the payment of such fee;

 

  (e) [Reserved]; Company may make Restricted Junior Payments to Parent to
finance NMTC Investments permitted under Section 6.3(u);

 

  (f) Company may make regularly scheduled payments of interest in respect of
the ABL Obligations and mandatory, optional or voluntary payments or prepayments
in respect of principal thereof that are permitted under the Intercreditor
Agreement in accordance with the terms of the ABL Loan Documents and the
Intercreditor Agreement;

 

  (g) Restricted Junior Pavmentsdividend payments to permit Parent or any direct
or indirect holding company of Parent or Company to pay overhead expenses in an
amount not to exceed $250,000 in any Fiscal Year, so long as Company or Parent
(or such relevant holding company) applies the amount of any such Restricted
Junior Payment for such purposeParent and other parent companies of Company to
pay (i) overhead of Parent and such other parent companies of Company,
(ii) salary and out of pocket costs and expenses of directors of PubCo and
(iii) other fees, costs and expenses associated with PubCo being a public
company; provided that the aggregate amount of dividend payments made pursuant
to this clause (g) during any Fiscal Year shall not exceed $3,000,000;

 

90



--------------------------------------------------------------------------------

  (h) Company and its Subsidiaries may make payment of regularly scheduled
interest and principal payments as and when due, and mandatory, optional or
voluntary payments or prepayments in respect of principal thereof (including any
payment to avoid the application of Internal Revenue Code Section 163(e)(5)
thereto) and any other payments thereon that are permitted under the applicable
subordination agreement, in respect of any Subordinated Indebtedness to the
extent permitted hereunder including in connection with any Permitted
Refinancings of such Subordinated Indebtedness and Company and its Subsidiaries
may convert Subordinated Indebtedness to, or exchange Subordinated Indebtedness
for Capital Stock in accordance with terms of such Subordinated Indebtedness;

 

  (i) Restricted Junior Payments expressly permitted by Section 6.9(a) and (b);
and

 

  (j) so long as no Potential Event of Default or Event of Default has occurred
and is continuing at such time or would be directly or indirectly caused as a
result thereof, Company and its Subsidiaries may pay dividends to purchase
capital stock from present or former officers or employees of Loan Parties upon
the death, disability, retirement or termination of employment of such officer
or employee; provided that any such repurchases do not involve any cash payments
by Loan Parties or, to the extent cash payments are made by Loan Parties, the
aggregate amount of dividend payments during any Fiscal Year to fund purchases
described above shall not exceed (i) $1,000,000 plus (ii) the unused amount
available for such dividend payments under this Section 6.5(j) for the
immediately two preceding Fiscal Years (excluding any carry-forward available
from any previous Fiscal Year); provided that with respect to any Fiscal Year,
any such dividend payments made during such Fiscal Year shall be deemed to be
made first with respect to the applicable limitation for such year and then with
respect to any carry-forward amount to the extent applicable plus (iii) the
then-applicable Available Amount; and

 

  (k) Company may make Restricted Junior Payments as specifically required by
the Sand Purchase Documents; and

 

  (l) in addition to Restricted Junior Payments otherwise expressly permitted by
this Section, (i) Company may make dividend payments to Parent and Parent may
make dividend payments to its parent companies in an aggregate amount not to
exceed the then applicable Available Retained ECF Amount and (ii) the Loan
Parties may make payments in respect of Subordinated Debt in an aggregate amount
not to exceed the then applicable Available Amount, provided that in any such
case the Incurrence Ratio as of such Date, calculated on a Pro Forma Basis after
giving effect to such Restricted Junior Payment, would be less than 1.50:1.00;

provided that nothing herein shall be deemed to prohibit the payment of
dividends by any Subsidiary of Company to Company or any Subsidiary Guarantor.

Section 6.6 Maximum Consolidated Leverage Ratio

Company shall not permit the Consolidated Leverage Ratio as of the last day of
the most recently ended Fiscal Quarter ending during any of the periods set
forth below to exceed the correlative ratio indicated (the “Maximum Consolidated
Leverage Ratio”):

 

91



--------------------------------------------------------------------------------

     Maximum Consolidated   Period    Leverage Ratio  

Fiscal Quarter ended June 2011 through Fiscal

     4.75:1.00   

Quarter ended December 2011

  

Fiscal Quarter ended March 2012 through Fiscal

     4.50:1.00   

Quarter ended December 2012

  

Fiscal Quarter ended March 2013 through Fiscal

     4.25:1.00   

Quarter ended December 2013

  

Fiscal Quarter ended March 2014 through Fiscal

     4.00:1.00   

Quarter ended December 2015

  

Thereafter

     3.75:1.00   

 

Section 6.7 Restriction on Fundamental Changes; Asset Sales

No Loan Party will, nor will it permit any of its Subsidiaries to, enter into
any transaction of merger or consolidation, or liquidate, wind-up or dissolve
itself (or suffer any liquidation or dissolution), or convey, sell, lease or
sub-lease (as lessor or sublessor), transfer or otherwise dispose of, in one
transaction or a series of transactions, all or any part of its business,
property or assets (including its notes or receivables and Capital Stock of a
Subsidiary, whether newly issued or outstanding), whether now owned or hereafter
acquired, except:

 

  (a) any Subsidiary of Company may be merged with or into Company or any
wholly-owned Subsidiary Guarantor, or be liquidated, wound up or dissolved, or
all or any part of its business, property or assets may be conveyed, sold,
leased, transferred or otherwise disposed of, in one transaction or a series of
transactions, to Company or any wholly-owned Subsidiary Guarantor; provided that
in the case of such a merger, Company or such wholly-owned Subsidiary Guarantor
shall be the continuing or surviving Person;

 

  (b) Company and its Subsidiaries may sell or otherwise dispose of assets in
transactions that do not constitute Asset Sales; provided that the consideration
received for such assets shall be in an amount at least equal to the fair market
value thereof;

 

  (c) Company and its Subsidiaries may dispose of obsolete, worn out, uneconomic
or surplus property no longer used or useful in the ordinary course of business
of Company;

 

  (d) Company and its Subsidiaries may make Asset Sales of assets having an
aggregate fair market value not in excess of $30,000,000 from and after the
Second Restatement Date to the Maturity Date; provided that (A) the
consideration received for such assets shall be in an amount at least equal to
the fair market value thereof; (B) at least 85% of the consideration received
shall be Cash; (C) no Potential Event of Default or Event of Default shall have
occurred or be continuing immediately after giving effect thereto; and (D) the
Net Asset Sale Proceeds of such Asset Sales shall be applied to repay the Loans
in accordance with Section 2.4(b)(iii)(B) or Section 2.4(d), provided that all
such Net Asset Sale Proceeds in a Fiscal Year not exceeding $10,000,000 in the
aggregate may be applied or reinvested in accordance with Section 2.4(b)(ii)(A);

 

92



--------------------------------------------------------------------------------

  (e) in order to resolve disputes that occur in the ordinary course of
business, Company and its Subsidiaries may discount or otherwise compromise for
less than the face value thereof, notes or accounts receivable;

 

  (f) Company or a Subsidiary may sell or dispose of shares of Capital Stock of
any of its Subsidiaries in order to qualify members of the Governing Body of the
Subsidiary if required by applicable law;

 

  (g) Company may perform its obligations under the Conveyance of Undivided
Mineral Interest;

 

  (h) any Person may be merged with or into Company or any Subsidiary if the
acquisition of the Capital Stock of such Person by Company or such Subsidiary
would have been permitted pursuant to Section 6.3; provided that (i) in the case
of Company, Company shall be the continuing or surviving Person, (ii) if a
Subsidiary is not the surviving or continuing Person, the surviving Person
becomes a Subsidiary and complies with the provisions of Section 5.9 and
(iii) no Potential Event of Default or Event of Default shall have occurred or
be continuing immediately after giving effect thereto;

 

  (i) any Capital Stock of any Subsidiary of Company may be sold, transferred or
otherwise disposed of to Company or any other wholly-owned Subsidiary of Company
(provided that, in the case of any such transfer by a Loan Party, the transferee
must also be a Loan Party or constitute an Investment otherwise permitted
hereunder);

 

  (j) the cross licensing or licensing of intellectual property, in the ordinary
course of business;

 

  (k) the leasing, occupancy or sub-leasing of Real Property Assets in the
ordinary course of business that would not materially interfere with the
required use of such Real Property Asset by any Loan Party;

 

  (l) transfers of condemned property as a result of the exercise of “eminent
domain” or other similar policies to the respective Government Authority or
agency that has condemned the same (whether by deed in lieu of condemnation or
otherwise), and transfers of properties that have been subject to a casualty to
the respective insurer of such property as part of an insurance settlement;

 

  (m) Liens expressly permitted by Section 6.2;

 

  (n) Restricted Junior Payments expressly permitted by Section 6.5; and

 

  (o) Investments permitted by Section 6.3.

Section 6.8 Consolidated Capital Expenditures[Reserved]

No Loan Party will, nor will it permit its Subsidiaries to, make or incur
Consolidated Capital Expenditures in an aggregate amount in excess of
(i) $35,000,000 in Fiscal Year 2012 and (ii) $25,000,000 in any Fiscal Year
thereafter; provided that the foregoing limitation shall not apply in respect of
Consolidated Capital Expenditures made in any given Fiscal Year if as of the
last day of such Fiscal Year Loan Parties have at least $40,000,000 of
unrestricted cash, including any amounts available to be drawn under the ABL
Loan Agreement (in each case, as certified in a Compliance Certificate delivered
to Administrative Agent with the annual financial statements for such Fiscal
Year in accordance with Section 5.1(d)).

 

93



--------------------------------------------------------------------------------

Section 6.9 Transactions with Shareholders and Affiliates

No Loan Party will, nor will it permit any of its Subsidiaries to, directly or
indirectly, enter into or permit to exist any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any holder of 10% or more of any class of equity Securities of
Company or with any Affiliate of Company or of any such holder, on terms that
when taken as a whole are less favorable in any material respect to Company or
that Subsidiary, as the case may be, than those that might be obtained at the
time from Persons who are not such a holder or Affiliate; provided that the
foregoing restrictions shall not apply to:

 

  (a) any transaction between Company and any of its wholly-owned Subsidiaries
or between any of its wholly-owned Subsidiaries;

 

  (b) reasonable and customary fees paid to members of the Governing Bodies of
Parent and its Subsidiaries and compensation and benefit arrangements for
officers, directors and employees entered into in the ordinary course;

 

  (c) the performance by Company of its obligations under the Sand Purchase
Agreements and under the Conveyance of Undivided Mineral Interest;

 

  (d) transactions in accordance with the terms of the Management Agreement;

 

  (e) any acquisitions or other Investments expressly permitted by Section 6.3;

 

  (f) transactions in respect of Subordinated Indebtedness with the holders or
lenders, as the case may be, of such Subordinated Indebtedness to the extent
such transactions are otherwise permitted hereunder;

 

  (g) any intercompany loan from Company to Parent or any direct or indirect
holding company of Company comprising a Restricted Junior Payment permitted
under Section 6.5; or

 

  (h) any Restricted Junior Payments expressly permitted by Section 6.5.

Section 6.10 Sales and Lease-Backs

No Loan Party will, nor will it permit any of its Subsidiaries to, directly or
indirectly, become or remain liable as lessee or as a guarantor or other surety
with respect to any Capital Lease, of any property (whether real, personal or
mixed), whether now owned or hereafter acquired, (a) that Company or any of its
Subsidiaries has sold or transferred or is to sell or transfer to any other
Person (other than Company or any of its Subsidiaries) or (b) that Company or
any of its Subsidiaries intends to use for substantially the same purpose as any
other property that has been or is to be sold or transferred by Company or any
of its Subsidiaries to any Person (other than Company or any of its
Subsidiaries) in connection with such lease; provided that (i) such lease is a
Capital Lease and (ii) Company and its Subsidiaries may become and remain liable
as lessee, guarantor or other surety with respect to any such Capital Lease if
and to the extent that Company or any of its Subsidiaries would be permitted to
enter into, and remain liable under, such lease under Section 6.1 assuming the
sale and lease-back transaction constituted Indebtedness in a principal amount
equal to the gross proceeds of the sale.

Section 6.11 Conduct of Business

 

  (a) From and after the Second Restatement Date, the Intermediate Holding
Companies will not, nor will it permit any of their Subsidiaries to, engage in
any business other than (i) the businesses engaged in by the Intermediate
Holding Companies and their Subsidiaries on the Second Restatement Date and
similar or related businesses and (ii) such other lines of business as may be
consented to by Requisite Lenders.

 

94



--------------------------------------------------------------------------------

  (b) From and after the Second Restatement Date, Parent shall not (i) engage in
any business or own, lease, manage or otherwise operate any properties or assets
other than (A) entering into and performing its obligations under and in
accordance with the Transaction Documents to which it is a party, (B) owning the
Capital Stock of the Intermediate Holding Companies and/or the Company and
engaging in activities directly related thereto, (C) issuing Capital Stock and
options, warrants or similar equivalents in respect thereof and (D) taking
actions required by law to maintain its corporate existence, incurring
Indebtedness pursuant to Sections 6.1(a), (c), (e), (f), (g), (h), (j), (l) and
(m), Contingent Obligations permitted under Sections 6.4(d), (e) and (h) and
Restricted Junior Payments permitted pursuant to Sections 6.5(a), (c), (d), (e),
(g), (i) and (j); (ii) incur any Indebtedness (other than nonconsensual
obligations imposed by operation of law and obligations pursuant to the Loan
Documents to which it is a party) other than Indebtedness permitted under
Sections 6.1(a), (c), (e), (f), (g), (h), (j), (l) or (m), or (iii) issue any
Capital Stock that constitutes Disqualified Stock or create or acquire any
Subsidiary or own any Investment (other than Investments permitted under
Sections 6.3(b), (c), (f), (n) or (nu)) in any Person other than the
Intermediate Holding Companies and/or the Company.

Section 6.12 Amendments or Waivers of Certain Agreements; Amendments of
Documents Relating to Subordinated Indebtedness

 

  (a) Amendments or Waivers of Certain Agreements No Loan Party will agree to
any amendment to, or waive any of its rights under, any Related Agreement (other
than any agreement evidencing or governing any Subordinated Indebtedness) in a
manner that could reasonably be expected to materially adversely affect the
Lenders after the Second Restatement Date without in each case obtaining the
prior written consent of Administrative Agent (acting at the instruction of
Requisite Lenders) to such amendment or waiver.

 

  (b) Amendments of Documents Relating to Subordinated Indebtedness No Loan
Party will, nor will it permit any of its Subsidiaries to, amend or otherwise
change the terms of any Subordinated Indebtedness or make any payment consistent
with an amendment thereof or change thereto unless such amendment or change
thereto is permitted pursuant to the definition of Permitted Refinancings.

Section 6.13 Fiscal Year; Accounting Policies

No Loan Party shall (a) change its Fiscal Year-end from December 31 without the
prior written consent of Administrative Agent or (b) change its accounting
policies and methods except from the policies and methods in effect on the
Second Restatement Date, except in accordance with GAAP.

Section 6.14 Material Contracts; License Agreements; ITT Agreement

 

  (a) Material Contracts No Loan Party shall breach or violate any term,
condition or provision of any Material Contracts or any lease with respect to
any Material Leasehold Property, except for such breaches and violations thereof
as in the aggregate could not reasonably be expected to have a Material Adverse
Effect.

 

  (b) License Agreements Except with respect to any License Agreement, the loss
or termination of which could not reasonably be expected to have a Material
Adverse Effect:

 

  (i)

Each Loan Party and each of their Subsidiaries shall (A) promptly and faithfully
observe and perform in all material respects all of the terms, covenants,
conditions and provisions of the License Agreements to which it

 

95



--------------------------------------------------------------------------------

  is a party to be observed and performed by it, at the times set forth therein,
if any, (B) not do, permit, suffer or refrain from doing anything that could
reasonably be expected to result in a default under or breach of any of the
material terms of any License Agreement, (C) not cancel, surrender, modify,
amend, waive or release any License Agreement in any respect, or consent to or
permit to occur any of the foregoing; except that subject to Section 6.14(b)(ii)
below, such Person may cancel, surrender, modify, amend, waive or release any
License Agreement in the ordinary course of business of such Person; provided
that such Person (as the case may be) shall give Administrative Agent not less
than 30 days prior written notice of its intention to so cancel, surrender and
release any such License Agreement, (D) give Administrative Agent prompt written
notice of any License Agreement entered into by such Person after the date
hereof, together with a true, correct and complete copy thereof and such other
information with respect thereto as Administrative Agent may request, (E) give
Administrative Agent prompt written notice of any breach of any material
obligation, or any default, by any party under any License Agreement, and
deliver to Administrative Agent (promptly upon the receipt thereof by such
Person in the case of a notice to such Person and concurrently with the sending
thereof in the case of a notice from such Person) a copy of each notice of
default and every other notice and other communication received or delivered by
such Person in connection with any License Agreement which relates to the right
of such Person to continue to use the property subject to such License
Agreement; and (F) furnish to Administrative Agent, promptly upon the request of
Administrative Agent, such information and evidence as Administrative Agent may
reasonably require from time to time concerning the observance, performance and
compliance by such Person or the other party or parties thereto with the terms,
covenants and provisions of any License Agreement.

 

  (ii) Each Loan Party and each of their Subsidiaries will either exercise any
option to renew or extend the term of each License Agreement to which it is a
party in such manner as will cause the term of such License Agreement to be
effectively renewed or extended for the period provided by such option and give
prompt written notice thereof to Administrative Agent or give Administrative
Agent prior written notice that such Person does not intend to renew or extend
the term of any such License Agreement or that the term thereof shall otherwise
be expiring, not less than 60 days prior to the date of any such renewal or
expiration. In the event of the failure of such Person to extend or renew any
License Agreement to which it is a party, Administrative Agent shall have, and
is hereby granted, the irrevocable right and authority, at its option, to renew
or extend the term of such License Agreement, whether in its own name and
behalf, or in the name and behalf of a designee or nominee of Administrative
Agent or in the name and behalf of such Person, as Administrative Agent shall
determine solely during such time that an Event of Default shall exist or have
occurred and be continuing. Administrative Agent may, but shall not be required
to, perform any or all of such obligations of such Person under any of the
License Agreements, including, but not limited to, the payment of any or all
sums due from such Person thereunder. Any sums so paid by Administrative Agent
shall constitute part of the Obligations.

 

96



--------------------------------------------------------------------------------

  (iii) The Loan Parties shall (A) not amend or modify the ITT Agreement in any
manner that is materially adverse to the interests of the Lenders without the
prior consent of Administrative Agent, (B) not cancel or terminate the ITT
Agreement and (C) notify Administrative Agent promptly, but in any event within
five Business Days of any actual, pending or threatened termination or
cancellation of the ITT Agreement or any denial of coverage in respect of the
indemnity set forth therein.

Section 6.15 Designation of Senior Debt

The Loan Parties will not, nor will they permit any Subsidiary to, permit any
Subordinated Indebtedness of such Loan Party or such Subsidiary to fail to be
subject to any subordination provisions governing such Subordinated
Indebtedness.

ARTICLE VII

EVENTS OF DEFAULT

If any of the following conditions or events (“Events of Default”) shall occur:

Section 7.1 Failure to Make Payments When Due

 

  (a) Failure by Company to pay any installment of principal of any Loan when
due, whether at stated maturity, by acceleration, by notice of voluntary
prepayment, by mandatory prepayment (except as provided in Section 2.4(b)(ii)(F)
with respect to an incorrect calculation of mandatory prepayment amounts) or
otherwise; or

 

  (b) failure by Company to pay any interest on any Loan, any fee or any other
amount due under this Agreement within three days after the date due; or

Section 7.2 Default in Other Agreements

 

  (a) Failure of Parent, Company or any of their respective Subsidiaries to pay
when due any principal of or interest on or any other amount payable in respect
of one or more items of Indebtedness (other than Indebtedness referred to in
Section 7.1) or Contingent Obligations in an individual principal amount of
$5,000,000 or more, in each case beyond the end of any grace period provided
therefor; or

 

  (b) breach or default by Parent, Company or any of their respective
Subsidiaries with respect to any other material term of (i) one or more items of
Indebtedness or Contingent Obligations in the individual or aggregate principal
amounts referred to in clause (a) above or (ii) any loan agreement, mortgage,
indenture or other agreement relating to such item(s) of Indebtedness or
Contingent Obligation(s), if the effect of such breach or default is to cause,
or to permit the holder or holders of that Indebtedness or Contingent
Obligation(s) (or a trustee on behalf of such holder or holders) to cause, that
Indebtedness or Contingent Obligation(s) to become or be declared due and
payable prior to its stated maturity or the stated maturity of any underlying
obligation, as the case may be (with the giving or receiving of notice of such
declaration, if required, but after the expiration of all grace periods
applicable thereto); provided that an Event of Default under this Section 7.2
shall not be deemed to occur as a result of a breach of or default under
Section 9.16 of the ABL Loan Agreement (Fixed Charge Coverage Ratio) unless and
until the effect of such breach or default is to cause the ABL Obligations to
become or be declared due and payable prior to their stated maturity; or

 

97



--------------------------------------------------------------------------------

Section 7.3 Breach of Certain Covenants

 

  (a) Failure of a Loan Party to perform or comply with any term or condition
contained in Section 2.5, Section 5.1(b), (c) and (d), Section 5.2 (in respect
of the existence of Parent or Company) or ARTICLE VI of this Agreement; or

 

  (b) Failure of a Loan Party to perform or comply with any term or condition
contained in Section 5.4(b) and (c), and, in either case, such default shall not
have been remedied or waived within 15 days after the earlier of (i) an Officer
of Company or such Loan Party becoming aware of such default or (ii) receipt by
Company and such Loan Party of notice from Administrative Agent or any Lender of
such default; or

Section 7.4 Breach of Warranty

Any representation, warranty, certification or other statement made by Parent or
any of its Subsidiaries in any Loan Document or in any statement or certificate
at any time given by Company or any of its Subsidiaries in writing pursuant
hereto or thereto or in connection herewith or therewith shall be false in any
material respect on the date as of which made; or

Section 7.5 Other Defaults Under Loan Documents

Any Loan Party shall default in the performance of or compliance with any term
contained in this Agreement or any of the other Loan Documents, other than any
such term referred to in any other Section of this ARTICLE VII, and such default
shall not have been remedied or waived within 30 days after the earlier of
(a) an Officer of Company or such Loan Party becoming aware of such default or
(b) receipt by Company and such Loan Party of notice from Administrative Agent
or any Lender of such default; or

Section 7.6 Involuntary Bankruptcy; Appointment of Receiver, etc.

 

  (a) A court having jurisdiction in the premises shall enter a decree or order
for relief in respect of Parent, Company or any of their respective Subsidiaries
in an involuntary case under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect, which decree
or order is not stayed; or any other similar relief shall be granted under any
applicable federal or state law; or

 

  (b) an involuntary case shall be commenced against Parent, Company or any of
their respective Subsidiaries under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect; or
a decree or order of a court having jurisdiction in the premises for the
appointment of a receiver, liquidator, sequestrator, trustee, custodian or other
Officer having similar powers over Parent, Company or any of their respective
Subsidiaries, or over all or a substantial part of its property, shall have been
entered; or there shall have occurred the involuntary appointment of an interim
receiver, trustee or other custodian of Parent, Company or any of their
respective Subsidiaries for all or a substantial part of its property; or a
warrant of attachment, execution or similar process shall have been issued
against any substantial part of the property of Parent, Company or any of their
respective Subsidiaries, and any such event described in this clause (b) shall
continue for 60 days unless dismissed, bonded or discharged; or

Section 7.7 Voluntary Bankruptcy; Appointment of Receiver, etc.

 

  (a)

Parent, Company or any of their respective Subsidiaries shall have an order for
relief entered with respect to it or commence a voluntary case under the
Bankruptcy Code or under any other applicable bankruptcy, insolvency or similar
law now or hereafter in effect, or shall consent to the entry of an order for
relief in an involuntary case, or to the conversion of an involuntary case to a
voluntary case, under any such law, or shall

 

98



--------------------------------------------------------------------------------

  consent to the appointment of or taking possession by a receiver, trustee or
other custodian for all or a substantial part of its property; or Parent,
Company or any of their respective Subsidiaries shall make any assignment for
the benefit of creditors; or

 

  (b) Parent, Company or any of their respective Subsidiaries shall be unable,
or shall fail generally, or shall admit in writing its inability, generally, to
pay its debts as such debts become due; or the Governing Body of Parent, Company
or any of their respective Subsidiaries (or any committee thereof) shall adopt
any resolution or otherwise authorize any action to approve any of the actions
referred to in clause (a) above or this clause (b); or

Section 7.8 Judgments and Attachments

Any money judgment, writ or warrant of attachment or similar process involving
an amount in excess of $10,000,000 in the aggregate at any time, to the extent
not adequately covered by insurance as to which a Solvent and unaffiliated
insurance company has not disclaimed coverage or by the indemnity relating to
Silica Related Claims under the ITT Agreement, shall be entered or filed against
Parent, Company or any of their respective Subsidiaries or any of their
respective assets and shall remain undischarged, unvacated, unbonded or unstayed
for a period of 90 days (or in any event later than five days prior to the date
of any proposed sale thereunder); or

Section 7.9 Dissolution

Any order, judgment or decree shall be entered against Parent, Company or any of
its Subsidiaries decreeing the dissolution or split up of Parent, Company or
that Subsidiary and such order shall remain undischarged or unstayed for a
period in excess of 30 days; or

Section 7.10 ERISA

Any of the following events results in the imposition of or granting of
security, or the incurring of a liability or a material risk of incurring a
liability that individually and/or in the aggregate, results or could reasonably
be expected to result in a Material Adverse Effect:

 

  (a) any ERISA Event occurs or is reasonably expected to occur;

 

  (b) any Loan Party or ERISA Affiliate incurs or could reasonably be expected
to incur a liability to or on account of a Multiemployer Plan as a result of a
violation of Section 515 of ERISA or under Section 4201, 4204 or 4212(c) of
ERISA;

 

  (c) the fair market value of the assets of any Employee Plan subject to Title
IV of ERISA is not at least equal to the present value of the “benefit
liabilities” (within the meaning of Section 4001(a)(16) of ERISA) under that
Employee Plan using the actuarial assumptions and methods used by the actuary to
that Employee Plan in its most recent valuation of that Employee Plan; or

 

  (d) any Loan Party or ERISA Affiliate incurs or could reasonably be expected
to incur a liability to or on account of an Employee Plan under Section 409,
502(i) or 502(I) of ERISA or Section 4971 or 4975 of the Internal Revenue Code;
or

Section 7.11 Change in Control

A Change in Control shall have occurred; or

Section 7.12 Invalidity of Loan Documents; Failure of Security; Repudiation of
Obligations

At any time after the execution and delivery thereof, (a) any Loan Document or
any provision thereof, for any reason other than the satisfaction in full of all
Obligations, shall cease to be in full force and effect (other than in
accordance with its terms) or shall be declared to be null and void,
(b) Administrative Agent shall not have or shall cease to have a valid and
perfected First Priority Lien in

 

99



--------------------------------------------------------------------------------

any Collateral purported to be covered by a First Priority Lien by the
Collateral Documents to having a fair market value, individually or in the
aggregate, exceeding $1,000,000, in each case for any reason other than release
of the Collateral in accordance with the Loan Documents or the failure of
Administrative Agent or any Lender to take any action within its control or
(c) any Loan Party shall contest the validity or enforceability of any Loan
Document or any provision thereof in writing or deny in writing that it has any
further liability, including with respect to future advances by Lenders, under
any Loan Document or any provision thereof to which it is a party;

THEN:

 

  (a) Acceleration (i) upon the occurrence of any Event of Default described in
Section 7.6 or 7.7, each of (A) the unpaid principal amount of and accrued
interest on the Loans and (B) all other Obligations shall automatically become
immediately due and payable, without presentment, demand, protest or other
requirements of any kind, all of which are hereby expressly waived by the Loan
Parties and (ii) upon the occurrence and during the continuation of any other
Event of Default, Administrative Agent shall, upon the written request or with
the written consent of Requisite Lenders, by written notice to Company, declare
all or any portion of the amounts described in clause (A) above to be, and the
same shall forthwith become, immediately due and payable, and thereafter,
Administrative Agent may, upon the written request or with the written consent
of Requisite Lenders, by written notice to Company, declare all or any portion
of the amounts described in clause (B) above to be, and the same shall forthwith
become, immediately due and payable.

 

  (b) Rescission of Acceleration Notwithstanding anything contained in paragraph
(a) above, if at any time within 60 days after an acceleration of the Loans
pursuant to clause (ii) of such paragraph Company shall pay all arrears of
interest and all payments on account of principal which shall have become due
otherwise than as a result of such acceleration (with interest on principal and,
to the extent permitted by law, on overdue interest, at the rates specified in
this Agreement) and all Events of Default and Potential Events of Default (other
than non-payment of the principal of and accrued interest on the Loans, in each
case which is due and payable solely by virtue of acceleration) shall be
remedied or waived pursuant to Section 9.6, then Requisite Lenders, by written
notice to Company, may at their option rescind and annul such acceleration and
its consequences; but such action shall not affect any subsequent Event of
Default or Potential Event of Default or impair any right consequent thereon.
The provisions of this paragraph are intended merely to bind Lenders to a
decision which may be made at the election of Requisite Lenders and are not
intended, directly or indirectly, to benefit Company, and such provisions shall
not at any time be construed so as to grant Company the right to require Lenders
to rescind or annul any acceleration hereunder or to preclude Administrative
Agent or Lenders from exercising any of the rights or remedies available to them
under any of the Loan Documents, even if the conditions set forth in this
paragraph are met.

 

  (c)

Right to Cure Notwithstanding anything to the contrary contained in ARTICLE VII,
in the event that Company fails to comply with the Financial Covenant, then
until ten days after the date on which the Compliance Certificate in respect of
the applicable Fiscal Quarter is required to be delivered pursuant to
Section 5.1(d), Permitted Holders shall have the right to commit to purchase for
cash Qualified Capital Stock of Parent and make payment for such Qualified
Capital Stock; provided that Parent shall immediately upon receipt of any such
payment contribute 100% of such payment in

 

100



--------------------------------------------------------------------------------

cash to the capital of Company as a contribution in respect of Company’s common
Capital Stock (collectively, the “Cure Right”), and upon the receipt by Company
of such Cash contribution (the “Specified Equity Contribution”) pursuant to the
exercise by Permitted Holders of such Cure Right, (A) Company shall apply such
Specified Equity Contribution to a mandatory prepayment of the Loans pursuant to
Section 2.4(b)(iii)(C) and (B) the Consolidated Adjusted EBITDA shall be
increased, solely for the purpose of determining compliance with the Financial
Covenant with respect to any period of four consecutive Fiscal Quarters that
includes the Fiscal Quarter for which the Cure Right was exercised and not for
any other purpose under this Agreement, by an amount equal to the amount of the
Specified Equity Contribution. If, after giving effect to the foregoing
recalculations, Company shall then be in compliance with the Financial Covenant
(and shall deliver to Administrative Agent a pro forma Compliance Certificate
demonstrating such compliance), Company shall be deemed to have complied with
the Financial Covenant as of the relevant date of determination with the same
effect as though there had been no failure to comply therewith at such date, and
the applicable breach or default of the Financial Covenant that had occurred
shall be deemed cured for the purposes of this Agreement (including any breach
of a representation or warranty that the Loan Parties were in compliance with
the Financial Covenant as of such date). Until the 10th day following the date
on which the Compliance Certificate in respect of the applicable Fiscal Quarter
is required to be delivered pursuant to Section 5.1(d), (x) none of
Administrative Agent nor any Lender shall exercise the right to accelerate the
Loans or terminate the Commitments and (y) none of Administrative Agent, any
other Lender or other Secured Party shall exercise any right to foreclose on or
take possession of the Collateral solely on the basis of an Event of Default
having occurred and being continuing as a result of a breach of the Financial
Covenant in or as of the end of such Fiscal Quarter (including as a result of
any breach of a representation or warranty that the Loan Parties were in
compliance with the Financial Covenant during or as of the end of such Fiscal
Quarter).

Notwithstanding anything herein to the contrary, (i) in each four-Fiscal Quarter
period there shall be at least two Fiscal Quarters in which no Cure Right is
exercised, (ii) no more than four Specified Equity Contributions may be made
after the Second Restatement Date, (iii) with respect to this Agreement, the
amount of any Specified Equity Contribution shall be no greater than the minimum
amount required to cause Company to be in compliance with the Financial Covenant
(it being understood, however, that cash equity contributions to cure financial
covenant defaults under the ABL Loan Agreement may exceed such amount) and
(iv) no Indebtedness repaid with the proceeds of a Specified Equity Contribution
shall be deemed repaid for purposes of determining compliance with the Financial
Covenant on the last day of the Fiscal Quarter for which the Cure Right was
exercised.

ARTICLE VIII

ADMINISTRATIVE AGENT

Section 8.1 Appointment

 

  (a) Appointment of Administrative Agent BNP Paribas is hereby appointed
Administrative Agent hereunder and under the other Loan Documents.

 

  (i) Authorization Each Lender hereby authorizes Administrative Agent to act as
its agent in accordance with the terms of this Agreement and the other

 

101



--------------------------------------------------------------------------------

  Loan Documents. Administrative Agent agrees to act upon the express conditions
contained in this Agreement and the other Loan Documents, as applicable. The
provisions of this ARTICLE VIII are solely for the benefit of Agents and Lenders
and no Loan Party shall have rights as a third party beneficiary of any of the
provisions thereof. In performing its functions and duties under this Agreement,
Administrative Agent (other than as provided in Section 2.1(d)) shall act solely
as an agent of Lenders and does not assume and shall not be deemed to have
assumed any obligation towards or relationship of agency or trust with or for
Company or any other Loan Party.

 

  (ii) Exercise of Duties Administrative Agent may execute any of its duties
under this Agreement or any other Loan Document by or through agents, employees
or attorneys-in-fact appointed by Administrative Agent in its sole discretion.
Administrative Agent and any such sub-agent may perform any and all of the
duties of Administrative Agent and exercise the rights and powers of
Administrative Agent by or through their respective Affiliates and the partners,
directors, officers, employees, agents and advisors of such Person and of such
Person’s Affiliates (“Related Parties”). The exculpatory provisions of this
ARTICLE VIII shall apply to any such sub-agent and to the Related Parties of
Administrative Agent and any such sub-agent.

 

  (b) Appointment of Supplemental Collateral Agents It is the purpose of this
Agreement and the other Loan Documents that there shall be no violation of any
law of any jurisdiction denying or restricting the right of banking corporations
or associations to transact business as agent or trustee in such jurisdiction.
It is recognized that in case of litigation under this Agreement or any of the
other Loan Documents, and in particular in case of the enforcement of any of the
Loan Documents, or in case Administrative Agent deems that by reason of any
present or future law of any jurisdiction it may not exercise any of the rights,
powers or remedies granted herein or in any of the other Loan Documents or take
any other action which may be desirable or necessary in connection therewith, it
may be necessary that Administrative Agent appoint an additional individual or
institution as a separate trustee, co-trustee, collateral agent or collateral
co-agent (any such additional individual or institution being referred to herein
individually as a “Supplemental Collateral Agent” and collectively as
“Supplemental Collateral Agents”).

 

  (i) Duties In the event that Administrative Agent appoints a Supplemental
Collateral Agent with respect to any Collateral, (A) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Collateral Agent to the extent, and only to the
extent, necessary to enable such Supplemental Collateral Agent to exercise such
rights, powers and privileges with respect to such Collateral and to perform
such duties with respect to such Collateral, and every covenant and obligation
contained in the Loan Documents and necessary to the exercise or performance
thereof by such Supplemental Collateral Agent shall run to and be enforceable by
either Administrative Agent or such Supplemental Collateral Agent and (B) the
provisions of this ARTICLE VIII and of Sections 9.2 and 9.3 that refer to
Administrative Agent shall inure to the benefit of such Supplemental Collateral
Agent and all references therein to Administrative Agent shall be deemed to be
references to Administrative Agent and/or such Supplemental Collateral Agent, as
the context may require.

 

102



--------------------------------------------------------------------------------

  (ii) Acknowledgement by Company Should any instrument in writing from Company
or any other Loan Party be required by any Supplemental Collateral Agent so
appointed by Administrative Agent for more fully and certainly vesting in and
confirming to him or it such rights, powers, privileges and duties, Company
shall, or shall cause such Loan Party to, execute, acknowledge and deliver any
and all such instruments promptly upon request by Administrative Agent. In case
any Supplemental Collateral Agent, or a successor thereto, shall die, become
incapable of acting, resign or be removed, all the rights, powers, privileges
and duties of such Supplemental Collateral Agent, to the extent permitted by
law, shall vest in and be exercised by Administrative Agent until the
appointment of a new Supplemental Collateral Agent.

 

  (c) Control Under UCC Each Lender and Administrative Agent hereby appoints
each other Lender as agent for the purpose of perfecting Administrative Agent’s
security interest in assets that, in accordance with the UCC, can be perfected
by possession or control.

Section 8.2 Powers and Duties; General Immunity

 

  (a) Powers; Duties Specified Each Lender irrevocably authorizes Administrative
Agent to take such action on such Lender’s behalf and to exercise such powers,
rights and remedies hereunder and under the other Loan Documents as are
specifically delegated or granted to Administrative Agent by the terms hereof
and thereof, together with such powers, rights and remedies as are reasonably
incidental thereto. Administrative Agent shall have only those duties and
responsibilities that are expressly specified in this Agreement and the other
Loan Documents. Administrative Agent may exercise such powers, rights and
remedies and perform such duties by or through its agents or employees.
Administrative Agent shall not have, by reason of this Agreement or any of the
other Loan Documents, a fiduciary relationship in respect of any Lender or
Company; and nothing in this Agreement or any of the other Loan Documents,
expressed or implied, is intended to or shall be so construed as to impose upon
Administrative Agent any obligations in respect of this Agreement or any of the
other Loan Documents except as expressly set forth herein or therein.

 

  (b) No Responsibility for Certain Matters No Agent shall be responsible to any
Lender for the execution, effectiveness, genuineness, validity, enforceability,
collectibility or sufficiency of this Agreement or any other Loan Document or
for any representations, warranties, recitals or statements made herein or
therein or made in any written or oral statements or in any financial or other
statements, instruments, reports or certificates or any other documents
furnished or made by such Agent to Lenders or by or on behalf of Company to such
Agent or any Lender in connection with the Loan Documents and the Transactions
or for the financial condition or business affairs of Company or any other
Person liable for the payment of any Obligations, nor shall such Agent be
required to ascertain or inquire as to the performance or observance of any of
the terms, conditions, provisions, covenants or agreements contained in any of
the Loan Documents or as to the use of the proceeds of the Loans or as to the
existence or possible existence of any Event of Default or Potential Event of
Default.

 

103



--------------------------------------------------------------------------------

  (c) Exculpatory Provisions No Agent or any of its Officers, directors,
employees or agents shall be liable to Lenders for any action taken or omitted
by such Agent under or in connection with any of the Loan Documents except to
the extent caused by such Agent’s gross negligence or willful misconduct. An
Agent shall be entitled to refrain from any act or the taking of any action
(including the failure to take an action) in connection with this Agreement or
any of the other Loan Documents or from the exercise of any power, discretion or
authority vested in it hereunder or thereunder unless and until such Agent shall
have received instructions in respect thereof from Requisite Lenders (or such
other Lenders as may be required to give such instructions under Section 9.6)
and, upon receipt of such instructions from Requisite Lenders (or such other
Lenders, as the case may be), such Agent shall be entitled to act or (where so
instructed) refrain from acting, or to exercise such power, discretion or
authority, in accordance with such instructions; provided that no Agent shall be
required to take any action that, in its opinion or the opinion of its counsel,
may expose such Agent to liability or that is contrary to any Loan Document or
applicable law. Without prejudice to the generality of the foregoing, (i) each
Agent shall be entitled to rely, and shall be fully protected in relying, upon
any communication (including any electronic message, Internet or intranet
website posting or other distribution), instrument or document believed by it to
be genuine and correct and to have been signed or sent by the proper Person or
Persons, and shall be entitled to rely and shall be protected in relying on
opinions and judgments of attorneys (who may be attorneys for Company and its
Subsidiaries), accountants, experts and other professional advisors selected by
it; and (ii) no Lender shall have any right of action whatsoever against an
Agent as a result of such Agent acting or (where so instructed) refraining from
acting under this Agreement or any of the other Loan Documents in accordance
with the instructions of Requisite Lenders (or such other Lenders as may be
required to give such instructions under Section 9.6).

 

  (d) Agents Entitled to Act as Lender The agency hereby created shall in no way
impair or affect any of the rights and powers of, or impose any duties or
obligations upon, an Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans, an Agent shall have the same
rights and powers hereunder as any other Lender and may exercise the same as
though it were not performing the duties and functions delegated to it
hereunder, and the term “Lender” or “Lenders” or any similar term shall, unless
the context clearly otherwise indicates, include each Agent in its individual
capacity. An Agent and its Affiliates may accept deposits from, lend money to,
acquire equity interests in and generally engage in any kind of commercial
banking, investment banking, trust, financial advisory or other business with
Company or any of its Affiliates as if it were not performing the duties
specified herein, and may accept fees and other consideration from Company for
services in connection with this Agreement and otherwise without having to
account for the same to Lenders.

Section 8.3 Independent Investigation by Lenders; No Responsibility For
Appraisal of Creditworthiness

Each Lender agrees that it has made its own independent investigation of the
financial condition and affairs of Company and its Subsidiaries in connection
with the making of the Loans hereunder and that it has made and shall continue
to make its own appraisal of the creditworthiness of Company and its
Subsidiaries. No Agent shall have any duty or responsibility, either initially
or on a continuing basis, to make any such investigation or any such appraisal
on behalf of Secured Parties or to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter, and no Agent shall have
any responsibility with respect to the accuracy of or the completeness of any
information provided to Lenders.

 

104



--------------------------------------------------------------------------------

Section 8.4 Right to Indemnity

Each Lender, in proportion to its Pro Rata Share, severally agrees to indemnify
each Agent and its Officers, directors, employees, agents, attorneys,
professional advisors and Affiliates to the extent that any such Person shall
not have been reimbursed by Company, for and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including counsel fees and disbursements and fees and disbursements of
any financial advisor engaged by Agents) or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by or asserted against an Agent or
such other Person in exercising the powers, rights and remedies of an Agent or
performing duties of an Agent hereunder or under the other Loan Documents or
otherwise in its capacity as Agent in any way relating to or arising out of this
Agreement or the other Loan Documents; provided that no Lender shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of an Agent
resulting solely from such Agent’s gross negligence or willful misconduct as
determined by a final judgment of a court of competent jurisdiction. If any
indemnity furnished to an Agent or any other such Person for any purpose shall,
in the opinion of such Agent, be insufficient or become impaired, such Agent may
call for additional indemnity and cease, or not commence, to do the acts
indemnified against until such additional indemnity is furnished.

Section 8.5 Resignation of Agents; Successor Administrative Agent

Any Agent may resign at any time by giving 30 days’ prior written notice thereof
to Lenders and Company. Upon any such notice of resignation by Administrative
Agent, Requisite Lenders shall have the right, upon five Business Days’ notice
to Company, to appoint a successor Administrative Agent. If no such successor
shall have been so appointed by Requisite Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, the retiring Administrative Agent may, on behalf of Lenders,
appoint a successor Administrative Agent. If Administrative Agent shall notify
Lenders and Company that no Person has accepted such appointment as successor
Administrative Agent, such resignation shall nonetheless become effective in
accordance with Administrative Agent’s notice and (i) the retiring
Administrative Agent shall be discharged from its duties and obligations under
the Loan Documents, except that any Collateral held by Administrative Agent will
continue to be held by it until a Person shall have accepted the appointment of
successor Administrative Agent and (ii) all payments, communications and
determinations provided to be made by, to or through Administrative Agent shall
instead be made by, to or through each Lender directly, until such time as
Requisite Lenders appoint a successor Administrative Agent in accordance with
this Section 8.5. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, that successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent and the retiring
Administrative Agent shall be discharged from its duties and obligations under
this Agreement (if not already discharged as set forth above). After any
retiring Agent’s resignation hereunder, the provisions of this ARTICLE VIII
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was an Agent under this Agreement.

Section 8.6 Collateral Documents and Guaranties

Each Lender (which term shall include, for purposes of this Section 8.6, any
Hedge Agreement Counterparty) hereby further authorizes Administrative Agent, on
behalf of and for the benefit of Lenders, to enter into each Collateral Document
as secured party and to be the agent for and representative of Lenders under
each Guaranty, and each Lender agrees to be bound by the terms

 

105



--------------------------------------------------------------------------------

of each Collateral Document and the Guaranties; provided that Administrative
Agent shall not (a) enter into or consent to any material amendment,
modification, termination or waiver of any provision contained in any Collateral
Document or the Guaranties or (b) release any Collateral (except as otherwise
expressly permitted or required pursuant to the terms of this Agreement or the
applicable Collateral Document), in each case without the prior consent of
Requisite Lenders (or, if required pursuant to Section 9.6, all Lenders);
provided further, however, that, without further written consent or
authorization from Lenders, Administrative Agent may execute any documents or
instruments necessary to (i) release any Lien encumbering any item of Collateral
that is the subject of a sale or other disposition of assets permitted by this
Agreement or to which Requisite Lenders have otherwise consented, (ii) release
any Subsidiary Guarantor from the Subsidiary Guaranty if all of the Capital
Stock of such Subsidiary Guarantor is sold to any Person (other than an
Affiliate of Company) pursuant to a sale or other disposition permitted
hereunder or to which Requisite Lenders have otherwise consented or
(iii) subordinate the Liens of Administrative Agent, on behalf of Secured
Parties, to any Liens permitted by clause (v) of Section 6.2(a); provided that,
in the case of a sale or other disposition of such item of Collateral or stock
referred to in subdivision (i) or (ii), the requirements of Section 9.14 are
satisfied. Anything contained in any of the Loan Documents to the contrary
notwithstanding, (A) no Lender shall have any right individually to realize upon
any of the Collateral under any Collateral Document or to enforce any Guaranty,
it being understood and agreed that all powers, rights and remedies under the
Collateral Documents and the Guaranties may be exercised solely by
Administrative Agent for the benefit of Lenders in accordance with the terms
thereof and (B) in the event of a foreclosure by Administrative Agent on any of
the Collateral pursuant to a public or private sale, Administrative Agent or any
Lender may be the purchaser of any or all of such Collateral at any such sale
and Administrative Agent, as agent for and representative of Lenders (but not
any Lender or Lenders in its or their respective individual capacities unless
Requisite Lenders shall otherwise agree in writing) shall be entitled, for the
purpose of bidding and making settlement or payment of the purchase price for
all or any portion of the Collateral sold at any such public sale, to use and
apply any of the Obligations as a credit on account of the purchase price for
any Collateral payable by Administrative Agent at such sale.

Section 8.7 Duties of Other Agents

To the extent that any Lender is identified in this Agreement as a co-agent,
documentation agent or syndication agent, such Lender shall not have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than those applicable to all Lenders as such. Without limiting the foregoing,
none of such Lenders shall have or be deemed to have a fiduciary relationship
with any Lender.

Section 8.8 Administrative Agent May File Proofs of Claim

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial Proceeding relative to Parent, Company or any of their respective
Subsidiaries, Administrative Agent (irrespective of whether the principal of any
Loan shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether Administrative Agent shall have made any
demand on Company) shall be entitled and empowered, by intervention in such
Proceeding or otherwise

 

  (a) to file and prove a claim for the whole amount of principal and interest
owing and unpaid in respect of the Loans and any other Obligations that are
owing and unpaid and to file such other papers or documents as may be necessary
or advisable in order to have the claims of Lenders and Agents (including any
claim for the reasonable compensation, expenses, disbursements and advances of
Lenders and Agents and their agents and counsel and all other amounts due
Lenders and Agents under Section 2.3 and Section 9.2) allowed in such judicial
Proceeding, and

 

106



--------------------------------------------------------------------------------

  (b) to collect and receive any moneys or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial Proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Agents and their agents
and counsel, and any other amounts due Agents under Section 2.3 and Section 9.2.

Nothing herein contained shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lenders or to authorize Administrative Agent to vote in
respect of the claim of any Lender in any such Proceeding.

ARTICLE IX

MISCELLANEOUS

Section 9.1 Successors and Assigns; Assignments and Participations in Loans

 

  (a) General This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and assigns of Lenders (it being understood that
Lenders’ rights of assignment are subject to the further provisions of this
Section 9.1). Neither Company’s rights or obligations hereunder nor any interest
therein may be assigned or delegated by Company without the prior written
consent of all Lenders (and any attempted assignment or transfer by Company
without such consent shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
and, to the extent expressly contemplated hereby, the Affiliates of each of
Administrative Agent and Lenders and Indemnitees) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

  (b) Assignments

 

  (i)

Amounts and Terms of Assignments Any Lender may assign to one or more Eligible
Assignees all or any portion of its rights and obligations under this Agreement;
provided that (A), except (1) in the case of an assignment of the entire
remaining amount of the assigning Lender’s rights and obligations under this
Agreement or (2) in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund of a Lender, the aggregate amount of the Loan
Exposure, as the case may be, of the assigning Lender and the assignee subject
to each such assignment shall not be less than $1,000,000 (in each case
aggregating concurrent assignments by or to two or more Affiliated Funds for
purposes of determining such minimum amount), unless each of Administrative
Agent and, so long as no Event of Default has occurred and is continuing,
Company otherwise consent (each such consent not to be unreasonably withheld or
delayed), (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loan, (C) the parties to each assignment
shall execute and deliver to Administrative Agent an Assignment Agreement,
together with a processing and recordation fee of $3,500 (unless the assignee is
an Affiliate or an

 

107



--------------------------------------------------------------------------------

  Approved Fund of the assignor, in which case no fee shall be required and no
more than one such fee shall be payable in connection with simultaneous
assignments to or by two or more Affiliated Funds), and the Eligible Assignee,
if it shall not be a Lender, shall deliver to Administrative Agent information
reasonably requested by Administrative Agent, including such forms, certificates
or other evidence, if any, with respect to United States federal income tax
withholding matters as the assignee under such Assignment Agreement may be
required to deliver to Administrative Agent pursuant to Section 2.7(b)(iv) and
(D), except in the case of an assignment to another Lender, an Affiliate of a
Lender or an Approved Fund of a Lender, each of (1) Administrative Agent and
(2) if no Event of Default has occurred and is continuing, Company shall have
consented thereto (with all such consents not to be unreasonably withheld or
delayed) provided that no consent of Company shall be required for any
assignments made during the initial syndication of the Loans to any lenders set
forth on the initial allocation list provided by Administrative Agent to Company
on or prior to the Second Restatement Date.

 

  (ii) Effect of Assignments Upon such execution, delivery and consent, from and
after the effective date specified in such Assignment Agreement, (A) the
assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment
Agreement, shall have the rights and obligations of a Lender hereunder and
(B) the assigning Lender thereunder shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment
Agreement, relinquish its rights (other than any rights which survive the
termination of this Agreement under Section 9.9(b)) and be released from its
obligations under this Agreement (and, in the case of an Assignment Agreement
covering all or the remaining portion of an assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto).
The assigning Lender shall, upon the effectiveness of such assignment or as
promptly thereafter as practicable, surrender its Notes, if any, to
Administrative Agent for cancellation, and thereupon new Notes shall, if so
requested by the assignee and/or the assigning Lender in accordance with
Section 2.1(e), be issued to the assignee and/or to the assigning Lender,
substantially in the form of Exhibit III, annexed hereto, with appropriate
insertions, to reflect the amount of the outstanding Loan of the assignee and/or
the assigning Lender. Other than as provided in Section 9.5, any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 9.1(b) shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with Section 9.1(c).

 

  (iii)

Acceptance by Administrative Agent; Recordation in Register Upon its receipt of
an Assignment Agreement executed by an assigning Lender and an assignee
representing that it is an Eligible Assignee, together with the processing and
recordation fee referred to in Section 9.1(b)(i) and any forms, certificates or
other evidence with respect to United States federal income tax withholding
matters that such assignee may be required to deliver to

 

108



--------------------------------------------------------------------------------

  Administrative Agent pursuant to Section 2.7(b), Administrative Agent shall,
if Administrative Agent and Company have consented to the assignment evidenced
thereby (in each case to the extent such consent is required pursuant to
Section 9.1(b)(i)), (A) accept such Assignment Agreement by executing a
counterpart thereof as provided therein (which acceptance shall evidence any
required consent of Administrative Agent to such assignment), (B) record the
information contained therein in the Register and (C) give prompt notice thereof
to Company. Administrative Agent shall maintain a copy of each Assignment
Agreement delivered to and accepted by it as provided in this
Section 9.1(b)(iii).

 

  (iv) Deemed Consent by Company If the consent of Company to an assignment or
to an Eligible Assignee is required hereunder (including a consent to an
assignment which does not meet the minimum assignment thresholds specified in
Section 9.1(b)(i)), Company shall be deemed to have given its consent ten
Business Days after the date notice thereof has been delivered by the assigning
Lender (through Administrative Agent) unless such consent is expressly refused
by Company prior to such tenth Business Day.

 

  (v) Electronic Execution of Assignments The words “execution,” “signed,”
“signature,” and words of like import in any Assignment Agreement shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
record keeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

  (c) Participations Any Lender may, without the consent of, or notice to,
Company or Administrative Agent, sell participations to one or more Persons
(other than a natural Person) in all or a portion of such Lender’s rights and/or
obligations under this Agreement; provided that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) Company, Administrative Agent and Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
directly affecting (A) an extension of the regularly scheduled maturity of any
portion of the principal amount of or interest on any Loan allocated to such
participation, (B) a reduction of the principal amount of or the rate of
interest payable on any Loan allocated to such participation or (C) an increase
in the Commitment allocated to such participation. Subject to the further
provisions of this Section 9.1(c), Company agrees that each Participant shall be
entitled to the benefits of Section 2.6(d) and 2.7 to the same extent as if it
were a Lender and had acquired its interest by

 

109



--------------------------------------------------------------------------------

assignment pursuant to Section 9.1(b). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.4 as though it
were a Lender, provided such Participant agrees to be subject to Section 9.5 as
though it were a Lender. A Participant shall not be entitled to receive any
greater payment under Section 2.6(d) and 2.7 than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
Participant unless the sale of the participation to such Participant is made
with Company’s prior written consent. No Participant shall be entitled to the
benefits of Section 2.7 unless Company is notified of the participation sold to
such Participant and such Participant agrees, for the benefit of Company, to
comply with Section 2.7(b)(iv) as though it were a Lender.

 

  (d) Pledges and Assignments Any Lender may at any time pledge or assign a
security interest in all or any portion of its Loans, and the other Obligations
owed to such Lender, to secure obligations of such Lender, including without
limitation any pledge or assignment to secure obligations to any Federal Reserve
Bank or any central bank having jurisdiction; provided that (i) no Lender shall
be relieved of any of its obligations hereunder as a result of any such
assignment or pledge and (ii) in no event shall any assignee or pledgee be
considered to be a “Lender” or be entitled to require the assigning Lender to
take or omit to take any action hereunder.

 

  (e) SPC Grants Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle
identified as such in writing from time to time by the Granting Lender to
Administrative Agent and Company (an “SPC”) the option to provide all or any
part of any Loan that such Granting Lender would otherwise be obligated to make
pursuant to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPC to fund any Loan, and (ii) if an SPC elects not to
exercise such option or otherwise fails to make all or any part of such Loan,
the Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof. Each party hereto hereby agrees that (A) neither the grant to any SPC
nor the exercise by any SPC of such option shall increase the costs or expenses
or otherwise increase or change the obligations of Company under this Agreement
(including its obligations under Section 2.7), (B) no SPC shall be liable for
any indemnity or similar payment obligation under this Agreement for which a
Lender would be liable and (C) the Granting Lender shall for all purposes,
including the approval of any amendment, waiver or other modification of any
provision of any Loan Document, remain the lender of record hereunder. The
making of a Loan by an SPC hereunder shall utilize the applicable Commitment of
the Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation Proceeding
under the laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained herein, any SPC may (1) with notice to, but
without prior consent of Company and Administrative Agent and with the payment
of a processing fee of $3,500 paying any processing fee therefor, assign all or
any portion of its right to receive payment with respect to any Loan to the
Granting Lender and (2) disclose on a confidential basis any non-public
information relating to its funding of Loans to any rating agency, commercial
paper dealer or provider of any surety or guarantee or credit or liquidity
enhancement to such SPC.

 

110



--------------------------------------------------------------------------------

  (f) Information Each Lender may furnish any information concerning Parent and
its Subsidiaries in the possession of that Lender from time to time to assignees
and Participants (including prospective assignees and Participants), subject to
Section 9.19.

 

  (g) Agreements of Lenders Each Lender listed on the signature pages hereof
hereby agrees, and each Lender that becomes a party hereto pursuant to an
Assignment Agreement shall be deemed to agree, (i) that it is an Eligible
Assignee described in clause (b) of the definition thereof; (ii) that it has
experience and expertise in the making of or purchasing loans such as the Loans;
and (iii) that it will make or purchase Loans for its own account in the
ordinary course of its business and without a view to distribution of such Loans
within the meaning of the Securities Act or the Exchange Act or other federal
securities laws (it being understood that, subject to the provisions of this
Section 9.1, the disposition of such Loans or any interests therein shall at all
times remain within its exclusive control).

Section 9.2 Expenses

Whether or not the Transactions shall be consummated, Company agrees to pay
promptly (a) all reasonable and documented out-of-pocket costs and expenses of
Administrative Agent of negotiation, preparation and execution of the Loan
Documents and any consents, amendments, waivers or other modifications thereto;
(b) all costs and expenses of furnishing all opinions by counsel for Company
(including any opinions requested by Agents or Lenders as to any legal matters
arising hereunder) and of Company’s performance of and compliance with all
agreements and conditions on its part to be performed or complied with under
this Agreement and the other Loan Documents including with respect to confirming
compliance with environmental, insurance and solvency requirements; (c) all
reasonable and documented out-of-pocket fees, expenses and disbursements of one
primary counsel to Administrative Agent and one reasonably necessary local
counsel in any material jurisdiction in connection with the negotiation,
preparation, execution and administration of the Loan Documents and any
consents, amendments, waivers or other modifications thereto and any other
documents or matters requested by Company; (d) all reasonable and documented
out-of-pocket costs and expenses of creating and perfecting Liens in favor of
Administrative Agent on behalf of Secured Parties pursuant to any Collateral
Document, including filing and recording fees, expenses and Taxes, stamp or
documentary taxes, search fees, title insurance premiums, and reasonable fees,
expenses and disbursements of counsel to Administrative Agent and of counsel
providing any opinions that Administrative Agent or Requisite Lenders may
reasonably request in accordance with the obligations of the Loan Parties
hereunder in respect of the Collateral Documents or the Liens created pursuant
thereto; (e) all reasonable and documented out-of-pocket costs and expenses
(including the reasonable and documented out-of-pocket fees, expenses and
disbursements of any auditors, accountants or appraisers and any environmental
or other consultants, advisors and agents employed or retained (with the consent
of Company, not to be unreasonably withheld) by Administrative Agent or its
counsel) of obtaining and reviewing any appraisals provided for under
Section 5.8(b) and any environmental audits or reports provided for under
Section 5.8(a); (f) all reasonable and documented out-of-pocket costs and
expenses incurred by Administrative Agent in connection with the custody or
preservation of any of the Collateral; (g) all other reasonable and documented
out-of-pocket costs and expenses incurred by Administrative Agent in connection
with the syndication of the Loans and Commitments; (h) all reasonable and
documented out-of-pocket costs and expenses, including attorneys’ fees and
reasonable and documented out-of-pocket fees, costs and expenses of accountants,
advisors and

 

111



--------------------------------------------------------------------------------

consultants, incurred by Administrative Agent and its counsel relating to
efforts to (i) evaluate or assess any Loan Party, its business or financial
condition and (ii) protect, evaluate, assess or dispose of any of the
Collateral; and (i) all out-of-pocket costs and expenses, including reasonable
and documented out-of-pocket attorneys’ fees (including allocated costs of
internal counsel), fees, costs and expenses of accountants, advisors and
consultants and costs of settlement, incurred by Administrative Agent and
Lenders in enforcing any Obligations of or in collecting any payments due from
any Loan Party hereunder or under the other Loan Documents (including in
connection with the sale of, collection from, or other realization upon any of
the Collateral or the enforcement of the Loan Documents) or in connection with
any refinancing or restructuring of the credit arrangements provided under this
Agreement in the nature of a “work-out” or pursuant to any insolvency or
bankruptcy Proceedings. For the avoidance of doubt, Parent and Company shall not
be required to reimburse the legal fees and expenses of more than one firm of
outside counsel (in addition, one firm of necessary local counsel in each
applicable local jurisdiction) for Administrative Agent and one separate firm of
outside counsel for all Lenders, taken as a whole.

Section 9.3 Indemnity

 

  (a) In addition to the payment of expenses pursuant to Section 9.2, whether or
not the Transactions shall be consummated, Company agrees to defend (subject to
Indemnitees’ selection of counsel), indemnify, pay and hold harmless Agents and
Lenders, and the Officers, directors, trustees, employees, agents, advisors and
Affiliates of Agents and Lenders (collectively called the “Indemnitees”), from
and against any and all Indemnified Liabilities (as hereinafter defined);
provided that Company shall not have any obligation to any Indemnitee hereunder
with respect to any Indemnified Liabilities to the extent such Indemnified
Liabilities arise solely from the gross negligence or willful misconduct of that
Indemnitee or its related parties as determined by a final judgment of a court
of competent jurisdiction.

 

  (b) As used herein, “Indemnified Liabilities” means, collectively, any and all
liabilities, obligations, losses, damages (including natural resource damages),
penalties, actions, judgments, suits, claims (including Environmental Claims),
costs (including the costs of any investigation, study, sampling, testing,
abatement, cleanup, removal, remediation or other response action necessary to
remove, remediate, clean up or abate any Hazardous Materials Activity), expenses
and disbursements of any kind or nature whatsoever (including the reasonable and
documented out-of-pocket fees and disbursements of counsel for Indemnitees in
connection with any investigative, administrative or judicial Proceeding
commenced or threatened by any Person, whether or not any such Indemnitee shall
be designated as a party or a potential party thereto, and any fees or expenses
incurred by Indemnitees in enforcing this indemnity), whether direct, indirect
or consequential and whether based on any federal, state or foreign laws,
statutes, rules or regulations (including securities and commercial laws,
statutes, rules or regulations and Environmental Laws), on common law or
equitable cause or on contract or otherwise, that may be imposed on, incurred
by, or asserted against any such Indemnitee, in any manner relating to or
arising out of (i) this Agreement or the other Loan Documents or the
Transactions (including Lenders’ agreement to make the Loans hereunder or the
use or intended use of the proceeds thereof as a result of any act or omission,
whether rightful or wrongful, of any present or future de jure or de facto
Government Authority, or any enforcement of any of the Loan Documents (including
any sale of, collection from, or other realization upon any of the Collateral or
the enforcement of the Guaranties), (ii) the statements contained in the
commitment letter delivered by any Lender to Company with respect

 

112



--------------------------------------------------------------------------------

thereto or (iii) any Environmental Claim or any Hazardous Materials Activity
relating to or arising from, directly or indirectly, any past or present
activity, operation, land ownership, or practice of Company or any of its
Subsidiaries; except to the extent such Environmental Claim or Hazardous
Materials Activity arises solely from the gross negligence or willful misconduct
of Indemnitee as determined by a final judgment of a court of competent
jurisdiction.

 

  (c) To the extent that the undertakings to defend, indemnify, pay and hold
harmless set forth in this Section 9.3 may be unenforceable in whole or in part
because they are violative of any law or public policy, Company shall contribute
the maximum portion that it is permitted to pay and satisfy under applicable law
to the payment and satisfaction of all Indemnified Liabilities incurred by
Indemnitees or any of them.

Section 9.4 Set-Off

In addition to any rights now or hereafter granted under applicable law and not
by way of limitation of any such rights, upon the occurrence and during the
continuation of any Event of Default each of Lenders and their Affiliates is
hereby authorized by Company at any time or from time to time, with prompt
notice to Company or to any other Person, to set off and to appropriate and to
apply any and all deposits (general or special, time or demand, provisional or
final, including Indebtedness evidenced by certificates of deposit, whether
matured or unmatured, but not including trust accounts) and any other
Indebtedness at any time held or owing by that Lender or any Affiliate of that
Lender to or for the credit or the account of Company and each other Loan Party
against and on account of the Obligations of Company or any other Loan Party to
that Lender (or any Affiliate of that Lender) or to any other Lender (or any
Affiliate of any other Lender) under this Agreement and the other Loan Documents
to the extent then due and payable, including all claims of any nature or
description arising out of or connected with this Agreement and participations
therein or any other Loan Document, irrespective of whether or not that Lender
shall have made any demand hereunder.

Section 9.5 Ratable Sharing

Lenders hereby agree among themselves that if any of them shall, whether by
voluntary or mandatory payment (other than a payment or prepayment of Loans made
and applied in accordance with the terms of this Agreement), by realization upon
security, through the exercise of any right of set-off or banker’s lien, by
counterclaim or cross action or by the enforcement of any right under the Loan
Documents or otherwise, or as adequate protection of a deposit treated as Cash
collateral under the Bankruptcy Code, receive payment or reduction of a
proportion of the aggregate amount of principal, interest, fees and other
amounts then due and owing to that Lender hereunder or under the other Loan
Documents (collectively, the “Aggregate Amounts Due” to such Lender) that is
greater than the proportion received by any other Lender in respect of the
Aggregate Amounts Due to such other Lender, then the Lender receiving such
proportionately greater payment shall, unless such proportionately greater
payment is required or permitted by the terms of this Agreement, (a) notify
Administrative Agent and each other Lender of the receipt of such payment and
(b) apply a portion of such payment to purchase assignments (which it shall be
deemed to have purchased from each seller of an assignment simultaneously upon
the receipt by such seller of its portion of such payment) of the Aggregate
Amounts Due to the other Lenders so that all such recoveries of Aggregate
Amounts Due shall be shared by all Lenders in proportion to the Aggregate
Amounts Due to them; provided that (i) if all or part of such proportionately
greater payment received by such purchasing Lender is thereafter recovered from
such Lender upon the bankruptcy or reorganization of Company or otherwise, those
purchases shall be rescinded and the purchase prices paid for such assignments
shall be returned to such purchasing Lender ratably to the extent of such
recovery, but without interest and (ii) the foregoing provisions shall not apply
to (A) any payment made by Company pursuant to and in accordance with the
express terms of this Agreement or (B) any

 

113



--------------------------------------------------------------------------------

payment obtained by a Lender as consideration for the assignment (other than an
assignment pursuant to this Section 9.5) of or the sale of a participation in
any of its Obligations to any Eligible Assignee or Participant pursuant to
Section 9.1(b). Company expressly consents to the foregoing arrangement and
agrees that any purchaser of an assignment so purchased may exercise any and all
rights of a Lender as to such assignment as fully as if that Lender had complied
with the provisions of Section 9.1(b) with respect to such assignment. In order
to further evidence such assignment (and without prejudice to the effectiveness
of the assignment provisions set forth above), each purchasing Lender and each
selling Lender agree to enter into an Assignment Agreement at the request of a
selling Lender or a purchasing Lender, as the case may be, in form and substance
reasonably satisfactory to each such Lender.

Section 9.6 Amendments and Waivers

 

  (a) Consent Required No amendment, modification, termination or waiver of any
provision of this Agreement or the other Loan Documents, and no consent to any
departure by Company therefrom, shall in any event be effective without the
written concurrence of Company and the Requisite Lenders; provided that no such
amendment, modification, termination, waiver or consent shall, without the
consent of:

 

  (i) each Lender with Obligations directly amended, modified, terminated or
waived whose consent shall be sufficient for any such amendment, modification,
termination or waiver in addition to that of Requisite Lenders:

 

  (A) reduce the principal amount of the Loans;

 

  (B) increase the amount or extend the expiry date of any Commitment (it being
understood that waivers or modifications of conditions precedent, covenants,
Potential Events of Default or Events of Default, mandatory repayments or
mandatory reductions of Loans or Commitments, shall not constitute an increase
of the Commitment of any Lender);

 

  (C) postpone the Maturity Date or Latest Maturity Date, or postpone the date
or reduce the amount of any scheduled payment (but not prepayment) of principal
of the Loans;

 

  (D) change in any manner or waive the provisions contained in Section 7.1
(“Failure to Make Payments When Due”) in respect of any Loan or other
Obligation;

 

  (E) postpone the date on which any interest or any fees are payable;

 

  (F) decrease the interest rate borne by the Loans (other than any waiver of
any increase in the interest rate applicable to any of the Loans pursuant to
Section 2.2(e) (“Default Rate”)) or the amount of any fees payable hereunder
(excluding any change in the manner in which any financial ratio used in
determining any interest rate or fee is calculated that would result in a
reduction of any such rate or fee);

 

  (G) increase the maximum duration of Interest Periods permitted hereunder; or

 

  (H) change in any manner the definition of “Pro Rata Share” or the provisions
of Section 9.5 (“Ratable Sharing”) that would adversely alter the scheme for pro
rata sharing of payments thereunder, or the

 

114



--------------------------------------------------------------------------------

definition of “Requisite Lenders” (except for any changes resulting solely from
increases or other changes in the aggregate amount of the Commitments permitted
hereunder or otherwise approved pursuant to this Section 9.6 and technical
amendments which do not adversely affect the rights of any Lender).

 

  (ii) each Lender:

 

  (A) change in any manner any provision of this Agreement that, by its terms,
expressly requires the approval or concurrence of all Lenders;

 

  (B) release any Lien granted in favor of Administrative Agent with respect to
all or substantially all of the Collateral or release Parent from its
obligations under the Parent Guaranty or release any Subsidiary Guarantor with
material assets in excess of $2,000,000 fair market value, from its or their
obligations under the Subsidiary Guaranty, in each case other than in accordance
with the terms of the Loan Documents;

 

  (C) change in any manner or waive the provisions contained in Section 2.4(d)
or this Section 9.6 (in each case, other than technical amendments which do not
adversely affect the rights of any Lender); or

 

  (D) consent to the assignment or transfer by Company of any of its rights and
obligations under this Agreement.

 

  (iii) Administrative Agent: amend, modify, terminate or waive any provision of
ARTICLE VIII or of any other provision of this Agreement which, by its terms,
expressly requires the approval or concurrence of Administrative Agent; provided
further that nothing contained in this Section 9.6 will require Administrative
Agent to seek the consent of any Lender prior to making any technical amendments
or modifications to any provision of a Loan Document or to providing waivers or
making amendments to any provision of a Loan Document that do not adversely
affect the rights of any Lender, so long as such technical amendments and
modifications occur prior to the delivery of audited financial statements for
the Fiscal Year ending December 31, 2011 pursuant to Section 5.1(c).

 

  (b) General Administrative Agent may, but shall have no obligation to, with
the concurrence of any Lender, execute amendments, modifications, waivers or
consents on behalf of that Lender. Any waiver or consent shall be effective only
in the specific instance and for the specific purpose for which it was given. No
notice to or demand on Company in any case shall entitle Company to any other or
further notice or demand in similar or other circumstances. Any amendment,
modification, termination, waiver or consent effected in accordance with this
Section 9.6 shall be binding upon each Lender at the time outstanding, each
future Lender and, if signed by Company, on Company.

 

  (c) Incremental and Extension Loans Notwithstanding anything contained herein
to the contrary, it is hereby understood and agreed that the consent of
Requisite Lenders shall not be required to implement the terms and provisions of
Section 2.10 and/or Section 2.11.

 

115



--------------------------------------------------------------------------------

  (d) Replacement Loans In addition, notwithstanding the foregoing, this
Agreement and any other Loan Document may be amended or amended and restated
with the written consent of Administrative Agent, Company and the Lenders or
Incremental Lenders providing the Replacement Loans (as defined below) to the
extent necessary or appropriate to permit the refinancing of all or a portion of
outstanding Loans or Incremental Loans, as the case may be and including, in
each case, Extension Loans (“Refinanced Loans”) on a pro rata basis with
replacement term loans (“Replacement Loans”) to be provided by Refinancing
Lenders; provided that unless all of the Loans and Incremental Term Loans
(including, in each case, Extension Loans) are refinanced with Replacement Loans
(i) the Replacement Loans will rank pari passu in right of payment and of
security with the other Loans and Incremental Term Loans (including, in each
case, Extension Loans) hereunder (ii) the aggregate principal amount of such
Replacement Loans shall not exceed the aggregate principal amount of such
Refinanced Loans, (ii) the interest rate spread applicable to such Replacement
Loans shall not be higher than the interest rate spread for such Refinanced
Loans immediately prior to such refinancing, (iii) the final maturity of such
Replacement Loans shall not be prior to the final maturity of such Refinanced
Loans and the Weighted Average Life to Maturity of such Replacement Loans shall
not be shorter than the Weighted Average Life to Maturity of such Refinanced
Loans at the time of such refinancing (except by virtue of amortization or
prepayment of the Refinanced Loans) and (iv) all covenants, events of default,
guarantees, collateral and other terms applicable to such Replacement Loans
shall be substantially identical to, or less favorable to the Lenders providing
such Replacement Loans than, those applicable to such Refinanced Loans, except
to the extent necessary to provide for covenants and other terms applicable to
any period after the latest final maturity of the Loans and Incremental Term
Loans (including, in each case, Extension Loans) in effect immediately prior to
such refinancing.

Section 9.7 Independence of Covenants

All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid the occurrence of an Event
of Default or Potential Event of Default if such action is taken or condition
exists.

Section 9.8 Notices; Effectiveness of Signatures

 

  (a) Unless otherwise specifically provided herein, any notice or other
communication herein required or permitted to be given shall be in writing and
may be personally served, or sent by telefacsimile or United States mail or
courier service and shall be deemed to have been given when delivered in person
or by courier service, upon receipt of telefacsimile in complete and legible
form, or three Business Days after depositing it in the United States mail with
postage prepaid and properly addressed; provided that notices to Administrative
Agent shall not be effective until received. For the purposes hereof, the
address of each party hereto shall be as set forth under such party’s name on
the signature pages hereof or (i) as to Company and Administrative Agent, such
other address as shall be designated by such Person in a written notice
delivered to the other parties hereto and (ii) as to each other party, such
other address as shall be designated by such party in a written notice delivered
to Administrative Agent. Electronic mail and Internet and intranet websites may
be used to distribute routine communications, such as financial statements and
other information as provided in Section 5.1. Administrative Agent or Company
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

 

116



--------------------------------------------------------------------------------

  (b) Loan Documents and notices under the Loan Documents may be transmitted
and/or signed by telefacsimile and by signatures delivered in ‘PDF’ format by
electronic mail. The effectiveness of any such documents and signatures shall,
subject to applicable law, have the same force and effect as an original copy
with manual signatures and shall be binding on all Loan Parties, Agents and
Lenders. Administrative Agent may also’ require that any such documents and
signature be confirmed by a manually-signed copy thereof; provided, however,
that the failure to request or deliver any such manually-signed copy shall not
affect the effectiveness of any facsimile document or signature.

Section 9.9 Survival of Representations, Warranties and Agreements

 

  (a) All representations, warranties and agreements made herein shall survive
the execution and delivery of this Agreement and the making of the Loans
hereunder.

 

  (b) Notwithstanding anything in this Agreement or implied by law to the
contrary, the agreements of Company set forth in Section 2.6(d) (“Compensation
For Breakage or Non-Commencement of Interest Periods”), 2.7 (“Increased Costs;
Taxes; Capital Adequacy”), 9.2 (“Expenses”), 9.3 (“Indemnity”) and the
agreements of Lenders set forth in 8.4 (“Right to Indemnity”) and 9.5 (“Ratable
Sharing”) shall survive the payment of the Loans and the termination of this
Agreement.

Section 9.10 Failure or Indulgence Not Waiver; Remedies Cumulative

No failure or delay on the part of any Agent or any Lender in the exercise of
any power, right or privilege hereunder or under any other Loan Document shall
impair such power, right or privilege or be construed to be a waiver of any
default or acquiescence therein, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other power, right or privilege. All rights and remedies existing under this
Agreement and the other Loan Documents are cumulative to, and not exclusive of,
any rights or remedies otherwise available.

Section 9.11 Marshalling; Payments Set Aside

Neither any Agent nor any Lender shall be under any obligation to marshal any
assets in favor of Company or any other party or against or in payment of any or
all of the Obligations. To the extent that Company makes a payment or payments
to Administrative Agent or Lenders (or to Administrative Agent for the benefit
of Lenders), or Agents or Lenders enforce any security interests or exercise
their rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, any other state
or federal law, common law or any equitable cause, then, to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, rights and remedies therefor or related thereto, shall be revived
and continued in full force and effect as if such payment or payments had not
been made or such enforcement or setoff had not occurred.

Section 9.12 Severability

In case any provision in or obligation under this Agreement or the Notes shall
be invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

 

117



--------------------------------------------------------------------------------

Section 9.13 Obligations Several; Independent Nature of Lenders’ Rights; Damage
Waiver

 

  (a) The obligations of Lenders hereunder are several and no Lender shall be
responsible for the obligations or Commitments of any other Lender hereunder.
Nothing contained herein or in any other Loan Document, and no action taken by
Lenders pursuant hereto or thereto, shall be deemed to constitute Lenders, or
Lenders and Company, as a partnership, an association, a Joint Venture or any
other kind of entity. The amounts payable at any time hereunder to each Lender
shall be a separate and independent debt, and, subject to Section 9.6, each
Lender shall be entitled to protect and enforce its rights arising out of this
Agreement and it shall not be necessary for any other Lender to be joined as an
additional party in any Proceeding for such purpose.

 

  (b) To the extent permitted by law, Company shall not assert, and hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with or as a result of this
Agreement (including Section 2.1(c) hereof), any other Loan Document, any
transaction contemplated by the Loan Documents, any Loan or the use of proceeds
thereof. No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with the Loan Documents or the Transactions.

Section 9.14 Release of Security Interest or Guaranty

 

  (a) Upon the proposed sale or other disposition of any Collateral to any
Person (other than an Affiliate of Company) that is permitted by this Agreement
or to which Requisite Lenders have otherwise consented, or the sale or other
disposition of all of the Capital Stock of a Subsidiary Guarantor to any Person
(other than an Affiliate of Company) that is permitted by this Agreement or to
which Requisite Lenders have otherwise consented, for which a Loan Party desires
to obtain a security interest release or a release of the Subsidiary Guaranty
from Administrative Agent, such Loan Party shall deliver an Officer’s
Certificate (i) stating that the Collateral or the Capital Stock subject to such
disposition is being sold or otherwise disposed of in compliance with the terms
hereof and (ii) specifying the Collateral or Capital Stock being sold or
otherwise disposed of in the proposed transaction. Upon the receipt of such
Officer’s Certificate, Administrative Agent shall, at such Loan Party’s expense,
so long as Administrative Agent is not aware that the facts stated in such
Officer’s Certificate are not true and correct, execute and deliver such
releases of its security interest in such Collateral or such Subsidiary
Guaranty, as may be reasonably requested by such Loan Party.

Section 9.15 Applicable Law

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS EXCEPT AS OTHERWISE EXPRESSLY SET
FORTH IN ANY SUCH LOAN DOCUMENT), AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT WOULD REQUIRE
APPLICATION OF ANOTHER LAW.

Section 9.16 Construction of Agreement; Nature of Relationship

Each of the parties hereto acknowledges that (a) it has been represented by
counsel in the negotiation and documentation of the terms of this Agreement,
(b) it has had full and fair opportunity

 

118



--------------------------------------------------------------------------------

to review and revise the terms of this Agreement, (c) this Agreement has been
drafted jointly by all of the parties hereto and (d) neither Administrative
Agent nor any Lender or other Agent has any fiduciary relationship with or duty
to any Loan Party arising out of or in connection with this Agreement or any of
the other Loan Documents, and the relationship between Administrative Agent, the
other Agents and Lenders, on one hand, and the Loan Parties, on the other hand,
in connection herewith or therewith is solely that of debtor and creditor.
Accordingly, each of the parties hereto acknowledges and agrees that the terms
of this Agreement shall not be construed against or in favor of another party.

Section 9.17 Consent to Jurisdiction and Service of Process

ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY LOAN PARTY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY OBLIGATIONS
HEREUNDER AND THEREUNDER, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING
AND DELIVERING THIS AGREEMENT, EACH LOAN PARTY, FOR ITSELF AND IN CONNECTION
WITH ITS PROPERTIES, IRREVOCABLY

 

  (a) ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND
VENUE OF SUCH COURTS;

 

  (b) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;

 

  (c) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH
COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO
IT AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 9.8;

 

  (d) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (c) ABOVE IS SUFFICIENT TO
CONFER PERSONAL JURISDICTION OVER IT IN ANY SUCH PROCEEDING IN ANY SUCH COURT,
AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT;

 

  (e) AGREES THAT LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST IT IN THE COURTS OF ANY OTHER
JURISDICTION; AND

 

  (f) AGREES THAT THE PROVISIONS OF THIS SECTION 9.17 RELATING TO JURISDICTION
AND VENUE SHALL BE BINDING AND ENFORCEABLE TO THE FULLEST EXTENT PERMISSIBLE
UNDER NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1402 OR OTHERWISE.

Section 9.18 Waiver of Jury Trial

EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES TO WAIVE ITS RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY DEALINGS BETWEEN
THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. The scope of this waiver
is intended to be all-encompassing of any and all disputes that may be filed in
any court and that relate to the subject matter of this transaction, including
contract claims, tort claims, breach of duty claims and all other common law and
statutory claims. Each party hereto acknowledges that this waiver is a material
inducement to enter into a business relationship, that each has already relied
on this waiver in entering into this Agreement, and that each will continue to
rely on this waiver in their related future dealings. Each party hereto further

 

119



--------------------------------------------------------------------------------

warrants and represents that it has reviewed this waiver with its legal counsel
and that it knowingly and voluntarily waives its jury trial rights following
consultation with legal counsel. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 9.18 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS
MADE HEREUNDER. In the event of litigation, this Agreement may be filed as a
written consent to a trial by the court.

Section 9.19 Confidentiality

 

  (a)

Each Lender and Administrative Agent shall hold all information obtained
pursuant to the requirements of this Agreement in accordance with such Lender’s
customary procedures for handling confidential information of this nature, it
being understood and agreed by Company that in any event a Lender may make
disclosures (a) to its and its Affiliates’ directors, Officers, employees and
agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such information and instructed to keep such
information confidential), (b) to the extent requested by any Government
Authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or Proceeding relating to this Agreement or the enforcement of rights
hereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section 9.19, to (i) any Eligible Assignee of or
Participant in, or any bona fide prospective Eligible Assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any direct or
indirect contractual counterparty or prospective counterparty (or such
contractual counterparty’s or prospective counterparty’s professional advisor)
to any credit derivative transaction relating to obligations of Company,
(g) with the written consent of Company, (h) to the extent such information
(i) becomes publicly available other than as a result of a breach of this
Section 9.19 or (ii) becomes available to Administrative Agent or any such
Lender, as applicable, on a nonconfidential basis from a source other than
Company or (i) to the National Association of Insurance Commissioners or any
other similar organization or any nationally recognized rating agency that
requires access to information about a Lender’s or its Affiliates’ investment
portfolio in connection with ratings issued with respect to such Lender or its
Affiliates and that no written or oral communications from counsel to an Agent
and no information that is or is designated as privileged or as attorney work
product may be disclosed to any Person unless such Person is a Lender or a
Participant hereunder; provided that, unless specifically prohibited by
applicable law or court order, each Lender shall notify Company of any request
by any Government Authority or representative thereof (other than any such
request in connection with any examination of the financial condition of such
Lender by such Government Authority) for disclosure of any such information
prior to disclosure of such information; and provided further that in no event
shall any Lender be obligated or required to return any materials furnished by
Company or any of its Subsidiaries. In addition, Administrative Agent and
Lenders may disclose the existence of this Agreement and customarily disclosed
information about this Agreement to market data collectors, similar service
providers to the lending industry, and service providers

 

120



--------------------------------------------------------------------------------

  to Administrative Agent and Lenders, and Administrative Agent or any of its
Affiliates may place customary ““tombstone”“ advertisements (which may include
any of Company’s or its Subsidiaries’ trade names or corporate logos) subject to
approval by Company in publications of its choice (including without limitation
“e-tombstones” published or otherwise circulated in electronic form and related
hyperlinks to any of Company’s or its Subsidiaries’ corporate websites) at its
own expense.

 

  (b) Each of Administrative Agent and the Lenders acknowledges that
(a) Borrower Materials may include material non-public information concerning
Borrower or a Subsidiary, as the case__may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable law,
including United States Federal and state securities laws.

Section 9.20 USA Patriot Act

Each Lender hereby notifies the Loan Parties that, pursuant to the requirements
of the USA Patriot Act, it is required to obtain, verify and record information
that identifies Loan Parties, which information includes the name and address of
each Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the USA Patriot Act.

Section 9.21 Usury Savings Clause.

Notwithstanding any other provision herein, the aggregate interest rate charged
with respect to any of the Obligations, including all charges or fees in
connection therewith deemed in the nature of interest under applicable law shall
not exceed the Highest Lawful Rate. If the rate of interest (determined without
regard to the preceding sentence) under this Agreement at any time exceeds the
Highest Lawful Rate, the outstanding amount of the Loans made hereunder shall
bear interest at the Highest Lawful Rate until the total amount of interest due
hereunder equals the amount of interest which would have been due hereunder if
the stated rates of interest set forth in this Agreement had at all times been
in effect. In addition, if when the Loans made hereunder are repaid in full the
total interest due hereunder (taking into account the increase provided for
above) is less than the total amount of interest which would have been due
hereunder if the stated rates of interest set forth in this Agreement had at all
times been in effect, then to the extent permitted by law, Company shall pay to
Administrative Agent an amount equal to the difference between the amount of
interest paid and the amount of interest which would have been paid if the
Highest Lawful Rate had at all times been in effect. Notwithstanding the
foregoing, it is the intention of Lenders and Company to conform strictly to any
applicable usury laws. Accordingly, if any Lender contracts for, charges, or
receives any consideration which constitutes interest in excess of the Highest
Lawful Rate, then any such excess shall be cancelled automatically and, if
previously paid, shall at such Lender’s option be applied to the outstanding
amount of the Loans made hereunder or be refunded to Company.

Section 9.22 Counterparts; Effectiveness

This Agreement and any amendments, waivers, consents or supplements hereto or in
connection herewith may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. This Agreement shall become effective upon the execution of a
counterpart hereof by each of the parties hereto.

 

121



--------------------------------------------------------------------------------

Section 9.23 Lien Confirmation

Parent, Company, and each Subsidiary Guarantor acknowledge and confirm that the
Liens granted pursuant to the Collateral Documents to secure the Obligations of
Company to the Secured Parties under the Original Credit Agreement, as amended
and restated pursuant to the First Amended and Restated Credit Agreement and as
further amended and restated pursuant to this Agreement, and under the other
Loan Documents, remain in full force and effect and shall continue to secure all
Obligations under this Agreement and the other Loan Documents (including any
Loans made or continued on the Second Restatement Date and any additional Loans
or other extensions of credit made thereafter in accordance with the terms of
this Agreement) all to the full extent as set forth in such Collateral Documents
and any reference to the “Credit Agreement” or any other Loan Document in such
Collateral Document shall be deemed to be a reference to this Agreement or such
Loan Document as the same is hereby effectuated, amended or amended and restated
on the Second Restatement Date and as the same may be further amended, restated,
amended and restated, supplemented or otherwise modified from time to time in
accordance with its terms, and Parent Company and each Subsidiary Guarantor
hereby grant such Liens pursuant to the Collateral Documents to secure the
Obligations under the Restated Credit Agreement and the other Loan Documents.

Section 9.24 Guaranty Confirmation

Parent and each Subsidiary Guarantor consents in all respects to the execution
by Company of this Agreement and acknowledges and confirms that the Guaranties
to guarantee the full payment and performance of the Obligations of Company
under the Original Credit Agreement, as amended and restated by the First
Amended and Restated Credit Agreement and as further amended and restated by
this Agreement, remain in full force and effect in accordance with their
respective terms and the other Loan Documents (including any Loans made or
continued on the Second Restatement Date and any additional Loans or other
extensions of credit made thereafter in accordance with the terms of this
Agreement) and any reference to the “Credit Agreement” or any other Loan
Document in such Guaranties shall be deemed to be a reference to this Agreement
or such Loan Document as the same is hereby amended or amended and restated on
the Second Restatement Date and as the same may be further amended, restated,
amended and restated, supplemented or otherwise modified from time to time in
accordance with its terms.

Section 9.25 Initial Loans

 

  (a) On the Second Restatement Date:

 

  (i) The Lenders shall be deemed to have assumed and purchased, and the
Existing Lenders shall be deemed to have sold, assigned and transferred, in each
case without recourse, the First Restatement Loans of the Existing Lenders to
such extent as shall be necessary in order that, after giving effect to all such
assumptions, purchases, sales, assignments and transfers and the making of the
Loans contemplated by clause (a)(ii) below, each Lender shall have a Commitment
that is equal to the amount set forth with respect to such Lender on a schedule
held by Administrative Agent. Each Lender shall be deemed to have assumed and
purchased the First Restatement Loans of the Existing Lenders ratably from the
Existing Lenders, based, with respect to each Existing Lender, on the percentage
of the total First Restatement Loans as of the Second Restatement Date
represented by such Existing Lender’s First Restatement Loans as of such date.

 

  (ii) Company shall be deemed to have requested that each Lender make, and each
Lender shall make, Loans in an amount equal to the excess of (A) the amount of
the Commitment set forth with respect to such Lender on a schedule held by
Administrative Agent over (B) the principal amount of Loans of such Lender
outstanding on the Second Restatement Date after giving effect to the
transactions referred to in clause (a)(i) above.

 

122



--------------------------------------------------------------------------------

  (b) Administrative Agent shall pay the principal amount of all First
Restatement Loans outstanding as of the Second Restatement Date, all interest
accrued under the First Amended and Restated Credit Agreement on the First
Restatement Loans to but excluding the Second Restatement Date, and all fees
payable to the Existing Lenders under the First Amended and Restated Credit
Agreement with respect to all periods ending prior to the Second Restatement
Date from the proceeds of the Loans made or continued on the Second Restatement
Date, and Administrative Agent shall distribute such amounts received by it to
the Existing Lenders in accordance with their interests therein (in each case as
set forth in the Funds Flow Memorandum and without a concomitant reduction in
any of the Commitments under this Agreement).

 

  (c) All of the foregoing assumptions, purchases, sales, assignments, transfers
and payments referred to in clauses (a) and (b) above shall be deemed to occur
concurrent with the initial funding of the Loans and the effectiveness of the
Commitments under this Agreement, in each case in accordance with the terms of
this Agreement and the Funds Flow Memorandum. The parties hereby acknowledge
that (i) Existing Lenders constituting “Requisite Lenders” (as defined in the
First Amended and Restated Credit Agreement) have, in their capacities as
Existing Lenders, consented to this Agreement for the purpose of amending and
restating the First Amended and Restated Credit Agreement and have committed to
be Lenders hereunder and (ii) all of the foregoing assignments of First
Restatement Loans by Existing Lenders not participating as initial Lenders under
this Agreement are being effectuated pursuant to and in accordance with
Section 2.9. On and after the Second Restatement Date, the terms and conditions
of each Lender’s Commitments and Loans, including any Commitments and Loans
assumed and purchased pursuant to this Section 9.25, shall be as set forth in
this Agreement, and such Commitments and Loans shall continue to be in effect
and outstanding on the terms and conditions set forth in this Agreement.

[Remainder of page intentionally left blank]

 

123



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

PARENT

USS HOLDINGS, INC.,

as Parent

By _________________________

Name:

Title:

Notice Address:

8490 Progress Drive, Suite 300

Frederick, MD 21701

Attn.: Legal Dept.

Fax: 301-682-0690

COMPANY

U.S. SILICA COMPANY,

as Company

By_________________________

Name:

Title:

Notice Address:

8490 Progress Drive, Suite 300

Frederick, MD 21701

Attn.: Legal Dept.

Fax: 301-682-0690

Signature Page to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTORS:

THE FULTON LAND AND TIMBER COMPANY

By _____________________________

Name:

Title:

Notice Address:

8490 Progress Drive, Suite 300

Frederick, MD 21701

Attn.: Legal Dept.

Fax: 301-682-0690

PENNSYLVANIA GLASS SAND CORPORATION

By _____________________________

Name:

Title:

Notice Address:

8490 Progress Drive, Suite 300

Frederick, MD 21701

Attn.: Legal Dept.

Fax: 301-682-0690

OTTAWA SILICA COMPANY

By ____________________________

Name:

Title:

Notice Address:

8490 Progress Drive, Suite 300

Frederick, MD 21701

Attn.: Legal Dept.

Fax: 301-682-0690

Signature Page to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BMAC SERVICES CO., INC.

By ____________________________

Name:

Title:

Notice Address:

8490 Progress Drive, Suite 300

Frederick, MD 21701

Attn.: Legal Dept.

Fax: 301-682-0690

Signature Page to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BNP PARIBAS,

as Lender and as Administrative Agent

 

By       Name:   Title:

 

By       Name:   Title:

Notice Address:

520 Madison Avenue

New York, NY 10022

Fax: 212-340-5660

Attn: Bryan Bains

Signature Page to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

[OTHER LENDERS],

as Lender

 

By       Name:   Title:

Notice Address:

Fax:

Attn:

Signature Page to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit I Form of Notice of Borrowing

     2   

Exhibit II Form of Notice of Conversion/Continuation

     4   

Exhibit III Form of Note

     6   

Exhibit IV Form of Compliance Certificate

     9   

Exhibit V Form of Opinion of Kirkland & Ellis LLP

     12   

Exhibit VI Form of Assignment and Assumption Agreement

     13   

Exhibit VII Form of Solvency Certificate

     19   



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF NOTICE OF BORROWING

Pursuant to that certain Second Amended and Restated Credit Agreement dated as
of June [**•**], 2011, as amended, restated, amended and restated, supplemented
or otherwise modified to the date hereof (said Second Amended and Restated
Credit Agreement, as so amended, restated, amended and restated, supplemented or
otherwise modified, being the “Credit Agreement”, the terms defined therein and
not otherwise defined herein being used herein as therein defined), by and among
others, U.S. Silica Company, a Delaware corporation as Company, the financial
institutions listed therein as Lenders (“Lenders”), and BNP Paribas, as
administrative agent (“Administrative Agent”) and the other parties listed
thereto, this represents Company’s request to borrow as follows:

 

1. Date of borrowing:                     

 

2. Amount of borrowing: $                    

 

3. All Loans shall be made by Lenders in proportion to their applicable Pro Rata
Shares.

 

4. Interest rate option:

 

  [** **] a. Base Rate Loan(s)

 

  [** **] b. LIBOR Loans with an initial Interest Period of [one], [two],
[three], [six], [nine] or [twelve] month(s)

The proceeds of such Loans are to be deposited in Company’s account at
Administrative Agent.

The undersigned officer (to his or her knowledge and in his or her capacity as
an officer, and not individually) on behalf of Company certifies that:

 

  (i) The representations and warranties contained in the Credit Agreement and
the other Loan Documents are true, correct and complete in all material respects
on and as of the date hereof to the same extent as though made on and as of the
date hereof, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties were true, correct and complete in all material respects on and as of
such earlier date; provided, that, if a representation and warranty is qualified
as to materiality, with respect to such representation and warranty the
materiality qualifier set forth above shall be disregarded for purposes of this
condition;

 

  (ii) No event has occurred and is continuing or would result from the
consummation of the borrowing contemplated hereby that would constitute an Event
of Default or a Potential Event of Default; and

 

  (iii) Each Loan Party has performed in all material respects all agreements
and satisfied all conditions which the Credit Agreement provides shall be
performed or satisfied by it on or before the date hereof.

[Remainder of page intentionally left blank]

 

2



--------------------------------------------------------------------------------

    U.S. SILICA COMPANY DATED:                                  By:  

 

    Name:  

 

    Title:  

 

 

3



--------------------------------------------------------------------------------

EXHIBIT II

FORM OF NOTICE OF CONVERSION/CONTINUATION

Pursuant to that certain Second Amended and Restated Credit Agreement dated as
of June [**•**], 2011, as amended, restated, amended and restated, supplemented
or otherwise modified to the date hereof (said Second Amended and Restated
Credit Agreement, as so amended, restated, amended and restated, supplemented or
otherwise modified, being the “Credit Agreement”, the terms defined therein and
not otherwise defined herein being used herein as therein defined), by and among
others, U.S. Silica Company, a Delaware corporation as Company, the financial
institutions listed therein as Lenders (“Lenders”), and BNP Paribas, as
administrative agent and the other parties thereto, this represents Company’s
request to [convert] [continue] Loans as follows:

 

1. Date of [conversion] [continuation]:                     

 

2. Amount of Loans being [converted] [continued]: $                    

 

3. Nature of [conversion] [continuation]:

 

  [** **] a. Conversion of Base Rate Loans to LIBOR Loans

 

  [** **] b. Conversion of LIBOR Loans to Base Rate Loans

 

  [** **] c. Continuation of LIBOR Loans as such

 

4. If Loans are being continued as or converted to LIBOR Loans, the duration of
the new Interest Period that commences on the [conversion] [continuation] date
is [one], [two], [three], [six], [nine] or [twelve] month(s).

 

5. [**No**][**An**] Event of Default or Potential Event of Default has occurred
and is continuing under the Credit Agreement. [**Due to such an Event of Default
or Potential Event of Default, the Requisite Lenders may, at their election,
prohibit the conversion to or continuation of LIBOR Loans contemplated
hereby.**]

[Remainder of page intentionally left blank]

 

4



--------------------------------------------------------------------------------

 

    U.S. SILICA COMPANY DATED:                                  By:        
Name:         Title:    

 

5



--------------------------------------------------------------------------------

EXHIBIT III

FORM OF NOTE

U.S. SILICA COMPANY

 

$ [**Amount of Lender’s Commitment**]     New York, NY     June [**•**], 2011

FOR VALUE RECEIVED, U.S. SILICA COMPANY, a Delaware corporation as Company,
promises to pay to [**LENDER’S NAME**] (“Payee”) or its registered assigns the
principal amount of [**Amount of Lender’s Commitment**] ($ [**Amount**]). All
capitalized terms used but not otherwise defined herein have the meanings given
to them in the Credit Agreement (as defined below). The principal amount of this
Note shall be payable on the dates and in the amounts specified in that certain
Second Amended and Restated Credit Agreement dated as of June [**•**], 2011 by
and among others, U.S. Silica Company as Company, the financial institutions
listed therein as Lenders, BNP Paribas, as administrative agent (“Administrative
Agent”) and the other parties listed therein (said Second Amended and Restated
Credit Agreement, as it may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, being the “Credit
Agreement”); provided that the last such installment shall be in an amount
sufficient to repay the entire unpaid principal balance of this Note, together
with all accrued and unpaid interest thereon.

Company also promises to pay interest on the unpaid principal amount of the Loan
evidenced hereby, until paid in full, at the rates and at the times which shall
be determined in accordance with the provisions of the Credit Agreement.

This Note is one of Company’s “Notes” and is issued pursuant to and entitled to
the benefits of the Credit Agreement, to which reference is hereby made for a
more complete statement of the terms and conditions under which the Loan
evidenced hereby was made and is to be repaid.

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Funding
and Payment Office or at such other place as shall be designated in writing for
such purpose in accordance with the terms of the Credit Agreement. Unless and
until an Assignment Agreement effecting the assignment or transfer of this Note
shall have been accepted by Administrative Agent and recorded in the Register as
provided in the Credit Agreement, Company and Administrative Agent shall be
entitled to deem and treat Payee as the owner and holder of this Note and the
Loan evidenced hereby. Payee hereby agrees, by its acceptance hereof, that
before disposing of this Note or any part hereof it will make a notation hereon
of all principal payments previously made hereunder and of the date to which
interest hereon has been paid; provided, however, that the failure to make a
notation of any payment made on this Note shall not limit or otherwise affect
the obligations of Company hereunder with respect to payments of principal or
interest on this Note.

 

6



--------------------------------------------------------------------------------

Whenever any payment on this Note shall be stated to be due on a day which is
not a Business Day, such payment will be deemed due on the next succeeding
Business Day and such extension of time shall be included in the computation of
the payment of interest on this Note.

This Note is subject to mandatory prepayment as provided in the Credit Agreement
and Company may, from time to time, make voluntary prepayments of the
outstanding principal amount of, and interest on, this Note, in whole or in
part, without premium or penalty (except as otherwise provided in the Credit
Agreement) pursuant to Section 2.4(b)(i) of the Credit Agreement.

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF COMPANY AND PAYEE HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES.

Upon the occurrence of any Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

This Note is subject to restrictions on transfer or assignment as provided in
the Credit Agreement.

Company promises to pay all reasonable, documented, out-of-pocket costs and
expenses, including reasonable attorneys’ fees, all as provided in the Credit
Agreement, incurred in the collection and enforcement of this Note. Company and
any endorsers of this Note hereby consent to renewals and extensions of time at
or after the maturity hereof, without notice, and in accordance with the Credit
Agreement hereby waive diligence, presentment, protest, demand and notice of
every kind and, to the full extent permitted by law, the right to plead any
statute of limitations as a defense to any demand hereunder.

[Remainder of page intentionally left blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Company has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

 

   

U.S. SILICA COMPANY

 

as Company

    By:         Name:         Title:    

 

8



--------------------------------------------------------------------------------

EXHIBIT IV

FORM OF COMPLIANCE CERTIFICATE

THE UNDERSIGNED OFFICER (TO HIS OR HER KNOWLEDGE AND IN HIS OR HER CAPACITY AS
AN OFFICER, AND NOT INDIVIDUALLY) AND COMPANY HEREBY CERTIFIES THAT:

 

(1) I am the duly elected [**Treasurer/Chief Financial Officer**] of U.S. Silica
Company, a Delaware corporation (“Company”);

 

(2) I have reviewed the terms of that certain Second Amended and Restated Credit
Agreement dated as of June [**•**], 2011, as amended, restated, amended and
restated, supplemented or otherwise modified to the date hereof (said Second
Amended and Restated Credit Agreement, as so amended, restated, amended and
restated, supplemented or otherwise modified, being the “Credit Agreement”, the
terms defined therein and not otherwise defined in this Certificate (including
Attachment No. 1 annexed hereto and made a part hereof) being used in this
Certificate as therein defined), by and among others, Company, the financial
institutions listed therein as Lenders (“Lenders”), BNP Paribas, as
administrative agent (“Administrative Agent”), and the other parties listed
therein, and the terms of the other Loan Documents, and we have made, or have
caused to be made under my supervision, a review in reasonable detail of the
transactions and condition of Parent and its Subsidiaries during the accounting
period covered by the attached financial statements; and

 

(3) The examination described in paragraph (2) above did not disclose, and we
have no knowledge of, as of the date of this Certificate, the existence of any
condition or event which constitutes an Event of Default or Potential Event of
Default during or at the end of the accounting period covered by the attached
financial statements [**, except as set forth below**].

[**Set forth [**below**] [**in a separate attachment to this Certificate**]**]
are all exceptions to paragraph (3) above, listing, in detail, (i) the nature of
the condition or event, (ii) the period during which it has existed and
(iii) the action which Company has taken, is taking, or proposes to take with
respect to each such condition or event:

                                         **].

The foregoing certifications, together with the computations set forth in
Attachment No. 1 annexed hereto and made a part hereof and the financial
statements delivered with this Certificate in support hereof, are made and
delivered this                      day of                      ,             
pursuant to Section 5.1(d) of the Credit Agreement.

[Remainder of page intentionally left blank]

 

9



--------------------------------------------------------------------------------

 

    U.S. SILICA COMPANY     By:         Name:         Title:  
[**Treasurer/Chief Financial Officer**]

 

10



--------------------------------------------------------------------------------

ATTACHMENT NO. 1

TO COMPLIANCE CERTIFICATE

This Attachment No. 1 is attached to and made a part of a Compliance Certificate
dated as of                     ,              and pertains to the period from
                    ,              to                      ,             .
Section references herein relate to Sections of the Credit Agreement.

[**Attach spreadsheet**]

 

11



--------------------------------------------------------------------------------

EXHIBIT V

FORM OF OPINION OF KIRKLAND & ELLIS LLP

 

 

12



--------------------------------------------------------------------------------

 

LOGO [g316539g37l55.jpg]

 

 

Citigroup Center

153 East 53rd Street

New York, New York 10022-4611

        Facsimile:  

(212) 446-4800

   (212) 446-4900  

www.kirkland.com

  

February 6, 2012

The Administrative Agent

and to each of the Lenders party to the

Credit Agreement defined below

Re: U.S. Silica Company

Ladies and Gentlemen:

We have acted as special legal counsel to Coated Sand Solutions, LLC, a Delaware
limited liability company (“CSS”). This opinion is being issued in response to
the requirement in Section 9.11 of that certain Amendment No. 1 to the Credit
Agreement, dated as of January 27, 2012 (the “Amendment”), by and among CSS, USS
Holdings, Inc., a Delaware corporation (“Holdings”). U.S. Silica Company, a
Delaware corporation (“Borrower”). BMAC Services Co., Inc., a Delaware
corporation (“BMAC Services”). The Fulton Land and Timber Company, a
Pennsylvania, corporation (“Fulton”), Pennsylvania Glass Sand Corporation, a
Delaware corporation (“PGSC”), Ottawa Silica Company, a Delaware corporation
(“OSC”, together with CSS, Holdings, Borrower, BMAC Services, Fulton and PGSC,
the “Credit Parties”), the lenders party thereto and BNP Paribas, as
administrative agent (the “Administrative Agent”), amending that Second Amended
and Restated Credit Agreement dated as of June 8, 2011 (as amended by the
Amendment and as may be further amended, restated, amended and restated,
extended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among the Credit Parties, the lenders from time to time
party thereto and the Administrative Agent.

Capitalized terms used and not otherwise defined herein have the meanings
ascribed to such terms in the Credit Agreement. The Administrative Agent and the
Lenders are sometimes referred to herein as “you.” The term “Transaction
Agreements” whenever it is used in this opinion letter means the Amendment and
each of the additional agreements listed on the Schedule of Transaction
Agreements attached hereto, in each case in the form executed and delivered by
CSS on the date hereof.

References herein to the “Financing Statement” mean the Form UCC-1 financing
statement naming CSS as debtor and the Collateral Agent as secured party, in
each case, as attached hereto as Annex I and to be filed with the Secretary of
State of the State of Delaware. The term “Organization Documents” whenever it is
used in this opinion letter means (i) the

 

Chicago      Hong Kong      London      Los Angeles      Munich      Palo
Alto      San Francisco      Washington, D.C.



--------------------------------------------------------------------------------

LOGO [g316539g40c47.jpg]

The Agent and the Lenders

February 6, 2012

Page 2

 

certificate of formation and (ii) the bylaws of CSS in the form certified to you
by the Secretary of State of the State of Delaware (in the case of clause (i))
as of a recent date and the Secretary, Assistant Secretary or other officer of
CSS (in the case of clause (ii)) on the date hereof. “New York UCC” whenever it
is used herein means the Uniform Commercial Code as presently in effect in the
State of New York and “Delaware UCC” whenever it is used herein means the
Uniform Commercial Code as presently in effect in the State of Delaware.

Subject to the assumptions, qualifications, exclusions and other limitations
which are identified in this opinion letter and in the schedules attached to
this opinion letter, we advise you, and with respect to each legal issue
addressed in this opinion letter, it is our opinion, that:

 

1. CSS is a limited liability company existing and in good standing under the
Delaware Limited Liability Company Act, as in effect as of the date hereof (the
“DLLCA”).

 

2. CSS has the limited liability company power to execute and deliver the
Transaction Agreements, issue guaranties, pledge and grant or convey security
interests in and liens upon its assets as collateral, as required under the
Transaction Agreements, and perform its obligations under the Credit Agreement
and the Transaction Agreements.

 

3. CSS’ board of managers has adopted by unanimous written consent the
resolutions and has taken all limited liability company action necessary to
authorize CSS’ execution, delivery and performance of the Credit Agreement and
each Transaction Agreement.

 

4. Each of the Transaction Agreements has been duly executed and delivered by
CSS.

 

5. The Credit Agreement and each of the Transaction Agreements constitutes a
valid and binding obligation of CSS and is enforceable against CSS in accordance
with its terms.

 

6. Neither the execution and delivery by CSS of the Transaction Agreements, nor
the performance by CSS of its obligations under the Credit Agreement and the
Transaction Agreements contemplated therein to occur on the date hereof in
accordance with their respective terms, will (a) violate the DLLCA, any
applicable existing law of the State of New York or applicable existing United
States of America Federal statutory law or governmental regulation applicable to
CSS, in each case to the extent covered by this letter, (b) violate any existing
provision of CSS’ Organization Documents or (c) result in the creation or
imposition of any lien, charge or encumbrance upon any of the property of CSS
(other than liens, charges and encumbrances in favor of the Collateral Agent or
the ABL Agent) or (d) violate the terms or provisions of any contract or
agreement set forth on the Schedule of Specified Agreements attached hereto as
Schedule of Specified



--------------------------------------------------------------------------------

The Agent and the Lenders

February 6, 2012

Page 3

 

  Agreements (provided that in each case we express no opinion as to compliance
with any financial covenant or test or the effect of any cross default provision
in any such Specified Agreement). The term “laws” means laws not excluded from
the coverage of this opinion letter.

 

7. CSS is not presently required to obtain any material consent, approval,
authorization or order of, or make any filings with any United States federal
court or State of New York court or governmental body, authority or agency or
pursuant to the DLLCA in order to obtain the right (a) to execute and deliver
the Transaction Agreements, or (b) to perform its obligations under the Credit
Agreement and the Transaction Agreements to which it is a party except for:
(i) those obtained or made on or prior to the date hereof, (ii) any actions or
filings to perfect the liens and security interests granted under the Security
Agreement, or to release existing liens, (iii) actions or filings required in
connection with the ordinary course conduct by each such person of its business
and ownership or operation by each such person of its assets (as to each of
which we express no opinion) and (iv) actions and filings which might be
required under any of the laws, regulations or governmental requirements set
forth on Schedule C hereto (as to which we express no opinion).

 

8. With respect to CSS, the Security Agreement creates a valid security interest
in favor of the Collateral Agent for the benefit of the Secured Parties in CSS’
collateral therein described with respect to which CSS has rights or has the
power to transfer rights (the “Collateral”) and which constitutes property in
which a security interest can be granted under Article 9 of the New York UCC to
secure the Secured Obligations (as defined in the Security Agreement). Such
Collateral is referred to herein as the “Code Collateral.”

 

9. (a) Under the New York UCC, the perfection of the Collateral Agent’s security
interests in the Code Collateral (i) will, as a general matter and except as
otherwise provided in Sections 9-301 through 9-307 of the New York UCC, be
governed by the local law of the jurisdiction in which the applicable grantor is
located (which in the case of a registered organization (as defined in the New
York UCC) such as a corporation or a limited liability company that is organized
under the laws of a State (as defined in the New York UCC) is the State under
whose laws such registered organization is organized, or in the case of an
organization that is not a registered organization, at its chief executive
office), (ii) will, in the case of a possessory security interest, generally be
governed by the local law of the jurisdiction in which the collateral is
located, (iii) which constitutes certificated securities will be governed by the
local law of the jurisdiction in which the security certificates are located
(other than perfection by filing, which is governed by the local law of the
jurisdiction in which the applicable grantor is located) as specified in



--------------------------------------------------------------------------------

The Agent and the Lenders

February 6, 2012

Page 4

 

Section 9-305(a)(l) of the New York UCC, (iv) which constitutes uncertificated
securities will be governed by the local law of the issuer’s jurisdiction as
specified in Section 8-110(d) of the New York UCC pursuant to
Section 9-305(a)(2) of the New York UCC (other than perfection by filing, which
is governed by the local law of the jurisdiction in which the applicable grantor
is located), (v) which constitutes a security entitlement or a securities
account will be governed by the local law of the securities intermediary’s
jurisdiction as specified in Section 8-110(e) of the New York UCC pursuant to
Section 9-305(a)(3) of the New York UCC (other than perfection by filing, which
is governed by the local law of the jurisdiction in which the applicable grantor
is located), (vi) which constitutes goods covered by a certificate of title will
be governed by the local law of the jurisdiction under whose certificate of
title the goods are covered as specified in Section 9-303 of the New York UCC,
(vii) which constitutes deposit accounts will be governed by the local law of
the depositary bank’s jurisdiction as specified in Section 9-304 of the New York
UCC, (viii) which constitutes letter-of-credit rights will generally be governed
by the local law of the issuer’s or nominated person’s jurisdiction as specified
in Section 9-306 of the New York UCC and (ix) which constitutes other categories
will be governed by the laws of the jurisdiction or jurisdictions specified in
Sections 9-301 through 9-307 of the New York UCC.

(b) Under the principles described in the preceding subparagraph (a)(i) and,
with respect to perfection by filing, in the preceding subparagraphs (a)(iii),
(a)(iv) and (a)(v) of this paragraph 9, the perfection of the Collateral Agent’s
security interests in CSS’ Code Collateral that can be perfected by the filing
of a financing statement (the “Filing Code Collateral”) is governed by the laws
of the State of Delaware. When the Financing Statement naming CSS as debtor and
the Collateral Agent as secured party are duly filed with the Secretary of State
of the State of Delaware, the security interests granted to the Collateral Agent
for the benefit of the Secured Party under the Security Agreement in the Filing
Code Collateral will be perfected to the extent such security interests can be
perfected by the filing of Uniform Commercial Code financing statements in the
State of Delaware.

(c) Upon the due filing and recordation of the Intellectual Property Security
Agreement (as defined in the Schedule of Transaction Agreements) in the United
States Patent and Trademark Office and the payment of all filing and recordation
fees associated therewith, the security interest created by the Intellectual
Property Security Agreement in the United States registered trademarks (but
excluding any “intent to use” applications) and applications therefor (if any)
specifically identified in the Intellectual Property Security Agreement will be
perfected to the extent that a security interest in such Collateral may be
perfected by such filing and recordation.



--------------------------------------------------------------------------------

The Agent and the Lenders

February 6, 2012

Page 5

 

10. To our actual knowledge, no legal or governmental proceedings are pending
against CSS which seek to restrain, enjoin or prevent the consummation on this
date of any of the lending transactions contemplated in the Credit Agreement and
the Transaction Agreements.

Our opinions are subject to all qualifications set forth in the schedules to
this opinion letter. In preparing this opinion letter, we have relied without
any independent verification upon the assumptions recited in Schedule B to this
opinion letter and upon: (a) factual information contained in certificates
obtained from governmental authorities; (b) factual information represented in
the Credit Agreement and the other Transaction Agreements to be true;
(c) factual information provided to us in certain certificates signed by the
Credit Parties; and (d) factual information we have obtained from such other
sources as we have deemed reasonable. We have assumed without investigation that
there has been no relevant change or development between the dates as of which
the information cited in the preceding sentence was given and the date of this
opinion letter and that the information upon which we have relied is accurate
and does not omit disclosures necessary to prevent such information from being
misleading.

While we have not conducted any independent investigation to determine facts
upon which our opinions are based or to obtain information about which this
opinion letter advises you, we confirm that we do not have any actual knowledge
which has caused us to conclude that our reliance and assumptions cited in the
preceding paragraph are unwarranted or that any information supplied in this
opinion letter is wrong. The term “actual knowledge” whenever it is used in this
opinion letter with respect to our firm means conscious awareness at the tune
this opinion letter is delivered on the date it bears by the following
Kirkland & Ellis LLP lawyers who have had significant involvement with the
negotiation or preparation of the Transaction Agreements (herein called our
“Designated Transaction Lawyers”): Samantha B. Good, Brian R. Ford and Summer
Kim.

Except as set forth in the following sentences of this paragraph, our opinion on
every legal issue addressed in this opinion letter is based exclusively on such
internal law of the State of New York or such Federal law of the United States,
which, in each case, is in our experience normally applicable to general
business organizations not engaged in regulated business activities and to
transactions of the type contemplated between the Credit Parties, on the one
hand, and you, on the other hand, in the Transaction Agreements but without our
having made any special investigation as to any other laws. Furthermore, we
express no opinion or advice as to any law (a.) to which the Credit Parties may
be subject as a result of your legal or regulatory status, your sale or transfer
of any Loans or other obligations or interests therein or your (as opposed to
any other Lender’s) involvement in the transactions contemplated by the
Transaction Agreements, (b) identified on Schedule C or (c) which might be
violated by any



--------------------------------------------------------------------------------

The Agent and the Lenders

February 6, 2012

Page 6

 

misrepresentation or omission or a fraudulent act. For purposes of the opinions
in paragraphs 2, 3 and 4, we advise you that we do not practice the law of the
State of Delaware and we are not Delaware lawyers. With your permission, we have
rendered the opinions in paragraphs 2, 3, 4, 6(b) and 7(b) (solely to the extent
that such opinion relates to the DLLCA) based exclusively upon the review by one
of our Designated Transaction Attorneys of DLLCA as indicated with respect to
CSS as published by Aspen Law & Business, as supplemented through December 15,
2011, without regard to any regulations promulgated thereunder or any judicial
or administrative interpretations thereof. Our opinions in paragraph 9(b) are
based solely upon the review by one of our Designated Transaction Lawyers of the
provisions of the Uniform Commercial Code in effect in the State of Delaware
(the “Delaware UCC”) as set forth in the Commerce Clearing House, Inc. Secured
Transactions Guide, as supplemented through December 6, 2011, without regard to
any regulations promulgated thereunder or any judicial or administrative
interpretations thereof, and the applicable opinions in paragraph 9(b) are based
solely on such review, on the assumption that such statutory provisions are
given the same interpretation and application in Delaware as the corresponding
provisions of the New York UCC, are given in New York. For purposes of our
opinion in paragraph 1 as to existence and good standing, we have relied
exclusively upon certificates issued by a governmental authority in the relevant
jurisdiction and such opinion is not intended to provide any conclusion or
assurance beyond that conveyed by such certificates. We advise you that issues
addressed by this opinion letter may be governed in whole or in part by other
laws, but we express no opinion as to whether any relevant difference exists
between the laws upon which our opinions are based and any other laws which may
actually govern. Our opinions are subject to all qualifications in Schedule A
and do not cover or otherwise address any law or legal issue that is identified
in the attached Schedule C or any provision in the Credit Agreement or any of
the other Transaction Agreements of any type identified in Schedule D.
Provisions in the Transaction Agreements that are not excluded by Schedule D or
any other part of this opinion letter or its attachments are called the
“Relevant Agreement Terms.”

Our advice on each legal issue addressed in this opinion letter represents our
opinion as to how that issue would be resolved were it to be considered by the
highest court of the jurisdiction upon whose law our opinion on that issue is
based. The manner in which any particular issue would be treated in any actual
court case would depend in part on facts and circumstances particular to the
case, and this opinion letter is not intended to guarantee the outcome of any
legal dispute which may arise in the future. It is possible that some Relevant
Agreement Terms may not prove enforceable for reasons other than those cited in
this opinion letter should an actual enforcement action be brought, but (subject
to the exceptions, qualifications, exclusions and other limitations contained in
this opinion letter) such unenforceability would not in our opinion prevent you
from realizing the principal benefits purported to be provided by the Relevant
Agreement Terms.



--------------------------------------------------------------------------------

The Agent and the Lenders

February 6, 2012

Page 7

 

This opinion letter speaks as of the time of its delivery on the date it bears.
We do not assume any obligation to provide you with any subsequent opinion or
advice by reason of any fact about which our Designated Transaction Lawyers did
not have actual knowledge at that time, by reason of any change subsequent to
that time in any law covered by any of our opinions, or for any other reason.
The attached schedules are an integral part of this opinion letter, and any term
defined in this opinion letter or any schedule has that defined meaning wherever
it is used in this opinion letter or in any schedule to this opinion letter.

You may rely upon this opinion letter only for the purpose served by the
provision in the Amendment cited in the initial paragraph of this opinion letter
in response to which it has been delivered. Without our written consent: (a) no
person other than you may rely on this opinion letter for any purpose; (b) this
opinion letter may not be cited or quoted in any financial statement,
prospectus, private placement memorandum or other similar document; (c) this
opinion letter may not be cited or quoted in any other document or communication
which might encourage reliance upon this opinion letter by any person, or for
any purpose, excluded by the restrictions in this paragraph; and (d) copies of
this opinion letter may not be furnished to anyone excluded by the restrictions
of this paragraph for purposes of encouraging such reliance.



--------------------------------------------------------------------------------

The Agent and the Lenders

February 6, 2012

Page 8

 

Notwithstanding the foregoing, persons who subsequently become Lenders under the
Credit Agreement may rely on this opinion as of the date hereof as if this
opinion letter were addressed to them.

 

Sincerely, Kirkland & Ellis LLP



--------------------------------------------------------------------------------

Schedule A

General Qualifications

All of our opinions (“our opinions”) in the opinion letter to which this
Schedule A is attached (“our opinion letter”) are subject to each of the
qualifications set forth in this Schedule A.

 

  1. Bankruptcy and Insolvency Exception. Each of our opinions as to the
validity, binding effect or enforceability of any of the Transaction Agreements
or to the availability of injunctive relief and other equitable remedies
(“Specified Opinions”) is subject to the effect of bankruptcy, insolvency,
reorganization, receivership, moratorium and other similar laws. This exception
includes:

 

  a. the Federal Bankruptcy Code and thus comprehends, among others, matters of
turn-over, automatic stay, avoiding powers, fraudulent transfer, preference,
discharge, conversion of a non-recourse obligation into a recourse claim,
limitations on ipso facto and anti-assignment clauses and the coverage of
pre-petition security agreements applicable to property acquired after a
petition is filed;

 

  b. all other Federal and state bankruptcy, insolvency, reorganization,
receivership, moratorium, arrangement and assignment for the benefit of
creditors laws that affect the rights of creditors generally or that have
reference to or affect only creditors of specific types of debtors;

 

  c. state fraudulent transfer and conveyance laws; and

 

  d. judicially developed doctrines in this area, such as substantive
consolidation of entities and equitable subordination.

 

  2. Equitable Principles Limitation. Each of our Specified Opinions is subject
to the effect of general principles of equity, whether applied by a court of law
or equity. This limitation includes principles:

 

  a. governing the availability of specific performance, injunctive relief or
other equitable remedies, which generally place the award of such remedies,
subject to certain guidelines, in the discretion of the court to which
application for such relief is made;

 

  b. affording equitable defenses (e.g., waiver, laches and estoppel) against a
party seeking enforcement;

 

  c. requiring good faith and fair dealing in the performance and enforcement of
a contract by the party seeking its enforcement;

 

A-1



--------------------------------------------------------------------------------

  d. requiring reasonableness in the performance and enforcement of an agreement
by the party seeking enforcement of the contract;

 

  e. requiring consideration of the materiality of (i) a breach and (ii) the
consequences of the breach to the party seeking enforcement;

 

  f. requiring consideration of the impracticability or impossibility of
performance at the time of attempted enforcement;

 

  g. affording defenses based upon the unconscionability of the enforcing
party’s conduct after the parties have entered into the contract; and

 

  3. Other Common Qualifications. Each of our Specified Opinions is subject to
the effect of rules of law that:

 

  a. limit or affect the enforcement of provisions of a contract that purport to
waive, or to require waiver of, the obligations of good faith, fair dealing,
diligence and reasonableness;

 

  b. provide that forum selection clauses in contracts are not necessarily
binding on the court(s) in the forum selected;

 

  c. limit the availability of a remedy under certain circumstances where
another remedy has been elected;

 

  d. provide a time limitation after which a remedy may not be enforced;

 

  e. limit the right of a creditor to use force or cause a breach of the peace
in enforcing rights;

 

  f. relate to the sale or disposition of collateral or the requirements of a
commercially reasonable sale;

 

  g. limit the enforceability of provisions releasing, exculpating or exempting
a party from, or requiring indemnification of a party for, liability for its own
action or inaction, to the extent the action or inaction involves negligence,
recklessness, willful misconduct, unlawful conduct, violation of public policy,
or for strict product liability or for liabilities arising under the securities
laws or litigation against another party determined adversely to such party;

 

  h. may, where less than all of a contract may be unenforceable, limit the
enforceability of the balance of the contract to circumstances in which the
unenforceable portion is not an essential part of the agreed exchange;

 

  i. govern and afford judicial discretion regarding the determination of
damages and entitlement to attorneys’ fees and other costs;

 

A-2



--------------------------------------------------------------------------------

  j. may render guarantees or similar instruments or agreements unenforceable
under circumstances where your actions, failures to act or waivers, amendments
or replacement of the Transaction Agreements (i) so radically change the
essential nature of the terms and conditions of the guaranteed obligations and
the related transactions that, in effect, a new relationship has arisen between
you and the Credit Parties which is substantially and materially different from
that presently contemplated by the Transaction Agreements, (ii) release the
primary obligor or (iii) impair the guarantor’s recourse against the primary
obligor; and/or

 

  k. limit the enforceability of requirements in the Transaction Agreements that
provisions therein may only be waived or amended in writing, to the extent that
an oral agreement or an implied agreement by trade practice or course of conduct
has been created modifying any such provision.

 

  4. Referenced Provision Qualification. In addition, our opinions, insofar as
they relate to the validity, binding effect or enforceability of a provision in
any of the Transaction Agreements requiring any Credit Party to perform its
obligations under, or to cause any other person to perform its obligations
under, any provision (a “Referenced Provision”) of such Transaction Agreement or
of any of the other Transaction Agreements or stating that any action will be
taken as provided in or in accordance with any provision (also a “Referenced
Provision”) of any other Transaction Agreement, are subject to the same
qualifications as the corresponding opinion in our opinion letter relating to
the validity, binding effect and enforceability of such Referenced Provision.

 

  5. Collateral Qualifications. The opinions and advice contained in our opinion
letter are subject to the following advice (terms used herein which are defined
in the New York UCC or any other applicable Uniform Commercial Code having the
meanings for purposes hereof given to them therein):

 

  a. rights of debtors and obligors and duties of secured parties referred to in
Sections 1-102(3) and 9-602 of the New York UCC (and the corresponding sections
of any other applicable Uniform Commercial Code) may not be waived, released,
varied or disclaimed by agreement, and our opinions regarding any such waivers,
releases, variations and disclaimers are limited accordingly;

 

  b.

our opinions regarding the creation and perfection of security interests are
subject to the effect of (i) the limitations on the existence and perfection of
security interests in proceeds resulting from the operation of Section 9-315 of
any applicable Uniform Commercial Code; (ii) the limitations in favor of buyers,
licensees and lessees imposed by Sections 9-320, 9-321 and 9-323 of any
applicable Uniform Commercial Code; (iii) the limitations with respect to
documents, instruments and securities imposed by Section 9-331 and 8-303 of any
applicable Uniform Commercial Code; (iv) other

 

A-3



--------------------------------------------------------------------------------

  rights of persons in possession of money, instruments and proceeds
constituting certificated or uncertificated securities; and (v) section 547 of
the Bankruptcy Code with respect to preferential transfers and section 552 of
the Bankruptcy Code with respect to any Collateral acquired by any Credit Party
subsequent to the commencement of a case against or by any Credit Party under
the Bankruptcy Code;

 

  c. Article 9 of each applicable Uniform Commercial Code requires the filing of
continuation statements within specified periods in order to maintain the
effectiveness of the filings referred to in our opinion letter;

 

  d. additional filings or actions may be necessary if any Credit Party changes
its name, identity or corporate structure or the jurisdiction in which it is
organized;

 

  e. your security interest in the Collateral may not be perfected under the
applicable Uniform Commercial Code by the filing of financing statements to the
extent specified under applicable Federal law;

 

  f. we express no opinion regarding the perfection of any lien or security
interest in any property (whether real, personal or mixed, and whether such
perfection be accomplished or purport to be accomplished by filing, by
possession, by control or otherwise) except as specifically set forth in our
opinion letter or regarding the continued perfection of any possessory security
interest in any Collateral (or other security interest the perfection of which
depends upon the location of such Collateral) upon or following the removal of
such Collateral to another jurisdiction; we express no opinion regarding the
perfection of any security interest in deposit accounts, money or
letter-of-credit rights or regarding the perfection of any possessory security
interest in Collateral in possession of a person other than the secured party;
and we express no opinion as to matters of title or regarding the priority of
any lien or security interest;

 

  g. the assignment of or creation of a security interest in any contract,
lease, license, permit or other general intangible or account, chattel paper or
promissory note may require the approval of the issuer thereof or the other
parties thereto, except to the extent that restrictions on the creation,
attachment, perfection or enforcement of a security interest therein are
unenforceable under Sections 9-406 or 9-408 of the New York UCC;

 

  h. we express no opinion with respect to any self-help remedies with respect
to Collateral to the extent they vary from those available under the New York
UCC or other applicable Uniform Commercial Code or with respect to any remedies
otherwise inconsistent with the New York UCC (to the extent that the New York
UCC is applicable thereto) or other applicable law (including, without
limitation, any other applicable Uniform Commercial Code);

 

A-4



--------------------------------------------------------------------------------

  i. a substantial body of case law treats guarantors as “debtors” under the New
York UCC, thereby according guarantors rights and remedies of debtors
established by the New York UCC;

 

  j. we express no opinion with respect to (i) the creation, perfection or
enforceability of agricultural liens or (ii) the creation, perfection or
enforceability of security interests in: property in which it is illegal or
violative of governmental rules or regulations to grant a security interest
(such as, for example, governmental permits and licenses) (except to the extent
that such restrictions are rendered unenforceable under Sections 9-406 and 9-408
of any applicable Uniform Commercial Code and such provisions are the
controlling law); general intangibles which terminate or become terminable if a
security interest is granted therein (except to the extent that such
restrictions are rendered unenforceable under Sections 9-406 and 9-408 of any
applicable Uniform Commercial Code and such provisions are the controlling law);
property subject to negative pledge clauses of which you have knowledge;
vehicles, ships, vessels, barges, boats, railroad cars, locomotives and other
rolling stock, aircraft, aircraft engines, propellers and related parts, and
other property for which a state or Federal statute or treaty (including without
limitation any applicable Uniform Commercial Code) provides for registration or
certification of title or specifies a place of filing different from that
specified in Section 9-501 of any applicable Uniform Commercial Code; commercial
tort claims; crops, farm products, equipment used in farming operations and
accounts or general intangibles arising from or relating to the sale of farm
products by a farmer; timber to be cut; fixtures; “as-extracted collateral”
(including without limitation oil, gas or other minerals and accounts arising
out of the sale at the wellhead or minehead of oil, gas or other minerals);
consumer goods; property subject to a contract with, or in the possession of,
the United States of America or any state, county, city, municipality or other
governmental body or agency; goods for which a negotiable document of title has
been issued; and copyrights, patents and trademarks, other literary property
rights, service marks, know-how, processes, trade secrets, undocumented computer
software, unrecorded and unwritten data and information, and rights and licenses
thereunder;

 

  k. we note that the remedies under the Security Agreement with regard to the
sale of any securities subject to any security interest are subject to
compliance with applicable state and federal securities law;

 

  1. we express no opinion with respect to the enforceability of any security
interest in any accounts, chattel paper, documents, instruments or general
intangibles with respect to which the account debtor or obligor is the United
States of America, any state, county, city, municipality or other governmental
body, or any department, agency or instrumentality thereof;

 

A-5



--------------------------------------------------------------------------------

  m. we express no opinion with respect to the enforceability of any provision
of any Transaction Agreement which purports to authorize you to file financing
statements under circumstances not authorized under the applicable Uniform
Commercial Code;

 

  n. we express no opinion with respect to the enforceability of any provision
of any Transaction Agreement which purports to authorize you to purchase at a
private sale Collateral which is not subject to widely distributed standard
price quotations or sold on a recognized market;

 

  o. we express no opinion regarding any Credit Party’s rights in or title to,
or power to transfer any of its rights in or title to, its properties, including
without limitation, any of the Collateral;

 

  p. we express no opinion regarding the characterization of a transaction as
one involving the creation of a lien on real property, the characterization of a
contract as one in a form sufficient to create a lien or a security interest in
real property, the creation, perfection, priority or enforcement of a lien on
real property or matters involving ownership or title to any real property;

 

  q. we note that the perfection of any security interest may be terminated as
to Collateral otherwise disposed of by any Credit Party if such disposition is
authorized in the Transaction Agreements or otherwise by the Collateral Agent;

 

  r. we express no opinion regarding the enforceability of any pre-default
waiver of notification of disposition of Collateral, mandatory disposition of
Collateral or redemption rights;

 

  s. we express no opinion regarding the enforceability of any provisions
asserting that Collateral is owned by or is property of a secured party prior to
such secured party’s foreclosure of such Collateral in accordance with the
applicable Uniform Commercial Code or, in the case of cash Collateral, the
application of such cash Collateral in payment of the secured obligations;

 

  t. we express no opinion as to the enforceability of cumulative remedies to
the extent such cumulative remedies purport to or would have the effect of
compensating the party entitled to the benefits thereof in amounts in excess of
the actual loss suffered by such party or would violate applicable laws
concerning real estate or mixed collateral foreclosures or elections of
remedies;

 

  u. our opinions as to the validity, binding effect and enforceability of the
Transaction Agreements do not constitute opinions as to the creation, existence,
effect of perfection, or perfection or priority of any security interest;

 

A-6



--------------------------------------------------------------------------------

  v. we express no opinion regarding the creation, attachment, perfection,
effect of perfection or enforceability of any security interest created in
Collateral described in the Security Agreement as “any property or assets
whatsoever,” “all other tangible and intangible personal property,” “all
assets,” “all personal property” or words of similar super generic language, to
the extent any purported grant of a security interest may be invalid,
unenforceable or unperfected because of any failure to reasonably describe the
Collateral as required by the UCC; and

 

  w. we express no opinion as to the ability of the Collateral Agent to obtain
possession of rents or exercise rights under leases prior to obtaining actual
possession of the property from which the assigned rents are produced or which
are the subject of the assigned leases or subleases.

 

  6. Lender’s Regulatory Qualification. We express no opinion with respect to,
and all our opinions are subject to, the effect of the compliance or
noncompliance of each of you with any state or Federal laws or regulations
applicable to you because of your legal or regulatory status or the nature of
your business or requiring you to qualify to conduct business in any
jurisdiction.

 

  7. Usury Qualification. We express no opinion with regard to usury or other
laws limiting or regulating the maximum amount of interest that may be charged,
collected, received or contracted for, other than the internal laws of the State
of New York and, without limiting the foregoing, we expressly disclaim any
opinions as to the usury or other such laws of any other jurisdiction (including
laws of other states made applicable through principles of federal preemption or
otherwise) which may be applicable to the transactions contemplated by the
Transaction Agreements.

 

  8. Guaranty Qualification. We express no opinion regarding the enforceability
of any so-called “fraudulent conveyance or fraudulent transfer savings clause”
and any similar provision to the extent such provisions purport to limit the
amount of the obligations of any party or the right to contribution of any other
party with respect to such obligations.

 

  9. We expressly disclaim any opinions regarding the contract law or general
law of any state (other than the State of New York) that may be incorporated by
reference into the applicable limited liability company act or other relevant
statutory scheme applicable to limited liability companies or into any limited
liability company agreement or similar governing document (howsoever
denominated) entered into pursuant thereto.

 

A-7



--------------------------------------------------------------------------------

Schedule B

Assumptions

For purposes of our opinion letter, we have relied, without investigation, upon
each of the following assumptions:

 

11. Each natural person who is executing any Transaction Agreements on behalf of
any Credit Party has sufficient legal capacity to enter into such Transaction
Agreements, and we have no actual knowledge of any such incapacity.

 

12. Each party to the Transaction Agreements (other than CSS) has been duly
formed and is validly existing and in good standing in its jurisdiction of
organization. Each party to the Transaction Agreements (other than CSS) has full
power and authority (including without limitation under the laws of its
jurisdiction of organization) to execute, deliver and perform its obligations
under each of the Transaction Agreements to which it is a party, and each of the
Transaction Agreements to which a party thereto is a party (other than CSS) has
been duly authorized by all necessary action on the part of such party and has
been duly executed and duly delivered by such party.

 

13. The Transaction Agreements constitute valid and binding obligations of yours
and each other party thereto (other than CSS) and are enforceable against you
and each other party thereto (other than CSS) in accordance with their terms.

 

14. Each party to the Transaction Agreements (other than CSS) has satisfied
those legal requirements that are applicable to such party to the extent
necessary to make the Transaction Agreements to which such party is a party
enforceable against such party.

 

15. Each party to the Transaction Agreements (other than CSS) has complied with
all legal requirements pertaining to such party’s status as such status relates
to such party’s rights to enforce the Transaction Agreements against CSS.

 

16. Each document submitted to us for review is accurate and complete, each such
document that is an original is authentic, each such document that is a copy
conforms to an authentic original, and all signatures (other than those of or on
behalf of CSS) on each such document are genuine.

 

17. Each Public Authority Document is accurate, complete and authentic and all
official public records (including their proper indexing and filing) are
accurate and complete. The term “Public Authority Documents” means a certificate
issued by any secretary of state of any other government official, office or
agency concerning a person’s property or status, such as a certificate of
corporate or partnership existence or good standing, a certificate concerning
tax status, a certificate concerning Uniform Commercial Code filings or a
certificate concerning title registration or ownership.

 

18. There has not been any mutual mistake of fact or misunderstanding, fraud,
duress or undue influence.

 

B-1



--------------------------------------------------------------------------------

19. The conduct of the parties to the Transaction Agreements has complied with
any requirement of good faith, fair dealing and conscionability.

 

20. Each party to the Transaction Agreements (other than CSS) has acted in good
faith and without notice of any defense against the enforcement of any rights
created by, or adverse claim to any property or security interest transferred or
created as part of, the transactions effected under the Transaction Agreements
(herein called the “Transactions”).

 

21. There are no agreements or understandings among the parties, written or
oral, and there is no usage of trade or course of prior dealing among the
parties that would, in either case, define, supplement or qualify the terms of
the Credit Agreement or any of the other Transaction Agreements.

 

22. The constitutionality or validity of a relevant statute, rule, regulation or
agency action is not in issue.

 

23. All parties to the Transactions will act in accordance with, and will
refrain from taking any action that is forbidden by, the terms of the
Transaction Agreements.

 

24. All agreements (if any) other than the Transaction Agreements with respect
to which we have provided advice in our opinion letter or reviewed in connection
with our opinion letter would be enforced as written.

 

25. With respect to the opinions set forth in opinion paragraphs 6 and 7, all
parties to the Transaction Agreements will not in the future take any
discretionary action (including a decision not to act) permitted under the
Transaction Agreements that would result in a violation of law or constitute a
breach or default under any other agreements or court orders to which the Credit
Parties may be subject.

 

26. With respect to the opinion set for the in opinion paragraphs 6 and 7, the
Credit Parties will in the future obtain all permits and governmental approvals
required, and will in the future take all actions required, relevant to the
consummation of the Transactions or performance of the Transaction Agreements.

 

27. The representations made by each Credit Party in the Transaction Agreements
to which it is a party with respect to its jurisdiction of organization, chief
executive office and location of equipment and inventory are and will remain
true and correct.

 

28. Each person who has taken any action relevant to any of our opinions in the
capacity of director, manager, member or officer, as applicable, was duly
elected to that director, manager, member or officer position, as applicable,
and held that position when such action was taken (except that this assumption
is limited to those of the preceding items with respect to the adoption of which
we did not have involvement).

 

29. You are not subject to Regulation T of the Board of Governors of the Federal
Reserve System; and no proceeds of the Loans will be used for any purpose which
would violate or be inconsistent with the Credit Agreement.

 

B-2



--------------------------------------------------------------------------------

30. All information required to be disclosed in connection with any consent or
approval by the Credit Parties’ respective boards of directors or stockholders
(or equivalent governing group) and all other information required to be
disclosed in connection with any issue relevant to our opinions has in fact been
fully and fairly disclosed to all persons to whom it is required to be
disclosed.

 

31. The Credit Parties’ respective certificate or articles of incorporation, as
applicable (or equivalent governing instrument), all amendments to that
certificate/articles, all resolutions adopted establishing classes or series of
stock under that certificate, the Credit Parties’ respective bylaws and all
amendments to its bylaws have been adopted in accordance with all applicable
legal requirements.

 

32. Collateral Assumptions. The opinions and advice contained in our opinion
letter are subject to the following assumptions:

 

  a. Each of the Credit Parties which grants or purports to grant any lien or
security interest in any property or Collateral (i) has the requisite title and
rights to any property involved in the Transactions including without limiting
the generality of the foregoing, each item of Collateral existing on the date
hereof and (ii) will have the requisite title and rights to each item of
Collateral arising after the date hereof.

 

  b. Value (as defined in Section 1-201(44) of the New York UCC) has been given
by you to the Credit Parties for the security interests and other rights in and
assignments of Collateral described in or contemplated by the Transaction
Agreements.

 

  c. The descriptions of Collateral in the Transaction Agreements and the
financing statements executed or delivered in connection therewith accurately
describe the property intended to be described as Collateral.

 

  d. All information regarding the secured party on the financing statements is
accurate and complete in all respects.

 

B-3



--------------------------------------------------------------------------------

Schedule C

Excluded Law and Legal Issues

None of our opinions contained in our opinion letter covers or otherwise
addresses any of the following laws, regulations or other governmental
requirements or legal issues:

 

1. Federal securities laws and regulations, state “Blue Sky” laws and
regulations, and laws and regulations relating to commodity (and other) futures
and indices and other similar instruments;

 

2. pension and employee benefit laws and regulations (e.g., ERISA);

 

3. Federal and state antitrust and unfair competition laws and regulations;

 

4. other than to the extent of our opinions in opinion paragraph 7, Federal and
state laws and regulations concerning filing and notice requirements (such as
the Hart-Scott-Rodino Antitrust Improvements Act of 1986, as amended, and the
Exon-Florio Act, as amended);

 

5. compliance with fiduciary duty requirements;

 

6. the statutes and ordinances, the administrative decisions and the rules and
regulations of counties, towns, municipalities and special political
subdivisions (whether created or enabled through legislative action at the
Federal, state or regional level — e.g., water agencies, joint power districts,
turnpike and tollroad authorities, rapid transit districts or authorities, and
port authorities) and judicial decisions to the extent that they deal with any
of the foregoing;

 

7. fraudulent transfer and fraudulent conveyance laws;

 

8. Federal and state environmental laws and regulations;

 

9. Federal and state land use and subdivision laws and regulations;

 

10. to the extent not otherwise specified in this Schedule C, applicable zoning
and building laws, ordinances, code, rules or regulations.

 

11. Federal and state tax laws and regulations;

 

12. Federal and state patent, trademark and copyright, state trademark, and
other Federal and state intellectual property laws and regulations;

13. Federad and state racketeering laws and regulations (e.g., RICO);

 

14. Federal and state health and safety laws and regulations (e.g., OSHA);

 

15. Federal and state labor laws and regulations;

 

C-1



--------------------------------------------------------------------------------

16. Federal and state laws, regulations and policies concerning (i) national and
local emergency, (ii) possible judicial deference to acts of sovereign states
and (iii) criminal and civil forfeiture laws;

 

17. except for usury statutes to the extent specifically provided for in
paragraph 6 on Schedule A, Federal and state statutes of general application to
the extent they provide for criminal prosecution (e.g., mail fraud and wire
fraud statutes);

 

18. any anti-terrorism law and any anti-terrorism order, including Executive
Order No. 13224 on Terrorism Financing, effective September 24, 2001 and the
United and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (together, the “Anti-Terrorism
Order”) as amended, all rules and regulations promulgated thereunder and all
Federal, state and local laws, statutes, ordinances, orders, governmental rules,
regulations, licensing requirements and policies relating to the Anti-Terrorism
Order, the foreign assets control regulations of the United States Treasury
Department, and to the extent the following relate to any Anti-Terrorism Law or
the Anti-Terrorism Order, the ownership and operation of, or otherwise
regulation of, companies which conduct, operate or otherwise pursue the business
or businesses now and in the future conducted, operated or otherwise pursued by
any of the Credit Parties including, without limitation, the importation,
transportation, manufacturing, dealing, purchase, use or storage of explosive
materials;

 

19. any laws, regulations, directives and executive orders that prohibit or
limit the enforceability of obligations based on attributes of the party seeking
enforcement (e.g., the Trading with the Enemy Act and the International
Emergency Economic Powers Act);

 

20. title to any property;

 

21. the Federal Power Act, as amended, and the regulations implementing the
Federal Power Act, all rules and regulations promulgated under any of the
foregoing statutes, the rules, regulations and policies of the Federal Energy
Regulatory Commission and any other Federal or any state or local regulatory
authority, and all other Federal state and local laws, orders, regulations,
licensing requirements and policies regulating, public utilities, electric
utilities or energy facilities or services (and including without limitation any
requirement under any such Federal, state or local law or regulation that any
Credit Party obtain any consent, approval, authorization or order in order to
enter into the Transaction Agreements and perform the transactions contemplated
thereby or effect any failure to obtain any such consent, approval,
authorization or order);

 

22. state laws or regulations, whether statutory or judicially made that relate
to or establish the requirements for the due execution and delivery of mortgages
or other recorded instruments relating to real property; and

 

23. the effect of any law, regulation or order which hereafter becomes
effective.

 

C-2



--------------------------------------------------------------------------------

We have not undertaken any research for purposes of determining whether the
Credit Parties or any of the Transactions which may occur in connection with the
Credit Agreement or any of the other Transaction Agreements is subject to any
law or other governmental requirement other than to those laws and requirements
which in our experience would generally be recognized as applicable in the
absence of research by lawyers in the State of New York, and none of our
opinions covers any such law or other requirement unless (i) one of our
Designated Transaction Lawyers had actual knowledge of its applicability at the
tune our opinion letter was delivered on the date it bears and (ii) it is not
excluded from coverage by other provisions in our opinion letter or in any
schedule to our opinion letter.

 

C-3



--------------------------------------------------------------------------------

Schedule D

Excluded Provisions

None of our opinions in our opinion letter to which this Schedule D is attached
covers or otherwise addresses any of the following types of provisions which may
be contained in the Transaction Agreements:

 

1. Choice-of-law provisions (other than under New York statutory choice of law
rules, those provisions which provide that the laws of the State of New York
shall govern).

 

2. Indemnification for gross negligence, willful misconduct or other wrongdoing
or strict product liability or any indemnification for liabilities arising under
securities laws.

 

3. Provisions mandating contribution towards judgments or settlements among
various parties.

 

4. Waivers of (i) legal or equitable defenses, (ii) rights to damages,
(iii) rights to counterclaim or set off, (iv) statutes of limitations,
(v) rights to notice, (vi) the benefits of statutory, regulatory, or
constitutional rights, unless and to the extent the statute, regulation, or
constitution explicitly allows waiver, (vii) broadly or vaguely stated rights
and (viii) other benefits in each case to the extent they cannot be waived under
applicable law.

 

5. Provisions providing for forfeitures or the recovery of amounts deemed to
constitute penalties, or for liquidated damages, acceleration of future amounts
due (other than principal) without appropriate discount to present value, late
charges, prepayment charges, and increased interest rates upon default.

 

6. Time-is-of-the-essence clauses.

 

7. Provisions which provide a time limitation after which a remedy may not be
enforced.

 

8. Confession of judgment clauses.

 

9. Agreements to submit to the jurisdiction of any particular court or other
governmental authority (either as to personal jurisdiction and subject matter
jurisdiction); provisions restricting access to courts; waiver of the right to
jury trial; waiver of service of process requirements which would otherwise be
applicable; and provisions otherwise purporting to affect the jurisdiction and
venue of courts.

 

10. Provisions that attempt to change or waive rules of evidence or fix the
method or quantum of proof to be applied in litigation or similar proceedings.

 

11. Provisions appointing one party as an attorney-in-fact for an adverse party
or providing that the decision of any particular person will be conclusive or
binding on others.

 

D-1



--------------------------------------------------------------------------------

12. Provisions purporting to limit rights of third parties who have not
consented thereto or purporting to grant rights to third parties.

 

13. Provisions purporting to create a trust or constructive trust without
compliance with applicable trust law.

 

14. Provisions relating to the application of condemnation awards.

 

15. Provisions that provide for the appointment of a receiver or the taking of
possession by the Collateral Agent (as defined in the Credit Agreement).

 

16. Provisions or agreements regarding proxies, shareholders agreements,
shareholder voting rights., voting trusts, and the like.

 

17. Confidentiality agreements.

 

18. Provisions in any of the Transaction Agreements requiring any of the Credit
Parties to perform its obligations under, or to cause any other person to
perform its obligations under or stating that any action will be taken as
provided in or in accordance with, any agreement or other document that is not a
Transaction Agreement.

 

19. Provisions, if any, which are contrary to the public policy of any
jurisdiction.

 

20. Provisions that provide for set-off.

 

D-2



--------------------------------------------------------------------------------

Schedule of Transaction Agreements

Joinder to the Pledge and Security Agreement (the “Security Agreement Joinder”:
the Pledge and Security Agreement, as supplemented by the Security Agreement
Joinder being referred to herein as the “Security Agreement”) dated as of the
date hereof by CSS.

Joinder to the Subsidiary Guaranty dated as of the date hereof by CSS.

Amendment No. 1 to Credit Agreement.

Intellectual Property Security Agreement dated as of the date hereof by CSS.



--------------------------------------------------------------------------------

Schedule of Specified Agreements

 

1. ABL Loan and Security Agreement, dated as of August 9,2007, by and among the
Credit Parties, the other lenders listed therein and Wells Fargo Bank, National
Association, as administrative agent (the “ABL Agent”) as amended by
(i) Amendment No. 1 and Consent to Loan and Security Agreement, dated as of
November 25, 2008, by and among the Credit Parties party thereto, the other
lenders listed therein and the ABL Agent, (ii) Amendment No. 2 to Loan and
Security Agreement and Consent, dated as of May 7, 2010, by and among the Credit
Parties party thereto, the other lenders listed therein, and the ABL Agent,
(iii) Amendment No. 3 to Loan and Security Agreement and Consent, dated as of
June 8,2011, by and among the Credit Parties party thereto, the other lenders
listed therein, and the ABL Agent and (iv) Amendment No. 4 to Loan and Security
Agreement and Consent, dated as of the date hereof, by and among the Credit
Parties, the other lenders listed therein, and the ABL Agent.



--------------------------------------------------------------------------------

Annex I

See attached Financing Statement



--------------------------------------------------------------------------------

LOGO [g316539g79o99.jpg]

UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS (front and back) CAREFULLY A. NAME &
PHONE OF CON TACT AT FILER [optional] B. SEND ACKNOWLEDGMENT TO: (Name and
Address) THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY 1. DEBTOR’S EXACT FULL
LEGAL NAME-insert only jjH9dabtorname(1aof1b)-donotabbreviateorcombin8namea 1a.
ORGANIZATION’S NAME- COATED SAND SOLUTIONS. LLC OFV 1b. INDIVIDUAL’S LASTNAM6” “
I FIRST NAME [MIDDLE NAME SUFFIX 1C. MAILING ADDRESS CITY STATE I POSTAL CODE
COUNTRY 8490 Progress Drive, Suite 300 Frederick MD 121701 I USA 1d SEE
INSTRUCTIONS [ADD’LINFORE lie. TYPE OF ORGANIZATION If. JURISDICTION OF
ORGANIZATION 1 a. ORGANIZATIONAL ID #, if any ORGANIZATION ‘ . _ , _. DEBTOR |
Limited Liability Company | Delaware I DNONE 2. ADDITIONAL DEBTOR’S EXACT FULL
LEGAL NAME—insert only ana debtor name (2a or 2b)—do not abbreviate or combine
names 2a. ORGANIZATION’S NAME: OR 2b. INDIVIDUAL’S LAST NAIflEI FIRST NAME
[MIDDLE NAME I SUFFIX” 20. MAILING ADDRESS CITY : STATE I POSTAL CODE COUNTRY 2d
SEE INSTRUCTIONS OiDD’LINFORE 12e. TYPE OF ORGANIZATION2f. JURISDICTION OF
ORGANIZATION 2g. ORGANIZATIONAL ID #, if any ORGANIZATION _ | DEBTOR | | | DNONE
3. SECURED PARTYS NAME (of NAME ofTOTALASSK3NEEofASSIGNORS/P)-insert only ana
secured party name (3aor3b) 3a. ORGANIZATION’S NAME: nr BNPPAMBAS , 3b.
INDIVIDUAL’S LAST NAf.51 I FIRST NAME (MIDDLE NAME 1 SUFFIX 3c. MAILING ADDRESS
“ CJTY STATE IPOSTAL CODE COUNTRY ‘—787 Seventh Avepiue New York NY 10019 USA
T^ThisfWATIaNG^TATEMENT covers the following collateral: All assets and personal
property of the Debtor whether now owned or hereafter acquired or existing and
wherever located. Secured Party is acting as Collateral Agent pursuant to that
certain Pledge and Security Agreement dated as of November 25,2008 (as the same
may be amended, restated, amended and restated, supplemented or modified from
time to time).

5. ALTERNATiye DESIGNATION r^applicablelinLESSEE/LESSOR H CONSIGNEE/CONSIGNOR
DgAj’-EE/BAILOR J~lsELLERi’BUYER HAG. LIEN DNON-UCC FILING
‘TTT11l!?FlRATIcTHGT>!’ATEWNT«toTeT!lecnra^
^T^l—JU^jgT^T^ggJJglJ^^^lljc^ijjejajiii]IONAL FILER REFERENCE DATA To be filed
with Delaware Secretary of State International Association of Commercial
Administrators (IACA) FILING OFFICE COPY — UCC FINANCING STATEMENT (FORM UCC1)
(REV. 05/22/02)



--------------------------------------------------------------------------------

EXHIBIT VI

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption Agreement (the “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between [** lnsert
name of Assignor**] (the “Assignor”) and [**Insert name of Assignee**] (the
“Assignee”) [and agreed and consented to by U.S. Silica Company].1 Capitalized
terms used but not defined herein shall have the meanings given to them in the
Second Amended and Restated Credit Agreement identified below (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), receipt of a copy of which is hereby acknowledged
by the Assignee. The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by
Administrative Agent as contemplated below, the interest in and to all of the
Assignor’s rights and obligations under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the Commitments identified below (the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment, without representation or
warranty by the Assignor.

 

1. Assignor:

  

 

2. Assignee:

  

 

   [**and is an [**Affiliate**] [**Approved Fund**]**]

3. Borrower:

   U.S. Silica Company

4. Administrative Agent:

   BNP Paribas, as administrative agent under the Credit Agreement

5. Credit Agreement:

   The $260,000,000 Second Amended and Restated Credit Agreement dated as of
June [**•**], 2011 by and among others, U.S. Silica Company, the Lenders parties
thereto, BNP Paribas, as administrative agent (“Administrative Agent”), and the
other listed parties thereto, as amended, restated, amended and restated,
supplemented or otherwise modified from time to time.

 

 

1 

Include if Company’s consent is required under Section 9.1(b) of the Credit
Agreement.

 

13



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Aggregate

Amount of

Commitment/

Loans for all

Lenders

   Amount of
Commitment/
Loans Assigned    Percentage
Assigned of
Commitment/
Loans1

$            

   $                            %

$            

   $                            %

Effective Date:                    , 20             [**TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.**]

The terms set forth in this Assignment are hereby agreed to:

 

ASSIGNOR

[**NAME OF ASSIGNOR**]

By:

 

 

Name:

 

 

Title:

 

 

ASSIGNEE

[**NAME OF ASSIGNEE**]

By:

 

 

Name:

 

 

Title:

 

 

 

 

1 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

14



--------------------------------------------------------------------------------

[**Consented to **]2 : U.S. SILICA COMPANY

By:

 

 

Name:

 

 

Title:

 

 

 

 

2 

To be added only if the consent of Company is required by the terms of the
Credit Agreement.

 

15



--------------------------------------------------------------------------------

[**Consented to and**]3 Accepted: BNP PARIBAS, as Administrative Agent By:  

 

Name:  

 

Title:

 

 

 

 

3 

To be added only if the consent of Administrative Agent and/or other parties is
required by the terms of the Credit Agreement.

 

16



--------------------------------------------------------------------------------

ANNEX 1

$260,000,000 SECOND AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF JUNE
[**•**],

2011

AMONG U.S. SILICA COMPANY, THE LENDERS AND OTHER PARTIES LISTED THEREIN AND BNP

PARIBAS, AS ADMINISTRATIVE AGENT

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT

AND ASSUMPTION AGREEMENT

 

1. Representations and Warranties

 

1.1 Assignor

The Assignor (a) represents and warrants that (i) it is the legal and beneficial
owner of the Assigned Interest, (ii) the Assigned Interest is free and clear of
any lien, encumbrance or other adverse claim and (iii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with any Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other instrument or document delivered pursuant
thereto, other than this Assignment (herein collectively the “Loan Documents”),
or any collateral thereunder, (iii) the financial condition of Company, any of
its Subsidiaries or Affiliates or any other Person obligated in respect of any
Loan Document or (iv) the performance or observance by Company, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2 Assignee

The Assignee (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement, (ii) it meets all requirements of an
Eligible Assignee under the Credit Agreement, (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement and, to the
extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to Section 5.1
thereof, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and to purchase the Assigned Interest on the basis of which it
has made such analysis and decision, and (v) if it is a non-US Lender, attached
to the Assignment is any documentation required to be delivered by it pursuant
to the terms of the Credit Agreement, duly completed and executed by the
Assignee; and (b) agrees that (i) it will, independently and without reliance on
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

17



--------------------------------------------------------------------------------

2. Payments

From and after the Effective Date, Administrative Agent shall make all payments
in respect of the Assigned Interest (including payments of principal, interest,
fees and other amounts) to the Assignor for amounts which have accrued to but
excluding the Effective Date and to the Assignee for amounts which have accrued
from and after the Effective Date.

 

3. General Provisions

This Assignment shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns. This Assignment may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment by telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT
REGARD TO CONFLICTS OF LAWS PRINCIPLES.

 

18



--------------------------------------------------------------------------------

EXHIBIT VII

FORM OF SOLVENCY CERTIFICATE

This SOLVENCY CERTIFICATE (this “Certificate”) is delivered in connection with
that certain Second Amended and Restated Credit Agreement dated as of June
[**•**], 2011 by and among others, U.S. Silica Company, a Delaware corporation,
USS Holdings, Inc., a Delaware corporation (“Parent”), the financial
institutions listed therein as Lenders (“Lenders”), and BNP Paribas, as
administrative agent (“Administrative Agent”) and the other parties listed
therein (said Second Amended and Restated Credit Agreement, as it may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, being the “Credit Agreement”). Capitalized terms used herein
without definition have the same meanings as in the Credit Agreement.

This Solvency Certificate is being delivered pursuant to Section 3.7 of the
Credit Agreement. The undersigned is the [**Treasurer/Chief Financial Officer**]
of Parent and hereby further certifies as of the date hereof, to his or her
knowledge and in his or her capacity as an officer of Parent, and not
individually, as follows:

 

1. I have responsibility for or am otherwise familiar with (a) the management of
the financial affairs of Parent and the preparation of financial statements of
Parent, and (b) the financial and other aspects of the transactions contemplated
by the Credit Agreement.

 

2. I hereby certify, in my capacity as [**Treasurer/Chief Financial Officer**]
of Parent and not individually, that I have made such investigation and
inquiries as to the financial condition of the Loan Parties and their
Subsidiaries as I deem necessary and prudent for the purpose of providing this
Certificate. I acknowledge that the Administrative Agent and the Lenders are
relying on the truth and accuracy of this Certificate in connection with making
the Loans under the Credit Agreement.

 

3. I further certify that the financial information, projections and assumptions
which underlie and form the basis for the representations made in this
Certificate were reasonable when made and were made in good faith and continue
to be reasonable as of the date hereof.

 

4. BASED ON THE FOREGOING, I hereby certify, in my capacity as
[**Treasurer/Chief Financial Officer**] of Parent and not individually, that,
both before and after giving effect to the Transactions, the Loan Parties on a
consolidated basis are Solvent.

The undersigned has executed this Solvency Certificate, to his or her knowledge
and in his or her capacity as an officer of Parent and not individually, as of
June [**•**], 2011.

[Remainder of page intentionally left blank]

 

19



--------------------------------------------------------------------------------

USS HOLDINGS, INC. By:  

 

Name:  

 

Title:  

 

 

20